Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 1 of 51 PageID: 44




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


   IN RE: JOHNSON & JOHNSON
   TALCUM POWDER PRODUCTS
   1ARKE’11NC, SALES PRACTICES,
   ANI) PROI)UCTS LIABILITY                                 Mi)L No. 16-2738 (FLW) (LHG)
   LITIGATION
                                                                         ORDER
   l’his Document Applies to All Actions Filed
   Against I)elndant Personal Care Products
   Council Listed in Exhibit A


                            ORDER OF DISMISSAL PURSUANT TO CMO JO

           WHEREAS, on l.’ebruary 22, 2t)18, this Court entered Case Management Orde;. No. 10

   [I)kt. No, 4767] (“CMO 10”);
                                                                                            period
           WHEREAS, CM() 10 held, in relevant part: “Following the expiration of the 60-day
                                                                                         h    process
   specified in paragraph 2, each and every civil action (other than those amended throug the
                                                                                            aint for
   described above) that has been either designated in Paragraph 10 of the Short form Compl
                                                                                               Jersey or
   remand to a U.S. I)istrict Court other than the U.S. District Court for the District of New
                                                                                         for coordinated
   the U.S. District Court for the District of Columbia and/or transferred to this Court
                                                                                  U.S. District Court
   or consolidated pretrial proceedings from a U.S. District Court other than the
                                                                                         bia is hereby
   for the District of New .Jersey or the U.S. i)istrict Court for the I)istrict of Colum

   DISMISSED as to Defendant PCPC only;”
                                                                                      April 24,
           Wl{EREAS, the 60-day i,eriod specified in paragraph 2 of CMO 10 expired on

   2018;
                                                                                                CMO
           WHEREAS, pursuant to CMO 1 0, all of the cases that were filed prior to the entry of
                                                                                District Court for
   10 that named Defendant PCPC, but were not set for remand in either the U.S.
                                                                                   bia and were not
   the District of New Jersey or the U.S. District Court for the District of Colum



   50249469v, I
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 2 of 51 PageID: 45



                                                                                 Jersey or the U.S.
  transferred to this Court from the U.S. District Court for the District of New
                                                                                 within the 60-day
  1)istrict Court tor the i)istrict of Columbia, and were not amended or reified
                                                                            (collectively, the “Pre
  period, should be dismissed without prejudice, as to l)efendant PCPC only

  CMO 10 Cases”);
                                                                                 each of the
          For all of the reasons set forth in CMO 10, IT IS HEREBY ORDEREI) that
                                                                         ec, as to I)efendant
   Pre-CN() Cases identified in Exhibit A are 1)ISMISSED, without preudi

   PCPC only. And it is
                                                                                 in a case not
          FURTHER ORDERED that in the event a dismissal is inadvertently entered
                                                                           grounds for the effected
   subject to dismissal for the reasons stated above, this will constitute
                                                                             limitations in such a case
   plaintiff to reinstate his or her action against PCPC, and the statute of
                                                                             reinstatement.
   would be tolled from the date of the entry of dismissal until the date of


           This        day of October, 2018



                                                  ri
                                                  UNITEI) STATES DIS’T(RICT JUDGE




    50249469v. I
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 3 of 51 PageID: 46




                         Exhibit A




   50249469v. I
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 4 of 51 PageID: 47



 FTtTfflI                                                                   -                                  grniii
 Aboti. tammy                                                               3:J?-ce-O8?8                       OudrIaw CLC
                                                                            3 fcv 10984                        Aihceift & Gere LIP
 ?LO41 to
                        esLati ot NincyAbntnothy                            3:17-cv-10577                      Gaza & Honnoki LLC
 Abner. Suzmnno                                 -                           31?.cv.i1516                       P0th Law Firm
 AbrhanBrrni !                                                              3 11-cv 02265                      Bums Chares( LLP
                                           —-


                                                                            3:17.cv-08783                      OnderIw LLC
 4!1& BflrbW
                                            -
                                                                            3f?.cv-1O155                       Bea1y Aflen. Crow. Mattwin, PotDs, MLIeL PC
                                                                            3:I7cv-l155                        Ondednw LLC
 bac!Lz!L_                   ——-




 Ackerman.Cynihia iM_                                       .
                                                                            3:1 7cv4S3O                        Thb Lanhit Law Firm
                                                                            Z;17-cv.O387                       XNne:& pederPC
 Accrd,Tnmrnyroiotat olBronthiMcDonaid                                      3:17cv-O4688                       Onder. Shelton. O’leary & Peterson
 td,,m FizibWh                    —-
                                                                            3 17.cv-4216                       Beaeley Allen Crow Melhvln Portia MIle*.PC
 Adams Amhni                                                                 178-cv-00483                      Johnson Becker. P1CC
 Ad,,maraoliorucaaraW of PatsicaCynri Adams                                 3 1 7-v-11455                      Kiesel Law LIP
 Mains. Darlene and Jerry                                                   3:t7.cv-O5QO                       Harrison Davis Staakley Momson Jones, PC
 AaDoroly                                                                   317.cv.1330                        Beasley, Allen4 Crow, Methvln, Paths. Mlie, PC
 Adams, Mel esa and Richard                                                 3:lTcv’0557f                       8hlzw Law
 Adams. Toni                                                                3:17-cv-09726                      Onderlaw tiC
 Adcock, Nancy                                                              317-cv-f 1313                      Hart UcLaughlln & Eldndpe
 Addalslon. Judy                                                            3;17-cv-092W                       Beasley. Allen, Crow. Melhvin. PortIa. Miles. PC
  daison David lor me eslala of Virginia AddIson                             3 17cV 12730                      Girardl Keese
 Addison. Deanna (or the estate ol Ekabulh Schuemann                         3:icv-07644                        Burns Charesm LIP
  dtoftar. Eva                                                               3:1?-cv4)6785                     Ondedw tiC
                                                                             3:1?-cv-12625                     Andms W gateff, PC
  haronlan, Clndi (or Emily Homnu
 Abeam Stasis                                                                3 17cv 11572                       Ondedaw tIC
 Alma. Alexandra                                                             3:f?cv-13396                       Beasley, Allen, Crow, Methein. Portia, Miles, PC
                                                                             3:17-cv.067g0                      OnderIaw tIC
 Alms, Marva
                                                                             3:11-cv12936                       BumsChatóstLtP
 Mers,Vorontca
                                                                             317cv-067f                         The Sknon Law PC
     dqe, Nicole
                                                                             3i7-cvO78O1                        Blanar Chase
 Athanese,
                                                                             3 1 7-cv4195                       Ondertaw ICC
 Alburs Billie
 Albertin, Lisa                                                   —          3:1 7cv-Q7O6                       Onderlaw CCC
 Alcala, Ralph, for Susana Akala. Darron Alcala, Samarab Avarado, Ryan
                                                                               3:17cv11 ice                        Baum Hodlund Arislel I Goldman PC
 Alcala, Jonathan Alcala, Joseph Alcala
 Aldridgn,, Susan                                                              3:11-cv.08645          --           Beastey, Alien, Crow, Methvln. POrtis, Miles, PC
                                                                               :17.cvO9716                         OndarlewLtC
                                                                               3:i’cv.O147O                        johnson law Group
 Alex, Vera
                                                                               3:17.cvO7544                        Slack I DiVIFLUP
 Ale4andur, Berma
 Alexander, belle                                                              3’17-cvO878?                        Onderlaw LLC
                                                                               3:17cv.0g189                        Gnderlaw CCC
 Alexander, Patricia
                                                                               317.cv-01616                        Burns Charost LIP
                                                                               3 17 cv 12472                       Senders Phillips Grossman ICC
   tox! (or the estate of Deedro Akxendør
                                                                               3:17.cv-076414                      Ventura Cow
  Altonso, Usa
                                                                               3:17-cv-07426                       Beasloy, Allen, Crew, Mathvin Perils, MIIs, PC
  Allerd, Kay     -
                                                                        -



                                                                               3:1 6’-cv-Otl500                    The Diaz Law Firm
  Alford, VickI
                                                                               3:18cv01117                         Chillers, Sehuetet I Smith, ICC
  Alqur, Dorothy
                                                                                3:1 7-cvO6O82                       Bums Chsraal LIP
  Allan, AlUon
                                                                                3 17-cv08507                        Boasley Men Crow MetlWln Path Miles PC
  Alio,,,eiflnobo Coralno Alien
                                                                                3:17-cv-1 12818                     Ashcrafl & Gerel LIP
  Allan,
                                                                                3:17cv.O8                           The t,afller Law Firm
  Allan, Fawn
                                                                                3:17cv-1O2O1                        Boaslay, Allen, Crow, Methvln, Path. MileS, PC
  Allen, Grace oeo Charlonie Ad_________________________
  Man, Jamb                                                                     3:1 7.cv.08827                      Baastel, Men. Crow, Melbum, Portle, Mites, PC
                                                                                3:18cv-OO257                        Berman I Simmons
  Atlan, Luaman to, Deannie Allen
  Allen, Samuol Wayne and Sabrina, Samanitha Allen lor the estate of Joyce
                                                                               3:1 7cv.O733g                       Law Firm of Rer Rockf Welion, PC
  Allan
  Allen, Theraca                                                               3:1 7cv-12473               -       Sanders PNIRpB Grossman CCC
                                                                               3:1 7-cv-081t12                     Basslay, Men, crow, Metbvln, Portia, Miles, PC
  Allenboc, Jack obo Tamara Ahnbotg
                                                                               3:18-cv-01431                       Bensloy, Allen. Crow, Maffivin, PortIa, Miles. PC
  Allison, Andrea Kay
                                                                               3:17.vv’08153                       Beasley, ANon4 Craw, Methvln, Porh*, Miles, PC
  Allison. Helen                                                                                  -




                                                                               3:17cv.O7B79                        Simmons Hanly Conroy
  Allison, Janice
  Allison, Nichols individually arid as teprosantativa of the adele at AlIce
                                                                               3:17.cv-f 1575                      Polls Law Firm
  Langley
                                                                               3:17-cv-12731                       Girardi Keee
   Allison, Richard for the estate of Dma Allison
                                                                               3:1S-cv0O488                        Johnson Becker, PI.LC
  Alhuo, LInda
                                                                               3:1B.cv—01353                       Johnson Law Group
  Ai-NuriidIn, Fabmab
                                                                                                               -




                                                                               3:1 7-cv.1 1441                     Beasley, Allen, Crow, Uethvln. PortIa, Miles, PC
  Aleop, Judy
                                                                                rile                               McGowan, Hood & Fe#dar, ICC
   Atalani, Shalatlu tar the estate at Diunna Aislon
                                                                                3 1 7cv 131)87                     Gnderlew ICC
   Altar Eileen
                                                                                3:17-cv-10173                      Boastey, Alien. Crow, Methvln, Portia. Miles, PC
   Atzannora. Mary
                                                                                3:17.y.0864t                       Bessley, ANon, Crow, Meihuin, PortIa, Miles. P.C
   Amadon, Joanna
                                                                                3:1 7.cv-03831                     Bensley. Allan, Crow, Metlivin, PortIa, Miles, PC
   Amburn, Shay
                                                                                3:1 7-cv.i0500                     Thelaniet Law Firm
   AmId, Heather and Steven
   Amos ill, Eitsworth tot Mary Jo Amos                                         3:17-cv-12388                       The Simon law Firm. PC
                                                                                3:17.cv-12804                      Moralli Lew Firm P1CC
   Artdcrs, Nnoml and Buddy
                                                                                31 7-cv.0g434                       Ross Feller Casey lIP
   Anderson, John for the estate 01 Charlotte Andersen
                                                                                3:17-cvt)87g1                      Ortdathaw CCC
   Andersen, Tracoy
                                                                                3:17-cv.12087                       Don Barreft
   Anderson Cynthia
                                                                                3:t?-cv’00502                       Bessley. ANon, Crow, Methvin, PortIa, MIle;. PC
   Anderson, Diana
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 5 of 51 PageID: 48



                                                                                                     rniii.qim;pri
 ;TTJT
 Af1_trsOn_DlI6                                                        3:I7-cvØ5721             The Simon Law FIRm, PC
 Mdcton. Ekue                                                          3:le-cv-olOa?            Butn* CMrest LIP
 Azderon. Gcaldobø Fdith Aflderson                                     3;17-cvO8g5Q             Beasley. Aien Crow. MoUw,n. Port, Milas. PC
 2Juy                       ———-—
                                                                       3:17cv-O8f7O             8ásøy. Mon Crow. Methvtn, Parfts. Mi)u. PC
                                       -                               3:i?.cv-04308            Ron FeHor Caaay LiP
 Mdwon MihøU                                                           3:1 7.tjy.1f63           Potts Law FLrm
                                                                       311.cv-fO715             Burns Charos( LIP
 Afldr_59jL_±ifircI( ;ho estaW of Fio:eniyne Mderon
 Andørson Renco                                                        3 17cv 08832             Reasley Mon Craw MuUwn Porft Miles PC
 Anderson. Robyn                                                       3:17-cv-08782            Onderlaw LIC
 Andotson. Rosay,                                                      3:17.v-OB14O             MU1OpOUk Law Fkm
 Apdoton. SonLa                                                        3:S7v-O4612              BIrnrd Law
 Anderson, Thmmy aba Sbday Mdeison         .                           311CV4,3                 Baasev. Aion. COWMS11IVin, POr* Mdua, PC
 Anderl, Lu                                                            3:1B-cv-00724            Burns Chsras.t LIP
 Andre Joseph aba Joyce Andre                                          3 1?cv-O(%48             Busley Mon Crow Methvai Portia Miles PC
 Andtowa. Metssa                                                       31 7cv-SO575             Potts Law Firm
 Andnola. Mlthek                                                       3:t8cvOO48g              Johnson Becker PLIC
 MpeI. Sarah Marie aba Cindy Angel                                     3:1 ?‘-cv-O927           Beasloy. AUn, Crow. Methvrn Portia. Miles, PC
 Mspach Rebecce and Dais Jr                                            3 1?cvO6S51              The Simon L#w PC
 Amos, James for Mary Antos                                -           3:1-cv-12Ofl             Robinson Calcagn4e INC
 AppleIioM. Sandra                                                      3:1 7-ov-03080           Saunders a Walker. PA
                                                                        3:17.cv.03960            Burns Charosi LIP
 Aqulilna. Kevin for City Aquiline
 Archer, Donna                                                          3:17-cv-Q8543            fleaslay, MoCrow, Mathvln, Pores, Miles. PC
 Archuleta, Ranee br lanai Owens                                        3:17-cv1O656             Golmb & Honick PC
 Arciuob, Joyce                                                         3:11-cv.11216            Ashaafl & GorsE LIP
 Arena. Darcy for the eatala at Kathy Carol Arena                       3:17-cv-1014?            Golomb & Honlek PC
                                                                        3:I7cV.O6O74             Motley Rice LLC
 Aron. Dana
                                                                        3:t7..cv-12135           Moreki Law Firm PLLC
 ArjuoUo. bent
                                                                        3:17.cv’O29              Poguxi Bmslow& Miod
 Argta.Frazlor. Sandra
 joGeorgo for the estate of Donna Arletige                              3:1 7’cv-13523           Ashcraft & Gerel LIP
 ArmrJo_James for the estate of Mary Rose Coppler Amitio                3 17-cv 11653            Hwdsan Davis Steakley Morrison Jones PC
 Armstrong, Belly                                                       3:17cv-08?77             Onuerlaw LIC
 AsUong, Dawn                                                           3:17.cv-06804            The Simon Law PC
                                                                        3:17-cv-10044            Ashcmtt & Gerel LIP
 Amidi, Molke
 Arnaberg Kathy Ann                                                     31 ?.cv-085S0            Boseley Allan. Crow Methvrn. Portia Miles PC
 Arnofl, Richard for the estate of Phyfias Arnoff                       3;1B.cv-0Y228             Rhekigold Gitiltra Rub a Plolkin LIP
 Arnold, Margaret and David                                             3;15-cv-01219             Merlin & Saftrman LIP
                                                                         3:17..cv.0?249           Burns Charesi LIP
 Arrodondo, Rebecca
                                                                         S 17-cv.08839            Baasley Allen Crow Muthvlfl PortIs Miles PC
 Meaga Shirley
 Arthw, Karen  -
                                                                         3:17-cv137fl9            Ondarlaw ICC
  Ascger, Mary by Bradley Aschinger                                      3:17ev..10941            CaMs Mahoney ICC
                                                                         3:17.’cv.f 0441          Beasley, Alan, Crow, Mathvin, PorIIs, Miles, PC
  Ashbum, Linda
                                                                                               -




  AShIOn. Janice                                                         3:18cv4)Q8fl             Beasley, Men, Crow, Mathvin, Portia, Miles, PC
                                                                         3:1?-cv-13410            Beasbey, Alan, Crow. Methvin, Portia, Miles. PC
  Ashlan, Marie
                                                                         317’cv.00S4S2            Ondorlew ICC
  Ashwoqth, Carcil
                                                                         3:17-cv-10920            Johnson Law Group
  Astudlilo, Joan and Mark
                                                                         3:l7-cv.’09285           Ondarlaw CCC
  Atherton, Yvonne
                                                                         3:17-cv-124?4            Sanders PhOips Croasman CCC
  Atkinson, Alyssa Ranee
                                                                         3 1v-0040                Johnson Sotkor P1CC
  Autdancarnp Ocinioila
  Aulman, Carol                                                          3:17-cv-08846            Beasley,n, Crow. Molhvin. Portls. Miles, PC
                                                                          3:l7-cv-06726           The Simon Law PC
  Auqsbter)a.a
                                                                          3:17-cv-06905           The Simon Law PC
  Atistin, Dunise
  Auslin. Eriri aba Mdkcont Carter                                        3r17-cv.10588           Baasloy, Anon. Crew. Metnvin. Podia, Miles, PC
                                                                          3:I7cv.O8465            OndarlawLLC
  Auatin, Tracia
                                                                          3:17.cv.0511S            Hotmsdale Law. LIP
  Austin. Vickic Joan
                                                                          3:17-cv-10?P7            Beasloy. Allan, Crow. Mathvln, Portia, Miles. PC
  AuIin, Victrr’aboiatrlcka’Aiiin
  AutrEvukyii                    -
                                                               ,          3:17’cv.07988            Aeiicrafl 8 Geret LIP
                                                                          3:1 7.cv-08852           Beasloy. Allen, Crow, Methvin, Portia, Miles. PC
  Avui,il
                                                                          317 cv 08860             Beasloy Allen Crow Methyin Podia Miles PC
  A,,Fvr.lyn                -         —-       —




  Aziz, Shno                                                              3:17-ce-I 1696           Boasloy, Allen, Craw. Mothvin. PerIls, Miles. PC
                                                                   -      3:15-nv-Cf 155           NapoISlikolnik PLC
                                                                          317.cv.10838             Aahcralt & Caret LIP
  Baber, Rosette end Gary
                                                                          3 17-CV 12925            Paul LIP
  B itch 1ira,yn    -


                                                                          3:1?.cv-f 0366           The Lanle, Law Firm
   acktis, Ratha
                                                                          2.1?.ev 11048            Halts Wright Ciay& Vail PC
   agno .,,lovan for Bie estate ot,i8aat_
                                                                                                                                       -




                            lay                                           3:t7-cv-07226            Burns Charost LIP
   uy Icon tot
  Bahnsun, Jr., WaIlor                                                    3:17-ce-Of 254-Ft.WLHG WHüms DeCtarl Tuschmen Ca., CPA
                                                                          3:1 7-cv-08425           The laniar Lw Firm
   iilcy.Ji.iIee
                                                                                                ,,   -




                                                                          3 17.cv.02268            Johnson Sacker4 PLC
      Juhr,        -______


                                                                          3:77-cv-11800            Onderlawl.C
  Bafluy. Karen
                                                                           317-cv.O81B0            Beasloy, Allen, Crow, Mothvln, Portia, Miles, PC
  Bada,y Lalicia
                                                                           3:17-cV-1O89D           Beasley, Allen, Crow, Methvin. Portis. Miles. PG
  Bailey. Rhonda
                                                                                                   Aahcmft 8 GemI LIP
                        ‘




   am, Debra                                                       -       3:17-cv-CcOe*
  Bathos, A Shawnmonlque                                                   3;17.cv-11398           Potts Law Firm
                                                                           3 17-cv-08865           Boasley Allen Crow Meirwin Portia Mites PC
   alrd Ellen
                                                                           3 17 cv 10647           Baum Hedlund Arislal & Goldman PC
   aao Sheila GaIl
                                                                           3:17-cv.10446           Saaaley, Men, Crow, Methein, Pprtfa, Mlles, PC
   akar, Boatrice
                                                                           3:17cv-12353            Ondedaw ILC
   akrrr. Carol
                                                                           3 17-ce 08871           Seaaløy Allen Crow Matlivln PorUs Miles. PC
   akr LuMn
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 6 of 51 PageID: 49



                                                                        I4Tf._                      rrn11[T.;pT;TTI
1FTtITIff                                                      -




 Baker, Nancy          •_••
                                                                        3:17v-Ofl12.                Powar Rours & SmIth LIP
Bat Thrnnt€ and Raniy                                                   3:17-cvD2?6Q            .   chu* & Sdianker LLC
                                                                        3:17-cv-12477               Sandoxs PhImp Grcssman LLC
       Thwesa                              ..



                                                                                                              AUn, Grov Møthvn, Porfl, Mi1e PC
                                                -




&ikor, Vikki                                                            3:ø-cv-0B562
B&don, (mni                                                             a:17-cvO9?69                Ondorw LCC
                                                                        31 T-cv-02 I 74             Ron FoUer Casey LIP
8idrW9u Juhb and St±ve Part of the utate of Gk1a Pwtan
                                                                        3:f?.-cvO85O4               Harrison Dav Steakuy tforrlson Jones, PC
Baklwn, Jarne Chris and Athotl BakJwn
                                                                        3 17cv-O78Q2                Burns Chaiot LIP
                            .     —. --—
                                                                        3:17-cv-12084               BaasIey Ahon. Crow, Mothven, Portk. MUes. PC
                                                                        3:11-cv.O618                Johnson Bøcker. Pt.LC
  ‘. Linda
                                                                        317.v-1Q954                 TheSlmonLawFfrm, PC
fah Terosa         •



                                                                        317-c’i.O6737               The Simøn Law Frm PC
  fDnco*                          ——- , -               —


                                                                                                    Btaatey. Aflan. Crow, Molhvbi, Pcui3. MIes. PC
  alough. Nancywi                                       -__-
                                                                        317-cvO9617
                                                                        3:1$.iv-O15O4               Jobnson Law Group
 Sariach. CaIhwne                                   .




  aI1Uy Donna
                                                                        3:IR-cv-00442               Don Barrett
                                                                        7-cv-G?O7a                  Sums ChIeSt LIP
        c!co!r1               .
                                                ——
                                                                   .




                                                                         3:1 1-cv-05488             Ondarlew LLC
  nnk. Vansa
                                                                         3 1?-cv.04838              Levhs Slines LiP
 Banka Harris Baulnh Lynatte and L3unlc( LiIttfct
                                                                         3:11-cvD9430               Beutey, Allen. Crow, Methvln, Portia. Miles. PC
 Bankaton. Catherine abe Lisa Bankatcrn
                                                                         317-cv-00Q1                Simmons Manly Conroy
  aruas E(oazar and Elizabeth
                                                                         3:1S-Gv.01517              Johnson Law Group
  area, Vicki
  arenlctiTerri Ann                                                      3 11-cv.0M56                Beaslay Allen Ctow MuUwln Ports Miles PC
                                                                         3:17-cv-1132                Flemlnfl Nolan 6 loz LIP
  arbeo-Cougler, Linda
                                                                         3;17-cvDB594                Motley Rice (IC
 Barbar, $onia
                                                                         3:17-tv-ill 88              Baum Hedkind Anstei 6 Goldman PC
 Barborka, Bamlta ‘Charlie’ and Frank Barborka
                                                                         3:1T-cy’06Q90               Johnson Becker, PLLC
   irdlill, Mary Jo
                                                                         3:17-tv-f 2808              Matelil Law Firm PLLC
   argo-Chambers, Mary
                                                                         3fZc”10694                  Waiton ToKron Foster ICC
 Barker. Janice
                                                                         3:t7-cv-08972               The Simon Law PC           -



   attow. Julie and John
                                                                          3 17-cv 10151              Gokenberg Law P1CC
 Batrnaa Bertha
                                                                          3:1 B-cv-01434             Boesley, Allen, Crow. MdUwin, Portia. Miles, PC
 Barnes, qyihia
                                                                          3:17’cv-081Q0              OnderlawtlC
 Samos,Oenkse
                                                                          3:l7-cv-11869              Johnson Backer, PLLC
 Barnotl. Julie and Jodio Hippety tot Karen Hipp&y
                                                                          3.1S-cv.Of 183             kaySen, Crow Medium Portia MIles PC
   amhardt Sharon
                                                                          3:1 1-cv-0g237             Beasley, Men, Crow, Methvln. Pottla, Mi104, PC
   arrara, Matthew edo Karta Barters
                                                                          3:11.ci.13802              OnderlewLIC
 Barrett, Kartn
                                                                          3:17-cv-08537              Deaslay, Allan, Crow. Methein. PortIa, Miles. PC
   erred, Linda
                                                                          3:17-cv-10115              Ondertaw L.LC
   arrish, Kathleen
                                                                          3’1?-cv.08433              The Canter Law Firm
  Barrow, Renee and Jim
                                                                          3:17-cu-i 334              Ashcrsfl 1. GeniI LIP
    arshay, Leans
                                                                          3:1 7-tv-i 2307            Moan 6 Morgan Morgan 6 Morgan Complex Litigation 0p
   arIh-Andtews,Suan and Haroki Andrewa
                                                                          3:i&-cvo4aI                Johnson Becker, P1CC
    ajhmów,ChrisL
                                                                          3:1?-cv-12482              Sanders Phillips Grossman CCC
    artleti, Diana
                                                                           3:17’cv-07281             Burns Charest LIP
    anon, Warida                                                                                      Boasley, Allan, Crow, Methvln, Porlis, Miles, PC
  Baileazok, Joan                                                          3:17-cv-i0g07
                                                                           3:17-cv.lOf 48             Gokimb & Honick pç
  Bftih
                                                                           3:17-cv-13701              Bessloy, Allen, Crow, Methvin, Potils. MileL PC
  Bashore,deeboDorothy Rachare
                                                                           3:l7-cf33                  Aidrawi Thornton Higgins Razmare LIP
  Basore, Daaoiu
                                                                           3:17-cv-12807              Morapti Law Firm P1CC
  Buastlald,_Calhoritw
                                                                            t 17-cu 12745             Andrws Thornton Hlggln Razrnars LIP
                              —

                                                                           ala                        ala
  Satiate, Kciinath icr DoIodri Batiale
                                                                           3:17-cv-01784              JOhnson Becker, P1CC
  Salman Untie
                                                                           3 17 cv 10154              Beasloy Alle Crow Mothvln Portia Miles PC
  Battle Norma
                                                                           3:17-tv-f 0046             Ashaaft I Garel LIP
  Battle. Rozed tot the eatrita at PnisciHa BaWu
  Saner, Ronald Gene and Todd Jeitrey Bacr for the eslae cot Judy 0ay
                                                                          318’cv-00768                Morolh Law Firm P1CC
  Saner
                                                                          3:1?-cv’0848D               Ondrnliew ICC
  Bough, Kendall        -


                                                                                                      Ondertaw LLC
                                                                          3:18-cv-OOIBG
  Beak, Mite
                                                                          3 17-tv 10121               The Lenler Law Firm
  Seamy mgi tot the estate of Tammy Baxtey
                                                                          3:1 ?-cv-12392              Sanders PfllWps Grossman (IC
  Bano. Robert (or the estate 01 Hermolne Dayno
                                                                          3:17-cv.f 0180              Gokimb I Mañkk PC
  Bthtenlore, Gtdya                                                                                   Bums Charcst LIP
                                                                          3:18-cv-00670
    each, Sandra
                                                                          3 18-cv-00g34               Beesley Allen, Crow Msibvle PortIa Miles PC
  Beadkng Carol
                                                                          3:1 7-cv-124f4              Sanders PhIIMØ Grossman LCC
  Baxn. Karen tot the estate ci Lorens Hayes Han
                                                                          3 17-cv’-0960?              6aasley Man, Crow Matheki Portle Miles. PC
  Beef Torsa
                                                                          3:17-cv-12337               Potts Law Firm
  Beardan, Gary for tha estate of Donna Bearden
                                                                          3 17-cv-06618               The $knon LaWPO
  Beanfaley Shelley and Daniel                                                                        The Lanlet Law Firm
                                                                           317-cv-10131
   Beautcu, Carl
                                                                           3:i7-cv-06508              ButneChør.st LW
   Beaver, Patricia
                                                                                            -




                                                                           3:17-cv-10948              Ashcraftê Gerel LIP
   Beck, Elizabeth
                                                                           3 1 T’cv-12985             Hagens Beçman Sobel Shnpko LIP
   Backer Barbara and Dean                                                                            Aehcratt & Gent LIP
                                                                           3:17-cv.10987
   Bectcley. Annie
                                                                           3’tB-cv-01737              4ohn*on LswGroup
   Bódlerd, Saundra Ronee
                                                                           3:17’cv-07653              Stack I Davis LIP
   Bedroalan. Diana
                                                                           3:i8-cvOl3$                Johnson Law Group
   Beagle, Cathy
                                                                           3:17-cy-OBOOS              The Lanler law Firm
   Bagay. Lila and Keith
                                                                           3 17’cy-10158               Bessley Alien Crow Metiwin Pofl1$ Mites PC
   Be*eyo Audrey                                                                                       Besslay, Men, Crow, Malhvln, POrlis, Miles. PC
                                                                           3:i7-cv-10159
   Scgayo, Shirteen
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 7 of 51 PageID: 50



 2Frn[i
                                                                              3:17-av4169                   Potts CHW Firni
 S*c LU4 and Eukgb                         •




                                                                              31j.Q42                       Jahnor Becker. PLLC
 BelatdeGs. Tuta                                                              ..




                                                                                                            Jgg              PLLC
 5aJcbir Dena
                                                                              3;1?-cv-O84O                  Oñdrbw LCC
 8oeard. Varnk)
 Safl GC4a                                                                    3:f7-cv;GøI6                  HaUnad&e Lw LLP
                                                                              3:17cvO831 1                  Th Ltn1ir Law Firm    .




            $uzanm                                   .
                                                                                                    •




                                                                              3:17cv.12481                  Sandars PM$pt Graszmun LLC
 SeHran, Hflda                         -




                                                                              3i7cvO6423                    His
   reoka Jean and Jotin
                                                                               3 1ScvCO636                  Baron & EJdd PC
 Benedict. Tracey obo Joanne Soehr
                                                                              3:1 1-cv-1 1339               Hail Mclaughlin & Eldrldgu
   ento;d, Ashley
                                                                              3:17-cv-O?17                  OndedawLiC
   ange,MichoHe
                                                                              3:17-cv-10240                 Galomb & Honick PC
   onga-Rodiiguez. Linda
                                                                              3 1?cv 13804                  OndarlawLLC
   ennelt Mirfa
                                                                              3:17cw08474                   HarrIson Davis Sleakloy Morrison Jones. PC
   onnott. Richard and lamb
                                                                              3:i7.v08874                   Bausley, Men, Crow, Methvin, Parts, Miles, PC
   onnelt. Wends
                                                                               3:1?-cv-1ODi3                Mhcrsh & Gore) LLP
   enolt, Pamela
                                                                               3:17.c’v-1344                 Beasley. FJen, Crow, MethYin. PortIa. Miles. PC
 Benson, Cheryl
                                                                               3:17cv-10168                  Beasley, Men, Crow, Methyin, Portia, Miles, PC
   erison, Evelta
                                                                               3:17-cv-12443                 Johnson Becker, PLLC
   ensonJoanne
   orison, Merrill lot the catatri at Arlene Benson, Merrill Bc’nson, Jr. and
                                                                               3:1 ?-c-071B8                Law Ottice of Hayinam Fara
   evinla Benson                                         —



                                                                               3:1 7.cv. 11156              Gckfenberg Law PLLC
   enUy, Cathlcen
                                                  ,,1].cv.1O3O7                                             Potts Law Firm
  Berg, Rrenda and Scott
                                                 ,______,nrn                                                rile
  Berg, Reriaø for Rosalnd tlpçg
                                                                               31 ?cv.O04O1                 The Lenier Law Firm
  Borger, Cheryl and James
                                                                               3:1 ?‘cv’02262               Johnson Becker, PLLC
    aghauaLAngala                                                                                           The Simon law PC
  Bernet, Margaret                                                             3:1 ?-cvO6771
                                                                                3:1 7-cv-1031 I             The Lanler Law Firm
    urnbaum, loot for the estate of Debra Burribaurn
                                                                                3:1 7-cv-08876              Beasley. Men, Crow,jIethv$n, Perils, Miles. PC
    ornhardt, Joanetto
                                                                                317 cr 12676                Nepoll Shkolrilk PLLC
    em Szczeany Arnanda
                                                                                3:18-cv-0O157               Patti Law Firm
    ornatein, Leonard tat the estate of Gtorla Bernstein
                                                                                3:17.cv’07043               DenBwrett
    emetoin, Olguita
                                                                                3;1?-cv-08557               Beaslay, Allon, Crow, Mslhvtn Portia, Mites. PC
    errChoryl                                                             -




                                                                                3:1?.cv-12788                $Mitc*. Crawford. Skilios & Joseph
  Barry, Cheryl
                                                                                3:tT-cv-09O96                Onderiaw CCC
  Say,en
                                                                                3:1Bcv.01001                 Cliappe), Smith & Ardun, PA
  Seison, Sliuana
                                                                                3:17-cv-1318O                Don Barrett
  Sonhetson, ]erolynn
                                                                                3:f7’.cv42476                Johnson Socket. PCI-C
  Bortardll, Janede
                                                                                3:1fl-cv’00763               Levin Simas LLP
    Bits. Barbara Hatcher and Billy Mack Bolts
                                                                                 317-cv-1161S                Kline & Spader PC
     anco, Ludtino for the estate Of Mary Blanco                                                             Morelli Law Firm PLCC
                                                                                3:1 7.cv-12145
     abel, Carolyn and Robert
                                                                                 3 17-or 12131               Melil Law Firm PLIC
     ddlnge Caklsh
                                                                                 3:17-cv-11221               Ashcrnlt & Genii LIP
     olby, Elaine
                                                                                 317 cv.09566                TheLan.erLawFlrm
     gatew KIlo Donfortheosiateof UsaBigelow                                                                 Chappet, Smith & Ardon. PA
                                                                                 3:1Bcv-0O14O
     iaicw, Louise
                                                                                 317-çy-0a013                Aehaefl & Genii LIP
      bray, ‘T’anna
                                                                                                        -




                                                                                 3:17-cv-11395                The lanler law Firm
      lyeu, Colleen
                                                                                 317-or-08931                 Baton ê BudU, PC
     lnj Cyntine
                                                                                 3:17.cv-04B32                Levin Simes LIP
      nlus, ClrlsUna and Robert
                                                                                 3:17-cv.1214*                Don Barrett
      rd Gail                                                                                                 Baron & ButIci, PC
                                                                                 3:f6-cv-OBB1O
   Slrdsong. Christina
                                                                                 317.cv.06257                 Solver Brady, CCC
   Birmingham, Connie                                                         -




                                                                                 3:17.cv-12742                Andrews Thornton Hgotna Razmara LIP
   Blschotf, Erika                                                                                            Polls Law Firm
                                                                                 3:17.ev11?13
   Bishop, Donna                                                                                              Beasley, Allen, Crow, Melhv(n. Portia, Mlls, PC
                                                                                  3:17.cv-08877
   Bishop. tori Ellen
                                                                                  3 1 7.cv 08491              Onderlaw LiC
   B1hp Patricia
                                                                                  3:17-cv-10582               Kline & Specter PC
   Bishop, Winona
                                                                                  3:t7-cv06206                MoUsy Rice CCC
   Black, Patricia
                                                                                  3:17.cv-05037               Blannt Chess
   Bldk, Serbia and Troa!?d Sentana Black
                                                                                                    -




                                                                                  3:17-cv-loSgl               Holland Law Firm
   BlacicVladielov                                                                                            Bealiley, Allen, Crow, Mnthvin, Porbs, Miles, PC
                                                                                  3:17.cv.09432
    Biadart, Russell obo Athena Bladen
                                                                                  3 17-cv-08878               Beaslay Ailen, Craw Methvln Portia Mites PC
    Bledo lane
                                                                                  3:1 7.cv-101&4               Bessley Men, Crow, Mothvtrk Portia, Miles, PC
    BjyriMdta                                                                                                  Beasley. Allen, Crow, &*othvin. Perils. Miles, PC
    Blake, Pamela                                                                 317-cv’08898
                                                                                  3:18-cv-00494                Johnson Becker, PLLC
    Blake, Tracy
                                                                                  3:184v.OISOf                 Simm           ilConroy     -


    Blanhard, Tommie
                                                                                  3:1B-cv-00495                Johnson Backer, P1CC    -



    Sia,e, Xe ii                                                                                                         Allen, Crow Metrivin Portia Miles PC
                                                                                  3i7-cv 13469                 Buasley
      tend Katherine   —

                                                                                  3:1 B-cv-00311               Burns Charest LIP
        odeoc, Brenda
                                                                                  3:17-cv-09222                Beasley, Men, Crew, Methvln, Perils, Mites, PC
       ledsoo, Carol                                                                                           Beaslay, Allen, Crow, Methvin, PorlIs Miles, PC
                                                                                  3:17-cv-0*619
       tiesotl, Rode                                                                                           Beasloy Men C Mudivin Portia Miles, PC
                                                                                   3 17-cit O496
    Bloomer Bert aba Patricia Bloomer                                                                          Polls Law firm
        uo. Ranee lot the estate of Ida Murphy                                     3:17-cv.11415
                                                                                      17-O798                  Wilson Law, PA
        urn., Lesley                                                                                            Ondetlaw ICC
                                                                                   3t17-ov-08693
       ock, Denise
                                                                                   318-or-00ø3Z                 Boflaley, Allan, Crow, Methvln,, Podia. Miles, PC
     Baden, Marcce                                                                                              Bilzard Law
                                                                                    ir17.cv-07949
       odna, Barbara
                                                                                   3 18.cv-01052                Beaaleyi Allen Crow Mothvm PortIa Milea PC          —




        oemar KrIstin
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 8 of 51 PageID: 51



   mr;                                                                             •r._
 oçps, Kaye Ann Chapnin                                                            3:1 7’.O221                      Chappel. Smith 6 Arden. PA
 Boidw, Mehsa                                                                      3i?-cvtO2OS                      Beasay. Aikn, Crow Morhvin, Parils, M.PC
                                                                                   3t17-cv-05733                    The Sman Luw PC
 Boltan. Caro!
                                                                                   3f7cv.11O7e                      IiiIis Wr1hi Clay & Vu PC
 8olln GOIJa end James
 Bond, Sue                                                                         31?.cv-O8669                     Baay. Mon Crow. Mnthvln. Porlis. MIos. PC
                                                                                   31 ?-cv09G70                     MoreIU Law flmi PtLC
 BQnd.Rat. Rs                               -



                                                                                      i 7cv.O8788                   The Lanlor Lw flrm
 8QnI9Io. Concotta
 Bonty, Meityn on behaff Of [flo estate at Ksha ScoU                               3:17cv-O69I                      JoMaa Boekei, P13_C
                                                                                   3:17-cv-O889                     Boasley, A’an, Crow, Metlivin. PorLI. Moos, PC
   ookhart, Traciy
 Booti&, Shotla GuB                                                                t17v-131S5                       Don Benott
                                                                                   3;17-cv-095t0                    BeuIey. Men. Crow. Methvtn. Portk. Milas. PC
   ooth. Joannu                                 —




                                                                                   3:17y.Q731$                      Boatey, Men Cnm, Uetiwki, iijABs. PC
   orc*iarw,                                —            —             —


                                                                                   3:1Y.cv.12355                    Ondortaw LLC
   tdinux, L15a                                                    —




                                                                                   3:17cvO52O                       Boaiy Aaen. Crow. Methvffi. PorUi..MUói PC
   ordiii. Joyce              •




   rnJrnni(or                                                                      3:11-cv-10225                    BoaIoy, A’an, Crow, Mothvin, Portli, Mttos PC
                                                                                   3:17-cv.1314fi                   Don Barreu
 Born. SIrIoy                                                                  -




                                                                                    3:17-cv4)g52U                   Boa9loy. Aikin. Crow, Methvin, Portls. Miles, PC
   ortIe.Strn
                                                                                   3:1?cv.O539O                      klln* a Specter PC
 BosqpL Nrki
                                                                                    3:17.cv.00g225                   Beasley. Allen. Crow. Melhvin. Portla, MUeL PC
 Bojan.Mnrl___________
                                                                                    3:17-.cv.065f 7                  Ron FetlosCasayLtP
 Boalic, Tawana tot mc estate ol Dkrnnu Thrrnns
                                                                                    3:17-cv-12895                    Don Batted
   otto. Patricia
  Bottoms Aleddu                                   —                                3 11.cv.089t9                    Beasley Men Crow Melhvfr. Perils Miles PC
                                                                                    3:17.cv-13718                    The Micheel Brady Lynch Firm
 Boizenhardt. Cnsllne Ann
                                                                                    3 17 v.07987                     Wlisofl Law PA
   OUChUrd L.aura
                                                                                    3:17-cv.13041                    Boasley, Men, Crow, Mathv)n. Portia, Miles, PC
   ouler, Sherry
                                                                                    3:17-cv-03538                    Beaaley Men, Crow1 Methefa, Ports. Miles, ç
   owdteaux, Jean
                                                                                                        -




                                                                                    318-cv-01473                     Johnson Law Group
  Boutciiar, Elizabeth
                                                                                    3 17.cv 12487                    Sand mPliUps Grossman LLC
  Bauyea Jacketnu
                                                                                    3:1?cv-11662                     Harrison Davis Stoekley Morrison Jones, PC
  Bouzon, Michalene tot the estate of Pauline SkintoAltietta
                                                                                    3 t7-cv 12140                    Morelil Law Firm P1CC
  Bowden John for the estate of Kathryn Bowclen
                                                                                    3:17-cv-1341?                    Bealley, Men, Crow, Methvln. Portia. Miles. PC
  Rowe, Ruth Elaine
                                                                                     3:1 Tcv-12142                   Marelh Law Ffrm PLLC
  Bowens, Janet and Alexander
                                                                                     3:17-tar. 10499                  Potts Law Firm
  Bowne, Nancy and Norman Bowno Jr.
                                                                                     3 17-cv 11098                    Ondtlew CCC
  Boxer Richard tot the estate of Mary Ellen Boxer
                                                                                     31                               Bees Chare LLP
  Boyd. Cryslal br Linda Oewalt                                                    -




                                                                                     3:17-cv-06286                    Hausfeld
 oykins._Kimbcry_
                                                                                     3:17-cv-06996                    The Simon UiwPC
 LBozeman.       Eddie arc FB. Bosemrrn Jr
  Bozlc. Linda Marie                                                                 3:17.cv.07760                    Burns Cflaresl CL?
                                                                                     :1Bcv.O1483                      Johnson Law Group
  Break,_Deb_                                                  -




                                                                                     3:17.cv.08823                    Beasley, Allen, Crow, Motbyin, Portia, Miles, PC
  Brarc, I\nlla oho Martfla Laird
                                                                                     3:17-cv1l227                     Ashcraft & GereILLP
  Brackira, Marie
  BradBajy_                                                                          3:i7-cv-09321                    Poust BruloW,L Milkod
                                                                                     3:17-cv-08513                    Beasley, Men, Crow, Methvin, Portia, Miles, PC
  BrjcaobeKath
                                                                                                    -




                                                                                     3:17-cv-12393                    Sanderi Phps Grossman CCC
  Bi_                              -
                                                                       -




                                                                                      3:17-cu-If 053                  Sklkos, Crawford. Skikos & Joseph
   Brahm, Stophen br the estate of Lisa Brohm
                                                                                      3:17-cv-08350                   Ondedaw tIC
   Braman, BiSo                                                            -




                                                                                     3: 1 B-cv-00017                  Harrison Davis Stealday Morrison Jones, PC
   Brammot. JoyO Ann and Chris Brarnmer
                                                                                      3:1?-cv.08133                   BellaMy, Allen, Ctow. MeftMn, PorlI*, Miles. PC
   Htencd, Glenda Faye
                                                                                      3:17-cv-09805                   Beaslay, Allen, Crow, Methvln, Portia, Miles, PC
   Brandon, Sandra Mae
                                                                                      3 17-cr 08006                   Beashy Men Crow Methvln Portia Miles PC
   Braswell Gwendolyn
                                                                                      3:17-cv-10279                   The Caviler Law Firm
   Brathwaltc, Antoinette
                                                                                      3:17-cv.08903                   Besaley, Allen, Crow. Meinvili, Pórds. Mba, PC
   Bravorrnan, Gala
                                                                                      3:1 7cv.0891O                    Beasley, Allen, Crow. Methvln, Portia, Miles, PC
   Brawand, Marsha
                                                                                      3:16-cv-()0413                   Napo* Shkolnlk PLLC
   Brozol, Larry and Joan
                                                                                      3:17-cv-02192                    Johnson Becker, PLLC
   Bra?iel, Charita Garbo
                                                                                      3:17-cv-06843                    Robinson Caldagnis tIC
   Brazzol, Mlchlko
                                                                                                                    --




                                                                                      3:17-cv-11215                    Simmons HanlyCon,oy
   Brazzlo, Stephanie and Mary Ra
                                                                                      31?-cv’08900                     Motley Rico ICC      -


   Br          F’ub Mane
                                                                                      3: I7.cv.12805                   Moreil Law Firm PCCC
   Brdomuiar, DixIe
                                                                                      3 17-cv-08603         -          Bea*ley Allan, Crow Meffivin Portia Miles PC
     reed MarIa
                                                                                       3: 77-cv-10588                  The Canter Law Firm
     re0cWrr, Patrrcia and Frank Ketloy
                                                                                       31 7-cv.043D4                   Ross FoUr Casey UP
     rjJoce_
                                                                                       3:1 7-cv-1258Q                  Sanders Philips Grossman CCC
   Brrszo. Dabra for the rietara of Ida Rinwatako
                                                                                       3:17-cv.08672                   Beasley. Allan, Crow, Mnthvtn, Portia. Miles. PC
   Brewer, Wendy____
                                                                                       3:17-cv-06707                   The Simon Law PC
    Brewer-Etam, Bssi
                                                                                       3:1?-cv-0Y648                    The Canter Law Firm
    BrIOhI, Barbara tot the estate of Kay Luboid
                                                                                       3:17-cv-08135                   Anastopouto Law Firm
     rigman, Barbara
                                                                                                                        Simmons Manly Canroy
                           —




    Bngman Tamrny anyc_                                                                3 17 CV 11228
                                                                                       3:17-cv-1f 520                   Burns Chateat LLP
     rUttier, Ludmid
                                                                                       31?’cv.10856                     The Canter Law Firm
    Brinkmen,çynlhia                                                   -




                                                                                       3;17-cv-10238                    Bausley. Allen, Crow, Melhvin. Panic, Miles, PC
      mba, Misty
                                                                                       3:17.cv-12803                    Mara Law flun P1CC
      rjnson. Debbie and Ronald
                                                                                       3:17.cv.10800                    The Canter Law Firm
      rtsaetle, Patricia
                                                                                        3:7-cv-11g35            -       Marsh Law Firm P1CC
      rit8lee                                                                                                           Beasley, Allen, Crow, Malhvln, Portis. Miles. PC
      rtttori, Charlene                                                                 3:17-cv-10248
                                                                                        3:17-cv-12403                   Potts Law Firm
      rixirete, Adulan tot the estate of Norms Vezquez
                                                                                                                                       -




                                                                                        3:17.cv-07674                   Slmmonsjyçonroy
      roccotl, Linda
                                                                                        3:17.cv-12394                   Sanders PhOips Grossman LLC
      rock, Candac
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 9 of 51 PageID: 52



  flTffl                                                                                                  JI1rnT1;pTwn
                                                                         17-cvO989                        Oncor1aw LLC
   2!51san
  todnkk DfanCL_                        ——                  —            3 17 cv 08861                    Beaaby Mon Crow Mothvn roiIs Ms PC
  tOdowki. Mark. bc the utau ol Chdstlnu Brodcwski                       3:17-cv-12215                    SJd)cs. Crawford. Skikas & Josoih
                                                --— ..———---—--—-
                                                                         3:17-cv-0a495                    OndatlawLcC
 Brocks. Evolyn                     -       -       -——     -            :17-cv-Dd8                       Hartson Davis Swaklay Morrlon Jono. PC
 Brooks. James for ho sLnte of i(ey 3rook                                3:17.cv-1O52                     Ashaaft & GerI UP
                                                                         3:1?.cv-1266Q                    KkneSpecterPC
  9Eb4yLa        ,          -“——————-—




 BtDOk$ Sarah                                               —            3 17 cvO843                      Th.I3nIrL.viFIra
  rooks Vckê                                    —   ———                  3 17 cv.08fi85                   Bauiy Men4 Crow MI1*$n Podia MUQI PC
 Brooi Hlbacd Kandyand CPMaI                                             3 17 cv ff737                    LS*Sa*sLLP
  roksIiirc. Tanya RDAaO and Josse WoI                                    3:17-cv-06711                   Cavin Shfli LIP
 Sroucek, Kely                                                           3:18.cv.00731                •   Lii4WSn UP                          •




 &oughton. Shtsnia                                                       3:7?-cv.1ö56                     Ashcrafl& Ger&LLP
 Brown. Ada Annetie                                                      3 1?cv 1241                      Sanders PtksGronman tiC
 Bcown AnJnoIre                                                          3:1 7-ci-iO796                   The Larder Lw Firm
 Brown Baih                                                              3 17-cv O854                     BkzrdUw
   town, Came                                                            31?-cv1O736             •.       Goldenbtg Law PLLC
   town Chanul                                      —                    3 17-cvoa837                     Thsliiler1iwFkm                 -




   rown. Cheryl                                                          3:17.cv.116fl                    PtsLawFIrm
 Brown CMsilpe                          —
                                                                         3 1 T.GV-08062                   Ashcraft Gesel tiP
   i*wn Desitea                                                          :3 1? cv 10255                   BeuBley ASan Craw Muthvln Porfls Ml$ei PC
   town, Ehzaboth                                                        3:17-cv-0g691                    A.*R G.rai liP
                                                                         31 7.cv-12545                    Kline &Spectar PC
   town, Esther Ann
 Br own Goorgrt                                                          3 17.cv 09191                    OndedawLLC
   town, irene                                                           317-cv’10263                     Benley, Ailen Crow, Methvin, Perils, MlLea PC
   rown James oba Ano1a Brown                                            3 17.cv 08515       —
                                                                                                          8nqley Allan, Crow Mathvkr Portia Miles PC
 Brown. James oDe Joie Bowun                                              3. t?-cv’085f I                 8easley Alien. Crow, Methvln. Portia, Miles. PC
    mown lottery and Rogra tot ma estate of Skuka Brown                   31 7’cv4)5139                   Onder, *heon O’leary & Peterson
    town, Jennifer                                                        3:1 7-cv-09721                  Ondedew LLC
    town Joann and Ray                                                    3 t?cv 10519.                   The Lanler Law Firm
                                                                          3 1 Bcv 01307                   Simmons Hanky Conroy
 Brown LoannO
 8town Ronaki tot the estate of Virginia Brown                            3 17cv 12489                       ott LaW?Irm
 t3rwri Shoron                                                            3:1?-cv11231                    BisnarCirne
 Brown Shown for Jeanta Brown                                             3 17.or 13153                   Don Barrett
  BilIø                                                                   317cv-f 1257                    Ashcraft & Gavel LiP
  Ewuco JdnroI for Kay Btuco                                              nla                             nla
  I3wntuy. Katherine                                                      3:17-cv-04123                   Cevin Simes Lip
  Btun,on Claudtne                                                        3 17-cv’09227                   Beastly Allen, CtoW Met)wln Perils Miles PC
  l3rutonLrwra                                                            3:1 7-cv-08325                  The Canler Law Firm
                                                                          317-cv-04726                     flaming, Nolen’&’Je2LLP
  ByjtFonu
  Buboltz, Barbara                                                         3:17.cv.11234                  Simmons Hanlyconroy
     ubeU. Kelly                                                          3:17cv.l0B43,                   The Lanler L.aw Firm
     ucciori. Joseph aba Dorothy Buccren                                   3:17-cv-10282                   Bessk, Men, Crow, MeUwin, Porits, Miles, PC
                                                                           3 17’cv.Cs9723                 Ondarlaw tiC
  Buchanan Bambia
                                                                           3’17cv-08330                    Onder, Shelton, O’leary & Peterson
     uchita, Laura
                                                                           317-cMZO3                       Poguat Braslow & Ulod
     uck. Patricia and Ray
                                                                           3:17-cv-05534                   Bohrer Brady, CCC
     uckhol Ronald on behalf of the estate of Pamela Buckholz
                                                                           3 17.cv 10295                   Bay,Men Crow MeUwin PorU* Mba, PC
     uckley JanIce
                                                                           3 17-cv 10306                   BOOll6Ylf Men. Crow Mglhvln PodIa Miles PC
     uda Kathy
                                                                           3 17.cv 12500                   Gk’anfr Keen
     uano Alicia
                                                                           3:1 7-cv’04743                  Ccviii Simes tiP,
     uhier, Patsicia tar Bottyjou Skipper
   But Chattel tot the estate of Taut Bull                                 3 17-cr 10964                   Th. Simon law PC
                                                                           3:17-cv-12115                   MoreU Law Firm P1CC
   Buflnrd. Edward for the estate of loanetto Ekzabelh Fox
                                                                           3:17’cv’08411                   OndemtawclC
   Buliard, Jackie
                                                                           3:1?-cv-05779                    Simmons Hefty Conroy
   Bullock, Annie
   Bunch, Snerla                                                           3:1 Z’cv-08406                  The Canter LaW Firm
                                                                           3:18-cv-00496                    Johnson Becker, PCCC
   T3uncy, Karen
                                                                            3 15-cv 00500                   Johnson Becker P1CC
   Bunk Tishytinrla
                                                                                                 -




                                                                            3:1 7-cv-06329                  Environmental Uligallon Group
   Bunt, into Lois Nixon
                                                                            317-cv’07001                    the Simon Law PC
   Bunting, Margaret
                                                                            3:1 7-,j.C9234                  flriaaley, Men, Crow Muthvln, Porlis, Miles, PC
   Bumdyck, Cheryl Artgaia                                      —


                                                                            3:17.àv-08566                   Marlin a Sallzman CLP
   Burgoi, Donald tot the estate of Cnrrofl. Burger     -




                                                                            3:1B-cv.00501                   Johnson Becker, P1CC
   Burgess, Amandalea
   Burkoen, Karen and Jusun. Tiffany Rogoms: Totes Roçcra: and Tristan
                                                                           3:1 7-cr-06642                  Baum Hadiund Mst& & Goldman PC
   Holland
                                                                           3:17-cv-10301                   The Canter Law Firm
   Burkes.Hayes, Eieadreu
                                                                           3:1?-cv-10540                   Ashcritt& Getet LiP
   Burkett, Caron and Jerry
                                                                           3;17-cv-06546                   Beastly, A$an Crow, Methvln, Portia, Miles, PC
   Burnett, Dawncina                                            -



                                                                           3:17-cv-06744                   The Simon Law PC
   Burnett, Lisa and Bobby, It                                  —,




                                                                           3:t7-cv’09521                   Golemb & Honidk PC
   Burnettra, Philip tot 11w estate of Cheryl Bumnelte
                                                                           3 17-CvO573S                    Beastly Allan Crow Methvln PatHs Miles PC
    Burns Ellzabalh
                                                                           3:17-cv-09243                   Bensley, Allen, Crow, Methvln, Portia, Miles, PC
    Burns, Joanava
                                                                           3:17’.cv’06087                  Aahcraft & Garel LIP
    Burns, Karen
                                                                           3:17-cr-i 1250                  Ashcmnft & Gwol LIP
    Burns, Margaret
                                                                           3 17-cv’08830                   Seaaiey Allen Crow Methvki Portia Miles PC
      urns Michael obo Dobota Wlnsor
                                                                           3:17-cv-06344                   Environmental Ultoahon Group
    Bums, Tract
                                                                           3:1 T-cr-08476                  Anshøou Law Firm
    Bun       MRemone
                                                                                                           Beaaioy, Men, Crow, Methvln. Portia. Mile;, PC
                       -




      Orion Merecya                                                        3:i7-v-O9244
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 10 of 51 PageID: 53



                                                                  IT!I&.                     T&flfT•riTTT
  IFTrnrn
 Buihaw. Ltna                                                     &17cvffSO2             pflBaereU
 8uU13;. OOia                                                     3:t?-cv-12395          Sandeii PhlUips Grssmon_LIC
   uIiur Jay °L CStUt & Joanna Butk)r           _                 a:1?-cvO83O            The Ln.tLaw Firm
   uUet, Js&ca                       —-—                          31?..cv-O7?67          Burns Chrest LIP
   uUr LIs M!_                                                    a 17-cv 1GS1           Beiky Men Ctow MaI)whi Ports Mes PC
   IIar Malcom abzJudyfiuIiar                                     3;f7-cvC8531           BuaIey, F%Hon, Crow, Methvin. PorU Miles, PC
                                                                  3:f7’cw-05647          Benloy, Abn. Craw, Meitivhi, PorI$ MILes. PC
   uIIr Rft                                                       :3:17-cv.1193U         MoroI Law Firm PLIC
   utk7f SUdO                                                     3:1-nv-13469           Mira Lnw Firm PLLC
                                                                  31?.cv.12680           Nspo$ Shkonik PLLC
 !LIUa(fEOId. Bronda
   utis, ]uddh Mn                       .
                                                                  3i7.cv-1O24            8easey Aàn. Ctow. UeUwn, Porti, Mes, PC
   UtOw. Sh&la                                                    3:17-avi2913           Don Bwrett
                                                                  3:17.cv-1OO            Asicraf I Gemi CLP
   rgIon. Lny tar tte esaIo of Unde Byngton
                                                                  3:17-cv-10328          Beasley. Anon. Crow Mdllivtn. Paths. MIns. PC
   ynos. Tura
   vrd. Lauta                                                     317cv.ilaaa            P0121 Law Fwm
                                                                  3:16-Cv-00614          Bums Charasi liP
  ytd$Ong. Dotojy
                                                                  3:1S-cv-Oi?IQ          Johnson Law Group
 B ann. Kimborne
 Cobra). Mark tot the statu ci Sandra Cabral                      3:17cvO619             Baum Kadlund Arlstei & Goldman PG
 Cabrera, Cynlhia                                                 3:1 7-cv’.07804         Blsnat Chase
 Catato, Eugene for The eatate ci Loreitn Calera                  3:1 7-cv-1 1269        Mhcrsft & GamI CL?
 Ci_                                                              317.cv-09263            Bassley Men Crow Mathafn Perils Miles. PC
 Cuen, Joshua                                                     3:17-cv-06006           Kline 8 Specter PC
                                                                  3:17.cv43870            Sugannon Law ICC
 Cain. Murk and Nikki
                                                                  3:11-cv-08237           Besslay, Man, Crow. Malhv)n, Parks. Miles. PC
 Cain, Tim abc Martha Cain
 Caine_AiOn?otorthastule at Sandra Ann Clne                       3 1 7-cv 11729          Poif Law FIrm
                                                                  3:1 7-cv-08552          Beasley. Man. Crow. Melhvln, PorUs, Miles, PC
   aidwdli, Pegçjy
                                                                  3:17’.cv.iQITI          Beasl.yb Ailen,.Cmw Mathyin, Podia, Mites. PC
   alhoon, Sandra
                                                                                          Beasley, Allan. Crow, Meliwin. Parks. Miles. PC
                    -




   athoun, Henry aba Carolyn Caliioun                              3:17-cv-i3455
   aflon, Gladys for the estate of La’Kioaftia Caftan              317’Gv.10745         ob1anboig Law PLLC               -




                                                                   3:17-cv-06699          Onder, Shelton, O’leary 8 Peterson
   amachp, Elizabeth
                                                                   3i7.cv 11613           Kiln. 8 specter PC
 Cambria Wuilam lot the estate of Beverly Cambria
   wneU, Batty and Vearl                                  -        3:17.cv-06963          The Simon Law PC
                                                                   3:1 7’cv-07665         Burns Charnel LIP
   empboL Joann
                                                                   3;17-cvt1334           Levln Stoics LiP
   ampbell, Leann
 CapbiL Thøsha obo Surfionina Cnmpbe5                              3:17.cv-101Gë          Beail,y Allen, Crow, MöUWIA, Potils, Miles, PG
                                                                   3:17-cv-12100          Mores Law Firm PLLC
    ampbef, Wenda
                                                                   3:1 7’cv-lOlSS         Beasley, Men, Crow, Uethvkt, Perks, Miles, PG
  Camp-Gray. Amanda
  Campi, Em                                                        3:18cv-01487           Johnson LswGroup
                                                                   3:1?.cv’12700          Nspo4Shklliê PLLC
  Cinada, Rolenda 1w Thu estate at Mamw Holmes      —




                                                                   3:17-cv-10f 90          Beasley, Allen, Crow, Motiwin, Porils, Miles, PC
  Canipo, Natalie
                                                                   3 1B-v-00$57            Beoslay Men Crow Mcthvln PodIa Miles PC
  Cannon Patricia
                                                                   3:17-cv12492            Sanders PhIlips Grossman ICC
  Contrail, Joseph for the uslahi of Kr,sta) Cantrell
                                                                    3:17-cv-1G161          Beaslay, Allen, Craw, Mathdn, Perils, MItes, PC
  CentraL Sherry             -




                                                                   :16cvO00S2              Gaza 8 Honnold CCC
  Caphngor, Tommy for the unt.aw of tiarbnta NcknU
                                                                    3:f?-cv’12397          Sanrs. PhlSps Gtassñian CCC
  Cappollo. Jnico
                                                                    3:11.-cv-08664         Baasley1Allen, Craw, Mernvin, Parks, Miles, PC
  Cappeilo, Tern
                                                                    3:I7CY-08654           Beasley, Alln. Grow, Methvln, Pottle, Mlles, PC
  Cordello, Gnewna
                                                                    3:1 7-cv42396          Sanders PhIllips Grossman CCC
  Cardwell, James iàr the estate aiiwiika Cardwell
  Catdwei, Stacy        —
                                                                    3:11-cv..09657         Robilison Calcgnle UJC
  Cerlin. Heather                                                   3:1 6’cv-08699.RW.LHG Cohen Placitetla 8 Roth
                                                                    3 1?”cv-08892          OndertawU,C
  Carlisle VlrQtnla
                                                                    3:17.cv-07805          Blsnar Chasa
  Carmack, Sabcfna
                                                                    3:17’cv42023           Johnson Law Group
  CameL Marianne
                                                                                         -




                                                                    3:17-cv-07055          KIlilan, DavIs, Richter. & Mayle PC
  Cornea, Julie
                                                                    3 l7’cir-06986         The Simon Law PG
  Carney Margaret
                                                                    3:17-cv.04642          Baron 8 Budd, PC
  Carpenter, Chatlyn
                                                                    3:17.cv-08657          Beasley, Allen, Crow, .Mefhvln, Perks, Miles. PC
  Carpenter, Sharon
                                                                    3:18’cv.01516          Johnson Law Group
  Carpenter. Vicky
                                                                     3 17cv 11752          Brother Brady CCC
  Cart James tar the estate of Rose Cart
                                                                     3:17-cv-08581         Beasley, Allen, Crow, Melhvln, PortIa, Miles, PC
  Cart, Melissa Ann
                                                                     3 17cv-12tOQ          Sani%ets Phi*ps Grossman CCC
  Cart Pamela
                                                                     3:17.cv-09724          Ondetiow ICC
   Carniero. Tanya
                                                                     3,’17.cv.09623        The Canter Lw Firm
   Carglntn, David Ion the estate of Eteanot Carrlngton
                                                                     3:17-cv’07821          Ashcreft & Gerel LIP
   Carrel, Alvetta
                                                                     3 1v 12401             Sanders Phltlps Gtànñin CCC
   Carroll Crlakna                                        —




                                                                     3:l1-cv-12494          Sanders PhilIps Grossman CCC
   Carroll, Jufla
                                                                     3:17cv-1a112           MoreS LawRrrn PLLC
   Carroll, tamara                                                                          Onderlaw CCC
   Carson, Carolyn                                                   3i7.CV13S05
                                                                     3f T-cv-1Q448          Beasley. Man, Craw, MeUwln. PerilS, Miles, PC
   Carson, Chnsla
                                                                     3:17cv’09267           Seasley, Allen, Crow. Melhvln, PorU, Mites. PC
   Carson, Margie
                                                                     3,1?’cv 13422          BoaSley Allen Crow Mothvto Perils Mini PC
   Carter Angob
                                                                     3:17-cv. $0316         The Lanlr Law Firm
   Carter, Bonito
                                                                     3:17-cv-1Q355          Beastey, Allen, Crow, Methuin, PerIls, Miles, PC    -



   Carter, Dlan                                               -




                                                                     3:17’cv’09152          Motley Rica ICC                      --



   Cartor. Gloria
                                                                      3:11’cv”10205         8easlay Men, Crow, Meffivin, Perks, Miles, PC
   Carter, Thomas aba Mile Carter
                                                                      3:1 7-cv-0B558        fleasloy. Allen, Crow. Methvtn. PerIls. Miles. PC
   Cartet-Cruz, Bernadette Michelle
                                                                      3:18.cv.-01039        Baron 8 Budd, PC
   Carver, Paul abc Lisa Carver  -


                                                                                            Baron 8 Budd, PC
   Caslano, Josephine                                                 3:17-cv.-12706
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 11 of 51 PageID: 54



  Frn1r
                                                                              3;1$-vJD?48                           Bun chsret LU’
 Ce*Odb June                                                 -




                                                                              318-cv-01730                          John5oh Law Gtoup
 C55eImaA.Kendl ncy
                                                                                                    •

                                     •




             Kern br the so ofJudy Caasonf                                    3 17-cv 11160                         PoUs Law rm
                                                                              3:17-cvO929                           Baiy. A4kn Crow Mlihvh, Parli, MflØ, PC
   assry, Kwi
 Cao Epetnz                                                                   :3 fI-cy 1Of                          Beuiey Man Crow MaUwUi Port) MLWiS PC
                                                                              3:17-cv08812                          Wflsøn Law, PA    •           •



 CasUto. Reçhas                              -




                                                                              3 1#-c.OG5O2                          Jol13ofl Bedei PLLC
 Ca*onuay ChttsUn
                                                                              3;17y.1 13B8                          Mv&Il Law Arm PCLC
 CssLro, Mshi                    •




                                                                              31?.cvO695                            Ashft& Gite1LLP
 Cavazo, Arn tor Rosin6a Cavázoi                                                                                                 ux WnI Roy & Edwards LLC
                                                                              317-Gv-04401                          Domen
   wu1L PattkI and Marvin
                                                                               3:I?-cv.59g7                         Mann $ellzman lIP
 CecH, Rebecca
                                                                               3:17-cv12834                          Pogust Braslow 8 MUkod
 Cenirita. Eileen and Anthony
                                                                               :17-cvOgog7                          OndøtlawLLC
   epa. Lynoite
                                                                               3:17cv-10662                          Holland Law Firm
   ernlgta, Francis
                                                                               3r15.cy.O*043                         Napdll ShkoHk PU.C
   hembara, Teresa, leàMduelly and for the Infant KC.
                                                                               3:17-cv’10223                         Bailey, Allen. Crow MeLhvln Portia, Mnlos. PC
   tnarnbers, Ywlen obo Angela turner                                     -




                                                                               3:17.cv.066ll2                        Patti Law Firm
 Champagne, Cathy and Mark
                                                                               3;17-cv-f 2406                        Sanders Phllllps Croesman LLC
   hampton. Mary
                                                                               3 17.tv 12687                         The Sknøn Liw PC
 Chamctorje                                                                                                          Environmental Litigation Group
 Chandler. Anna          —
                                                                               31 7cv06280
                                                                               3:17-cvC7822                     —    Don Barren
 Chandler, Susan
                                                                                3:17cvO7513                          Beasley, Allen, Crow, Me:thvlfl, Pottis. Mlls, PC
 Chancy, Barbara
                                                                                317.cv4660                           Potts Lw Firm
 Che!, Sandra                                                                                                        Levin Simas LIP
  Charnan, Junv                                                                 3:17.cv-03352
                                                                                3:17cv.O925                          6eas4,, Men, Crow, Methvin, Portia, MUes, PC
  Cimpmao, Sandra                                                                                       —




                                                                                3:i7.cv-10818                        The Linler Law Firm
  Chwasl, Nwçyffijj)enrs Charost                                                                                      Johnson Becker PtiC
  Charnoff Phyllis                                                              3 IS.cv.00606
                                                                                3:17.cv-13352                         Moreill Law Firm PLLC
  Chavez, David lot the estate of Marten Chavez          -




                                                                                3:17.cv-04871                         PonsLew Firm
  Chavez, Kimle Leigh for estate of Sharon Lynn Kenne4y
                                                                                                                                              -




                                                                                                                      Beasley, Men, Crow, Mathvln, Portia, Miles. PC
                                                                 -




                                                                                3:17-cv-06560
  Chavez. Laural Ann                                                                                                  OndsdawLl.C
                                                                                3:18 v.19                                            -
                                                                                                                                                                 —-




  Chew, Linda
                                                                                3:176v-06960                          Ventura Law
  Chlaramönte. Mark tar the estate of Phyllis Chiaramonts
                                                                                3:1?.cv-091P2                         Ondt1aw (IC
  Chltdors, Tine                                                                                                      LevIn Simes ftP
                                                                                3:1 T.cv-1 1323
  Chddrozs. Ginnia and Michael
                                                                                317.cv40686                           Simmon. HinlConrgy              -



  CNshofm. Herman to, Joyce Ann Ch4abokn
                                                                                                                    -




                                                                                 3:17-cv-10244                         Baasloy, Allen. Crow, Methvin, Portia, Miles. PC
  Chislor, Ro9er aba Betty Chhalor                                                                                    Johnson Sacker PLLC
                                                                                 3i8-cv.0051?
  Cho Stephanie                                                                                                        Mores Law Firm PUG
                                                                                 3:1?’cv.12105
  Cholewa, Linda
                                                                                 3: l7’cv1QS13                         Tn. Lanler Law Firm
  Chrlslenson. Jeyson for the estate ot Joitte Steele                                                                  Napoll Shkolntk PLLC
                                                                                 3:17cv.12?19
  Christian. Patricia (or the estate of Dora Fundemurk                                                                 Beasley. Man, Crow, Methvin, Portia. Miles, PC
                                                                                 3:1 7-cv.08563
     Matlan, Tracy
                                                                                 3:17-cv.T2566                         Sanders Phililpe Grossman LIC
     hristman, Kimberley Elaine (or the estateot Beverly Sharon Louthan
                                                                                 3:1 lv 08789                          The Simon Law PC
     hudztk, Brittany                                                                                                  The Lanler Law Firm
                                                                                 3:17-ev.08521
     hval, Vicide                                                                                                      The Simon LarPC
                                                                                 3:17-ev.06692
     ancia, Adniana
                                                                                 3:1B-cv-00607                         Golomb 8 Hentck PC
   C nlron, Elma and Carlos                                                                                            Burns Chariat UP
      iChla, Rhonda
                                                                                  3:t7cv062T6               -




                                                                                  3:17-cv.’ll 792                      Potts Law Fi:rn
   Claltay, Barbara and Alan Davis
                                                                                  317.cv’03078                         JOhm Becker, PLLC
   CIair. XrlsU
                                                                                  3:1 ?-cv.09000                       The Cattier Law Firm
     lark, Anita erut William                                                                                          Busily Men Crow U.uwki Portia Miles PC
     lark Bobble                                                                  3 17-cv 126?8
                                                                                  3:17-cv’10150                        Beasley, A$n, Crow, Methvin, PortIa. Miles. PC
     lark. Carol                                                     -


                                                                                                                       Baaaiiy Allan, Crgw Me(hvln. Pprhs, Miles. PC
     turk, Gwendolyn                                                                                                   HarrIson Davis Sleakiey Morrison Jones, PC
                                                                                3:17cv-1 1552
       ark, Ida                                                           -



                                                                                                                        Reestey Allen Crow Methvks Portls Miles PC
                                                                                317 cv 11106
     tstk Jania                                                                                                         Lavm Slates LIP
     lark, Maria                                                                3:1 7.cv. 11320                                           -




                                                                                31 l’cv’10252                           Boestey, Men, Crow, Melhvin, Ppflls, Miles, PC
      lark, Mervin aba Sandra Clark      -


                                                                                                                        Sanders Phillips Grossman LIC
    Clerk, Nlkkr Lynn
                                                                                 3:17.cv-12621                          OndarlawLlC
    Clark, Pamela
                                                                                                    -




                                                                                 3:1 l’cv-05696                         Burns Chamat LLP
    Clark, Palricta                                                                                                     Johnson Becker, PUG
                                                                                 3:t8.cv’00520
    Clark, Sunantha                                                                                                     The Lanlar Law Firm
                                                                                 3:1 7cv. 10605                         -


    Clarke, Ameala                                                                                                      Don Barrell
                                                                                 3:17-cv.13143
    Clarke, James for Walda Clarke                                                                                      The Lanlar Law Firm
                                                                                 3:17cv.0S432
    Clarke. Linda and David                                                                                             Susie) Men. Crow. Mabtvtn Portis Miles PC
                                                                                 3 17-cv 10163
    Clad Nancy                                                                                                          The Simon Law PC
    Clayton. Zenovle                                                             3:1 7-cv-06699
                                                                                 3:1 l’cv.06839                         Sulkt 6 Sllo UP
    Clear, Carolyn                                                                                                      Deasicy, Mlo, Crow. Mothein, Portia, Miles, PC
                                                                                 3:1 7.cv-085a2
    Clemants, Cornell aba Mite Clernanls                                                                                Nap 88 hi* PU.C
    Click, Margaret                                                              3:1S.cv.01018
                                                                                  3;17-cv1183?                          Burns Charasi ftP
    Clifton. Earl for the estate of Maya McKoy                                                                           Beastey Men Crow Methvln PatHs Miles PC
                                                                                 3,17.cv-0a840
    Cfne Cheryl                                                                                                          Busily, Allen. Crow, Molhvln. Portia, Miles. PC
                                                                                  3:lcv-09249
    Cline, Mary
                                                                                  317-cv 12604                           Senders Phillips Gtoesmøn ftC
    Cllngen Karen
                                                                                                        -




                                                                                                                         Golomb8 Honick PC
                     -


                                                                                  3:1?-cv-10150
    Cloud. Raymond for Lire estate of Ruth Cloud                                                                         Bohrer Brady, (IC
                                                                                  3:17-cv46258
    Clouer, James rot the estate of Blanche Clouser                                                                      Boasley, Men, Crow, Methvin, Portia, Miles. PC
     Ctuts, Karen                                                                 3:1 7.cv.07627
                                                                                  3 17 cv.02349                          Boastey Allan Crow MethvM, PortIa Miles PC
     Cobb Jay       —        —       —__—

                                                                                                                         Don Barrefi
                                                                                  3:17-cv-12158
     Cochran, Edward for GwanUolvr,,,            -
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 12 of 51 PageID: 55



                                                                     •:t.
  L1Ill
 coe Krin                                                            Z1Bcv-OO522              Johnson Beckur PLLC                           .




                                                                     17-c’j-O5331             Ondor_Shtton. Ooiry &_Peieron
 çoan,_CynUila Jones                                             -




                                                                     1 7.cv.O534              BRasloy A1kn, Crow Methvn Porus Miles PC
 Cobagan Robe1 obo Julf* ChUdrei
 Caien PhylflB                                                       i?-cv.T2i1 i             Mo: Law fkm PLLC
 Co Euganaed Scty                       •
                                                             -       6.cy-OO423               No $hIOkWc PLLC
                                                                     3;17.cv-06525            Burnz Chae LIP
 Coe Puk                                                                                      Th Lancer biw Ffrm
 Cole, Ten)and Kennath                                       —       17cv.1OS7G
                                                                     3;7-cv-11a11             Ond&InwLLC                                          —

 C!1fl A$Ifl
                                                                     3 11cv.O667              Sea5leyASen Crow Melhvrn Part Mile PC
 CoImn Bmndn
                                                                     3:1?-cv.08855            BaiIoy AHn, Crow MthvIn. Purtis. Ms. PC
 Ceman, CaroEann
                                                                                              Góklenbarg Lavw PLLC
 Coman. CyiliNa
                                                                     3f7.cvO6S59               8ensloy Men, Crow, Methvin. POfU*,Mkc. PC
 Coleman, Hartybo Lee Cokman
                                                                     3i7cv.124D7               Sandara Phillipi Grossman (IC                      —




 CoI&rnin. Laveme
                                                                     3:1?-cv-08561             Boacley. Allan. Crow. MeLhvln, Partli. Mfies. PC
 Caiaman-Sandovai. Tanya Merle
                                                                     3 17.cvØ52                Beasley Man Crow Methvrn PorUs Mdes. PC
 Colas. Linda 0(10 Mary Buaby
                                                                     3:17-cv42409              Sanders PhiNpe Grossman CCC
 Colay, Edna
                                                                     3:1S-cv.Q8U               Beaslay, Allan. Crow, UethvWi, PorUs, Miles. PC
 Ca!rster, Ethol
                                                                     3:17-cv4433               Beasley, Allen, Crow, Malhvm Portia. Mites. PC
 Cotlelt. Eldonobo Susan Coflofl
                                                                     3t7-cv.Q9642              MorebLaw Firm PCLC
  Collevechio. Katy
                                                                     318-cv-O0635              Baron & Budcl, PC
  Collier, Tarry 01>0 Sandra Corner
                                                                     3 1S-cv 01342             JoJinsnn Law Group
  Collins Cart
                                                                     31 1cv03$49                  Don Baireti
  Collins, Scot (or Esther Collins
                                                                     3fT.cv-1D332              The Lanlar Law Firm
  Calvin, Pamela tar file estate of Susan Colvtn
                                                                     3:1?-cv-11132             Goldenherp Law PLLC
  Compaton, David for he stole of Tamara Coinpaton
                                                                     31 l’ov-Q8166             The Lanler Law Firm
  Conde Jade
                                                                     3:1T-cv-11738             Levln SImeaLCP
  ndendçiailos
                                                                     3.lTcv f 0884             Baaaley Allon Crow Methvm Potts M1le PC
  Canton Sharon
                                                                     3:17-cv-12506             Senders Phillips Gtossman CCC
  Cannery, Morgan
                                                                     3 l7cv 1062$              Blaner Chase
  Cnroy Mna
                                                                      3:l?-cv-06568            Bass)ey, Allen, Craw. Mathuin, Portia, Miles. PC
    onstant, Katharine
                                                                      3 18-cv.00629            Potts Law Firm
  Confreres Francisco for the estate of Gloria Ramfraz
    oak, Jannalta                                                     315”av’O0961             Ayletodk, Within, Kreis & Ovethollz
                                                                      317-ce.42703             NIpQll $hkoirilk P1CC
  Cook, Jerry (or Doris Cook
                                                                      3:17-cv-06202            Cevin Simes CLP
  Cook. Maria
  Cooh,$arina                                                         317-cv.10172             Goiianb*eQLawPLLC
                                                                      3:17-cv.12705            Napoli ShRoinik PCCC
    ook-Wltdor, Anita
                                                                      31.cv.0iiZ               Marel Luwfttm PLLC
  Càteqn, Eitzabnth
                                                                      3:17-cv-09193            Ondartaw CCC
  Coombe, Cheel
                                                                      3t7-ov.034’i3             Bums Charost LIP
       par, Koitalo
                                                                      3:17.cv-08863             Beasley, Allen, Crow, Mothuin. Portis, Miles. PC
     ooper, Krishna                                      -




                                                                      3 IT-a 00184             Onderlaw CCC
   Cooper Michelle
                                                                      3 17 cv 1001)3              easley Allan Crow Mothirin PortIa Miles PC
   Cooper Misty aba KrlstieSliofl
                                                                      3 1?-cv-0823              Beastay Akn. Craw Meuwin PenIs Miles PC
     ooper Sharon
                                                                      317-cv-03751              Lovm Simea LIP
   Cooper-MaNulty, Cynthia and Szidon
                                                                       3z11-cv-08826            OndotiewUC
     onoocet1la, Mgola
                                                                       3:17-cv-09005            The Lanter Law Firm
     orbln, NICOI
                                                                       3 17.cv 10261            2eastey Allen Crow Methvin PorU Miles, PC
   Co:ctov Valerie Sastte                                                                       Kllne & Specter PC
   Corea, Peggy and Gary                                               3:17-cu-10766
                                                                       3:1?-cv01042             the Simon Law PC
     arMy, Made
                                                                       3.i7-cv-10976            Burns Charast LCP
     otmlar, Beverly for the estate ot Johnnie Salman
                                                                       3:l7”cv-1009D            Beasley, Allen, Crow, Methvtn, PorU, Mites. PC
   C&iilar, MichaeJ 0(10 Marsha Corrmer-Franco
                                                                       3:17-cv-11133            Goklenborg Law PLLC
   Comelious, Alele
                                                                       3:16.ev-00625            Johnson Becker P1CC
   Cornfield, Lynn                                                                              Morell Law Firm P1CC
   Corns, Regina                                                       3:16-cv-01637
                                                                       3.17 cv 09687            Golomb & Honick PC
   Corowoll, Lynn (or Mary Malenick and Frank Mahonlck
                                                                       3:17-ov-09264            Beasley. Allen, Crow, Malhvln, Portia, Miles. PC
   CarsOtti, Kathleen
                                                                       3:17-cv.06360            Onder Shelton O’leary & Peterson
   Cosby, Leslie Michael for the estale of Kathy Cosby
                                                                                          -




                                                                       3:17-cv-08690             The Simon Law PC
   Casio, Karma
                                                                        317.a.10551              OnduflawltC
    CoSlanzo, Susan
                                                                        3:i7-av.08997            The Canier Law Firm
    Cestley. Carol
                                                                        3:17.cv-05447            Burns Charuaft
   Cola, Ake (or The estate of Margie Pacheco                                                    The Simon Law PC
                                                                        3:l7-cv-06748
    Cot.ich, bbra
                                                                        3:18-cv-01331            Johnson Law Gro,,
    Ceughlln, Sherri    -


                                                                                                 Don Darrell
                                                                        3,17.cv-7161
    Couteton, Klntberlle                                                                         Johnson Docket P1CC
    Course.Cislo TrIcle                                                 3 17-or 11236
                                                                        3:1?-ov-06121)           Beasiny. Allen, Crow, Methnn, Ptlis,_Miles, PC
    Courter, Kathleen
                                                                        3;17-cv-09602            The_Canter Law firm
    Covaull,_Donna Jean                                                                          Boastey, Allen, Crow, Mothvin, Portia. Miles, PC
                                                                        3;17-cv-06058
    Cowan, Michael obo Angela Cowan
                                                                        3:16-cv-00068            Chappell Smith & Anion PA
    CoIc, Carrie
                                                                        3:1 7-cv-12000           Onderlaw CCC
    C.o Juanita lot the estate of Joyce Buzaanga                                                 Sanders Philipe Grossman LLC______
                                                                        3 lTcv 12627
    CR byherguardlan Lias Ray                                                                    Aslicraft& Gere(LLP
                                                                        3:1 ?-cv-08200
    Ciábtree, ReaLs                                                                                                                               __
                                                                        3:17’.cv-09282           Beaslay, Allen, Crow, Muhln,pjMilosPC________
    Craig, PatricIa
                                                                        3:1B’cv-01634             Moroll Law Firm PLLC
    Cramp. Patricia                                                                              KIn. & Speeier PC
                                                                        3 17-cv 09846
    Crandall Jesse far the estat of Angelo Glass                                                  MoralS Law Firm PCLC
    Crane, cynthia                                                      3:17-cv-1 1374        —




                                                                         3 17-cv 1256?            Polls Law Firm
    Crasa Lynetteind Robert                                                                       Johnson Law Group
                                                                         3:t8-cv-01 481
    Craven, Margaret
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 13 of 51 PageID: 56



 TT;
                                                                      3:1T.cvi1I62                           Gok1wba Lw PLLC
 Cmvan4 ZIM
                                                                      3 17 ci 10271                          Beky Alien Crow MoIhvi Potis Miles PC
 Cravortot 1oph and Destky obo Teresa Dan Cravenoi
                                                                      3J7.cv.Q6a7B                           Beniey Mw, Craw’ Methwn. Ports, Miks. PC
 çmorc1 çIliy                                                                                                The Sfrnoçi Law Pt
 Ctw1o•t Nikk                                                         3:17-cv12815
 Crospq, Sandso Lu Crosjw,. !(atb)eun Creipo Cortez. $eadi Cespo.
                                                                      :i7c’i4fl74                            Eum HUd1WKI rIt & Gokiman PC
 Keith Horn4 ViuLoy Ctepo, Acpetka Crp
                                                                      3:17-cv.06671                          BeaIe. Men, Crow. MethvEn. Por(a, M. PC
 Cfldblt, Terosi
                                                                      317.cv.2229                            Ran Fde Ciey lIP
 dSU?a Changra and Rogoho SWva
                                                                      3:17.cv-09159                          Don BaueIi
 Cris;obai NnutIe
                                                                      31?-cv.01633                           Parker W& hman LLP
 Cdaotomo. YoIrndo           =


                                                                                                             Don Barrett
                                                                      317cv-0B5O
 %LEIizaoo 1acquena’Thg
                                                                                                                           -




                          Crotani                                     3:17-äv06868                           Reasley Man, Crow, Methun, Ponia. Mdoz, PC
 Crolerd, Pau4 oo
                                                                                                    -




                                                                      :)8-cv.0O81$                           Env)ronrnenlal Uhnl’on Group
 Crook, Donna br the estate ob Jewe’ Crook
                                                                      317.v.11270                            Ashra* 1 GànU U.P          -



 Crooks, Volarie
                                                                       3:17cv-f 0278                         Beasley, MIen, Crow, Mernyin. PorUs, Mites, PC
 Cross, vaia
                                                                       3:18-cv’0O85                          Ueff Cebmw Halmana & Bç,tetein LIP
 Crøwiey, Dary ant David                                                                                     Beas)ey Allen Crow, Mstlwin, Portia. Miles. PC
 Crurn, Karen                                                          317’cv.Oø579
                                                                       3:1?cv-1231                           Don Barrett
 Cruz, Rkma
                                                                       3:i1-cv13806                          OndwlawLLC
 Cruz, Shana
                                                                       3:18-cv.00525                         Johnson Bekw, PLLC
  Cucinolta, Jo                                                                                              Burns Chareel LIP
                                                                       317•cv.04g5fi
  Cuddon, Moses and Leono’a Cuddon
                                                                       317.cv-10144                          The Lantr Law Firm             -



  Culiers, Juditn
                                                                                                -




                                                                       3:17-cv-1 1337                        Hart MeLauh1n a Eidrldqe
  Cutey, lisa                                                                                                Ondarlaw LL.C
  Cumnitns, Maureen                                                    3t7cv’D9101
                                                                       3:t?-cv.05702                          Pust Brasiow & MiWod
  CunniçanWitson,. Snarori and Wesley Wilson
                                                                       3;1Tcv122Og                            Beasley, Allen, Crow, Msthvie, Portia, Miles, PC
  Cunninharn, Bonnw                                                                                           B.asley Allen, Crow, Melhvia. PortIs, Mites, PC
  jian, WateroboMtdrodCunninim                                         3:17-cv.0437
                                                                                                              ChdeisScNuetar&$mIthLLC
  ccyyc_
  Cutño. Joyte
                                                                       3:17’cv’06G62
                                                                       317.cv-09808                           Beastoy, Alien, Crow, Melhvin, Portia. Mites, PC
                                                                        317.cv.O4307                          Ross Feitar Casey LIP
  Crry,Saijrid                                                                                                KLine a Specter PC
  Curtis, Linda and Shirley Barker                                      3:17-cv-1151 I
                                                                        3:17.cv48684                          BOestey, Men, Crow, Methvin, Portts. Mites, PC
  Custhng, Theresa
                                                                        317’cv-10536                          The Lanier Law Firm
  Custer, Diana
                                                                        3:18.cv’00538                         Johnson Becker, P1CC
  Cutter, Suzanne
                                                                        3:17’ce.12510                         Sanders Phtiips Grossman LIC
  Cuirono Fox, Teresa
                                                                        3:17.cv.12iI                          Sanders Phttps Grossman CCC
                             the estate 0* Frances Cutrone   -




                                                                        3:17-cv-121354                  -     Napgii Shkolnik P1CC
  Cutter, Janis and George                                                                                    Onderlew ICC
                                                                        3:17-cv.1348g
  Dabts, Tammy               -



                                                                        3:t8cv.Q1333                          Johnson Law Group
  Oahitiig, Kathleen Lailani Shelton
                                                                                                        --




                                                                                                              Boesbey. Alien. Crow, Mechyin, Portia, Mites, PC
                                           -




  Debit, Betty                                                          3:17. 08243         -




                                                                         3:17.cv.10127                         The Canter Law Firm
  Dahty, Ronaki lorFrrincioRHom.Dahiy                                                                          Pogust Breslow 8, Milkod
  Dailey. Terry,                                                         3:17-cv.06048
                                                                         317-cv’O6*)59                         Pogust HrasJow& Milkod
  D,y. Robbin and Nii                                                                                          Rose Feller Ceaay LIP
                                                                         3:1 ?.v.OgO74
   Dalton, Connie                                                                                              The Lanler Law Firm
                                                                         3:17.cv.0V409                                                          -




  Denim, Denise and Robert                                                                                     Johnson Backer, P1CC
                                                                         3,17’cv’02260
   Daniel, Siobainne Aileari                                                                                   Beastey, Allen, Crow, Muthvin, Potiis, Miles, PC
                                                                         3;17.cv.08689
   Daniels, Kathryn                                                                                            Walton Teilcen Foster. CCC
                                                                         3:17’cv.10698          -


   Daniels, Rhonda   -

                                                                                                               Thornton law Firm LLP
   Daniels, Ronnie lot Yvonne Daniels                                    3:17.av.1225g
                                                                         317.cv’08247                          Beastey. Allen, Crow, MeVwki,Ppihe, Mit*, PC
   Dantzter, Sabtina                                                                                           Boastoy, Allan, Crow, Methvin, Portia, Mites, PC
                                                                         3:17.cv-OBSBY
   Dark Horse, Grace
                                                                         3:17,cv.06681)                        Beasy,PJien, Crow. Methvln, Podia, Miles, PC
   Darting, Kimberly                                                                                           Potts Law Firm
                                                                          31 ?.cv.05129
   Dameil, Donna and Patrick       -


                                                                                                               Beasiey, Men, Crow, Methvmn, Portia, Mites. PC
                                                                          317’cv10336
   Darr, Marion obo Cheryl Ceregan                                                                             Boastey, Allen, Crow, Mathvin, Podia, Mites, PC
                                                                          3:17cv-a8g14
   Daugherty, Deborah                                                                                          Sanders PiNitips Grossman ICC
   Davenport, Larry Jor thu estate at Lola Mae Daviinpott                 3;17’cv42514
                                                                          3:i7.cv-06604                        Johnson 8ecker P1CC
   Davidson, Anita                                                                                              McGowan Hood & Folder CCC
                                                                          3 17.cu 141)4
   Davidson JoIrn tot Donha Davidson                                                                            Beastey, Allen, Crow. MeIhvin, Potlis, Mitas, PC
                                                                          3:17.cu-09267
   Davis, Mends                                                                                                 Beasley, Man, Crow, Motnvin, Por*is, Mites, PC
                                                                          3:17’cv’08595
   Davis, Bletica                                                                                               SImmons Hanly Conroy
                                                                          3:17.cv-1 1237
   Davis, Cherie                                                                                                Bessley Mart Crow Meulvin Portia Miles PC
                                                                          3 17’cv 1a342
   b,i!__,                                                                3:17-v.10345                          Beasley, Allen. Crow, Mothvrn, Portia, Mites. PC
   Davis, Debra obo Cynthia Ann Kline                                                                           Onder, Shelton, O’leary & Peterson
                                                                          3:17.vv.08332
                                                                                                                                                            -




   Davis, Donna          *

                                                                                                                Beastey, Men, Crow, Methvin, Portia, Mites, PC
                                                                          317’cv’097B0
    Davis, ESZuL,eth                   -


                                                                                                                Sanders Phl8ps Grossman CCC
    Davis, Jim for tiWi estate at Veiriona Davi                           3t17’cv.lZ51Q
                                                                          317’cv’07285                          Don Berrell
    Davis, Kelly                                                                                                Beeslay Mon Crow Methym Portia Miles PC
    Davis Rtionua Ktty                                                     3 17.cv.Oliul
                                                                                                                Beuiy, Men, CrowMelhvin, Portia, Miles. PC
                                 —*




    Davis, Robert obo Brenda Carol Davis                                   3:l7cv.10103
                                                                           3.’cv’OCMQS                          Andru,Wastsff PC
    Davis. Rutharina                                                                                            Burns Charest LIP
                                                                           3:17.cv’.07093
    Davis, Shorica                                                                                              Beastey Allen, Crow, Metbwin, Portia, Mites, PC
                                                                           3:17-cv.C8512
    Davis, Thomas obo Christine Elaine Davis                                                                    Goldenboig Law PLL.C
    Davis, Tosha for the estate ob Shawn Davis                             3:1 7-cv’101?6
                                                                           3 17ev 12411                         $andqrsPhjlbsGtanmsrllLC
    Davis Virena
    Davis, Wiiiirim Lance; Rio Dean Davis: Cheryl Nootie Adams; Chanenne
                                                                       bar
    Yvonne Rishop, Mcirae Leo Davis anu Catty Lynn Theodore tondick,                                            Baum Hadlund Mstol& Goldman PC
                                                                           3:f7.cv09411
    Connie Lu l’erdick                                                                                          OndedawLlC
                                                                           317 cv 1380
    DrivriIC,iurm_____
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 14 of 51 PageID: 57



                                                                        bTr                             1TT1TEIITT

                                                                        3:f7.v-O2                       PøusL Brailaw & Milkod
 Dnwe. Donna and ThomaB
                                                                        3:17cv-12630                    Sántors Phü1pi Grsman LLC
 Dnwc, S’nthia         •



                                                                        317-cv-O668                     Onderlaw LLC
 Dawson, Deborah                                                                                        Ondarlaw LLC
 Dawon, Diana                                                           3:1?-cv-09668
                                                                        3:1?-r.v.06322                  The Canter Law Ffrm
 Oawan, Kay Lyn
                                                                        3:16-cv-8749                    Burns Charest LLP
 Dawson. Scott                                                                                          Bm(ey. Aien. CrowS Mothvin. POriS. ML1s. PC
                                                                        317cv.117O5
 Dazey. Key                                          -




                                                                        317-cvO7?23                     Ross Fetter Cey 11P
                                                                                                           sa Men, Cmw MIflvm Potti, Mao*. PC
 dpI                                                                       t?.cv-12481                  Snd Phps Grouman LLC
                                                                        1T-CV.O47G                      8ay Mon crow Meiflvn Pflia M PC
 D!k4 Biaob* flna i!L                                                                                   Ondedaw tiC
                                                                        3:17-cv-1344
 QL2J3atrY ftr                                                             1?CV-067$6                   Skikos OW1Ord SIdkoi & .oieph
 DaanRhanda                                                                                             Bsaitny Amen. CrowS Meuwtn. Pwt. MIJes. PC
 Dean. Rflonda Koya                                                     a:17-cv-06586
                                                                        fi7.cvO4U5                      Baton &BUdd. PC
 Dano, Wilko Mau                                                                                        The MIChaal Brady Lynch Finn
                                                                        37y
 DoAnn NcI!ols, Tcisha                                                                                  Bassley Allen Ctow Methvln Potlis Milei PC
                                                                        3 i7.v-13O2$
 Doarman Sarir     *

                                                                                                        The Simon Law PC
 DoBaun, Judy                                                           317-cv-06682                                                  -




                                                                        317-cvO5O49                      Rou Fekr Casey LIP
 Dan. Helen and Robert                                                                                   Hohnd LaW Firm
                                                                        217-cv.O694O
 Does, Malisea                                                                                           Basiley, Men CtoW MUdwin, Perils, MtL PC               —


                                                                        3:T7-1D4Q6
 DFrance, LiSian
                                                                         311-cy-103?Q                    Bessley, Men, Crow, Mathvtn, Portia, Miles, PC
 Degand. VltJnia                                                                                         Gelumb 8 HonlckPC
                                                                         3:11cv417Ol
 Depldio, Charles for the estate of Xattloor, Daqluio                                                    Napoli $hkololk PLLC
                                                                         3:15-cv-01439
 Degado. Frances                                                                                         Bums Charësl LIP
 Debut. Helen                                                            3;17.cv-12D80
                                                                         3:1?-cv-12597                   Potts Law Firm
 Demeduk. Joann                                                                                          The Simon L*wPC
 Damoka Me4ou                                                            3 11-cv 1O7t
                                                                         3 1?cv 1333                     Beasley Allen Crow Methvtn Perils Miles PC
 Dempsey i<wl
                                                                         3lB’cv.Of 441                   Bssley, $JSflj CrOv4 MUw1n, Portia. Miles, PC
 OngIer Connie                                                                                           The Simon Law PC
                                                                         3:17-cv.06727
 Oenithorne.Msna nd Richard                                                                              Ashuaft 8 Garat LIP
 Donning Ranaki for the estate of OUvia Donning
                                                                         3 1T-cv40058
                                                                         3:lTcv-C5207                    The Limier Law Firm
  Denny1ly                                                                                               The Sknon Law PC
  Dgnochlck, Nichols                                                     3.l7-cv-12ll74
                                                                         3:1B-cv-01308                   Simmons Hanly Cornoy
  Dent. Tina                                                                                             Onder Shelton O’teari &PeLarxon
    ePeule-Haigraves Linda                                               3 17-v-O*333
                                                                          3:1 8’cv.OlOOl                 Ross Feller Casey LIP
  Oeprez. Claudia and John Vogeley            —-


                                                                                                          Motley Rico tiC
                                                                          3 1?-cv-07g81
  QaRose Susan                                                                                            Robinson Calcegnie INC
                                                                          3:1?-cv-09580
  Qarranbacher, Dorothy            -


                                                                                                          Don Barrett
                                                                          3:11cv.O7Ol4
  Derrick, Eddie Dean for the estate of Shirley Mae Hunt Derrick                                          Boasley, Allan, Crow, Methviii, Portia, Miles, PC
                                                                          3:1?-cv-0943U
  Desehamps. Stave obo Theresa Gaglilardi                                                                 The Simon Law PC
                                                                          3:17-v-11224
  Desorcy, David (or the estate of kathleen Desorcy  —

                                                                                                          The Simon Law PC
  Dosotall, Julia end Bruce                                               317-cv.O6?42
                                                                          3:7 1-cv.Oglla                  Ondedew tiC
  Dossier, Lucille                                                                                        Gokionbetg Law P1CC
                                                                          317-cv-10523
  Destafarto, Nicole tr the estate of Laurie Doslefano                                                    Bums Charest LIP
                                                                          3 17’cv 12285         -


  Devetlis Dale                                                                                           Burns Chatest LIP
  Dover, Donna
                                                                    -




                                                                             3:17.cv-05635                The Cheek Lew Firm
  DeviSe, Pamela and Al
                                                                         -




                                                                             3:l7ce-12357                 Ondedaw LLC
  Dovine, Kelly                                                                                           Don Barrett
                                                                             3.77-cv’Q?C&t
  OiaTCharia as personal rep of Belly Jo Dial                                                             Ths Simon Law PC
                                                                             3:1?-cv.10981
   Diaz Rogue, Ceiida                                                                                     Blsnar Chase
                                                                             3’1T’ev47508
   Dlnz, Carmen                                                                                           Beasley, Man, Crow, Methvln, PodIa, Miles, PC
                                                                             3:17-cv-08592
   Dies, Carmen Os La Corded
                                                                         -




                                                                             3:11’cv.11260                AshaaftaGeró) LIP
   Dia Goorgina                                                                                           The LSnIOt LaW Finn
                                                                             317-cv-08517
   Diaz, SiMs and Mario                                                                                    Sklko* CISWIQId SkikOs 8 Joseph
                                                                             3 1?-cv iO3
   Olaz-Galerza Eveila                                                                                     Beasley, Allonr Crow, Melhvlq. PodIa, Miles, PC
                                                                             3:17-cvO8699
   DiBemrmrdo, Elsa        -


                                                                                                           Johnson Beckw P1CC
                                                                             3:17-cV-0307g
   Dicken Jody                                                                                             Bessley, Allen, Crow, Methvln, Portis Miles, PC
                                                                             317.v-7O46
   Dickerson, Tammy                                                                                        Sanders PNIps rosmn ICC
                                                                              3 t1-çv 1253
   Dickey Susan                                                                                            Sanders PhlIkps Grossman tiC
                                                                              3 1 7-cv 72532
   Diotendorter Ephralm for tie estate of Mary Ethel Otefanderter                                          Potts L*wRm
                                                                              3 t?-cv-06424
   Diefandarfer Irsel and Eric                                                                             ‘Beasley, Men, Crow, Mothvfn, Perils, Miles, PC
                                                                              3t$.cv-OO9O7
   Dismar, Mary-anne                                                                                       Mor LiwFkm P1CC
                                                                              3 1?.cv’12t18
   Diener Anna                                                                                              Moretll Law FIrm P1CC
                                                                              3:17’cv-11375
   Dtettedch, Mary                                                                                         Johnson Law Group
                                                                              3,lb-cv-01338
   OleuSraslo Shard                                                                                         Potts Law Firm
                                                                              3:1 7-cv-13320
   DlFtnceaco. Maureen and David                                                                            Onder, Shelton, O’leary 8 Peterson
                                                                              3:17’cv’0540i
   ()lkilne, Jackie for CamS Sue DildIne                                      3:17-cv05334                  Onder. Shelton. O’leary 8 Peterson
    Olilard, Fa                                                                                             Bwn$Cttarest LIP
    Dlnkql Ju$o
                                                                              318v-QO276
                                                                              3:1?-cv.089?O                 ondorlawclc
    Oloso, Rebecca
                                                                               3 I?.cv”08?15                Busby Allen, Crow Uethvln Potts Miles PC
    Diuvonni Evotyn                                                                                         Boasley, Allen, Craw, Muthein, Ports, Miles, PC
                                                                               3:17-cv.O*534
    Dity. Victoria                                                                                          Pogust 8reslgw 8 M1*od
                                                                               3:17.cv.12ti72       -


    Omaikatin                                                                                               Beasboy, Allan, Crow, Metflvln, Portia, Miles, PG
                                                                               3:1?.cv.02533
    Dishman, David obo Brenda Oishmrm                                                                       Goidenberg Law P1CC
                                                                               3 1 V-cv 1O28
    DilIrich Joan                                                                                           Gobmb& Honick PC
                                                                               3;16-cv-0O81 1
    DiVonanzo. Sandra                                                                                       Daniel Assodatos ICC
                                                                               3 17’gv13618
    Dj Frank for the estate of Nancy OlvIta                                                                 Bohtar Brady, CCC
                                                                               3:17.cv-05530
    Dixon, Amber               -
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 15 of 51 PageID: 58



                                                                     [..
                                                                 &17-cvOM4G             Chke SdIuaier & Smith L1.C
 DzO!!MeiV Lo:Isa and Rhar                                                              BesIey. Aflen. Crow. MethvinPorUS, MUus. PC
 Dixon. Satah                                                    3:•17-c,-O85B
                                                                 &I.7.cv-10347          6øay. A3n. Crow MeIhvn. Po’Us, Mkis, PC
 xon. Sun                                                                               The Lanler Liw Firm
                 ThU estate of Carol Dodge                       37-cvO92?
 02z                                                             3:1-cv.fIO6O           RobTnsøn CaIcanIe INC
 DQWi1U1ef. Mea
                                                                 3 17-cv-11O2           LevIn Simos LLP
 boi4rty Gregory McNeil tar the estate of Qanu MwHer Doliwtv
                                                                 3 I7-cv 10143          The LanIórtswFfrm
 t:ohwiy ThiIo6an for the oilatu ol Qlana Dohe4y
                                                                 3:f7.cv1%534           5ander Phlls Grönn*n U.C
 Dolmorl, Sandrn
                                                                 3:17cY-1O294           Th LnOLaFkrñ
 tbIoI._Rayniundtat1usIn at Virn
                                                                 3:f7-cuO8123           BaIøy. Mon. Crnw, MeihvLn, PorIs. MiIe PC
 Drrths)ø. 1crnn                                                                        Don flwvull
 DaId, LotIo
                                                                 317cv-1233II’
                                                                 3t?-cv-O9fiO7          Robmson Calcagnie INC
 ooaIson.a__             ——-—

                                                                                        Pous L.w Flim
 DO(71S,_]friSfGfhU5IIlCtAñCflGDOfl
                                                                 3:f7.cv-122
                                                                  317-cv-12126          Potts Law Firm
 Donnolly, Lauia wid Richard
                                                                  31?.cv-O872S          Baailøv. lJIen Crow MeUMn. Pors. Ms, PC
 Davan, Jua                                                                                                     a
                                                                                        AYISIOCk, Wkkln, KreLs Ovwhoilz
 Dorsey t.ynn                                                     3:1 7-cviO969
                                                                  3 1 7-cv 12281         Bums CIwest LIP
 DosseyOavis Beaste                                                                      LerIn Simea LIP
 Ootor. Linda arid Bruce                                          3:11-cv-1 1338
                                                                  3 1Z.cv.Q8520         The Lanlet Lsw Firm
 Drjgias Joan                                                                            Ron Feller Casey LIP
                                                                  3:1?-cv-05346
 Douglas. Patricia and Michael                                                           Beasley Alan Crow Mathvln Podia Miles PC
                                                                  t?cv.085O4
 Oowney Brenda
                                                                  31?-cv-12715           Nepoli Shkotnik PLLC
 Dolo. Ronoo and Jason Kincol
                                                                  3:17-cv.f0350          Boasley, Alan, Crow, Methvin. Portia, Mites. PC
 bozlec, lgnaceo obe Conmostino Dozier                                                   Simmons HanlyConroy
                                                                  3:1-cv01311
 Draton. Lannetle                                                                        Maceli Law Firm P1CC
 Drhikhoue A%reda                                                 3 15-cv-00885
                                                                  3:17-cv-Oglsl          The Lnnlar Law Firm
 Orlaccil, Colloan and David                                                             Ross Fellev Casey LIP
                                                                   3:17-cv.0fl24
 Duarte, Heatiter                                                                        Roasley, Alan, Crow, Methvin. Perils, Miles. PC
                                                                   3:17-cv-09538
 Dubase, Jeanotle
                                                                   3;18cv01281           $lmmons Manly Conroy
 Duddy. DaiUre                                                                           Levi Slmes LIP
                                                                   3;17cv10637
 Duduit. Blame for he estate of Deanna Carol Duduil                                      Sklkos, Crawford. Skikos & Joseph
 Dunnos Lisa for the ostute of Donna fields and Bryan Wtleh        3 1?sv 13508
                                                                   3:17-cv08J1O          BeaMay. Mon. Crow Methyl, PocUs, Miles, PC
  Duff, Wifladean
                                                                   3:17.cv.10501          Beasley, Allen, Crew, Medivin, Portia, Miles PC
  Oufftn, Sandra                                                                         Ondortaw LLC
                                                                   3:1 7-cv48972
  Dotty, Claudia
                                                                   3 1Z.tv.C8?23         The Simon Law PC
  Dulfy bte                                                                               Ashcruh & Gore) LIP
                                                                   3:17cv-109B2
  Dole, Robin                                                                             The L,anlar Law F’irm
                                                                   3,1S.cy.01318
  Dunbar Tondrla for the estate ol Peggy Wilson
                                                                   3:18cv00616            Bums Charest LIP
  Duncan. Brenda
                                                                   31? cv”09)76           OndarLLC
  bin MIchelle                                                                            Paul LIP
                                                                    3:1 7-cv-12V28
  Duntevy, Michelle lör the estate of Karen Ann Richardson                                Béasley Men, Crow, Methyl, Podia, Miles. PC
                                                                    3:17.cv.1Q3&3
  Dunn, Mraha                                                                             Moreill Law Firm P1CC
  Dunn, Melva                                                       3:17-ov’09854
                                                                    31?-cv.10133          Thèlsnlerlawflrm
  DRhonda                                                                                 Wilson Law PA
                                                                    3:17cv.D881 1
  Dunnavant, Tlmolhyobo Tereasa Dunnavani                                                 Johnson Becker, P1CC
                                                                    3 1&cv-00538
  Duaphy Victoria                                                                         Ondertaw CCC
                                                                    3:1?-cv.09265
  Duou)hit, Tracy                                                                         Cappell, Smith, & Arden PA
                                                                    3t18.cv.00142
  Ourbin, Rachael                                                                         Beasley, Allen, Crow. Melhvin, Portia, Miles, PC
                                                                    3;17-cv-13457
  Durham. April                                                                           Johnson Becker, P1CC
                                                                    31 ?.cv-00006
  Duróvay, Tamara                                                                          Habush Habush & RoWer SC
                                                                     3:17cv-014B4
   Dusanbery. Sandra                                                                       Ondedaw ICC
                                                                     3 1?.cy0sg75
   Dutlon Karen                                                                            Helmadate Law, LCP
   Oyckman, Diane and William                                        317.cv-05130
                                                                     3:17.-cv.137T*        Napoll Shkolnlk P1CC                                *



   Dye, Thomas for Belly Dye                                                               Boasley, Allen. Crow, Methvn, Pocus. Maa, PC
                                                                     3:11-cv-10810
   Dpanlelobo Valerie Dyer                                                                 Napoll ShkolrUk PLLC
                                                                     3:18.cln.00411
   Dyoman, Ambor                                                                           The Canter Law Firm
   Dysatt, Patricia                                                  3:1?.cv-0g600      —




                                                                     3:1?cv.0826D          Beasley, Men, Crow, Methyl, PerIls, Miles. PC
   EorW,, Wealaypbo LIsa Mn Earle                                                          Ashcratt & Gerel CLI’
                                                                     3:17-cv.10960
   Eaon,Kand;nillorthemriate ol Janet Eaton                                                Ondortaw LLC
   Eddins.jy                                                         3:17’cv”0B243
                                                                     3:17-cv.12579         BeoMej, Men, Crowjvln. Portlt. Miles, PC
   Edo, Lorl                                                                               The Simon Law PC
                                                                     3:17-cv.06794
   Edge, Barbara                                                                           Kline & Specter PC
                                                                      3:1 7-cv.1O680
   En,Nala_                                                                                Bums Charact LIP                                    —

                                                                      31 l’cv421
   Edwards_s                                                                               Slack & Dcvii LIP
                                                                      3:1?-cv.09?45
     dwards. Brenda                     —


                                                                                           Benley. Allan. Crow, Methvin, Portia, Miles, PC
                                                                      317’äv-086Q3
     duards, Brenda                                                                        Ross Fuller Casey LIP
                                                                      3;17.cv-07048
   Edwards, Darlene and Clarence                       —


                                                                                           Burns Charesl LIP
                                                                      3:1?.cv07282
     dwrdo, Ella                                                                           Moreill Law FIrm P1CC
                                                                      3:17.cv-lf 386
     dwards, Haul                                                                                                          PocUs, Miles, PC
                                                                      3:17.cv.08808         BeasleT, Allan, Crow,
       wards, PaIrkia                                                                       Ashcraft & Geral LIP
                                                                      :17.cv.02068
       wards, Tummy tar thu slato at Pautne Mitor                                           Beasley Allen Crow MeilWtn Portia Miles PC
                                                                      3 17-cv 13424
       an Jartnitot                                      —


                                                                                            Sangteetly Law FIrm
                                                                       3:1 7-cv.02753
      Uson, Carol formary known as Carol Cooper                                             Asbcmft & Gem) LIP
    Elai’ állno far the estate of Cuzvlmlndu Ross                      3 1? cvi 1433
                                                                       3;17-cv’06562        Boasley, Allen. Crow, Methein. Porils, Miles, PC
     tdrldge, Gordon aba Nancy Eklridqe                                                     The Simon Law PC
                                                     MuyLou dg,,__ 3:21.cv06T47
     fdr(dUe, Roy on behalf oh end for the estate of                   317 cv 09628         Baaaley Allen Crew Methyl Portia Mites PC
    Etlzardo Vickie                                            —


                                                                                            Beesfqy, Men, Crow. Methyl, Portia, Miles. PC
                                                                       3:1 7.cv40337
    Etklns, Toye                                                                            Beasley, Allen, Crow, Methyl, Portia. Miles, PC
                                                                       3:1 ?cv.09273
    Ella. Donna
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 16 of 51 PageID: 59



                                                                                   r.                 2mTll.ç;u
 [2Tm1Ti
                                                                                 3.iY-cyOB8ê1         aDI51ay_Ain_Crow_MoUwrn_Porte_Ms_PC
 fEn Mell5a
                                                                           17458$                     PolL; Law Firm
  Ems Tu083               ___


                                                                                                               Law FWm
  EWs Vorna                                                                17cy.O$66
                                                                           3l?-v-D812O                Bea*ey. Man. Crow. Malhvtn. Porhs Efles. PC
   M50n, Caron
                                                                           3:17-11312                 Baroø & udd, PC
   flcii Richard aboMnoEUsói
                                                                           3:I1-ct-O6678              Th Srnon Lzw PC
  ELtO4. Janu
                                                                           a t?-cv.08600              8eai.y Men mw MethVIn Pada M1oS PC
                     __




  tzIt Laura
                                                                           3:t?cvQ88O?                9eaIey, Aen, Crow MeIhvI, Parlhi. MIIe. PC
  Ernbrcy, Janco
                                                                           317v4I12O                  anjLaPac
                                                                           3:17.cv42732               GIrnrdl Keeu
 Emory, BrGndn Iar the est&e at Março DeckGt
                                                                           3.1 TO565Th                Baiey Akn Crow Me1hv Pcr Udes PC
                                                                           3:17-cv-06656              Bums Chares LIP
  rnrnons,Oawn
                                            Gano Jna Geino                 3 18.cvOQ446               Knapp Rcbws PC
                                                                           3:17-cv-12536              Suñdera PhlWps Grossman tiC
  nUcott. Jt., W1tor tar the sIutc of Rhonda Endlcotl
                                                                            3:17-cv.Q28               Motley Rio. tiC
  nal. Jarnia                                                                -




                                                                            3:17-cv-06918             Tb. Simon Law PC
  11910. Mary and Richard
                                                                            3 1?cv-0671               Ond.tIawLLC
 Engkh Juilana
                                                                            3:17-cv-13812             Onderlaw tiC
 Envalden. Brenda
                                                                            3 17-cv-04118             Levin Simes LLP
   nocha Yvonne end Don                                                                               Onderlaw dC
                                                                            3:17-cv-f020
 Enrico, Bonny                                                                                        The simon LawPC
   nnguez, Paincia and Victor                                               3:17- v-1Qg96
                                                                            3:1 7-cv-O696             The Simon Law PC
   pperson. JudIth
                                                                            3:1 7.cv-0787             Btns Chareat IL?
 Erickson. Debra                                                                                       The Simon law PC
 Erickaon, Mary                                                             3:17-cv-f 2599
                                                                             3:17-cv’07680             Baron & Bud4, PC
   rrken, Slaphade
 Escobødo, Miqacta tar Ilie est       at Guadalupe Escabede aid aa ;illonay
                                                                             3:17-cv-09743            Siacir & Davis LIP
  n-tact tot Maria Escobedo                                                                           QndedawLLC
   siirLtrssa                                                                317-cy 13613
                                                                                                      Boastey, Men. Crow, Meltivin, Portia, Miios, PC
                    —




   s1olto.Sherri                                                             3:17-cv-08078
                                                                             3 17 cv 10507            Beastoy Won Crow Methvin Portia Miles PC
   an,sittey                                                                                          Stack 6 Davis tiP
                                                                             3:17-cv-06176
    strata, Katie (or the estate ot Linda Diana Scaman, Kiath Scaman Ii
                                                                              11 7-cv-07665           Busley Man Ctow MeUMn Portia Miles PC
  EurZara
                                                                                                  —




                                                                             3:17-cv-12734            Girardi Keesa
    vans. Barbara tar the estata at Virginia Marutlak                                                 Beasley, Won, Crow, MoUwin, Portia. Miles. PC
                                                                             3:1 7cv-10341
    vans, Carl obo Dornetrass Evans
                                                                             3:f7-cv-70177            Goktenberg Law P1CC
    vans. Carla
                                                                             3:17-cv.477602           Mhcaft & Gerel CL?
    vans, Catalina                                                                                    Gotdenbarg Law PLLC
                                                                             3:1 7-cv-11160
    vans. Christina                                                                                   Moralli Law Firm PLLC
                                                                             31 ?cv 03728
    vans Christopher for the estate eli VicId Evans
                                                                             3:17.cv-04122            deem Sinus LIP
    vans, Cynthia
                                                                              3:17.’cv.08608          Boasley. Men, Crow, Metiwin, Podia, Miles, PC
    vans. Cynthia                                                                                     Ondarlaw U-C
                                                                              3:17-cv-f0774
     vans. Dorothy
                                                                              3 17-cv-09544            Baaaley Men Crow Mettwln PodIa Miles PC
     vans Vronda Jane
                                                                              3:17-cv-121 sa           More* Law Firm P1CC
     verest, Nicole                                                                                    Robinson Catcagme INC
                                                                              3 17-ce 09614
     wing Manes                                                                                        Levin Simes tiP
                                                                              3:17-cv-11332
     iindo, Sharon and Jose
                                                                              3 11-c-O9674             Qnderlaw tiC
     ahctiach Jeanmo                                                                                   Beestey, Allen, Crow, Methvin, Portis. Mites, PC
                                                                              3:17-ce-lOOt?
  Faictulki, Donna                                                                                     Onder Shelton Oleaty & Peterson
                                                                              3 17-cv.08?40
   Faircioth Cthia                                                                                     Beesley. Allen. Crow, Methvin. Podia, Miles, PC
                                                                              3:1 7-ev-73745
   Falrliij’. Nooshawndrs                                                                              Beastqy, Men. Crow, Mathvin, Ports, Miles, PC
                                                                               3:1?.cv-10339
   Fatten, Clara                                                                                       Potts Law Firm
                                                                              3:17-cv-05815
   Faik, Janet                                                                                         UeuL5y Mon Crow Methvin Portia Mitts PC
   FaLls CynthIa                                                               3 IT-cv-09649
                                                                               3:17-cv.11384           Moreti Law FIrm P1CC
   Falls, Lena                                                                                         The Canter Law Firm
                                                                               3:17-cv-0B318
   Famereo. Mary                                                                                       The Canter Law fIrm
                                                                               3:1 7-cv-08319
   andulio. Kimberly                                                                                   Ventura Law
                                                                               317 cv-0?845
   FanWTàil                                                                                             Ondortaw LLC
                                                                               3:17’cv-10767
   Fangrow, Joann                                                                                       Beay Anon Crow Methvin Podia Miles PC
                                                                               3 17-cv’08252
   Fare4, Faroug obo Raiwna Fatezl                                                                      Beasley. AltenCraw. Mothvin, PortIa. Miles, PC
                                                                               3:l?-cv-09553
   Farmer,_Crystal                                                                                      Mujqy Law Firm
                                                                               3:77-cv-01650
   FaitsoniGhrisffn
                                                                         -




                                                                                3:1 7-cv.09879          Onderlaw LIC        -__________
                                                                                                                                          __________
                                                                                                                                                      __________
                                                                                                                                                                   ______




   lartington,_Jacqueline                                                                                      Shkokulk P1CC
                                                                               3 1$-cv 00420                                    —




    fartktgton Kim and Ptiflilp                                                                         Ashcratt & Gorot LIP
                                                                                3:17-ce-f 0997
    Fat-va, Merlal                                                                                      The Canier Law Firm
                                                                                3 17 cv 09406
    Fasce Ohotah                                                                                        Senders Phillips Grossman ICC
                                                                                3:17-cv-12415
    Faste, Pamela                                                                                       Pogust Rraslaw & Mllsod
    Fto Cnne and Kevin Kreulilng                                     —          3 17-cv-01292
                                                                                3:17-cv-11338           bern Simus LIP
    Fuhèt. Diane and Michael                                                                            SImmons Haniy Conray
                                                                                3 17-ce 11239
    Fennlgkoh Ioan                                                                                      Napoil Shkainlk PU-C
                                                                                3:1 7-cv-1 1247
    Fanstemekar, Charles for Teresa Fénatemaker                                                         Ondertaw ICC
                                                                                3 17-ce 12723
    Ferguson Emestlne                                                                                   Beastey. Allan, Crow. Melhvin, Perils, Miles. PC
                                                                                3:17-cv-13034
    Ferguson. Linda                                                                                     SBG Global
                                                                                3 17-cu 13067
    1ãndes Cher1Ann
                                                                             —




                                                                                 3:17-cv.09599          Ashcrah & Genii LIP
     Ferroll, Glenda                                                                                    Bee&ey Mon Crow Metnvrn Ports Mites PC
                                                                                3 17.cv-09813
     Fon’e#, Let*a LaneLtö                                                                               Baron & Rudd, PC
                                                                                 3:16-cv-0881 2
     FerraL Mucgarnt                                                                                     Bums Chamat U-P
     FiIer Jertyfertheestateo(KarenFenier                                        3 17-cv-06246
                                                                                 3:17-cv-(19106          Ondertaw tiC
     Porte, Karen                                                                                        Beaslay Allan Crew Methvin Podia 1ile PC          —

                                         Faspenman                               3 17-ce 10340
    Foaparman WJImn obo Barbara
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 17 of 51 PageID: 60



 mmm                                                                                li..
 Fwry. Noreen                                                                       3:17-cv-1074B        cokIonbr_Law PLLC
       Ttaceo                                                                       3:17cvO6182          Burni Chatet LLP
                                                                                    3:17-c.Q2$5          8aIey. Allan. Crow. MeWvri, Po,Us,Mdo.PC
 FokJ, Jannifor ciba Cornohis BaLarqucn
                                                                                    3 17-cv.O881O        Bealley Men Crow Uathvn Porus Uikt* PC
 F&d* CynIh
 Pakis, MaUIena                                                                     317cv-QSR49          Ventura Law
 Forro, James for JtrnIu Prrê                                                       3I7-cv42?1e          Napo Stikokilk PUG
                                                                                    3:17-tv-13425        Be.Iey, Aion. Crow. Mothvn. PatHs, MIIe. PC
 F;ter, Bully
                                                                                    3l8.cv.Oj6           Moms Lw Rtm PIIC
 FiguerDL Mary
 Pik Anna                            -
                                                                                -   3:17-ci.f26O         Ondetlaw LLC
                                                                                    317cv.O822           The Lanl.r Law Fkm
 Fmbos, Uty and cEk3fttt                      —




                                                                                    3:17-cv-125a7        8nders PhHUpi Grozman LI.C
 HmpJe. Doboiah
                                                                                    3 1cv-Q7g7           Uusley Men Crow Me(hvn Portis Milaz PC
 Finch Wannotw
                                                                                    3:1Z-cv-O2H2         8easey. Alen Crow. Malhvln, Porlis. MUes. PC
 Fçk. Lisa
                                                                                    3:17.cvfO352         eu1ey.Akn. Crew. MMhVIn, PorUs. M4sPC
 Pindy. Stiawn obo Oianna Moyot
 Arkfld. Susan                                                                      3:1 7-cv-06731       The Simon Law PC
                                                                                     3;t7cv.D9O76        RosFa1lrCaseyU.P
 Fin*orhut. Susan and Haroki
                                                                                     3:1?-cv.06548        Bouloy, AXen. Crow, Methvln. Partis. Mies, PC
 Finn. Jo Anne
 Fffinny P%ngele                                                                     1 ia-v-oo1es        Burni Chatest LU’
                                                                                     3:l7cvO7866          Burns Chwesl LLP
 Fiola. Nancy
                                                                                     3:1 ?-cv.05652       Levenitn Law Finn
 Flordlko. Jeanne
                                                                                     3:1 7’cv.09832       Beasley, Aen. Crow, Mothvtn, Portia, Mflaa. PC
  Fisi-r, Brenda
                                                                                     3:17-cv’05098        Levm Simas UP
  Fisher. Diane
                                                                                     3:17-cv-12345        Don Barrett
  FIsher, Rosanne
                                                                                     3_t7 cv.QW5O         Wltentz Gokhnen & Splizer
  Fisher Sylvro
  Fflzorakl, Jamce                                                                   3:17cv-OO4Oi         The Laruer Law Ftm
                                                                                     3:1 7’cv-O7 12       Beesley,               Methvln, Pörds,MKos, PC
  Fitzgerald, Mane
                                                                                     3’ t7-cv.0931 I      Beaakry. AlLan, Crow, Methvin, PorUs. Mtes, PC
  Fitzpatrick. Debra
                                                                                     3:l7cv- 10344        Buasley, Allen, Crow, Methvln. Portia, Miles, PC
  Flack, Brenda Leø
                                                                                     3:1 7-cvl 2538       Sanders PhllUp Grossman dC
  Fiocha, Josephine
                                                                                     317-cv-091 77        Ondoriaw U.C
  floenor, Jennifer
                                                                                                   —




                                                                                     3:17cv08613          Boasioy. Mon. Crow Methvfrt. Portia, Miles. PC
  Fleming, Evelyn   --



                                                                                     3:t?cv103tO          Goktonborg Law PLIC
  FletGhar, Casauncsra                                              -




                                                                                      3:l7cv.i0700        Blizzard Law
  Fletcher, Kimberly
                                                                                      3:1Zc-056O          Ondor(aw ICC
  Fflppo. Kay
                                                                                      3:;7cvQ7235         Beastey, Allan, Crow, Methvin, Portia, Miles. PC
  Ftorei Sr., Jerry obo Diane Flores
                                                                                      3:17-cv’086G0       Venture Law
  Firas, Maria Thelma and Ricardo Florus III
                                                                                      3:1 7-cv-06694      Beasley. Allen. Crow. Methyin. Paths, Miles, PC
  Floros, Rachel
                                                                                      3:l7’cv10ilfl3      AshcrM a Gerel 11_P
  Flown. Sherry
  Flowers, Blise tar the estate of Denise Flowers                                     3:18’cv-Ql 635       Moruti Law Firm PLLC
                                                                                      3:17.cv-1Q665       Baáaley, Men, Crow, Methvln, Pants, Miles. PC
  Floyd, Crystal ova Brenaa Jean Barley
                                                                                      3:17-cv.10355        Beasley. Allen, Crow, Methyin, Portia, Miles, PC
  Fogg, Catherine
                                                                                      3 17.cv 11071        The Simon Law PC
  Fogle Cynthia
                                                                                      3:17cv07083          Bums Chatost LLP
   Poncjron, Susan
                                                                                      3 17-cr 12550        The Simon Law PC
  F*ote John tot thu estate of Linda Foote
                                                                                      3:17-cv-05140        Law Office of Grant D. Amey U.C
   ford, Elizabeth
                                                                                      3:1Z-cv12735         Girardi Keese
   Ford, Merlin for the estate at tssbeila Ford
                                                                                      3:17.ov-09179        Ondattaw ICC
   Ford, Mary
                                                                                      317.cv-0725          BoaSlity. Allen, Crow, MCtIwln, Portia, Miles, PC
   Ford. Noolla                                                             -




                                                                                      3:1T-cv-02370        Ron Feller Casey LIP
   Ford, Trasu ii Estate of Ozella Robinson
                                                                                      3l7”cv-1O3i2         Gokienbern Law PUG            -



   Foreman. Ctianthony
                                                                                      3:1 ?-cv-05669       Skikos,_Crawford,_Skikos_&_Joseph
   Foremen, Georqiirira arid_Thames_Foreman
   Forot, Eloise                                                                       3:l1..cv.O&Q31      flrsl & Budd PC
                                                                                       3:l7-cv.0372        SkIkOS, Crawford, Skikos & Joseph
    Furilvosi-Arnrai, Lisa and Antonio Amaral
                                                                                       31?’.cv-O750        Onderfaw CCC
    Forrustor, Patricia                                                                                    Burns Charesi LIP
               Jessica                                                                 3:17-cv.02780
                                                                                       3 17.cv.08612       B.a;ley Allen ctow Methvin PortIa Mba PC             —



    Foster Cathy
                                                                                       3:1?-cv42259        Johnson Becker, PLLC
    Fosler. Nicole
                                                                                       3 t7-cv.051 14       Ross Fast Casey LW
    Fowior Della Jcyu lai’tne estate of Slephanle Leigh Mansfield
                                                                                       3:17’cv.08307        The Laniv Law Firm
    Fax, Joco
                                                                                       3:1T.cy-1260Q        Johnson Becker, P1_CC
    Foxwatl. Ratie
                                                                                       3:17-cv-10358        Beasisy. Allen, Crow. Mathvln. Portia. Miles. PC
    FojJo1a
                                                                                       3:17’cv.’07808       Biznat Chase
    France. Kuthisun
                                                                                       3:16..cv-00607       Napoli Shiminik PLLC
    Frirncu, Patrick for Ror.e !ry-ranco,,.
                                                                                        3:1?-cv09852        The L.anler Law Firm
    F:ancks, Laura and Mietwul
                                                                                        Z:17.Cv06944        Don Barrett
    FrankCyaLoamantoittieostata at Thurme Jean Leaman
                                                                                        3:17cv.O7321        Beesley, Allen. Crow, MethWn, PortIa, Miles, PC
    Frank. Debra
                                                                                        3:t7-cv.06765       The SImon Law PC
    Frank. Jotlirria
                                                                                        3 17.cv.Oil2        Beasley Allen. Crow Uelhvln Podhi Miles PC
    Frank Lotte.
                                                                                        3:1?-cv.11491       Don Barrett
     Franklin, 8utue
                                                                                        3:17.cv.1140e       Ondertaw ICC
    Franklin, Diana
                                                                                        3:17’cv-10362        Beastey, Allen, Crow, Methvln, Portia, Miles, PC
     Franklin. Lois
                                                                                        3l7-cv-05101        MoU.yRIcLLC
     Fry
                                                                                        3:17-cv.10993        Rums Charest LIP
     Frascone, Turd lot the estate of Barbara Kezor
                                                                                        317-cv0573           The Lanler Law Firm
     Frazier, Andy lot thu oslata of Jolla Potet                        -



                                                                                                             Daniel I Associates CCC
     Frazier Carol                                                                      3:1$-cv-0069
                                                                                        S 1 T’cy 10364       Baaiey Allen Craw Metitvln Podia Milos PC
     Früderick Alicia
                                                                                        3:17-cv.06O1G        Ashctefl & Caret LI_P
     Ericks Roberta                                                                                          lohnion Becker! PU.C
     Freoland, Charlotte                                                                 3:17’.cv-1246
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 18 of 51 PageID: 61



                                                                                     •Ti’i.                            ET1Tt1TFT.r;ThTTTI
  nh111n
                                                                                     317-cv-13B14                      Onderlaw Lt.C
 Frarnnan Snaraq
                                                                                     317.cv-i26                        Patti Lw Firm
 Frnd, Genna Marie and Mark WmFnJ                                                                                                     Ciow, Methvin. PorUi, Mts. PC
 Fnd. Marlene                                                                        3:17v-1a367                       BaosleV.
                                                                                     3:17cv$tOOO                       Ashaaft&GetcftLP       •


 PtgonMickey                                    ——————



                                                                                     3:1?cv-O98f9                      Beasley. A$en, Ccow. Methvin. Poih. MIoE, PC
 Frj(z EfLzateth Ann
                                                                                     317c’iO87S                        BDasley, Men, Crow. MOthvm. PoiU;, Mdoi, PC
 Ftos. E$on                                                              —




                                                                                     3:1 7cv-07810                     8snar Chase
 Fry. Roy
                                                                                     3t7-cv-O9729                      On1aw LLC
                                                                                                                       Beasey. Akn, Crow, Mothvut,PorU. Moos. PC
                    —                   .   —




                                            —        ---—--—
                                                                                     3:17-v-O8693
                                                                                     3:t7.cv.f1007                     The SUnon Law PC
                                                                                     3:17-cv-11263                     AhCIafl a Gomi LLP
 FuIor, Thmbria
                                                                                     3 17-cv.03925                     Beazey Aba Crow Melhvin Porils Mdos PC
 FuI$wjpphany
                                                                                     317’.cvO443                       Ssluy. Mn. Crow Mothvin, Poitis, Mêles. PC
 uflrtoa. Miltoni ODD Ann FuUcrton                                                                                     Bfturd Law
 Fung. Ronald bc MwvFtitig                                      —                    31?cv-O71O               •




                                                                                      3:17.cv-112                      Fhrjfl & Gnrs tiP
 Fuass. Benda
                                                                                      3:17-cv1QO&S                     A*)IAflL Garat tip
 Furntsh.Thamag loethu esta$a ofDbori Futniti                                                                          The Sknon Low PC
 Pussa)t Daborafl
                                                                             .        3:17-c-O68O1
                                                                                         i ?.cv 12O                     Don Barrtt
 Gabbad Penolope
                                                                                      3:la-cv-01038                     Napok Shkotnik PLLC
 Gabber;, Rot:in                                —--
                                                               .——————



                                                                                      3 1 7 v 12704                     Nipo Shkokik PtiC
 Gadtiod Robert (or tofr Mafry GtidhId                                                                                  Beas)ey AIkn Crow Mathvbi Porhs Miles PC
                            Hattio Gacj                                               3 17vO$51
                                                                                                445t                    F1einØg Nolen & Jex LIP
 _anda Jea.n                                           ——-—


                                                                                                                        Ondedaw tiC
                                                                                      3:17cv-1229O        •


 atI Chrillne                                                                                                           Bouby. Man. Crow. Methvtn, Portis, Mf$es. PC
 Ga$. Cck,tu                                         ——-—-——.
                                                              -
                                                                                          !2: 10283
                                                                                       $:1 tv-12596                     Don B&roll
  Gatnos. Robuil for Stiir Gatho
                                                                                      ji fl869                          Polls Lewfwm
  Gau PcgyrDoufos                                                                                                       Ondorlaw tiC
  Gulanis,_TecfU                                                                                                        Smons HSnIY COflmY                                 —



  Gatoy Marie                                                  —        —
                                                                                     2i1
                                                                                     3t17-cv-08407                      The Lnt Law Firm
  Bumble. Lauri                                                                                                         OndertawLLC
                                                                                        17cv 1381$
  Gambrel Susie                                                                                                         The Lanler Law Firm
                                                                                     3:17-cvO86O6
  Gann Henry tot thu asiace of Debra Gunn
                                                                                     3:1?v-1O89O                  -     Husley, AJbn Cmw UeliwIn, Portia, Maes, PC
  GaniL Mnan                                                                                                            Beaaley, Men. Crow. Mulhvm. Portia. Miles, PC
                                                                                     3:17.cv.O835
  Gatcos. Eloisa                                                                                                        Sanders Phps Grossman LLC
                                                                                     317.cv 12Z41
  Garcia Carmen Sonia Claudia for the estate of Susana Garola Cotta
                                                                                     3:17cv-1DtO8                       Beasley, Allen, Crow, Melhvln, Portia. Miles, PC
  Garcia, Chiyslan obo Nina Murray
                                                                                     3:t7’c’12363                          PottaLawFkm
  Garcia. Mails                                                                                                            Beasley. Allen, Ci-ow. Methvtn. Portia, Miles. PC
                                                                                     3,17-cv08288
  Garcia, Nor                                                                                                              OnderIawLLC
                                                                                     3 17cv’09087
  Garcia Wilkinson Monica
                                                                                     3:18.(v-016f I                        Gaza & Honnold tIC
  Garner. Connie
                                                                                     3 17.cv062fl                          Environmental Uliallon Group
  C1cnor Darlene                                                                                                           Bisnar Chase
                                                                                     3:17.cv.07824
  Grnoa Lisa
                                                                                      3;17-cv.09251                        OndedswiLC
  Gamesa
                                                                                                                  ,.




                                                                                      3:17-cv-10380                        The Lsniar Law Firm
  Garrun. Ktis and Slçphen                                                                                                 Blluatd Law
  Gurrui Hari,i E                                                                     3 1?.cv.OlfSS
                                                                                      37.cv.7964                           Wban Law PA
   Gash, Krishmna                                                                                                                        n,Ctoiw4 Mthv1n, Portia, Miles, PC
                                                                                      317-cv48940                          Beàsley,
   Gaaku Irma                                                                                                              OndesiawLLC
                                                                                      311-cv.1052
   Gasnor, Char                                                                                                            AshCt&[I Gewl LIP
                                                                                      3 1?.cv..11274
   Gaupatd Ethel                                                                                                           Polls Law Firm
   Casper, Sritty_                                                                    3:17-cv12$9f
                                                                                      3 17-cu 09712                        Gofomb 8 Honick PC
   assaeyruk                                                                                                               Johnson Becker, PLIC
                                                                                      3:17-cv-03061
   Gaicliet. Gina                                                                                                           Paul LIP
   Gates Joslo                                                                        3 17-cv4293Q
                                                                                      3:1 7-cv-08497                        Onderlew CCC
   Gaiy_,                                                                                                                   Wesler Wallace IL?
                                                                                      3:1?-cv-10788
  qL                        .   .   -
                                                                                       3:I7-cv.12648                        Jones Ward PLC
  Gautiar. Susan                                                                                                            Bum) Chatest LIP
  Gavin, Camille                                                                       3:17.cv-054$4
                                                                                       31 7-cv-08947                        Boasley, Men, Crow, Methvtn, Portia. Miles. PC
  aurt___                                       -,


                                                                                                                            Senders Phpa Grossman CCC
                                                                                       3 17-cu 12547
  qy Ann                                                                                                                    Beesley, Men, Crow. Methein, PorUs Miles, PC
                                                                                       3:17-cv-13425
  Color, Norma                                                                                                              Busly Men Crow Mothvin Posits Miles PC
                                                                                       3 17-cv-10609
  GonnColoon Mooro abe Biajg Moons                                                                                          Beasley. Allen, Crow, Methvin, Porils, Miles, PC
                                                                                       3:17-cv-10293
  Ganalur. Tim ot>n Emma Gerslur                                                                                            Robiason CrnlcanLe INC
                                                                                       3 17-cv 10348
  Gentry John tar Rhonda Sue GD                 ——    —
                                                                    —   —


                                                                                                                            Moretil Law Firm P1CC
                                                                                       3:17-cv-13465
  Gormano, Tracey                                                                                                           HudeyMck.nnll 8Mar11
                                                                                       3ij.cv-01433                    .




                                                                                       3:17-cv-02979                        Ruins Charest LIP
   Gourin, Fay                                                                                                               Beasley Man Crow M.lhvfn,Partls Miles PC
                                                                                       317-cy$2211
   Geu Mary                                                                      -



                                                                                                                             Beaslay Allen Crow Uethvln PortIa Miles PC
                                                                                        317-cv 10605
   Glampapa David obe Kathy Glampapo                      —-


                                                                                                                             Coley Shroyar 8 Abraham
                                                                                        3:tB-cv’00159
     bbs, Jr., Jack for the eslate of Atoms Gibbs                                                                            Ross Follet Cusey LIP
                                                                                        :1:1 7-cv-04706                                               -



     bbs. Kimberly
                                                                                         ltlcv.08616                         Bessley Men Crow Methv)n PosIts Miles PC
     bbs Shirley
                                                                                     -




                                                                                        3:17-cv-12581                        Don Barrett
   C bar, Sharon                                                                                                             The Canter Law Firm
                                                                                        317v 08212
     beon Joyce                                                 —

                                                                                                                             Aihcraft 8 Gore) LIP
                                                                                        3:17-cv’08023
     bson, Kimberly                                                                                                          KIIng 6 Specter PC
                                                                                        3:1 Tav-1 1429
     dare, Knstmn tar the estate of Lisa Ann Giambrone                                                                                Men, Crow, Mthvln, Poflla Miles, PC
                                                                                         3:1 7-cv-09635
   Gldcurnb, Dens                                                                                                                                                            Group
                                                                                         317-cu 12313                        Moman & MarQan Mor.n & M&gan Complex Ullatlon
   Gtddens Perry for the estate of Harriet G.cidons                                                                          Beasley, AlIen1Crow, Methvln, Portia, Miles, PC
                                                                                         3:17-cv-08966
   Gitfon. Patricia                                                                                                          The     jJ$y
                      on behalf of the oCtata of Mary Heard                              3;h7.cv.09394
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 19 of 51 PageID: 62



                                                                              Case No.                PlaintiWs Coune1
  PUintIff
                                                                              317-cv-0fi778           OndOIw LLC
 1GhetL, Dawn
                                                       —




                                                                              317-cv1OO14             BLinar Chase
 iGihwt, Oebra
                                                                              3J7c•iiSO4              Onderlaw LLC
  GIbo. Py___                                  .




                                                                              3 17cv894               Geasey A)en Crow MuUwn Penis MIesPC
  Gjlbett               EEZ                                                   3:1 ?-cv-06576          BessIy. Aflon. Crow, Melhvln. PorUs. MUss. P
                                                                                                      Goklanbecg Lw PLLC
                         .        .


                                            —
                                                                              ;:17.cv=111G4
                                                                              3:17cv-D519             Aslicraft & Grel LLP
                                —      -.——                -—--               317cv12448              Hart McLghhn & Ekkw3e
                                                                              3:17cvO88O7             Beaskiy. Aion. crow, Mstnvn. Paths. Mfles, PC
                                                   -




                   ______
                                                                              3;17-cv.h124            Tho Simon Law PC
                                                                              3:17.cv-11243           Simmons Hanly Conroy
 Ginn.CiI_dY!!d              —        ——-——————
                                                                                                      OnderlawLLC
   Ipon. Toni                                 —            —                  317-cv-13fl
                                                                              3:1?-cv-09$24           Beasloy. AJen. Crow, Methvjn. Porks. MHes PC
  1(5(30. Leios
                                                                              3:1?-cv-118$8           More1 Law Firm PtiC
  friL,oIo. Nancy
                                                                               &17-cv10359            Th Cnlor Law FIrm
 Gt(ow, CmOs
                                                                               3:1?-cv.11fl96         Johnsen LwGroui
   ouPeajveu                                                                                           Boasley, AMen. Crow. Meihuin. Portis, Miles. PC
  luans, Bovosiy                                                               3:17cv-1O515
                                                                               3 17cvQ85$3             Beasley AIim Crow Melhvlfl Perils Miles PC
  lyons $r WmflIu obo Denlia Givens                               —




                                                                               317cv-O940              KlIne a Specter PC
   adman, Rsy tar mu esilo at Diane Gladmen
                                                                               3:1T’cu-08269           Beasley. AMen. Crow, Methvle, Podis, Miles. PC
  taciatune, Jessica
                                                                               317-cv-0fl08            Beasley, Allen, Crow. Methvli Pouts, Miles, PC
   teason, Edith
                                                                               3 18.cv 00414           Napoil Shkokiim P(.LC
   lends Ely
                                                                               3:1 8-cv-00247          Burne Charesi LIY
 Godbeo. Nancy                                                                                         Levin Simes LIP
                                                                               317-cv04835                                                                    -




 odwin, Sheds
                                                                               3:17-cv-05618           Boasley Allen, Crow, Mothvln, Paths, Miles, PC
 Goeb, Chosla
                                                                               3:1?,cy.ilgoo           MotoS Liw Fi.m PLCC
 Goldberg, Debbie
                                                                               3:17..cv-09637          Buasley, Allen, Crow. Muthuin, Portia. Miles, PC
 Golden, Johel5n
                                                                               3 17’cv 137Z            Beesley Allen Crow Methvin Portle Miles PC
 GäiUen Michael
                                                                               3:1 7-cv’11298          Ashcmti& Gem! LIP
 Gombelta, Jeanne tot the astute ol Mona Carter
 Gomez. MgeilteOsuna; and Jorge Gomaz Trinity Huetta; Elijah Louis                                     Baum Hudlund Metel 4 Goldman PC
                                                                               3:1?.cv.071?5
 Gomoz
                                                                               3:17-cv.11444           Beasley. AMen, Crow, Methvin Perils, Miles, PC
    omaz. April
                                                                               317.cv-11e41            HarrlsonDavlsSleaidoyMáMionlønos, PC
    ante, LudMno                                                                                       Beasley. Allen, Crow, Methvin, Perils. Miles, PC
    omez, Margaret                                                             3:17cv-13436
                                                                               3 17-cv-0S270           Wilson Law PA
 Ganalsa Norma
                                                                               3:17-cv-07170           Sub 8 Sub LIP
    onzalez Kane                                                                                       Sanders PhZps Grossman tiC
 onzaleZ. Lümarle (or the estate at Luz Rivors Nocho                           31 7’cv-12591
                                                                               2:17cv.12914            Holland Law Firm
    onaaloz, Marcy                                                        -




                                                                               3 17-cu 10078           The Limier Law Firm
  Gonzalez Ramona
                                                                               3:17-cv-08952           Boasley, Allen, Crow, Methvln. Paths. Miles, PC
    oodalo, Krystel
                                                                               3:17-cv-13198           Rosa Feflat Casey LIP
    oorje, Diane and Kovin
                                                                               3:17-cv-11458           Potts Law Firm
    cede, Shinne and Jerome
                                                                               3:17”cv-13305           Baton 4 Suds, PC
  Goodman, Rhoda                                                                                       Beastay, Allen, Crow. Methvln, Porlis. Miles, PC
    Godson, Lois                                                                3:17-cv-06Y56
                                                                                3:i7.cv.08213          fl j,pJnj
  Gordon, Mn                                           -



                                                                                3:t8-cv-00530          Blizzard Law
    ordon, Cecila
                                                                                3 17.cv-04316          Johnson Becker P110
    ordon Che                                                                                          law Firm at Roger “Rocky Walton, PC
                                                                                3:17-cv-06946
     oriSon, Shamlka Mario
                                                                                3:11-cv48123           Beasley, AMen, Crow. Melflvln, PortIa, Miles, PC
  Gors, Liwanda Hone
                                                                                3:1 S-cv-01313          Simmons Hanly Conroy                                  —-




     otrub, Samantha
                                                                                3 18-øt-00641          Johnson Seeker P1.10
     orsky Debra
                                                                                31 7-cv-05824           Parker Wsjàhman LIP
     ass, Nicole
                                                                                3t7.cv-OSilSl           BO&et, Allen, Crow, Mathuin, Perils, MlIs PC      -




     ‘athard, Támrnlo                                                                                   Pods Law Firm
                                                                                3:17.v-i2Q55
     ohilleb. Dora end Lawrence                                                                         Pratt& AssociaTes
                                                                                316-cv-06667
  Gould, Dolores                                                                                        Ondeniaw CCC
     oveta, Carol                                                               3:1 7-Cv-091B2
                                                                                3i7-cv-i1902            MOmS Law Firm P110
     race, Kathleen                                                                                     ThsLanierLawFltm
     raca.Shieloy                                                                3:17’cv.lf 176
                                                                                 3 17”cv’03425          MoUey Rice tiC
      ryjglyn
                                                                                 3:17-cv.13027          BOasley, Men, Crow, Meffivin, Pouts. Miles, PC
      taoninçj, Mary                                                                                    DOn Barrett
                                                                                 3 17-cv’07168
      raharn Gloria                                                                                     Johnson Becker. PLLG
                                                                                 3:17-cvl2437
      raham, Keith for the osialu of Grace Graham
                                                                                 3:17.cv.0483#          fljzxatd Law
      ratmm, Linda and Lealon                                                                            The tattler Law Firm
                                                                                 31Zcv-O9839
   Grandberru Melissa on bh&tof Frances Fuller                                                           Beasley Allen CrOw Methvin Perils Mia; P
       r,anntsEllrabrflh                                                         3 17-cv4)6623
                                                                                 3:17-cu-i 1905          Morell Law Firm P1CC
       taAt, Dorothy
                                                                                 3:1?-cv$2667            Potts Law Firm
       rant, Felice BernadetTe and Joshua Grant                                                          Ashcraft & Gerel LIP
                                                                                 3:17-cv-10il70
       rant, Jeanna
                                                                                 3 h7-cv 10972           Ashore!! 4 Getel LP
       ranurn horns
                                                                                                  —




                                                                                 317-ov’06609            Boay, Men, Crow, Mathvin, PortIa, Miles, PC
       raver. Kathleen                                                                                   Morem Law Finn P110
       raves, BroovJin
                                                                                  3:1?-cv0325
                                                                                  3:17-cv.10913          Ashcmh 8 Gerel LIP
       rawbad9er, Juan
                                                                                  3:17-cv’09J14          OAdörläwLt.C                                          —-




       rnU_                                                                                              Burns Charesh LIP
                                                                                  3:17-cv-08740
    Gray, Juslin tør thu oslala ot Donna Whickur                      -



                                                                                                         Onderlew LW
                                                                                  3;17-cv.O849
        ray, Metric                                                                                      Bums Charnel LIP
        ray, Martha                                                               3:18-cv.00519
                                                                                  3 17-cu 12631          Andrews Thornton Higgins Razmera LIP
          !Yil!Y                                                                  3:17-cv-08942          The Levonslen Law Firm PC
    Gray. Tabutha
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 20 of 51 PageID: 63



 m:1ri                                                                   •L!r.
 Groave Shftrry9                                                         17-CV-O441                   Ron Fdöi CVLCP
 Green. Susan                                                            3:fT-cv-O9OB                 .Ondetaw LLC
 Groenbørg Rohen for tho asffite at Judith M*a Gruenherg                 3 f1-cvO66O6                 NIders Sdikiezr & Smflh dc
 Groene. Bannte                                                          317-cv-O9&68                 The L*nler Ltw Fkm
   roeie k*ren                                                           3 11 cvO8336                 Onder Shao. Oleery ê Pei*n
   men-Knox. Vivian                                                      3:17-cv-06724                The Simon Law PC
 Greenwn;d.HiR Donna                                                     3 17.4v O271                 B*a.y Akn Cmw Methvk PortIs MUSs. PC
   booty. Claudia and Sieve                                              3:17-cv-t0814                 HoMRnd LawFirm
 GrQo4 LOU Joan                                                          :S7-ivO1$2ø                   AahuaU Gerel LLP
                                                                         3r)7-cv-O32W                  Langdon 6. Emlion
   reltng. Patricia
   rsmHflon Steplisna                                                    3 iT.cv,1 1244                SUnmons Hanl conroy
   r.sham, Donno                                                         3:1T-cv-13304                 Baron a Budd, PC
 Gr.sham, Rba                                                            3;17cy.og628                  a_. Akn, C.w. Ucthvü, Porbs. Mi. PC
   raske, JanQt                                                          3:17-c1D764                   Cabs M&ioney LLC
        0. Dotorue                                                        117.à.f 1818                 B(snerChaw
   rittae. Christy                                                       317.cv-Q661S                  Johnson Becker, PUC
   r%ffaln. MandyJene                                                    3:17cv.(l9O25                 BJan Crow4 Mélhvln, Portia, Mtbs. PC
 Griltrn, Inprid                                                          3:17-cv06?49                 The Simon Law PC
 GrIMnJanrd                                                               3:17-cv.4267                 NapoSlkoh*PLLC
                                                                          3:17-cv-lf 278               Ashcmft & GeieI LLP
 GrbUin, Martha
 Griffith Anla and Randy                                                  317 cv09fl2                  Go1omb&HonlctPC
                                                                          317-cv4886t                  Ondertsw LLC
 Griffith. Bennett for the estate of Joteon Patrick
 Gtifflth Dorothy                                                         3 IT-cv-08628       —        Beesley Men, Crow Mathvki Pots MUSs PC
                                                                          3:17-cv”08336                Onder, Shelton, O’leary & Petetson
 Grito, Doblu
 Grimley, Kathleen                                                   -    3:17’cv.fOBZi                The Lanier Liw Firm
 Grimiey, Kathleen tot the estate of Kathleen Lecomtu                     3:17. v09517                 The Lanler Law Firm
  Grimm Chrbsbno                                                          3 17v.09O86             -     Bessley Allen4 Crow Muthvin Podia MIML PC
                                                                          3:1?’-cvO8G84                 Beasloy, Allen, Crow, MeLIwtn, Podia. Miles. PC
  Grtmmutt, Kotty
                                                                          317-cV-06736                 The Simon Law PC
  GmAcrn and Charter
                                                                          317-cv-00003                  The Lanler Law Firm
    roieau, Sandra
  Grondahl M4cha& tar Lucy Orwtdaht                                       3 17.ev-044fl7                Potts Law Firm
  Groso, Petricia and Ga!y                                                3j7y.0437                     Levin Simes LLP
                                                                          3:1Scv.O05t                   Burns Charest lIP
    ross, VictOriC           —



                                                                          3:17cv-12475                  The Simon Law PC
    russe, Renee for Lucille haba
    rossuit. Caslal                                                        3 17ev 13006       -         Benley Allen, Crow Methvln1 Poris Miles PC
                                                                           3t17-cv-10440                Golemb & Homck PC
    rossman. Helene
                                                                           3:17.cv-074                  BnsiayAJlen, Crow. Mslhvtn. Perils, Miles. PC
    rove, Maureo_
                                                                           3:17-cv’096                  Henley, Men, Crow, Melhvin, Portis, Miles, PC
    rover, I<onnoth aba Ion Grover
    runden Ken aba Beth Grunuen                                            317 ct 10806                 Beasley Allen Crow Mathvln Poilli Mile; PC
                                                                           3i7-cv’09153                 Don Betrelt
    rywalaky, Anita Lotitso      -




                                                                           3 17.cv07280                 Motley Rice CCC
         y,Lpuese
     ulids. Candico and Jerry         -
                                                                           317-cv-tO331                 Sldkos, Crawford, Skikos & Joseph
                                                                           3:17-ev.12801                Morea Law Firm P1CC
  Gulich, Brook
                                                                           3:17.cv’10654                Onderlaw LLC
     ufette, Verne
                                                                           3i8ävO026ê                   Burns Chant Lii’
  Gumlnski, Alice
                                                                           3:1 l’cv-12548               Sanders Philips Grossman ICC
     untar, Jetty (Or the estate of Berbata Gunter
                                                                           3:17.cv.13567                Beasley, Men, Crow. Muthvln, Pare, Miles, PC
     unterWanda
                                                                           3:17.cv-06316                Ventura Law
     unIfier. Jacqueline
                                                                           3 17’cv’07112                 Law Offices of Richard R. Barrett P1CC
     uIafson Curiiiis persona1 rep of Marilyn Gustaison
                                                                           3:1 ?-cv-10539                Golemb & Honick PC
     ule, Jolt (or the estate of Jessica Hagsdotn
                                                                           3 18’v’00642                  Johnson Beckot Pt.LC
  GuIieroz. Rica
                                                                            317.cv-1i117                 GirardiKeese
  Gutlertez, Rita
                                                                            3:17.cv’0g084                By,Mn • Crow, Muthvln, Portia, Miles, PC
   Guyon, P*tricia Beatrice
                                                                            3:17’cv-08883                Batisley. Allen. Crow. M.thvln, Perth, Miles, PC
   Guzy. Jadwiga
                                                                            3 1 7cv 0698B                Heasley Men Crow fAethvln Portia Milo. PC
   Hues Cdtoan
                                                                            3:1 ?.cv-091 11              Po9uat Braslew a Milkod
   Hackerman, Carl tot’ the estate of Sharon Hackerman
                                                                                                      -
                                                                 -




                                                                            3:17.cv-06220                IOWan, Qavia, Rkhia, & Mayte PC
   Hackney, Donald
                                                                            3:17cv-l1f 69                Langdon & Emison
   Haley, Terry
                                                                            3:17-cv08273                 6easley, Alløn, Crow, Methvhn. Portia, Miles, PC
   Megan, Kathryn
                                                                            3:1 7-cv096B2                 The Levaneten Law Firm PC
   Halne]resa and 08vt5 tot Joann Memos
                                                                            3 16-cv 01414                 Morek Law Firm PI.LC
   H&ny Vlckis                                                                                            Bums_Chetast_LW
   Hmrston, Owana                                                           3:18cv-00726
                                                                            3:77- 0670?                ,,,T Simon Law PC
   Hale, Chem
                                                                            3:1 l’cv’07099                Simmons Haijy Contoy
   Hall, Barbara
                                                                            3 17cv08616                   Beaaley Allen crow Meliwin Portia Miles PC
   Half, Deem
                                                                            3:17-ct-bOOt                  Scealey, Allen. Crow, Methvin, Portia. Miles. PC
    Hell, Jiiiiyn
                                                                            3:1?-cv’04535                 Merck Law firm PLIC
    Hell, John for Cynthia Hal
                                                                                                  -




                                                                             3:17-cv-12388                Don Barrett
    Hail, Marjorie Ann
                                                                             3:1B.ev’00820                Morell Law Firni P1CC
    HaL Sharon
                                                                             3:1 8-cv-00667               Johnson Law Group
    HaL Thwnys
                                                                             3 17’cv-04164                Ross Fetter Casey lIP
    Hailiday Angela and Shirley Michel for Wilma Joan Saunders
                                                                             3:17-cv-lOOgl                Beasley, Allen, Crow, Methvtn, Podia. Mimes. PC
    Homily, Mark obo Robyn Hamby
                                                                             3 17.cv.09031                Henley Allen Crow Mothvin Perils Miles, PC
    Kinllton Dominique Cashmere
                                                                             3:17-.cv-06716               The Simon Law PC
    Hamilton. Karen
                                                                             3:7 7-cy.1 124               Simmons Manly Conmy
    Hamm, Connie
                                                                             3:18-cv-00543                Johnson Backer, P1CC
    Hammck. Trina
                                                                             3 1?-cv’93620                Beasley Allen Crow Mathuirt PortIa Miles PC
   fiammr Dcbbta Lynn ode Luautla Larsen
                                                                             3:17.cv.08624                Beasloy, Allen, Crow, Mnthvln, PortIa, Mites, PC
   [iiier.Aton, Michelle
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 21 of 51 PageID: 64



  Th1T[                                             —




 Hamm*,fl K*rry Ehzbnh                                                         3 17cv 10012                Bos(ey Man Crow Methvn Pot1i M1os PC
                                                                               318-v-OO639                 Burni Charest LiP
 lammonfi. bgaE                       —
                                                                  .....




 Harnp#hIo ElizaI,oh                                                           3 17cv 10844                SkIKOS CrVAOCd Sk(as % Jciaph
                                                                               17c:cvG61O                  Burt*           LLP
 Harnpn. Caihonno
 Rflmpbn. CynLha                          -                                    3t1?-cwoBg22                BII.it.n, Ctow Mothvin, PoU, MUe, PC
 Havan4 Marsha                                                                 3:1Z-cv-08737               Onderiav,’ LLC
 Hanaway. April br tlui estate o Maiiba Jane Odle                              nia         :               CUev Shroyer & Abrim
                                                                                                           Ondetlawt.LC
 Hancock. Barbara                     -                                        3:f7-cv-O9183                                                             -




                                                                               3 1 7c-1O3ø3                8aeiy Alen Crow MeLhvin Port1 Ma PC
 Hjr!i______________                                                                                       Dan Barrett
                                                                               3:1?cv.1232g
                                                                               3 18cv..00613               Bums Chereat tIP
 HnyoEkzah______
                                                                               3:1 ?cv-QB3B2               Don Barrett
 Hnrbn. Dorthy
                                                                               3 7-CV1O62                  Aahcmft& GemJLLP
 Haratwn Broc1 for th e6tate otMtFtor
                                                                               3:f7cv-OD34                 Beasley, AMon, Crow, Methvin, PwUs. M1cs. PC
 Hwkns. Lcwren obo Shurry Nuw
                                                                               3 17.cir.08C26              Beai1ey Mon Crow Meffivm Portia M PC
  erok-Gratwm Ct                                        —   —




                                                                                31?cv1OfD7                 Beastay, AJ(en. Crow, Molhvln, Poil3s Mites. PC
  arper. Georgo aba Linda Hatpor
                                                                                3:17cv-09203               The Lanler Law Firm
  arpet Mary and Ramon Bernardo
  arrafl, Dolores                                                               3:17-cv43823               Onderlaw tIC
                                                                              ii7 10021                     Beasley Allen Crow Muthvin PorllS Miles PC
  rro Susan
                                                                                3:17-cv-12D3                Don Barrett
  arr&son. Sarah Sue
                                                                                3 17cv-12603                Potts Law Firm
  arrinlon, Dawn                                              -                 377-cv-12550                Sendeti PNfllps Grossman (IC
                                                                                3:1 T.cv’41003              The Simon Liw PC
  erriaIon. Yvonne
                                                                                3:1 lcv.05854               Ondarlaw LLC
  arris. Cassandra for The otete ol Barbara Mobley
                                                                                31 lcv.0903?                8es1eyMen CrOW UethvIn POtItS Mites PC
 Ktr1i Christy
                                                                                3:1 ?-cv07510               Beastey, Allen, Crow, Methvin, Potlie, Miles, PC
  ectts Janet
                                                                                                       —




                                                                                31?cv 11151                 Gohenbe.gt.awPLLC
  artla Joan
                                                                                3:11cv-10309                Biasisy, Allen, Crow, Methvln. PortIa. Miles, PC
  erria, June
                                                                                317.crt-11232               Aahuafl&GerelUP
  r$,kathy
                                                                                 3:IB.cv.01443              Beasley. Allen, Craw, Methvin. Portia. Miles. PC
  orris, CUte
                                                                                 311cv’12836                Págusl Brestow & MUfrod
  ends, MaMn for the ealale of Gwondojyn Hams
                                                                                 3:1 Tcv-12802              Potts Law Firm
  artia, Naleahsa
  am$ Ozolle                                                                     3 17-<v 12410              Sandets Phillips Grossman     (Ic
                                                                                 3:1 7—cv-10320             Boaslay. Allen, Crow. Mettwm. Portia, Miles, PC
  ardson, Alan aba Krystal Dory HarrIson
                                                                                 3:1 7cv.OêW                Ondey, StiellOn, O’le*ty & Peterson
  en1*n, Annotto
                                                                                 3:17-cv4)9665              Ondurlaw ICC
   trrison,Jaegudllne
                                                                                 3 18-cv’0144?               Boulay Allen Crow Mettwln Potbs MUa PC
  aLson Wilts                                                                                                McGown, Hood & Fekier LLC
   artar. George tot Patsy Hailer                                                3:1B-cvO142O
                                                                                 3:17.cv4Olt6O               AhcraR & Gerel tIP
   artDr, Micab for the estate at Barbara Gasperelti
                                                                                 3:17cv-08Y24                Baasley, Allan, Crow, Methvin. Portia, Miles, PC
 Hartrnon, TeAnri
                                                                                 317cv.1O028                 Beastey. AUen Crow, Methvln. Prnla. Miles. PC      —

 Har1wlt. DameS
 Harvey, Jultel and Shawnla Gibson and Teresa Gibson on behalf of the
                                                                                 3:1?.cv-06018              Levin $imea LIP
 estate of Authoree Cynthia Johnston
                                                                                 3:17-cv06631               Levin Simsa LIP
           Vontcecu         -



                                                                                 3:17.cv-12?YB              Patti Law Firm
 Hasaka, Roxutrna and Gerald
                                                                                 3:17-cv-08665         -    Boaslay, An, Crow, Mcthvln, Portia. Mties, PC
 Hatch, Pat_                                                                                                Malay Rice tiC
 Halchr. RaritieS far ttra vstate IMerory Martin                                 3:17-cv.08177
                                                                                 3:11’cv-O68#               Onderlaw CCC
 Haiwn, Helen
                                                                                 3:17-cv.06656              The Simon Law PC
 Haug, Laura and George Harley Haug
                                                                                                       —




                                                                                 3 1?cv-13432               Potts Law Firm
    nvlland Debbie and Ttmoltiy                                                                             The Laniar Law Firm
                                                                                 3:17.cv-08492
  Havli. Kim and Matk
                                                                                 11cv..m62                  Ure* Law Firm PCLC
    øwldns. Beutrica
                                                                                                            Sanders Phitilpa Grossthan ICC
                                —




    awkin, Linda                                                                 3:17-cv-12417
                                                                                 317’cv’0B78                Gnderlthv ICC
    swims, Wendy
                                                                                 :17.àOS21 I                The Lenler Law Firm
    oka-P;nok, Cathy
                                                                                 3 l7”cv-0931$              Busby Allen Crow Mettwtn Portia Miles, PC
   Iewks j.aura Beth                                                  -




                                                                                 3:1Z-cv-1 1236             Ashcraft& GaralIL?        -


  Has, harbara  -


                                                                                                            Don Bwtett
  Hayden Theresa                                                                 3 17.ev.07000
                                                                                 3:)7.cv-09558              The tinier Law Firm
  Hayer, Charles (or the estate of Charlona Hayer
                                                                                 31 7-cv-04867              Onder Shelton Oleary & Peterson
  Hayes Bity for the estate of Bins Thilk                                                                   The Canter Law Firm
  Hayes, Jody                                                                    3:l?-cv-10355
                                                                                 3 1S-cv.00644              Johnson Beckw PCLC
  Hayes Kayfa
                                                                                 3:1 T.cv.-01660             Murray Law Firm      -



  Hayes, Kelly                                                                                               Busby Mon Crow Mathvin Portia Mile. PC
  Hayes Kimberly                                                                 3 17-cu 10313
                                                                                 3:1 7-cv-08246              Qnder. Shelton, O’leary & Paterson
  Hayes, Sharon
                                                                                  311cv-09727                Galemb & Honick PC
  Hayes. Tammy and Christopher                -
                                                                          -



                                                                                                             Don Barrett
  Hayes, Veronica
                                                                                  3:1 7-cv-10524
                                                                                  3 17-cu.11883              MareltLewFirmPLCC
  HayosHoltsigsworth Chetique
                                                                                  3:17’cv-05133              Hetmadale Law LIP
  Hyrraker. Brynne
                                                                                  3 17-cu 11158              Baum Hadkmd Mstel & Goldman PC
  Heynes Debra CollIe Mauhewa, and Grab Smith Jr                                                             Gpklenbarg Law P1CC
                                                                                  3:17’av-10316
  Heynas, Dolores                                                                                            Gotvienb.rg 10w PLLC
  Kayhea EJ for the estate of Dadle Kinchlan                                      3 17-ce 11134
                                                                                  3:17-tv-09329              Beasloy, Allen, Crow, Methvin, Portia. Mites, PC
  Hoynes. Rhonda
                                                                                                   —




                                                                                  3:1S-.cu.O0leO             Ondedew ICC
  Hays, Carrie                                                                                               Beaslay, Allen, Crow, Mothvln. Pocus • Miles, PC
                                                                                  3:17-cv-13533
  Hays, Mary                                                                                                 Boasloy Allen Craw Methvtn Petite Miles PC
  Hastawood Kathleen                                                              3 17-cu 05664
                                                                                  3t1?’cv-12850              Potts Law Firm
  Hoard, Deborah Ann and Kenneth                                                                             Napdll ShItolnik P1CC
   Hoard, Sandra                                                                  3:18-cu.00430
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 22 of 51 PageID: 65



                                                                                  Case No             Plaintiff’s Counesi
 Plaintiff
                                                                                  3:17çvO9O42         Boastey. AMen. Ccow Mothvin. Pottis. MIk,s, PC_
                                                                                                      B.as3ey Men, Crow, Mnthvn.                    PC
                                                                                  317cO1571           Burns Cnarest LLP

 HockmanTamind Duboiah
                                                                     zzz_         1?.cv.O9O61
                                                                                                      Besloy Afan Crow MuthvrnPortis MUas PC
                                                                                                      Bensley. Allen, Ctow. Melhviti. Poibs, Miles PC
                                                                                  3:1?ct-1189O        More) Law Finn PLLC
         Uss
                                                                                  3:17cvO94g5         ioiomb Honick PC
 HaRick. Nlru
 Hefft%nan. SLiTh                                                                 317cv-O77O2         Bums Charest tIP
                                                                                                      Boasley, Allen, Crow, Memvin, PorUs. Milos. PC
 I’!s. Thresa
                                                                 -




 Hsim, Paule                                                          .           3:17cv-13825        OndwlawLLC                         .   .




                                                                                  317-cv-13437        BesIey. Men. Crow. Methvin, PorUs, Miles, PC
                                                                                  3:17cv-12%9%        LevIn$imesLLP
 Heifer. AngØa Mario and Mchanl Edward Heifer
                                                                                  317-cv-03436        Rosa Fdor Casey LIP
 Heifer. Lee (or the ea1llo of SanWa Honor
                                                                                  3;18-cv-)0926       Beesley, Allen, Crow. Methvm, Portia. Miles, PC
 Heiforeludl, Jonnno_
                                                                                  3:1 8.cv4O326       Onderlew ICC
 Helms, Jarries tar rho osialo of Karen Hoim
 Hefion. Ronald obo Sharon Gail HoSori                                            3:1?-cv.10390       Beesley. Alien. Crow, Methvki, Portks. Miles, PC
                                                                                  3:17-cv-07067        Bums (Thereat LLP
 Holveston, Nalasha
                                                                                  317-cv-f 0975       Asheraft 8 Gerel LIP
 Hondorson, Henry for Uw eslal Gbrla Henderson
                                                                                  317cv.1O392          Beasley, A$en Crow, Methvln, Perils. Miles, PC
 Henderson. Kailne obo Ethrniane Henderson
                                                                                  3:1 7-cv-09185      9ndertaw ICC
 Hr,Mno_,                                                                                              Pogust Braslow 8 Milkod
                                                                                  3:17,cv.06049
 itiennlein. Bonnie and Wayne
                                                                                  3:17cv-l2737         Girardi Keese
 Henry. India                                                                                     —




                                                                                                       Ross Feller Casey UP
                     —




 Henry. Judy tot Sophie Johnson                                                   3:17.cv-04492
                                                                                  3:17-cv-10032        Beasley, Allön. Crow, Methuin, Portia, Miles, PC
 Hensj, Connie
                                                                                  3:17-cu-i 1897       Morelli Law Arm PUG
 Herbln. Cynthia
                                                                                  3:1 7-cv-10039       Basaley, Men, Crow. Methvin, Portia, Miles, PC
 Heredia, (sobat                                                                                       SImmons Hanlyconroy
  Hermiller, Anne                                            ,                     3:17-cu-If 249
                                                                                   3;17-cv-11242       Ashctafl 8 GemI LIP
  Hernandaz, Eleanor
                                                                                   3:1 T-cv-10235      Cobmb 8 Honlck PC
  Hernandoz, Juanita                                                      -




                                                                                   317 cv 10438        Goldenberg Law P1CC
  Hornandez, Karen                                                                                     Pogustflraalow& MIROd
  Hornendoz, Lena                                                                  3:17-cv-09228
                                                                                   a,11cv-O3I9e        The t.anlor Law Firm
  Hemandez, Mane and Jose
                                                                                   3:18cv.00534        Burns Charest LIP
  Harnandoz, Regina
                                                                                   311-cv-1O716        Gaklsnberg Law PLLC
  Høsoux, Jeanne
                                                                                   3:t7-cv-09048       Beesley. Man, Crow, Methuin, Portia, Miles, PC
  Horrors, Gina aba Hilda Horrors
                                                                                   3:17.cv-09b6         Beasley, Allen, Crow, UOthvln, Portia, MileS, PC
  Herriges, Heather
                                                                                   3:1 T’cv-09735       Beasley, Allen. Crow, Methvln. Perils, Miles. PC
  Herring. Sharon                                                                                       Levitt Simos UP
                                                                                   3:17.cv-04034
  Horrygers, Ann Made and Randy
                                                                                   3:17-cu-05668        Polls Law Firm
  iflershoy, Thomas for the estate of Gina Zingaro Hershey
                                                                                   3:f?,cv*13631        Oddedaw CCC
  Herulng, Sharrie
                                                                                   3:1 7-cv-08208       The Cattier Law firm
  Hesotton, Linda
                                                                                    3 1 7-cv-07009      Ashaelt & Garel LIP       —



  Heu Stphanle                                                                                          Andrews Thornton Higgins Rezsnsra LIP
                                                                                    3:1 7.cv.12632
   Hess. Sue                                                                                            Beasley Allen Crow Methuin Podia Miles PC
   Hester Jeftruy obo Tammy Clack Hester                                            3 17-cu 10610
                                                                                    3:17-cu-f0968       Eeasley. Allen, Crow, Methvln, PortIa, Miles, PC
   Hothorington, Diana
                                                                                    3:1 f-cu-i 1443     Don Barrett
   Hyig Marie Carold                                                                                    Paul LIP
   Hicks, Bert tar the estale IRuby Lee Hicks                                       3:1?.cv.12937
                                                                                    3:1T-cv-0726        Burns Chores? CLI’
   Higgins, Debra                                                             -




                                                                                    3:18-cv-0f 640      Johnson Law Group                                  -—




   Higgins, Martin and tar Laura Higgins    -




                                                                                    3 Il-cu 12892       Nepal Shkotndr P1CC
   Highiower Betty                                                                                      Beasley, Man, Crow, Melhvm, PortIa, Miles, PC
   Hill, Doris                          —
                                                                                    3:i$cv-0i1B7
                                                                                    3:17.cv-12102       Polls Law Firm
   Hilt, Hazel                                —:
                                                                                                  -




                                                                                                        The Simon Law PC
   Hilt, Janice                                                                     3:17-ov06735                            -




                                                                                                        Poffs Law Firm
                 -




   Hill, Karen and Robert Hilt                                                      317cv5032
                                                                                     3:17-cv-13468       Mordi Law Arm PLLC
   Hilt, Keltie
                                                                                    3 flcv”06689         The Simon LaWPC
   Hilt Lydia
                                                                                     3:f8-cv-01516       Johnson Law Group
    HIP, Perneta                                                                                         Ron Feller Casey LIP
   HI$ Poincro for Setona Feye Gurnn                                                 3:l7-cv04679
                                                                                     3 17 cv 11658       HarrIson Davis Staakley Morrison Jones PC
    Hill, Robert for the estate of Dons Jeanelte HIlt
                                                                                     SlT-cv-10394        BeI.AIbtI,CtoW, Methvln, Pi$a, Ulbi, PC.
    HIS, Sammy abe Sherry Hilt                                                                           Beasley, Men, Crow, Methvtn, Porils, Mite,, PC
    Hilt, Whhemia                                                                    3:1 ?-cv-09738
                                                                                     311-cu’01352        Jobn.anLawGmup
    Hiilard Karen
                                                                                     3:I7-cu-12138       Gfraidl Keesa
    Hindle, Patricia for the estate of Jeanette Rodenbaugh
                                                                                     3 17-cv-04$fl       Onder Shelton, O’leary a Peterson
    Hinds Bessie                                                                                         Banley, Alien, Grow, MeLhvln, Portia, Mites, PC
    Hinds, Kristen oeo Ion Nelson-Hinds                                              317-cv-108I6
                                                                                     317cv-07481         Gotomb 8 Hànick PC
    Hines, Carmel
                                                                                     3:17-cv-06748       The Simon Law PC
    HlrI.Belt, Cynthia and Michael Ball
                                                                                     3 1T-cv-09070        Seaelay,Allen Crow Melhvtn Perils Miles PC
    HltZ Potnde Sue                                                                                       KibbeyWegner
    Hlevsa, Dennis                                                                    3:17-cv-03505
                                                                                      31Z-cv.418883       Th L.nierbWFkm
    Hobbs Undo                                                                                            SKilcos Crawford, Sklttos 8 Joseph
    Hotige Mary Ann                                                                   3 17-cu 10848
                                                                                      318-cv-0t31’4       Merhn S Sattaman LIP
    Hoeller Harry Michael lot the estate øf Jeanne Hoalter
                                                                                      3:1l-cv-D9186       Ondarlaw CCC
    Hoff, Laura                                                                                           Baasley, Mart, Crw, Metiwki. Portia, M$es,PC
                                                                                      317-cv-09072
    Hogrothy                                                                                              The llanier Law Firm
                                                                                      31?-cv-I0695
     Holcomb, Melinda
                                                                                      3 ti-cu 09731       Beasle Men Crew Mothvln Portia Mba PC
     Holdon CynthIa                                                                                       Bernstein Llebhard LIP
     H&dren, VIaki                                                                    Sfl-cv-03671
                                                                                      37-v10i00           TM Lüler4.aw Firm
     Holland. Gary tot me estate of Cynthia Holland
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 23 of 51 PageID: 66



  zFTTmri                                                              bfip_
 Hofland, Mont.                                                        3:17-cv-1O34              BêIe3 Aløn Crow. MoOivn PorlW MUei, PC                •




 Holr,Jan                                                              3;17.-cv.123i2            Oñdeiw U-C
 Hoiloy. Eula            •
                                                                       a:1 7-cv.06297            EnvrnnmentaI UIJaUon Group
 Hflad Sopheo                                                          3 Y7-cv 113               HMMGLatIQhH 8 EWIdge
                                                                       3;17-cv425S4              San4ets•PhRj Grossman LLC
 H!!I1Gwotth. Torrah
 HoB* ls                                                           —
                                                                       3 17-cv 11714             Gøbmb & HoIck PG
 Nolkway. Tern                                                         317.cv-O7519              MoJayRice L1.C
 Kotman,Exce cbo Joyce HakTun                                          31?-cv.1 148              çhdem. Scflk,iar Sm1 LLC         •




 Homs, Gregory                                                         31?-cv.O49O7              Johnson LwGtoup
 Hes, Janice                                                           3:1?-cv 13748
                                                                               -•                BflGY. AItfl. DW. MWWIfl Ports. MBGL PC
                                                                       3:f7-cv11559              PottsawF1riñ
 Hjaret
 Hoknes RichaidfotIhaEaLuo1Matiha Homos                                3 17.cvQ11O4              Dafl1IAssada(nCLC
                                                                       317-cv.O5639              JOhnSOn Becker. PLLC
 Hoschbch. Mctl (or ma ea of Judith Hosclbach
                                                                       3:1?-äv-óT296             Goza & Hanndd LLC
 HL*iom, Nztma
 Hall. Tammy                      -
                                                                       3:11-cv.O739              Basay Akn, Crow Methvin Podli, Mlos PC
                                                                       3.17-cv.0833$             OnderShsflon. Olaary& Pelarson
 HomOyor. laura
                                                                       3:1?-cv-06753             The Stmon Law PC
 Homm, Ladea
 Hominol $acey                                                         3 17cv’OI39,9             The Uner Law Ffrm
                                                                       3:17-cv-08048             Ashaeft & GereILLP
 Honea MRry
 Honoy, Laura                                                          3i7-cv.f 2868              Bums Ciwest LLP
                                                                       3;17.cv-1 1001            Ashcraft ê Garel LLP
 Honoid, Oeborah
    nod Watar fci the ostula of ica Hood                               3 fl-a 10874               Aylslock, WItkk, Krsts a Ovetto8z
    oovor, Domotnus obo Deanna Hoover                                  3:17-cv-10398              Beasley, Alan, Crow, Methvtn, Por$s, MUss. PC
    covet Joeen and Emma Ma:hburn                                      3 17’cv ff66               Baum Hedkmd AfllleI & Goldman PC
  Hopper. Jenny                                                        3:17-cv.12419              Sanders Phi*pe.Grossman LI-C
                                                                       3:17-cv-121$2              Polls Law Firm
    caine, Lossle
                                                                       3:17-cv-09187              Ondartaw lie
  Hornet, Garakfl
                                                                       3 1l’vv 10098              Bessley Alan, Crow Methvk Pools MIles PC
    orowitz Chanel abc Linda Shapiro
                                                                       3:tT-cv.10376              Boasley. Alan, Crow, Methvfrt, Pouts, MIles, PG
    orion, Crystal
  Horton Deborah Joan                                                  3 17-cv.01 16              Onderlaw ICC
                                                                       311-cv-06276               Beastey, Alan, Crow, Methvm. Portia. Miles. PC
    oskins, Carol abc Rebecca Goodwin
    oth Kathryn                                                         31 T.cv.09166             Ondartaw ICC
                                                                        3:17-cv.08435             The tanler Law Firm
    otunger. Mary and Oana
                                                                        3 17-a 12690              The Simon Law PC
    oude Rachel
    ouk, Laura and Juslln Houk                                          3;17.cv..12216            SkIkas, Crawfotd, Strikes & Joinph
                                                                        3:tl’cv-08971             Ondãrtaw ICC
    ouser, Mary anne
                                                                        3:17-cvJl3                Bums Charest liP
    oustan. B. Elaine
                                                                        3)?-cv-08083              Onder Shelton, O1earr S Peterson
    ogaton, Saflta lOt We estate of Sarah Houston
     award, Ronea                                                       3:t7cv.1221fl              Fleming, Nolan 8 Jez LIP
     award, Tamaka on behalf of Delilah Bums  -
                                                                        S:1?”ey49612              The Lankir LawFirm
                                                                        3 11-cv-03964              Bbrna Charast LIP
     owdet Mickey for Batty Howder
                                                                        3 17-çv.06433              Law FIrm ci Roier Rodty Walton PC
     owes Cindy Gay and t3ary Lynn Banter
                                                                        3:17-cv-06750              The Simon Law PC
     oweS, PatricIa
                                                                        317-a 11866                MorellLewFlrtn P1CC
     owery Catherine                                                                               Onderlaw CCC
     ubbard, Kathleen                                                   3:-cv-OB98f
                                                                         317-a 13302               Baron 8 Btidd PC
     uber Mary
                                                                        3:17.cv.11345              Lavin Simos LIP
     udgins. Evelyn
                                                                         317.cr-12402              Sanders PNpi Grossman LLC
     udoinUsa tot the estate of Jantce Chambers
                                                                         3:18-cv-00144             MoreS Law FIrm P1CC
     udson, Cassandra
   Hudson Char                                                           3 1?.cv.0#077             Beasley Mn Crow Melhvln Paths MIles PC
                                                                         3:1 7-tv-f 0379           Bessley. Alan, Crow, Malhvin, Portia, Miles. PC
    Iudscn, Donna Mane
   Hudson, Karen                                                         3:17-cv-06988             The Simon LwPC
                                                                         3:1l-cv-10901             Potts Law Firm
    ludsoe anti Kannolh
                                                                         31?-cu-11892              MórelI LE Firm PIle
   Huoti, Odessa
                                                                         3:tB-cv-01449              Beazley. Men, Crow. Methvln, Pants, Milas. PC
   Hull, Pamela Sue
   Hutlrnan Karen                                                        3 17’cv 13833             Ondertaw U-C
                                                                         3:t7-cv-01269              Lundy, Lundy, Solieau & South LLP
   Hugins, Sandra
                                                                         3 f7-cv-C5844              Qnder Shelton, o’leayi Paterson
   Hughes CynthIa
                                                                         3:1 7-cv-D6690             The Simon LaW PC
   Hughes. CynthIa and James
                                                                         3 1l-cv 12668              Sanders Phlmj)s Grossman CCC
   Hughes James Mike for the estate of Malone Hughes
                                                                         3:1?-cv-08983              Ondarlaw CCC
   Hughes, Janet
                                                                          317-cv 12846              Jones Ward PLC
   Hughes Mary Sue
                                                                          3:17-av-08862             Ashcraft & Gerei LIP
    Hughes, Rodgor tot the estate of Deborah Hughes
                                                                          3 17-cu 10401             Beasley Allen Crow Methvln PortIa Miles PC
      ughns Tommy Otto Cynttila Hughes
                                                                          3:17-cv.11896             MotelS Law FIrm PLLC
    Hundley, Shecyl
    HiEDebra                                                              3:17-a-10128              The bnierlawFfrrn
                                                                          3:17-cv-09158             Murty Law FIrm         --



    Hunt Susan
                                                                                             -
                                                                       -




                                                                          3 1S-cv0041$              Ron Falar Casey LIP
    Hunter James Martin for the ustala of Kimberly Denise Hunter
                                                                          3:17-ev-01850             Motley Rica CCC
    Hunter, Lisa Jetterson for Flora Bet Carter
                                                                          3:17-cv-06985             OñderlawLLQ
    Hunter, Pamela                                                                                   Beaslay. Alan, Crow, Methvtn. PortIa, Mllas PC
    Ilursin, Karen                                                        3:1 Y-cv-08294
                                                                          3 17-cu 10318              Gilerbatg Law PLLC
    Huichinson Andrea
                                                                          2.’17.cv.00460             Boaltey, Al*n, Crow, Maihyin, PortIa, Miles1 pç
    Hutchison, Tanla otto Kimberly Arnold
                                                                          3.17-cv-00047              Burns CharestUP
    Hvtzdos4 Paul for Ruthann HyizUes                                                                Johnson Becker. P1CC
    Hyslop, Mary                                                          3:fS-cv.00545
                                                                          3.17’cv.07716              Ondarlaw I-IC
     anvale Jennifer and Alford
                                                                           3:17’cv-.f 2147           Ashcratt & Gursi 1,1?
    lbarra, Norma
                                                                           3:i7.cv’C8141             Mast pould Law Firm
     kornoto, JOin Lea
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 24 of 51 PageID: 67



  IFTrnTIi                                                                ‘FtIr.                  j1TIt.f;1TT;T
  ngram. Johnrne       the ostati ol Doboish lnram                        3:17-v-12558            SandarfpGwsmwi LLC
                                                                          3:1?.cv-07f93           Don Barmil
  tinuez. Moriha                                                                                                      Metiwan. Porba. Miles. PC
                                                                          3j
  nQconc Es(ee
  ntrepdo. Usa                                               -            316.cv.OO64S            Johnson Becker, PLCC
  reLon, kMstIna                                                          317-cv-1242O            Sanders PhftSps Grosmen CCC
  enber. Robtt obo Robin taidei                                           31?-cv-O5674            Soasey. Men. Crow MetHvn. Pwis. Miles. PC
  uliana, Dunieia                                                         317-cv-11$g3            Mat&U Cw Firm PLIC
  Vasiecko. Vunissa and Enc                                               3:j7c,.f3Ofl            Ross Fder Cisey JP
  zzo, Debra                                                              3:1?-cv-11579           Morefli Law Arm PUC
 JabIDnowsd. Robin                                                        31e-cvn;477             JoMaoaLawGroup
 lackion Barbara                                                          3 f7cv-69O2g            B;s1ey Allen Crow Meliwln POrUs Miles PC
 Jekson, &ad ror the *wte of Deborah Ka                                   31 7-CV4De7             Ashmft L Gere LLP
                                                                          3:17-cv-09188           Onderiaw U.C
 Jackson. Btld9eue
 Jackson ChenDs                                                           3 1?11                  Sanders Ph$paGronmen LLC
 Jediceon, Cryatal obo Linda Brown                                        3:)7.cv-08032           Sashay, Allen. Crcw4, M.thvtn. Path. Miles, PC
  Jackoñ4 Cynthia                                                          317-cV32803            JóhnsoáSsdcIr PU,C
                                                                          31 7-cv07493            $ullo & Sub LLP
 Jackson, Debra
  3eckzn Debres                                                            317.cv 11W?            UoraawFfrm PtLC
                                                                           317-cv-09O36           Beesloy, Allen, Crow, Methvjn, Pouts, Ullos. PC
 Jackson James
 Jackson, Lois                                                             3i7.c-12639            The Skkon Law PC
 Jackso, Marl                                                              3:17.cv-06720          The Simon Law PC
  Jackson Sabcina                                                          3 17.c 10176           Goenberg Law PLLC
                                                                           3:17.cv..08278         Beasfoy, Allen, Crow, Methvln. Perils. Miles, PC
  Jacobs, Lots
                                                                                              -




                                                                           3 l7’cV-04194          The Unlnby Law Firm
  James Don
  James. Elizabeth                                                         3:1 S.cv-00547         Johnson Becker, PLLC
  James, Karen                                                             3:1?cv.0g04O           Benley. Men, Crow Mthvin, Porlii. Miles. PC
  Jamøs, Trenesa;                                         —                3:17.cv.09046          Beasley, Men, Crow, Mathvln. Paths, Miles. PC
                                                                           31 7.cv’08996          The Lenier Law FVm
  Jamison Deane
                                                                           3:17-cv-05481           Beeslay, Allen, Crow, Methvln, Perils. Mites. PC
  Jemtson. Kathy
                                                                           3l7.cv.0$327            The Lsñ)er LöwFlem
  Jancir. Carrot
                                                                           3:17.cv.10g77           Asheraft & Carol LIP
  Jeno Cynthia
  Janign, Mauneen and Pery                                                 3:17-cv4i4O             Uore$ Law Arm Pu,c
                                                                            3:1 7cv- 11289         Ashcrsft & Gemi LIP
  ]ann Lo4ls far me estate of Sharon Jann
                                                                            3 17’cv.08339          OndarlawU.C        -


  Jensen Demse                                                        -




   January, DOW                                                             3:17.-O62B3            Environmental Uligaion Group
   Jarrefl, Ellzabeth                                                       3:1 7-cv’07266         Don flarriH
                                                                            3:1 ?-cv0f 675         Bomlein Ltebhard LLP
   JerroU, Tanya
   Jeion, EdwaEd tot the estate otHelefl Jason                              3:1 7.cv’06575         Oñdar ShaRot Oleery& Peterson
   Jnatrow, Jennifer                                                        3:1 7.cv.091 08        The Lanler Law Firm
   Jay, Deborah                                                             31?.cv-09046           Biesle, Men Crew, Mthvln. Puta, Mites, PC
                                                                            37-cv0Bf 44            AneSlopoula Law Firm
   lay, Dolores
   Joan Ralph, Paide                                                        3:7-cv’1101l           LovtnStmssLLP
                                                                            3:1          59        Cevln Simos LIP
   letters, Aaron on behalf of the eEtale of Merle Joilcoat letters
                                                                            317 cv’09548           Thu Lahier law Firm
   Jefam Deonca for the estate ci Lute Ussery
                                                                            3:18’cv’00605          Golamb& Honick PC
   Jeffrey, Emily
                                                                             317’Cv”11946          MomS Law Finn PWC
    Jomisan, GwenØolyn
                                                                             3:17cv-10605          Beasloy. Allen. Crow. Melhvln, Portia. Miles, PC
   Jenkins, Claude aba Michelle Jenkins                                                            OndiIaw f.t.C
   Jonidis kauilaen Grace                                                    3.17’cv.08360
                                                                             3:17’cv.08801         Environmental Litigation Gioup
    Jenkins, Ralph for the estate ci Delta Mae Jenkins
                                                                             3:t7.cv4 1406         Potts Law Firm
   Jenks, Gary for the estate el Feye Jenks
                                                                             3 17-cv06697          The Simon Law PC
    Jennings Diana
    Jeunfns. Treatise                                                        3.I?.cv.lOtOI         Gclornb L Honlek PC
                                                                             3’17.cv.0791 5        Goetz, Baldwin, 8 Gaddos PC
    Jensen, Craig for the estate of Kaymarie Jensen
                                                                             317-cv’090S0          Beasley Allen Crow MethYin Pants Mles, PG
    lenen Dagmot                                                                                   Johnson Backer, PLIC
    Jensen. Lart                                                             3:78-cv-00548
    Jolt, Cindy and Dean                                                     3:17.cv’06533         The Lshi.rLaw Firm
                                                                             3:17.cv-08738         OndedawLcC
    Jewel. Koran
                                                                             3 17.cv’01M2           Tetent.J Sweeney
    Jlmlnoz Orlando
                                                                             3:17-cv’09064          Beasley, Allen, Crow, Mel twin. Podia, Mlies PC
    Jinritihi. Rabecca
                                                                             3:lT’cv’416722         The 3imon Law PC
    4oh.ansen, Made
                                                                              1:17-cv-04851         Baron & BUild, PC
    Johnson, Barbara                                                  —




                                                                             3tll.cv41451           Bdssley,Alian Crow Meinvin. PorilL Mitas, PC
    Johnson, Barbara
                                                                             3:1T.cv.09747          Slack & Davis t.CP
    Johnson, Care)
                                                                             3 17”cv 10754          The Lante, Law Firm
     Johnson Chrlsbnu
                                                                              3:18.cv.0f316         Simmons Hanly Conroy
    Johnson, Cindy
                                                                              311-cv.10706          Blizzard Law
     Johnson, çynlhia
                                                                              3:18.cv.02378         Ondedaw, f.t.C
      lolineon. Deborah
                                                                              3 18-cv’01337         Johnson LawOroup
     Johnson Delocias
     Johnson, Denise                                                          3:1?-cv-13834         Ondedhw LLC
                                                                                                    Basely, Allan, Crow. Mt Uwln, Pottle, Miles. PC
     -Ichnion, Dorothy                                                                              Beastay Allen Crow Methvm Perils Miles PC
     Johnson Elizabeth                                                      3 17’ov 10381
                                                                            3 1 7.cv 12493          The Simon LaWPC
     Johnson Gary tot tho estate of Rebecca Johnson
                                                                            3:1 7-cv’05645          Onder. Shelton, Oloaiy& Peterson
     Johnson. Josephine
                                                                            3 1?.’cv-06683          Beasley Men Crow Methybs Porte Mites, PC
      lohnaon Jr Paul Curtis   -


                                                                                                    Besatey, Allen, Crow, Methvln, Parks, Miles, PC
                                                                            3:17cv.1O530
     Jonnson, Kara                                                                                  ThsLailJerLWs’Ffrrn
     Johnson. Kasey                                                         3:17cv0l313
                                                                            3iY’.cv’09093           Beosley, Alien1 CrowMetJwln, Portia, Mtlo, PC
     Johnson. Linda                                                   —




                                                                            317-cv.O280$            Johe en Bcker PLLC
   J,*a Mitile
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 25 of 51 PageID: 68



  :atrn                                                                         •4V?Ir..
 Johnson.     Mtva                                                              3:17-cv-OQtgT                        The Lsnlür L.awFm
 4hnor        Rat fcw lilo o$thLe of Luanna Joinson                             317-cv121.5                          Polli Ltw Ffrm
              Reath                                                             3:17cvO9336                          BeasIoyMon. Crew. Methvin. Patt1, Miles. PC
 Johncn,                                   —




                                                                                3:17-cvO93T4                         6eáIiiy Men. Crow, MoUwIn Pot1s. UbLPC
 Johnson,     Rflonda
                                                                                17-cv.1O4O8                          Bes)oy, A)lon Craw. Meihyhi. Pori4, Uhe. PC
                                                                                1TcvO8427                            The 1rderLawFfrm
 Jhnsori Roalle                                       -




                                                                                3: 1 7 cv1 1449                      Oon Burrott
 JO?1flSO(,   Sncr
 Joimsan._Sharon                                                                3:17cv-i0l33G                        Tb. .anler Law Firm
                                                                                3:1cv-B18                            The Canlar Law Firm
 Johnson, Tahirno
 Johnaon, Tornmio toe Shirley Michelle EcJwaedi; anti Christopher Kunnody
                                                                                3:1 7-cv.12830                       Skikos. Crawlotd, SOwa 4 Joseph
 l(ojaHaidnn:wGennel Fab
                                                                                3 18 cv 01505                        Johnson Law Group
 o__
                                                                                3i7.v10585                           The LanierLawF)rm
 Johnson, Wdlarn for the estate of Nancy Johnson
                                                                                31 7.cv-f 0200                       Ross Fuser Casey CLP
 Johnston, Jossia
                                                                                3:17-Cy11954                         Moi* Law Firm PLLC
 JoIner, Michotlo
                                                                                317cv.07828                          Asheraft & Gerel LLP
 Jonas, Barbara
                                                                                                         —




                                                                                3:17-cv-10428                        flesalsy, Men, Crow, Methvin, Pants. Miles. PC
 Jones. Bettye
 Jones. Bradley a personal representative of flonna Jones                       3:17cv.08288                 -       Don Barrett
                                                                                3’1?’cv-11475                        The SItnon LwPC            -


 Jonas, Brenda
                                                                                3:17-cv.0976                         Potts Law Firm
 Jonas. Cfvin for Btsssie Jones
                                                                                3i7-cv.044O                          Ron Feller CaseyLL
 Jonas. Clara anti Ttsomaa
                                                                                3:17-cv-10876                        Aytstock. Wititin. Kcels 4 Ovstho)tz
 Jones, Glady
                                                                                3:17’cv.O8$6O                        Onderw CCC
   onus, Jeanelte
                                                                                 3:17.cv-13842                        TorHoutman Law CCC
    onus, at,, William for the estate otThercsis Jonas
                                                                                 3:17’cv-10532                        Bessley, Men. Crow, M8thvkl, Perils, Miles, PC
    ones, lcalhndn.
                                                                                 3:l7’v-Q5103                         Beastey Akn. Crow. Methvlfl, PWUL MIle&. PC
  Jonas, LaBronda
                                                                                 3:1?-cv12214                         Henley, Allen, Crow, MUthVIn, Fords, Miles, PC
    ones. Laura
                                                                                 3:1 7cv-12933                        Paul LIP
    ones, Lee Ann
                                                                                 3:17’cv.10620                        Heny, Allen, Crow, Methvln, ords,Mdos, PC
    ones, Canons obo Zina Peeple
                                                                                 3:17.cv.09109                        Henley, Allen. Crow, Methvln, Portia, Miles, PC
  Jonas, Magpie
                                                                                 3 11.ev”05632                        Levies Sims; UP      —


    ones Marie and James
                                                                                 3:i7-cv-12?21                        Onderlaw ICC
    onus, Matk for the estate of Ramons Jones
                                                                                 3:1?cv-11U52                         Morelliliew Firm PLLC
    ones, Rhonda
                                                                                 3:17’cv-10541                        Henley, Men, Crow, Methvia, Portia. Miles, PC
  Jones, Rhonda
                                                                                 3:17.cv.’100S5                       The jEiltl,w Firm     -


  Jonøs. Ronde and Norman                                                                           --




                                                                                 3:1 7’cv’06926                       Henley, Allen, Crow, Mothvln. PortIa, Miles. PC
  Jones, Rosefle
                                                                                 317’cv.10142                         The Canter taw Firm           -



  Jones. Shannon orid Rsn                                                                                             Bums Charesl (IF
   Jones, Stanley tot’ Joann Carbon                                              3:17-cv.02271
                                                                                  317cv077H6                          Pa.kerWeldwnan liP
  Jones. Susan                                                --




                                                                                  3:17’.cv.12422                       Sandeta Philips Grossman l,tC
   Jones, Thølma
                                                                                  3:l7’ev.0&i3a                       LuvIn Sknes UP
   Jones. Tins Coronrsu
                                                                                  3:1 7’cv.09ti82                      Henley, Allen, Crow, Multivin, Fonts, Mites, PC
   Jonas, Tanya
                                                                                                                       Henley, Men, c,elhvin, Poflls, Miles, PC
                          —



                                                                                 3:i7.cv.10435
                                                                                                                                                                       -




   Jones, Woridy
                                                                                 3:17-cv08341                          OndorlawtLC
   Jonsoof. Tern                                                                                                       Johnson Becker, PLLC
   Jordan, Badyre                                                                3:18’cv’00549               —




                                                                                 3:17-cv.09692                         Ondertaw CCC
   Jordan, Beverly
                                                                                 311.cv.00551                          Johnson Backer, PU.C
   Jordan, Carol                                                                                                       Oderlaw CCC
   Jordan, Ginger                                                                3:17’cv-00S55
                                                                                 3:11.cv.1343a                         Bealey, A       Crow, Mcmviii. PotIlsjAiles. PC
      ordan, Lois
                                                                                 3:17-cv-10550                         Beesley, Allen, Crow, Mathyin, Portie, Miles, PC
      ordan, Rhonda
                                                                                 3:17’cv.05848                         Parker Wolciunan liP
      osoph, Brenda
                                                                                 3:17’cv-13536                         Henley, Man, Crow, Melhvlll. Ponds, Miles. PC
    Joseph, PatricIa
                                                                                                     —




                                                                                 31y’cv-09113                          Henley Allen Crow Mothvn, Ponds Miles PC
    Judd, JoAnn_                                                                                                       The Lanlur Law Firm
    ludklns. Christine                                                           3:i7-cv-08320
                                                                                 3:17.cv’12750                         Andrews Thornton Higgins Rwnws LIP
    Jugo, Margarita
                                                                                 3:17’cv-12836                         The Simon law PC
    Jomp. lohnnu                                                        —




                                                                                 3:17’cv-0157                           Onderliw CCC
    Kackloy, Deborah                                                        -



                                                                                                                        Slack & Davis LIP
                                                                                  3:17’cv.07522
    Kaczmanek, Debra Lynn
                                                                                 3:1?-cy’06388                          kiln. 4 Specter PG
    KaldrovEcs, Elizabeth and Michael
                                                                                  3:1 T’cv-004 17                       The Csnter law FIrm
    Kalman, Donna
                                                                                  317’cv.OltS                           Henley Allen Crow Methvln Portia Miles, PC
    Kaminaky lye
                                                                                  3:17-cv.0g120                         Henley. Allen, Crow, Methvin, Pottis, Miles, PC
     KemlItz, Rhonda
                                                                                  3:1?.cv.02494                         The Rpth law Team
     Kane, Robin                                                   -:




                                                                                  3:1T-cv0HP27                          8enley Allen, Crow, Mthvili. Paths, Miles, PC
     Kaough, Sharon Veronica
                                                                                  3 1 H-cv-00652                        Johnson e.akar, PU.C
     Ksrawettan Sandra
                                                                                  3:17-cv.1074e                       - The Cenler Law Firm
       anim, BIbi
                                                                                  317-cv.1255h                          $andcts Ph*i GtosamanCLC
     )Carllc, PatrIcIa Anne                                                                                             Gainaburgh, Benjamin, David, Meunler & Wenst,auer
                                                                                  3:17-cvC2I53
     Kerrtcic. Kimberly
                                                                                  3:17cvOB37                            8otey Aba, Crow, Mttwin, Ponti, Miles, PC
     Kastanus, Whaly aba Wends Kastanas
                                                                                                                          -




                                                                                  3:16”cv.01320                         Simmons HsnlyConroy
     KathShnran                                                                                                         Potts Law Firm
                                                                                   3 17-cv 13470
     Krnp Floyd tot tIse estate of Virginia kaup                                                                        The Lahertew Firm
                                                                                   3:17-cv.10326
     Kayon, Todd for the estate of Mary Jill Kaylon
                                                                                  3jj,çir’t0375                         The LaniørlawFlrrn
     Kayzer. Tono4a                                                                                                      Ssnglutty Law Firm
                                                                                   31 7.cv.O28G5                 -


      Kearney. Shirley        -


                                                                                                                         McGowan. Hood 6 Felder CCC
                                                                                   3:1?”cv’00476                                                            -




      Kealhng, Edward Thomas (or the estate of Joan Marie Keeling                                                        Pan Barrett
                                                                                   3:17-cv.07254
      Koeno, Robortn                                                                                                     Beasley, Allen, Crow Mettivin, Portia, Mba, PC
                                                                                   3:17.cv’09120
      Koosee, Michael atia Melissa Keosee                                                                                The Canter Law Firm
      Kisier, Jitnica
                                                                                   3:17’cv-10750                                                    —
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 26 of 51 PageID: 69



   Ir1[1
 Xi, Krei Sue                                                       &facvcO663                           JotwB.cko PU-C
 (rnth. karniaen aei onvkg                                          3:17-cv.*2862                        Potla Law Ffrm
 K&ehót Lauta                                .                      317-cv.12335                         DotiBairlt
 KHr, Do’ores                                                       3:17-cv.13839                        Ondestaw LLC
  ikr st,,ron                                       —               3 1a-cv.oim                          Slmmon; HlnWConroy
 Ker.Cocenzo Mano                                                   3 773$35                                       uc
 KeUy DanoI olo Sunn Kdy                                            3 1S-cv O1QO                         B.a.y Men Craw Methvin Po Miles PC
 Kelly, Evelyn                                                      317-cv-09134                         BeasleV, Allen. CrowMethvln, Paths. Miles. PC
 KOllV Utida                                                        3 11-cv-11436                        e*sley Ahn. Crow Methvkt Po#s Miles. PC
 KeIlyNency                                                         3:i7.cv-13833                        OndottawLLC
 Kelly Pamoila                                                      3.f?.c10665                          Beuley Alan. Craw Memvin PorEs MIles PC
 keish, Deborah                                                     3:17-cv-10854                        The Lanler Law Firm
 Kennedy. Janet oho Norms Pzyb)4owlcz                               3:1?-cv-t33D6                        Baron & Budd PC
 Kennedy, Shennon                                                   3:iO.cv-00320                        Onderlew LLC
 Kennedy. Susan                                                     317-cv42542                          The Simon Law PC
 Key. tiopo                                                         3:i1.cv-12289        —               Burns Charest LLP
  jCathne                                               -           3.1Bcv0O557                          Johnson Becker PLLC
  oy. Cociha                                                        3:17-cv-11958                        MoraB Law FIrm PLLC
                                                                    S 17.cv 08140                        B.asle Men Craw Mathuin Podls Miles PC
  haury. Dentist. and Victor                                        3:17-cv-1O?0i                        Walton Telken Foster ICC
 Kld, Kely                                                          3:I7csr-02263                        Johnson Becker, PLLC
 Kietbass, Kathleen and Daniel                                      3:77-cv-1W42                         Mcrotli Law Firm PCLC
 Kietatra, Nancy                                                    3:I7-cv-11335                        Had U .auMn & Eldiide
 KKathd MactIn                                                      3:1 ?-cv-10075                       The Lanler Law FIrm
 Kietut, Jessica                                                    3:1Bcv.l12B3                         Slmmon Harsly Conmy          -




 KIM, Dianne                                                        3:17-cv-021a8                        Johnson Becker, PLIC
 Kflrer, Roy tar the esisto of Plate 1(1kw                          3I7.cv-10O65                         Golomb a Honick PC
 Kilo. Karl Taylor tot the estate of Carol Taylor           —       3:17-cv-05919                        The Simon Law PC
 Kttma ,Ko enbehaWot and for the estate or Carol Camp                3:1?.ev-06745                       The knon Law PC
 Kimmel, Patricia                                                    3:17-ce-f 0575                       Beasley, Allen Crow, Melhvln. Porthi, Miles. PC
 Klnbotger, John aba Cynthia Kay Kkiberger                           3:17-cv-0914ll                       Beasley, Allen. Crow, Uethvln, Paths, Miles, PC
 Ktndley, Linda                                                 -    3:17-cv-06708                        Motiey Rice ICC
    ng, Athata and Maureen McConneck                                 317-cv.06735                         The simon Law PC
 King, Cindy                                                         3:17-cv09149                         Beasley. Allen, Crow, Methvin. Paths, Miles, PC
 Kin. Ir,, James tot the estate of Syiiil Louise King                3:11-ce-I 1710                  -    Gobmb a iionioi PC
                                                                     3:1 7-cv.07970                       Wilson Law, PA
 K n, Mavis
 )(I Michollo                                                        3i1’cv 11959                         Macem Lw Firm PU-C      —




    njftetrlcia                                                      3:17-cv-09155                        Beasley, Alan, Crow. Mnthvln, Porks, Miles. PC
 King, Thrth lot the estate of Eileen Adams                          31?-v-I2009                          TorHootman Law ICC
    nnolrd. Lynda                                                    3:17-cv-0630T                        Envttonmonlal LWgnllon Group
   insel Patsy                                                       S lZcv 09059                         Dan Barrett
    flt2. NCOIO                                                      3:17-cv-09378                        Beasley, Allen, Crow, Mathyin, Porh, MUei, PC
    rby,Mldislle                                                     3 1?-cv-08428                        The Lenler Law Firm
                                                                      3:17-cv.f05B1                       Beasley, Alan, Crow, Uethvln, PeriLs, Miles, PC
    rk, Eva
                                                                      3:17’cv”09161                       Boastey, Men, Crow, Methv)n, PortIa, Miles. PC
    rk, JanIce
 KirkpatrIck, Carmen                                                  3:17-cv-07650              —        Slack & Davis LLP
                                                                      3:17’cv-t1280                       Mhasft & Gerel CLI’
    rksoy, Linda
                                                                      3:17-cv-10t$24                       Boasley, Allan, Crow, Motiwin, Paula, Miles, PC
    car, Angela
  KIOC.LsWOna                                                         3:Ilcv-10621                         Blsnar Chase
                                                                      3:17-cv.13000                        Beasley, Allan. Crow. Methein, Poibs, Miles. PC
  Kissing, Sandra
                                                                      3:IZ.cv-06324                        Environmental Ullgatlon Group
    tile, Nancy                                                                              -




    amer   Manlyn                                                     3:17-cv-10281                        Golomb & Hontck PC
                                                                      3:17-cv-09379                        Beasluy, Allen, Crow, Molhvin, Pocus, Miles, PC
  Kline, Wendy
                                                                      3:17-cv-08830                        The Onder Law Firm
  Kllno Oily Jo
                                                                      3 17 cv 10560                        Ondarlaw CCC
  Kilnkhnmmer Shannon
                                                                      3:18-cv01509                         Johnson Law Group
  knapik, Paula
                                                                      3:17.cv-0B519                        The Lanior Law Firm
  Knapp, Pamela
                                                                      3:lT-cv-08209                        The Lanlar Law Firm
  Knight, Kristal
  Knight, Mary for Mrste FuIton                                       3 17 cv.02910                        Burnll,aresi11,_,,,
                                                                      3:17-cv.04835                        Levtn Sirnee LIP
  Knlpa, Mary Mn end Charles
                                                                                                                              -
                                                                                                 -




                                                                       S:)?-cv-10628                       liassley, Allen, Crow, Methyin, PortIs, Miles, PC
  Knolls. Linde
                                                                      3:17’cv-091 19                       Ondertaw CLC
  Knox, Until
                                                                       3:lil-cv-001?8                      Polls Law Firm
  Knudsen, Theresa
                                                                       3:17-cv-10534                       The lanier Law Firm
  Knutson, Joyce and Jon Pearson
                                                                       317’ce-O6710                        The Simon Law PC
  Kocher, Carol
                                                                                                 -




  Kot’tlor, Lenore                                                     3:17-cv.Qf 666                      Parker Welchmsn 119
                                                                       3:17-cv’08928                       Besaloy, Men, Crow. Metheln. Podia, Miles, PC
  Koemor. Toni
                                                                       3:f?-cv-10632                       Berisloy. Men, Crow, MeWvln, Paths. Miles, PC
  KojaUn, ChrIstine Dianne
                                                                       3:17.cy-12669                       Napol Shkolsiik PlIC
    onduls, Chattene
                                                                                                            Banality, Allen, Crow, Methvin, Portis Miles. PC
                      -




    oppenhaver, Tracy aba Ghana Bishop                                 3:17-cv’10723
                                                                       317.ce-09382                        Beasley, Men, Crow, Methele, PortIa. Miles. PC
  Komackt, Theresa
                                                                       3:17-cv-08741                        OndertewU,C
  Kommen, Terry
                                                                       3 1l’cv.O7S7                         Burns charesl LIP
  Koroilca Barbaia Lee
    dsilck, Nancy                                                      3:1 8-cv’4)0428                      Napoil $hkolntk PLLC
    owsflwskl, ZJna and John                                           3:1 7.cv.06568                       The Simon CwPC
  Kolerass, Mona                                                       3:17-cv-09385                        Beasley, Allen, Crow, Molhvln, Portia, Miles, PC
                                                                       3 17-cv.1063a                        Bonllley Men. Crow MaUivks, PerIls Miles PQ
   kodewskyShaun
                                                                       3:1?-cv’fOTf 9                       GoPienberg Law PLLC
   Koutoujian, Marlene
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 27 of 51 PageID: 70



  IFThTH;                                                                                              nrnmn;k
 Xova, Donn*                                                                    •3:1T-cv.1O65B         Tha Lwur Law fLint
 KoIacI OOtQos                                                                  317cvi15G              MoreH Law Atm PLCC
                                                                                3 17.11262             Smmons Hany Canroy
 Koyrn Darr4 for th stte of Pati Kvym
 Kozak AnIhosy obo Janet Barbarolta Kozak                                       1$-cv-O1 I 94          S.nI*y. t4en. Craw. MthvIn. PorUs, Udos, PC
 Kmmp. .hiIo                                                        -           3:t?.cv.12865          Pqgut &ailow & MrGd
          Eva                                                                   3:IB-cv-01197          Beasey. Alien, CrowMetflvn, PorUs. Mlus. PC
 kt.%ñkiw*’.Ct. Nora tof Sam Kel&ec                                             3:t7.ci.f3153          Don Danoll
 Kropps. Kul4y for Iho oIato ofAwil Gall Chiolien           •                   317-cv-1249S           Sandeji PNIbpe Grournan LLC
                                                                                 3i71268$              Nap9 SNwk& PtIC
 nchbauinK                                      -




 K(EU MFçiO                                                                      3: 1 .CV-O673O        The Simon Law PC
                                                                —
                                                                                 3:1B-cvO7G6           I.avlii $mes LI)’
                                                                                 3:I7-cv-10S42         Awhcmft &CLP
 Krpog. Susan and OhnKccpog
 grucL 1(ghlen                                                                   3:17.cv.0802a         A)hcmil 1 Get& LU’
                                                                                 3:1?-cv.056575        FItzera1d Knaler U.P
 XiuU, Rose   ,______

                                                                                 3:11-cy.09a60         Bee.y, Men, Crow, UIhvkPorUs, Ms, PC
 Kruaem&r.C)res1inaes!!nh____           —




 KrUskelI, Matçjol ai Lawen KciseU                                               3’I7-cv.05143         LuuronKtuzkal
                                                                                 3:17.cv-1OI4          Goldanbeiç L*w PLLC
  ucbarskL Beth
                                                                                 3:17-cv-06788         MoUoy Rico LLC
                                                                                 3;7cv.g75             Goomb& HQnIck PC
                                                                                 3:7cv.o811g            BeM)ey AIen. Crow, MeUivn. PorUs. MIcs, PC
 Xuho, Joyleno                              —---———




                                                                                 3 f$.cv.O?312          NmiI 4 Hawe$ PLC
 Kuhn PeUica                                —       —




 Kuroh, Sal                                                                      3:17.çv4272$          Andrews Thom(on HqIns Razinam LLP
                                                                                3*T*z                            MGnC’OW             PorU* Usi PC
 Lidok. Maty                                            -
                                                                                                   •




                                                                                                        Boasy, Men. Crow. Uathvhi Partis. Mhe. PC
                                        —




                             .          W—
                                                                                3:17-v.O9OB6
 Latvur Anila and Jamu              •                                           ai7.v.4O2               Thq:Lsi$rLawFkm
                                                                                ::11.c’o8e9             BoaaIey, Aien.Crow. M.rnvin, PorhsMHo. PC
 LaFiyu F. Larrane                                                      .




                                                                                3 17-ov.OIOU            8asy Men Ctow Metiwln Portis UIes PC
 LaFkre Lemeb Robin obo Jawe We*dy
 Lalonlani, MDnC Carme                                                          3:17-cv-Q1Q51           Wflentz Godman L Spltze
 Ltone qydo                                                                     3i?cv 108$              HOb’fteWFVm
                                                                                3:17.cv.0Q515           Robinson C&can1e INC
 Cake Mchee 8nd Mrk
                                                                                3 11-ov 13441           leasley Akn,Ctow Meth* Pot8a Miles PC
 Lake Synuila
 Lake tern                                                                      3*?-cv-0923             Ondenl#WLLC
 Lily Coileen                                                                   3 17cv 10402            Beasley Allefl Crow MeIhvln Portia Miles PC
                                                                                3;17.ev’07078           Burns Charnel LLP
 Lame, Canto
 Lamenhla Roseniay                                                              3.tTcv 118Ø             Th Hion LawFkm
 Lamar-Davts, JuflIce                                                            3:17-cv-10417           GoldenberQ Law PLLC         -




                                                                                 317’ov 10302            Gohmb Hóntck PC
 Lamb James for Ekza Jane Lamb
                                                                                 31?.cv.0669$            Lavin Sines LLP
 Lamm, Linda Diane anti Kendall
 LamoUe Cheryl                                                                   3                         Ondanliw CCC
                                                                                 3:17.iv.f 0373            Th4 Lsnler; Law Firm
 Lampiey.Lany for the estate of Patricia Lampley
                                                                                 3 t7.cv 08630             8eask All8nr Crow Mathvln0 Pontl Miles, PC
 Lanahan LInda
                                                                                 3:17.cv-12423             Sanders Phllpa Grossman CCC
 Lancaster. Janet                                                                                                                MIUwk Póntla,Milö$ PC
                                                                                 3iT’cy’0                      IA
   anderóE. Meft,a                                                                                         Boasiay Allen, Crow, Muthvln, PerIls. Miles, PC
 Landers. Sasha                                                                  3:1 7-cv.08260
                                                                                 3 17cv 11658              IOeSaII.*WU?
 Lendes CynthIa
                                                                                 3:17cv-09567              Ashoreft & Gene) LLP
 Landrum, Freddie for the estate of Ela Blanks
                                                                                 3 17.cv 08816             Baaiey Allen, Crow Methvln Portia Miles PC
 Landrum Gary abc Annolte Landrum                                                                          The Lanler Law Finn
  Lendrum, Laurie                                                           —    3:17’ce.081 37
  Land     tekikamp. Deborah                                                     317.cv.60&7               Beosley, Alln, Cow, UeUivln, PiiaM PC
                                                                                 3:17’cv’09128             OndenlawLLC
          Barbata
                                                                                 3 11ev 10636              Boasley Men Crow Uelhvln PenIs Miles PC
  Lane. Dàina Fore
                                                                                  317 cv 10406             Beailey Allan, Crow Melhvln PortIa Miles PC
  Lane Sr Audre as Do Mong aba Vera lien Lane
                                                                                  3 17’cv.07283            Butni Gh*rnel LU’
  LannIley Mar ret                                                                                         Kiesol Law LIP
  Lapre, Grogory for the estate of Bemardirra Capere                              3:17-cv.11457
                                                                                  3 17.cv-06206            ModayRice CCC            —



  Lariien Rend
                                                                                  3:1?-cv.11013             The Simon Law PC
  Lirson,Carrla
                                                                                  3:17.öv.’11511            OndedawLCC
  Lnroii,Kdstln
                                                                                  3:1?’cv-10734             Ports Law Firm
  LarSon, Mary Terry tot the estate oh Eileen Hoppe
  Laster Wends                                                                    3 l?cu12663               Oon SwaN
                                                                                  3 17-cv-00417             Beasley Allen, Crow M&hvln Por$. Miles PC
  Late Snozana                                                                                              Burns Chamsi LLP
                                                                                  3.17-v-D338*
  Laihrot Julia                                                                                             Johnson Law Group
  humor Catola and Michael Mtiider                                                3 18-cv 01714
                                                                                  311.cv-10768              GoWenberp LiW P1CC
  Lulls Joyce                                                                                               Beasley, Allen, Crow. Mathvln. Portia. Miles. PC
  Lauiere. Diana                                                                  3:17cv’08741
                                                                                   17.c.0044                Boasley Men, Crow, Uethvln PotlJi Mba PC
  Lawrence. Daniel abe Deborah Lawrence
  Lawrence Kathleen                                                               3 i7cv 10411              Beasley Men Crow Methvln Portia Miles PC
  Lawrence. Martha                                                                 3:1Tov’086S2
                                                                                   3 17-cv.06751            The Simon Law PC
  Lawrence Paincla
                                                                                   ajlcv’10126              Qoltkntberg Law P1CC
   Lawrence Susan
                                                                                   3:I7’cy.12322            PenUIay. Baudin & Ccliii’. LLP
   Lawson, Edith and Fred
                                                                                   3.17cv0O601              lane 8$peetet PC
   Lawson Susan                                                                                             Ondstiowi.LC
                                                                                   3:17.cv119g6
   L MeLvin
                                                                                   3 f7.,Q39                JOImSQnBaCk$PU.C
   Layr Kimberly                                                                                   —




                                                                                   3 1?.cv 07884            Shack & Davis LIP
   Laytoki Fred for the eiata at Barbara LayflofrJ                                                          AabaaftaGeiel LtP.
   Layton, David tw the striate of Linda Layton                                    3:17.cv’408?6
                                                                                   3:17-cv’08814            Beasley, Allen, Crow, Methvln, Perils, Mhiis, PC
    .nzate, Benedict aba Debra Lazere
                                                                                                       -




                                                                                   3:17.cv.10420            Bnd&I,AllInCrow. MöthVIn, P9n00 Miles, PC
   Laach.Jayroe. Angola                                                                                     Pogust Braslow & MiIItod
   teeny, Unda and Michael                                                       - 3:17-cv-12839
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 28 of 51 PageID: 71



 inir;                                                                        •F!1kt..

 1nk Keinoth foL* e3UI1 ol Doborah Iaak                                       317.v.IO8O3                •                    Th Lanior Lw Finn
                                                                              3:17cv-Q46OO                                    The 1aner Lsw Firm
 Learny, Joann
 Lber June                                                                    3 f?.cv:9B34                                    Be31ey Man Ciow Methvin Portis Utai PC
 Ebron. Ingft3                                                                3:fl-cv1256i                                    Sanders Phithps Grossman LIC
 Lao. Gloria end Fred                                                                                                         MoreW La*Flrm PUG
 Lee,. Matilda                                                                3:17-ev.09071                           -   -   BeaIey, Allan. Crow, Methvin, Porlis, MltäsPC
                                                                              3:17.v-1f2S6                                    Skflmone Henly Conmy
 Lee. Thomas fec the estate of Melissa Lee
 LeFora. Brandy obo Sarah Johnson                                             317cv-08a22                                     Beasiey, Men. Crow, Methvm. PatHs. Miles, PC
 Legros EaqhAka for Sharon Legros                                             3.17-cv’C4874                                   Th Lewnsta1n Law Firm PC
  .ol-raw, EI&no                                                              3t7-cv.Q961O                                    The Lanler Law Firm
 LohrnanHoLn                                                                  3 1ScvOO17                                      Beesl.y Men Crow M*thvln Podia M.les PC
                                                                              3:17.cv-12699                                   Napoll $hkoki)k PCLC
 L!t1ton,(imforKarun CaSqy
 Leej,iarur                                                                   37’Gv-03672                                     Semtain Liobhsd UP
 Calmer. Jannlfrmt                                                            3:17.cv-06976                                   Tb. Simon Law PC
 Lcrmastar ChrsyjndThaIa Furry                                                3 1 7-cv fl418                      —           Potts Law Firm
                                                                              317cv.0025a                                     OndarlawLcC
 LinthLe_                                       -




 Lsla, Cindy                                                                  3:17-cv-it31                                    Had McLmighlin 6 Eldtldga
 Conan, Susan                                                                 3:17-cv-12222           —                       Potts Law Finn  -




 Leo. Jenniter end Michael                                                    3:17-cv’OT78                                    RouFar Cu.yLLP           -




                                                                               3:17-cv069eg1                                  The Simon Law PC
 Leon. Kara and Alfred
                                                                               3 17-cu-OSalO                                  The Lanlr Law Firm
  Leon Mine
 Leonard. Constance for the estate oJmd’llaney                                 3:17.cv.0053                                   Ron Fan, CasyLLP
  Leone, Rosemary Ciulia                                                       3:17. v”04S1                      --           Bees$yAilán, Crew, M(ftvin, Podia, M4OSPC
                                                                               3:17-cv-02189                                  Johnson Backer, PUG
  LoPaga, Wendy
  Lapkowski, Linda Sue and Kenneth          -
                                                                               3:t7-cv-0656                                    Lvin Sknosu.P
                                                                               2:1 1-cv44666                                   The Lanler Law Firm
  Lessard, Sytvaln
                                                                               3 17-cv-08214                                   The tLaw Firm
  Lester Carolyn
                                                                               3:1 Tcv-lf 330                                  Hart UcLaughan & Eldddge
  Latoumeaut, Magdalene                                                   -




                                                                               117cv-09                                        Beeslay, Men. CrOwMaUwin, Podia, Mites, PC
  Left, Katherine
                                                                               38-cv-O0088                                     Chappeil, Smith 6 Asden PA
  Lewll Batty
                                                                               3.17ev 1W47                                     Momli Law Finn PU.C
  Lrnz Gins
  Lewis, Lithe and Darrell                                                     3:17-cv.06354                                   The Simon Law PC
                                                                               3t17-cv-0672g                                   The Simon Law PC
  Lewis, Painda
                                                                                3:16-cv-0Of 07                                 Chappa, Smith 6 AriSen PA
   Lewis, Stacy
   Lewis. Tracy                                                                 31 f’cv-jQ85                                   BeesIy, Men, Crow, Metiwin, Podi, MHs, PC
                                                                                3:17-cv-3836                                   Onderiw LLC
   Lewia-Jonos, Sonla
                                                                                W-cv-13498                                     Onderlew U.C
   tJtibomin, Adrienne
   Uggoll, William tat the estate at Mary Uggen: Martha Nelson far Mary
                                                                                      3:17-cv-11240                            Burns Cherosi LIP
   Liggoti
                                                                                      3:11’ev-08075                            fleesiey, Alien, Crow, Methvin, Poe1ts Miles, PC
   Lka Mevkide Metba
                                                                                      3:17’cv-10071                            The Larder Law Firm
   Lilly, Mary
                                                                                      317cv.10617                              Boasley. Mien, Ctow, Methvln. Portia, Miles, PC
   IDly, Michob
                                                                                      3:1 7-cv-0V07c                           Beeslay, Alien, Crow, Methvin, Portia, Miles. PC
   Lilly, Sheunclra
                                                                                      317-cv-12711                             Baton 6 Budd, PC
   Urn. Arwani
                                                                                      3:llcv-9789                              The Larder Law Firm
   Lime, Mary Mn
                                                                                      311’cv”13491                             Onderiaw tIC
    Lind, Cindy
                                                                                                                               Beasley, Alien, Crow. Mothvln. Ports, Milo. PC
                  —




    Lindsay, Donna                                                                    3:17-cv.09458
                                                                                      3:17’cv45036                              Pails Law Firm
    Unflld, Brenda and Warren
                                                                                      3:t7-cv-06795                            The Larder Law Firm
    Ungnau, Rita and Alvin                                                                                       --




                                                                                      3:17cv- 10013                             Boaslay, Alien, Crow, Muthvln, Portia. Miles, PC
    Unn, Gail
                                                                                                                               The Simon LOW PC
                 —




             Marilyn                                                                  317.cv-06795
                                                                                       317-cv 11284                             Ashaafl&GoroiU,P
    Usnich AngfortheestateofVicldsaer
                                                                                       317-cv-10112                             Beastey. Allen, Crow, Mothvln, Portia, Mites, PC
    Uttie,Cheryl obo Valerie Milner
                                                                                       3:17.cv-03460                            B.aeley, Alien. Crow, MOthvln, Ports. Miles. PC
    Little, Cynthia trans
                                                                                       3l18’cv’0614                             Ooze il Honnold CCC
    Lilue. Eugene tw Gayloan Utile
                                                                                       3 17-cv.08380                            Don Barrett
    UlUe Jury as personal repreeontetvo of Debra UUti
                                                                                       3:17-cv-11830                            Bums Charest LIP
    Little. Marten tar the estate at Barbara Joyca Fisher Winston
                                                                                       3:17.cv-f 1806                           Bbuard Law
    tiarmes, Debra
                                                                                       3:1 7.cv.03946                           KHne&Specte; PC
    Lloyd, MOry and John Bailey
                                                                                       3:17-cv.Q74                              The SImon Law PC
    Loblanco, Down and Frank
                                                                                       31?.cv.13539                             Beasley, Alien, Crow, Methvin, Paths, Miles, PC
    Lacko, Gloria                                                  -




                                                                                       3 17-cv466                               Ondetiriw LLC
             Tommie
                                                                                       3:17-ce-l0660                            Golomb 6 Honlck PC
    Locklanc, Mica (or the estate of Bernice Locklear
                                                                                       3:17’cv’090B4                            Beesley, Akn Crow, Msthvm. Podia. Miles, PC
    Locklear, Gerokline                                                                                 -




                                                                                       3:7 B’cv-00802                           Golomb 6 Honlck PC         -



    Locklear, Harold for the estate of Viigtnla Cockiest
     Lode. Lottie                                                                      3;l7,cv.a09g                             B.ssley, Alien Grow, Memviq Ports, Mites, PC
                                                                                                                                Ayktock, Witkin, krele 6 Ovatholtz
                      -




     Lohus, Angola and Gerald                                                          3:1?.cv.10880
                                                                                       3 1?-cv42886                             Napoil ShkoWk PLLC
     Logan Beverly
                                                                                       3:117-uv.07f 00                          Bums Charest CLP
     Logan, Brenda Kay    -
                                                                                  -




                                                                                       317.cv’0916Q                             Qndadaw CCC
     t,qgen, Maria                                                                                                               Law Firm of Roger “Rocky” Walton, PC
     Logan,_Patricii and Michael for thu estate of Shirley Ann Logan                   3:1?-cv-08938
                                                                                       31?-cv.10012                              Babsiay. Aknj, Crow, Methvln. Portia. Miles, PC
     Lan, Shunteka                                                                -                          -




                                                                                       317-cv’110T4                              Morelil Law Firm PLLC
     Lombard, joan and Jooph
                                                                                       3t17’cv.10664                             Ashciaft & GetUIU.P
     Lomibardo, Louise
                                                                              -




                                                                                       3:77-cv-00784                             Golomb & Hontdk PC            -



     Long, Aundrey for the estate of Crystal Long
                                                                                       3 17-cv-00464                             Beasisy Men Crow Methvln Ports Miles PC
     Long Glenda
                                                                                       3 i7-cv.02489                             Burns Charest LiP
     Lang Nlkila
                                                                                       3:17-cu- 9742                             aeastay, Alien, CroW, Muthvln, Portia, Mites. PC
      Long, Valerie
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 29 of 51 PageID: 72



 FTm11;
            Ji.nt obOBtth Piochgr                              3:17-cv-O1O7                BU*OYb MGfl Crow. Methvn, PorUs Mflrs. PC
 Loomli, Jmcs inthvduaUy and e uNMng spauio ot Dennc Marie
 Loomtg                                                        3:17çv.O46O                 8um Hødtund ArII& I Go’dman PC
  Lopez, Masitza                                               3;17-cv.U6SU7               Beaa)ey MOn. Crow. Muthvin, Portls MIe. PC
  1o9ez. Mokssa                                                311.cvO9774                 Onder$w LLC
  t.ojz. Roslo                           .                     3;17.cv-o?3g                The $hninLaw PC
  Lqposky Linda                                                3;18.cv.01202               8easIe. Anon. CrowS MtW, PorU, M#eL PC
  Lobor, Joifroy obo Unda Lurtcr                               3:17.cv-09470               Benloy, Men, Crow, Melhvin, PorUi. Miles. PC
                                                               317-cv125e6                 $8nde1dPh*øl Grossman CCC
 j.!2y&Edn4
  Losura, Rhoru3a anS ]ohr1y                                   3:17-c427g6                 Morw Law Firm PLCC
                                                               317.cv.oe.42.               OndodawLLC
     PysL__                                                                                Beu1ey Aen, Crow, Methvln. Portls, MUeS, PC
 CougiRoLcatobaK*Ann Louihn                                    3:17-cv-091 1.0
 Louver. t’Jcuki Ekzar,ou end Matffiow                         317.cr.0Hfl I               The LanlorLaw Firm     -




 Louveoro._Thuf_                                               3:1?-cv-0g257               Ondedaw CCC
 Lovo John tot the ujiatu of ESan Masui                        3 17.cv-0S107               BixSknpaon EIdrnde Herab & Jsndne PC
 Lava                                                          3 i?-cv.O11?                BeazleV.$Uen Crow Methvln Portis MHes PC
 LTaraandWrliwrn                                               3 17.cvO9466                      I Spader PC
 Lovajoy, Diana                                                3:17-cv.09170               Onderlew ICC
                                                               3:t7-cv.f2644               TheShnon Law PC
 Lowry. Ashy for the eState aiieanaclo Mexon
                                                                3:17-cv.10845              Ashcraft I Garet LLP
 Lowe, Caihrmne
 Lowe Dawti                                                     3 1?-cv 09121              Seasley Men Crow, Melhvln Portia Mites PC
 Lowo. Gloria and Robert                                        3:l7cv13218                Potts Law Firm
                                                                3:1 1”418204               The Canter Law Fkrn
 Cowoobin
                                                                3:17-cv-12568               Sanders Phimps Gtossman ICC
 Lozada Rarnas, Carmen
 Lozano Janle                                                   317 cv-02191               Johnson fleofter PLIC
                                                                3:1S.cv-08942               Baron & Bode, PC
 Lubben, Jamia
                                                                3 1B-cv 00135               Ron Fetter Cesey LIP
 Lubetf Harold for the etitatø of Shelt LuboIf
                                                                3:1?-cv-0B363               OnderfeW CCC
 Lucas.Ambur
 Lucas. Bonnie for the estate of Cresr Lucas                    3:1-cv-12424                Sanders Philpa Grossman CCC
                                                                3:l?-cv.081 12              Beasley, Men. Crow. Methvln. Paths, Miles, PC
 Lucas. Gertie
                                                                3 1?.cv 1199                Ondertaw ICC
  Lucas Jacquekno for tile estate of Jo Mn Napier
                                                                3:1 7.cv-13531              Ondedaw CCC
  Lucas, Vostina
                                                                3 1 7.cv 09744              Uwtln & Satzman LIP        —


  Lucid Frances
                                                                 3:17.cv.09124              Beasley, Mon. Crow, Methvin, PortIa, Miles. PC
  Lukey, Kayffi aba Carrie Dugan Perkins
                                                                3:1T.cv.05777               Parker Wglchmin LIP
  Lone, Edith
                                                                 3 18 cv 01696              Johnson Law Group
  Lunu Pariteta and Michael
                                                                 3:1 7.r’.73442             Beasley, Men, Ctow, Methvln. Portia, Mlloi, PC
  Lund. Dokiros
                                                                 3:1 7cv42055               Don Barrett
  Lund, Laurel
                                                                 3:17.cv’401 13             Beay Men Craw1 MothvTn, Portia, Miles, PC
  Luthy, Raunda abe Dorothy Packer
                                                                 3:17-cv06742               Onderlew CCC
  Lutjens, Denise
                                                                 1:llcv.11619               BlaiiarChese
  Luton. Rebecca
                                                                 3:1?cv.3543                 Boastey, Men Crow, Muthvln, Portia. Miles, PC
  Lyerla. Ronald Leo aba Kathy Kay Lyons
                                                                 3:f?’cv.1125Ø              Simmons Hardy Conroy
  Lynch. Jennifer
                                                                 3:17.cv.09701               Ondertaw CCC
  Lynch. Kathleen
                                                                 3:17.cv09777                Ondedaw CCC
  Lyons. Marie
                                                                 3:1 7.ov-08627             The Laniar Law Firm
  Lyons. Patriots and Charleri Lyons Jr
                                                                 317 cv 09135                Busley Man Crow Methvln Podia Miles PC
  Lyons Repna
                                                                 3:17’cv06326                Potts Law Firm
  Lyons, Steve
                                                                 3:1?cv’08420                The CanTer Law Firm
   MaDortsld, Judy
                                                                  3’18’cv-00360              More)li Law Firm P1CC
   MacNa, Regina
                                                                                       -




                                                                  3:18.cv01321               Stmmons Hanty Canroy
   Mscles.Eleonof
                                                                  3:1 5-cv-01309             Potts Law Fitm
   Maclas. George Culs for the astute of Francis Maclas                            -




                                                                  3 17 cv 09697              The Canter Law Firm
   Mack Gary for the estate of Nancy Jean Meok
                                                                  3:1 7.cv-09130             Ondertaw LLC
   Mack, Lynde
                                                                  3:i7cv-0gt44               Beaxtey. Alan. Crow. Methuin. Portia. Miles, PC
   Mackay,Cora
   Macmurphy. Christina and Shawn                          -      3:1?-cv.05700              Pogust Brasiow& MWod
                                                                  3:17cv.101O8               Beasley, Men, Crow, Mathldn, POrtis. Mites, PC
   Madison, Donna Davis obo Vera Davis
                                                                  3:17’cv-72656              NapoilShkolnlkPLCC
   MeggurU, Cerol and Andy
                                                                                             Beasley Ation Crow MnthVm PorU Miles PC
   Magglare Lorraine
                                                                 3:1 7-cv-10423              Gotaenbarg Law PLCC
   Magulro, Ana
                                                                 317 cv 11295                Ondortaw CCC
   MeHarry Catatvt
                                                                 3:18cv00240                 Bums Charest LIP                   —



   Mahor. Maii
                                                                 3:17’y’093Q9                Beasley, Mon Craw1 MOUwiri, gdta, Miles, PC
   Maher.Drtscol, Drnne Marie
                                                                 3:17-cv’08281                Bees)oy, Allen, Crow. Methvln. Ports, Miles, PC
   Mahiort, Diane
                                                                 3 18-cv-00275                Hausfold
   Mehoney-Se*Lon Jeannine
                                                                 3:1 7cv-09150                Beosley, Allan, Crow, Methvln. PorU*, Mites, PC
   Malden Connie
                                                                 3:17.cr-12085                Pelt. Law Firm
   Maine Michael for the estate of Deborah HackattMaine                                       Beasley. Allen, Crow. Methvtn. Portia, Mites, PC
    lylalocco, ica                                               3:17.cv-09319
                                                                 3:1 7.cv”08270               Bums chareet CCI’
    Meidonado Vein
                                                                 3:I7cv12739                  GirardlKeese
    Malok, Bonnie lot hIm estate of Donna Jonsan
                                                                 3 17’-cv 10608               Beesley Allen. Crow Meuwin Portia Miles PC
    Maon Rose                                                                                 Ondottsw U.C
                                                                 3:17-cv.08744
    Maim, Kathryn
                                                                  3:17cv12620                 Ondurlew CCC
    Mzilone,Robcrt far Urn estate of Ills CassotlaMaldno
                                                      -




                                                                  3:17’cv.04633               levin Strnes LIP
    Maltos, Mary ‘t’vatto and Ruben
                                                                  3:17.-cv..13752             Boasley, Allen, Craw, Mothvln, Pørite, Miles. PC
    Maty, Gayle
                                                                  3:l7cv-12662                Napoil Shkolnik PLLC
   IMancini, Eleanor                                                                          The Lanlpr Law Firm
   ,1anaryl Lisa and Josoph f,uo                                  3 17’cv 10830
                                                                  3:1?.cv.13741               Pogust Braslow& Milirod
   IMandat Macca u’cl Charlos
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 30 of 51 PageID: 73



 irnii
 Mano& Sarbwa                         —                                  317•cv-11?1                     MoreI8 Law Firm PLLC
                                                                         •31?.Gv-iG6D7                   Beasloy, Mon. Crow. Mnthiin. Por. MiI. PC
 kL!LMtZ_______________                           —




 Ma:bI Mark br tho cstate of Chi*lina Marblu                             3:1 7cv-O693                    Skkoa Cwford. 5K1k0S & Joseph
                                                                         3:1-cvO4B55                     Mot’ey Rico LLC
 !f:ch. Calpncio for Urn oaie ol An)tu F)d
 Mgrcióó, Shon                                                           17-v.O968                   •   MoreI LaWFU’m P1.LC
                                                                         3:S7-c.O9163                    Boney, AJcn Crxw, MeInvn, PwUs, Mires, PC
 MfLL JUdY                                —

                                                                          I:17cwi1O2O                    Blxnar chau
 MafIcu9, Kofly   __




 Mrofsky. Airienno and David                                             &1-cv135OO                      POHI Cw Fkm
 MafGney DnnIi                                                           3 17-cv.04S20                   ;ndon IL Emlion
 Matr. Joanne                                                            3:17:cvôp171        -
                                                                                                         Bea&eyMSen. Crow. Mothvln. Pod1s. MUe.. PC
 Mariero BeUi*                                                            3 17.cv-1036g                  The Le3gerLaw$1,m
 Marrnguin.                                                               3:17.cvOBO33                   $ihcreft 1 Gar& LIP      •          •




                                                                         3:cv.OQI?G                      BuAIen. crow, Uethvk, Pó,is. M)os. PC
 Marrcw. Tracy                                        .




 Maisco. Connb Sue
                                                                         3;17;.v.1Q5g7                   Sus)ey. Ajien. Crow. Memvln, Podis, Mllo PC
 Marten E’een                                                            3 17.cv..f15                    AshcmR GmI LIP
                                                                         3t7-cv-1224?                    Muder Law Otfics
 Mar!in Donna                                                                                            JDhflSOfl R*cket, Pt.LC
 Martin Eksebelli                                                        3 17C’?-t246
  Mattin, G1oa $trn                                                      3:17-cv-072?4                   Don Barrett
  Ma14n. J*oann                               -                          3:17cv-t332O                    .RonF&IeCaLP
                                                                         3:1 7-cv-12li3O                 Andros W.gslsft PC
  Martin Julia
  M3rtjn Katherine øba Jecguekne MarttnGardon                            3 i1.cv 1648                    fleesley Men Cmw Methvln PortIa Mba PC
  Martin, Marilyn                                                        3:17.cv-09702                   Onderlaw (IC
  Mittri, $huts Obo Florence Williams                                    3.17cv 10657                     Sniley Allen, Crow MeUwin PrUa MU.. PC
  ihrthi Valerie                                                         3 1? cv-06364                    Beasley Allen Craw Mothvln PerU. Miles PC
          chalk, Suzanne                                                 3 17..çv.09322                   Seatley Men Crow Methvln.Padia MU.. PC
                                                                         3:17.cv-05597                    Lvln Sirnes LLP
  Martinez, Barbara and Sani
                                                                         3 1?.cv’43696                    Potts Law Fhtm
  I%1irbriOZ. Caroline and Frank
                                                                         3 1 7cv’06060                    Beasley Allen Crow Methvln Portia Mdi. PC
  Marlenez Carkin obo Vicklo Martinez
      jnez, Laura                                                        3 TTcv-035Z?                     Seasley AlIon Crow MeUwili PortIa Miles, PC
                                                                         3f?.’cv.044?4                    Luvin Simes LIP
  Matirtoz, Melinde and Mark
                                                                         3 17.cv 12439                    LleffCabtaiet I(eknann p Beirreslek’, LLP
  MarbneZ, Noefia and BiunhtdeVdez
                                                                          3:17-cv42453                    Johnson Becker, P1CC
  Martinez. Sharon tor Suzanne Covlngton
                                                                          3 17-cv-1653                    Polls t.aw Firm
  Martovllz Laura and .)osaph
                                                                          3:1 7.cv-12600                  Law Firm 01 Roger ‘Rocky’ Waken, PC
  Muc>n, Billy tot Hue estate at Vicki Lynne Mason
  Mn, Dolphin.                                                            3:l7’cv-12479                   Sflmonej1eityCinroy
                                                                          3:l7cv-11O4?                    The Simon Law PC    -


   Masan, Lairice
                                                                          3:1 7-cv-10579                  Sessley, Allen, Craw’ Methyin, Petite, Miles, PC
   Mason, RuWCarol
                                                                          3:1 7-cv-084 79                 Harrison Davis Steakley Morrison Jones, PC
   Maseagee, Stave for the estate 01 BonnIe Manages
   Massero, Nancy end Angelo                                              317.cv.f 1026                   LlelCøbre#eiHelni,nn& G*rnstln LIP
                                                                          3:17-cv.11241                   The Simon Law PC
   Massonglil, Snwley
                                                                          3;18-cv’01708                   Johnson t.awGroop
   Massie, Sandy
   Match, Arthur aba Caroline Malall                                      3:17.cv.09494                    Beasby, Allen1 Crow. Uothvlo, PerIls, Miles, PC
                                                                          3:11’cv.0!S689                   arkerWeIçbman LIP
   Matoyurts, Jort on behalf of the estate of Lorefta Matayunae
                                                                                                                                      -




                                                                          3:17cv.10OS9                     Ashctatl & Gerel LIP
   Maleas, Pamela
                                                                          3:17.cv’06$35                    LevinSimes CLP
   Mailitoriia, Joanne
                                                                          3:l7cv-10847                     Ashcmtl & Genii LIP
   Mattock, Wanda
                                                                          317 cv 10850                     Asticreft P Getai LIP
   Malney Mile end PhUlip
                                                                          3:l7’cv.10673                    Beasley, Allen,Crow Methvln, Portia, Miles, PC
   Matonik, KIm                                                                                                                   Methyin, Portia, Mites, PC
                                                                           317.cv3554                      Beasley, Men,
   MaIea)% VIncent aba Carolyn Matsayko
                                                                           317-cv.0961S                    Golomb P Horack PC
   Mallet, Marie                                                     —




                                                                           317.év4SSSil                    Polls Law Firm
     atthew, Verdrnay
                                                                           3:1?-cv-0606$                   Pogust Bre ow& Mlêod
     a(lhews. Megan and Dylan
                                                                           3:ti-cv.0904                    The l.enlec Law Film
     althewa, Pitdcla Sue end Donald
                                                                           317-cv-09633                    Bonsley, Allen, Crow, Móthvln, Portia, MIles. PC
     atutch, BrUte
                                                                           317-cvi2$f                      Lavil Sinus LIP
     auldon, Kathoryn wtdCbrletopher
                                                                           3t17.cv.fO131                   Saund.rs&Walke:PA
     oupin. Cnrolynn end DiM
                                                                           3:13.cy.1355Q                   Sasley, Men, Craw, MeUwLn, Portia, MU.., PC
     axel, Kaihy
                                                                           3:t7-ov.09325                    Beasley, Men, Crow, Mclhvln, Podia, Miles. PC
     asey. Amber aba Donna Mesey
     axwok, Brenda                                                         3,17.cv$0612                     Jones WerdftC
                                                                           3:17-cv.10615                    Seseley, Allen, Crow, Melflvtn, Ports. Miles, PC
   Maxwell, Otidgoll Lattice                                                                                H&msdale Law LIP
     eswat Dorothy for the estate of Ruth B Johnston                       317 cvOBOQl
                                                                           3:17cv-02184                     Johnson Becker, P110
     axwoll, Kimberly
                                                                           317.evC8321                      Ediljnd, Gs*eqt Hastem, McCall, Wolf & Woolen P1CC
     axwoll, Larry es heir of kathieari3taines*Mexwell
                                                                           3:1S.ov-00558                    Johnson Becker, P1CC
     axweL Veckie
                                                                            317’cvi12’l1                    Ashcmfl&GsrelCIP
     ay Myra.
                                                                            3:1B’cv-00251                   Mdrus Wagslaff PC
      ey, Penny
                                                                            317.cv’13843                    PoH.1W Firm
      ayó, Diana and WauaMliyo, Jr
                                                                                                                          -




                                                                            31Y-cv”06657                    Chuldors $ch)uoter & Smith CCC
      aye. Roger and RIchard for the estate of Margaret ]oann Maya
                                                                            a1T.cv-124il                    Johnson Becker, PU.C
      ezanotz. Brenda
                                                                            317-cv’09835                    The Lanlar Law Firm
      azza, DebbIe end John
                                                                            3 17’cy’05342                    Ron F.brCase LIP
    McAlexander Alice añiUewis                                                                              Gotomb P Honick PC
    McAllster, Valerie                                                      3:17-cv.10418
                                                                            3:il..cy’0421                    Lanodon P Einison
    McAipin,Jo Mn
                                                                            3:17-v-0D330                     Beasley, Allen, Crow, Methvln, Porte, Miles,. PC
    McAvey. Mary Jo                                                                                          Simmons Hanty Ccnmy
    McCeln, Katherine tar estate a? Ann UcCarn                              3t17-Cv’OtIOSS
                                                                            3:17-cv.10663                    Blizzard Law
    McCall, Lots
                                                                            317’cv’O6743                     The SimonwPC
    McCafte, Emma Joan and Thomas
                                                                                                 -




                                                                            3;18-cv’00569                    Johnson Backer, PLIC
    McCann, Kd-Ann
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 31 of 51 PageID: 74



 1m1li                                                                                                                   PortI5M. PC
         Pame’a                                                      317-O38
                                                                     3t7cii.O8344         Ondurw LIC
 McCann.Muolinr Heather
                                                                     11-ct-I11            Mori Law Firm PLC
           Anna                      .   -




                                                                     3:17-cv-114g         Doi Bat1
 MCur1hy Ketno
                                                                                          Robnon CaIcanieINC
 ccany    (arn fo KaUerh. Moüne                                      a17-cv1O247
                                                                     317v-OD349                 o,on.Crow.MettivnPør. Mtles, PC
 McCariy. Paula
                                                                      :17-cv-I3oo         B&asay Alien, Cmw. Muthvin. Povlis, MIIS. PC
 McCarty. TorJa
                                                                      317-cv-05601        Ondtr. Sh&ton, O’1euy Potetsori
 t$r. Rchad or thu ostate o UDriha McClead
                                                                      3:17cvgg43          Murr Law Firm
             Camto                                   -




                                                                      317-cv1O567         BaIy. Nen, Ctow. Muthvn. Por, MI. PC
            Caro’yn Jnn
                                                                      318-OO23O           Bumi CtiwestLLP
 cc!ion                                  —



                                                                      3:1i-cv.11911       MorelilLaw Frrn PLLC
 McClnton, trnMe
                                                                      3:17cv.Q532         KJne & Sptr PC
 MCljro. H(q( and Gera’d
                                                                      3: 1 7<v-084 14     OndoJaw tiC
 l!cC5:rno
 McConahuG,otya, KnMo                                                 3:17cv-O72O5        :!lmniQn Hanly Conroy
                                                                      :11-cii.O93&4        Beay. AJer Ciow, Methvtn, Porfis MIIeI. PC
 McCormkC)eborah
                                                                      3:17cv-O9132         OnderiawLLC
 McCocrnckM!                                                                               Potts LW Firm
 McCormick. Yvonnie                                                   3:17-cv-13716
                                                                      316’cv.OO235         Lengstofl & Loll
 Mandra Kay and Ernie
               Darrell tar the estate ci Tanya McCroskey              3i7’cv-07832         Ashcraft 1. Qorel LIP
                                                                      31ê.cv.00361         MoroN Law Firm PLLC
 McCuc Thoros
                                                                      3:1 8cv.00763        Pous Law Firm
 {Mcciyc9nna
                                                                      317-c.O7283          Burns Cherest LIP
 McDuavitt. Cynthia
                                                                       3:1 ?-cv-09369      Burns Charest LIP
  McDou3Debb1o
                                                                      3:17-cv.0269?        Lanadon & Emleon
 McDowell, Judy
                                                                       3:17-cv10383        Boasley, Men, Crow, Mothvtn, Pants, Miles, PC
  McDowelL Tamara
                                                                       3:17’cv.0G995       Don Barrett
  uon, Jean
                                                                       3;17cv-13503        Boesley, Allan, Crow, Methvtn, Perils, Miles, PC
  tvlcFali,Cara
                                                                       3:17’.cv-13644     OnderlawU,C
  McGarvey Teresa                                                                         Andrews Thornton Higgins Razmara LIP
  McGrvoy’Tanrnnbaum Genevieve                                         3:7 7cv-127&3
                                                                       31 7cv 12S6        Sanders hmps Grossman LLC
  McGoar Tonoy tar the estate of Dorothy McGear
                                                                       3:17.cv08779       OndeflawLIC
  McGee. Brenda
                                                                       3:18.cv’C0369      MoraN l,.awFlsrn PLL
  McGhae, Deborah                                                                         Beasley, Alien, Crow, Metnvnn, Porlli, Mites. PC
  McGougti, Cathy
                                                                       3:1?-cv.09375
                                                                       3 18.cv-00347      Bums Charnel LIP
   McGovern Fern and Joseph
                                                                       3:1 7cv.t0563      Sea*tey, Alln, Crow, Methvln, Polls, Mites. PC
   McGraw, Brbar                                                                          Burns ChinesE LIP
   McGregor, kerin                                                      3:1S”cv.0720
                                                                        3:1 7-cv-1064 I   The Caviler Law Firm
   MeGuwo, Theresa tar the estate at Maria McGuira
                                                                        3:17.cv-12108     Baron & Bisdd, PC
   Mcintyre, Jàyae aba Renle Jackson
                                                                        3:17-cv.13845     Onderlaw LIC
   McIntyre. Kathleen
                                                                        317 cv.0g380      Beasley Allen Crow Mathvln Paths Miles PC
   McKay CliUotd obo Helene Ml’Kay
                                                                        3:17.cv-12373     OnderlawlLC
   McKoai, John (or the ostn!o!5eai
                                                                        3:1 ?-cv.1 1306   Ashcratt & Gerel LIP
   McKee, Susan and LoveS McKee                                                           Don Barrett
   McKennlo Jr,, Perry ,in, personal vupresntutlvoofr’uMcKannto         3 1 7-cv-091 72
                                                                        3 17-cv 11803      Potts Law Firm
   McKenzie I ohnny the estate of CIlia Merle Cooper         —



                                                                        3:1’(-cv-12633    Andrea Wagsmtt PC
   McKenzie, Kathy
                                                                        3:18-cv00654      Johnson Backer, PLCC
   McXite, Odnise                                                                          OnderlawLLC
                                                                         3:17-cvO9261
   Mckinley, Camela
                                                                                           Ashcraft&GureILLP
   MciCinly,Debre                                                                          Beailey, Men, Craw, Methvla1 Porus, Miles. PC
                                                                       3:l7.cv-09383
   Mcl<lnney,Brookor                                                                       Potts Law Firm
                                                                       3:17-cv43750
   Mcknight. Francis tar tine estate eat Theresa Mcknight
                                                                       3:f7-cvI 1982       Morgar& MorQan Morgan & Motgan Complex Uflgailon Group
   Mckay, Noel Eon the estate of Maya Mckay
                                                                       3:17”cu’1209        Ondetlaw LLC
   Mckay, Noel (on the estote ot Maya Mckay                                                Motley Rico ICC
                                                                       3:17-cv-07T06
   Mclaughlln. Lisa                                                                        The ()ndes Law Firm
                                                                       3:17-cv0884i                                                --




   Mclaughtn, Paula                                                                        Ondurlaw LIe
    McLean, Majestic                                                   3:17-cv-09706
                                                                       3:1?-cy.080G?       Asharaft & Gorut LIP
    MCLêeren, Andrea                                                                       Beaslay. Men, Craw Mathvln, PortIa, Miles, PC
                                                                       3:1 7-cv11709
    McLucua, Cheryl
                                                 —       -             3 17 cv 06793       The Simon Law PC
                                                                       3:17-cv.11909        MoreS Law Firm P1CC
   McMulan, Constance                                                                      Beasley Men Craw Methvkt Podia Miles PC
                                                                       318”cv 0105
   McMullen Nancy                                                                          The Simon Law PC
                                                                       3:l7.cv’06802
   McMurray, Beverly
                                                                       3 1T.cv’09971        Boasley Allan Crow Methvln Posits UileiPC
   McNafr Minolta Tray                                                                      Ondnrlew LLC
                                                                        3:17-cv.13492
   MeNair, Sparkle lot the CSIClC of BrunnlaMcNair                                          Ondarlew ICC
                                                                        3:17cv-CaT45
   M,Mhy_
                                                                        3:IT-cv.12812       BoasleANan, Crow, Methuin, Pants, Miles, PC
   McNeill, Diana       -



                                                                        3:1acv00033         Dan Barrett
   McNicholaa, Siotihan Julia                                                               Pogust Braslew & NIkod
                                                                        3:17cv”06D50
   Mcpartlln, Mary and Thomas
                                                                        3:17’cy’06610       Johnson Becker, PL.C
   McOuein, Libby                                                —



                                                                                            BeasIoy.Aln1Ctow, Uothvln, PatHs, MIles, PC
                                                                        3:l?’cvf 3602
   McRae, Sr., James aba Susie McRao         -
                                                                  —

                                                                                            Napal ShkoWk PLLG
                                                                        3:1 ê’cv’01033
   McTIus Ctc,i and Torrance                                                                Pods Low Firm
                                                                        3:18-cv00031
   McVay, Marcia and Ihomas McVay, In
                                                                        3 11-cv 66908       Motley Rice (1.C
   McWaUy Loma                                                                              Boasley, Allen, Crow, Methyl. Paths Miles, PC:
                                                                        3:17-cv.09391
   Macchum. Claudia obo Roberta Moacham                                                     Don.Bafröfl
                                                                        3:17-cv07631
   Moatla, Heidi  —
                                                                                            Onder, Shelton. O’taay & Peterson
   Maudor, Alvin (or the estate of Sharon Meatier                       3:17cv.06303
                                                                        3:1B’cv’6074Q       Bumaisi1 U.P
   MIoa                                                                                      Pogust Breslow & Mllirod
                                                                        3:17’cv’06052
   Madved, Plz and Edward
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 32 of 51 PageID: 75



                                                                                                   2rnr;TniT.;winn
 2FT![1
 Meks, Tiflany Lynn Lowery Moki lot tue eslat* af Donna Lynn Nunky
 Lowory                                                               —   3;l7vt2578               SderPh GraumnLLc
                                                                          3;17cv-1O14              The Laner LaW Firm
 MohL Brnn lot tho ostata of Robeccn M&iI
 Meir. Wayne obo GI1MoIor                                                 3:18.ci-O14f19           8eiay. Akn ciavv.:Muthvin. Porlis. MiksPC
 MeiaiEia_dez. Alert for the e1ata otJudy Malimdez                        3:1?cv-9536              Thu Iarier Lw Firm
 Mnftrn WendeH to thu et.atw of PhyIs MiRon                               3:17.vi274O              Grard1 Kee#
 Momoh Ioama $opnta                                                       317cv*D9767              Golomb & Hcnci PC
 MoneI, Poggy EkZabClh                                                    :t7-cv.tOS6              Bea*Iy. Mien, Crow, Malhvin, PorhL Mil*L PC
 Mocct. HoIar                                                             3:17-cv-05746            Ondetaw LIC
    oK:qr. Jmoi to( thO estate at Joan Mecar                               3:17.cv.08702           Bum* Charosi LLP
                                                                          3:17-cv-11347            Cevin Simes LLP
    Q(cor. Linda Diane
                                                                          31?cv06796               Tn $non Liw PC
    wer, Mulonee
                                                                          $17-cvO62S6              Hausfeid
             Doiiroe
                                                                          17cvO56                  Mnrn Saflzman lip
    !yTam arni Mctio1
                                                              :       .




             Linda                                        :               3:17-ci-1O444            Goldenbarg 1.1w PLIC
                                                                          3:17.cv.f25?1            Sandort PhiWps Gronman LLC
    ayer Anala
                                                                          317.cu-1i996             Onderlaw LIC
    effit, Carol            .

                                                                          3:f7cv-iigQe             •Mom Ls* Firm LC
    3ye Ihy
                                                                          3:1S-cv-01625             Napo ShkoWtLk PU-C
    eyhoF1or Mary and Arthur    —




                                                                          31?-cv-O5172             fleu).y, AI*n, Craw, Methvin, Pords, Muss, PC
    eza, Guada)upe
    icelic. Mario for the eMme of Carol Brossard                          317-cv-1 1613             Patti Law Firm
     ithieft, Unda                                      —.                 3:17 cv.07092            4ethsrci Law PU-C           —




     Icliala Alice Marie                                                   3:1B-cv-00051            Polls Law Firm
                                                                           3 17-cv 13504            Benley Alien Crow Mathvln PortIa Miles PC
      cIwals. Terry obo Dana Mlclaels
      chaud, Uaa                                                              17.cv-b933            Beasley, AJan, Crow. Methvtn. Porti,. Miles. PC
     ‘chøn. Margaret                                                       3:17-cy-062g8            800415V, Allan, Craw MeUwm. Portia, Miles, PC
      ddauh. Dakota ouo Donna Middaugn                                     3:17-cv-10549            Beasley, Men, Crow, Malhvin, Portia. Miles, PC
      dKII(, Brenda                                                        3:11’cv-13540            Onderlew U-C
                                                                           3:llcv-06067             Riley Williams & Plait U-C  -


      or, Kimberly
                                                                           3:17-cv-093g5            Beasley, Allen. Crow, Methvin, Portia. Miles. PC
      tn, Sandra Key
                                                                           3:17-cvCW1 36            Onderlaw U-C
      lee, Barbara
      Par, Cristles and Rand                                               31B-cv2g                 PollS Law Flim
                                                                           3;f?-cv-04Q02            Ross Febr Casey UP
        or, Denise and Frank
                                                                           3 1B-cv-O1O1 6           Nepal StkoWk PU-C
      Per JOSPh1nC
        or, Key                                                            317-cv-13565             Boasley, Alien, Crow, Methvln, PortIa, Miles. PC
                                                                           31B-cv-Oi335             Johnson LawGtoup
      liar, Kaydec
                                                                           3:1?-cv-01694            Goldenbarg Law PU-C
  lv lot, Lizaboth    —




      lIar t,ynn                                                            3 i7-cv-09246           MraTLaw Finn
        er, Mary                                                            3:17.cv-OBe6            Beasley, Allen, Crow, Methvln. Paths, Mites. PC
        tir. Shana                                                          3:1?.cv40640            Baésley Allen, Crow, Methvln. Portia, Mites, PC
                                                                            3:17.cv-12563           Sanders Phlps Grossman tIC
        hr. Witle for the estate of Nancy Lester
        tngi Sunny                                                          3 i8..cv-0t450           BsaAllen Crow MathvIn PortIa Mba PC
        Ipon, Ray for the estate of Kathleen MilSeon                        3:1B-cv-00363            MoreC Law Firm PLLC
                                                                            3 11ev 0517              B.asiey Allen Crow Methvin PortIa Miles. PC
       nob Sonja
                                                                            3:11.cv-1136             Levin Simes U-P
       nix, Veronica
                                                                            3:1T-cv’Q7827            Btsnt Chase
       tins, Tanya
                                                                            3:1 ?-cv-10634           Lavin Slmes LLP
   Minor. Sya
                                                                            3 1T’cv..10535           Beasley Mon CraweIhvUi PortIa Miles PC
   Miracle Martha
                                                                            3:1?-cv-06388            Law Firm of Roger ROGkY” Walton. PC
   Mtrrow. Fatima anti Morris
                                                                            3:1T.cv.08054            Beaaley, Alien, Crow, Methvin, Portii, Miles. PC
   Mitchoil, Bonnie Jean
                                                                            3:17-cv-10528            Beaeley4 Men, Crow, Methvin, Portia, Miles, PC
   Mttcholl,Oanrel the Christine Mitchell
   MitcheS, Denise                                                          3:tTcv-04380             LevEe Slmaa LIP
                                                                            3;17-cv-08073            Aslicrall & Garel U-P
   Mitchell. Hoplher
                                                                             31T-cv11321             Levin Siren Cli
   Mitcheil. Jennufur and Cameron
                                                                            3:17-cvJBS3              Ondartaw U-C
   Mhcheli, Rita
   Mitchell, Susiti                                                          3:17cy-1367Q            Beasley, Allen, crow, Methuin, Portia, Miles. PC
                                                                             3:1?cv-1O81g            Beasley. Abe, Crow, MaUivln, Portia. Miles. PC
    Mizak.t2tiorlrjr
                                                                             31? ov-C18ti36          The Lenler Law Firm
    Mizot Ada
    Moak, Barbara tar the estate of Margarel Balikar                         3:11-cv-06450     -     Baum Hedkrnd ArtsleIL Goldman PC
                                                                             31 1-cv-07S1            Gelemb & Honick PC
    Mccv, John tot th estate of Ccuvne Moe                        -




                                                                             3:17-cv.10703           Walton Teiltiin Foster U-C
    Moan, John fur the estate at Deborah Moon
                                                                             3:1T.cv-1226.8          Marlin Ii Saltimsn LIP
    Morachel,Rusu Maria to lbs eatato of Santa HUdOCk
                                                                             3:l1-cv-08685           The Simon Law PC
   ttaottitt. Eleanor and Donald Leo Moltilt. Jr                                                     TM tattler Law Firm
    Motvuboür Sara for dye estate of Dolly Manger                            3 1?-cv 10382
                                                                             3:1 7-cv.10058           Golemb& Honick PC
    Moilna, Dawn
                                                                             3:1?.cv-oa5t4            i1ótioyRicellC        -




                                                                             3:1 7.cv-O?881           Ashcraft & Gerel LIP
   Monehan, Sharutv
                                                                             3 11.ev.06011            Beasley Allen Crow Matiwhi Portia Miles PC
   Moricelleri Thomas aba Eileen Moncalierl
                                                                             3:17-cv-12426            Sanders Ph$ips Grossman U-C
   Monroe Carol
                                                                              3:17-cv.10187           Góldenbetg Law PU.C
   Momory, Chariano
                                                                              3:1 7.cv-05767          Pelter Watchman LIP
   Montoya, Aide
                                                                              3 t?-cv-08951           Beasley Alien Crow Melliln PortIa Miii PC
   Moon Nancy
                                                                              3:17-mv-I 1656          Harrison Davis Staakiey Morrison Jones. PC
   Moore, Billy for the estate of Norma Jean Moore
                                                                              3:11-cv-W4B             OnderlawU.C       -


   Moorçynthla
                                                                              3:17-cv.093il6           Benatey, Allen, Crow, Melhvin Portia. Mites, PC
   Moore, Deanna
                                                                              316-cv-OOI14             Burns thereat LIP
   Moors, Donna
                                                                              3:17.cv-08346            Ondertaw U-C
   Moore. Erlka
                                                                                               -




                                                                              3:11’ev-f2211            Bessloy. Allon Crow, M$lwln, Portia, Miles. PG
   Moore, Leone
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 33 of 51 PageID: 76



 IFTTfl                                                              .cT!1r.
 Moore Mrihn                                                         3t17-cv-05083              Polls Law Firm
                                                                     3:1?-cv•01B21              Schruodar, MauiiWofl. Barore&Poww
 Moo MeUasa anu Ku!L..__                        -




                                                                     3:17cv-O?O23               Don flwreit
 Moata, Rama Ray
                                                                     317-cv-O9B4O               Beey             cw._MLhvAn._PorU,_M1es._PC
  ofe Rbeec4           ___




  Dora, Rose                                                         3:17-GvO5138               Robinson Calcag&e INC
  ooe Yaz,netn
                                                                                                Beusley.Men. CrowMeEhvrn, Por1. Mias. PC
                                                                     317y.Q2532                 The RuIh Law Teem
  otaJ, Eliabezn
 MorIo Joanne an3 Ro!L_                                              3f7.cv-O6O73               PogsI Bieelow& MWo
          Dobru                                                      3;1B-cv-00962              Astock, WLkIn, Kreas & Overholtz
  Of&D6.
          Leteni                                                     317.cv.09660               Boa1e) AIen Crnw. Methvin. Po:hs. MBeS. PC
                                                                     3:1 1cv-13214              Law Firm of Rog,r Rocky Walton, PC                     —


  oren, Corette
                                                                     318-cv’00283               Burns Charesi LIP
  otohi, Madene
                                                                                        -




                                                                     3:1 7cv-08323              the Canter Law Firm
  oreflo. R,oberta
                                                                     3:1 7-cv-12572             Sanders Phillips Grossman LIC
  orano. Macta
 Morgan, Doiothoa                                                    3:1 7-cv1 102D             The Simon Law PC
                                                                     3:1?’cv4)841                Baron BUild, PC
 Morgan, Regina
                                                                     3:17.cv-10770              Ondeitaw LCC
 Moricattes. Marie
 Mongi Mlhony as personal representative of Kathleen Modgl           3 1 7cvO82?                Don Barrett
                                                                     3:77.cv.0064g               Baron a Build, PC      -


 Morris Cathy
                                                                     3:1T.ci.1f262              Ashotall S Gerel LIP
 Morn. Crystal
                                                                     3:i7-cvi2664                Napol Shkotnik P1CC
 Morris, Use
                                                                     3:17.çv-078$3              Ailicrati & Gerel LIP
 Moms, Mary
                                                                     3f8-cvO1O3O                 Napoli $hkolnlk P1CC
 Morris. Sharon and Nthur
                                                                      317-cvO9O57                Beasley, Allen. Crow, Methuin. Portia. MHOL PC
 Morton, Angela
                                                                      3:1?-cv-05634              BohrerflcadyCLC    -




                                                                      317.cv-O2e8                The Canter Law Firm
 MojkowIt Sharon
                                                                      3:17cv-06543               Seidman Margults & Fairman LIP
 Moss, Davonna
                                                                      3:IT.cv’40832              Ashereft a Gerel LIP
 Mi Mwtiulna
                                                                                                 Morotli Law Firm P1CC
 Mossa. Oaboran          -



                                                                     3 17-cy 1141)0              Don Barrett
 M*ln Dietra
                                                                     3:18-cv-00180               Potts Law Firm
 Motes, Atisha
 Motla, Peter tr Joann Motota                                        317cv42882                  %entuta t.sw
                                                                     3:1?-cv-131 44              Ventura law
 Motola. Peter tot Joann Motota-


                                                                     3 18-cv-00146               Rosi Feller Casey LIP
 MoyurNetson for the a .ata of Wanda Leo MartIn
 Muoter, Scott for the aefate of Rachel Mueller                      3:1 1-cv.0g552              The Canter Law Firm
                                                                     3 18-cv 01388               Ntttoil Shkokilk P1CC
 Muflor CecIlia
                                                                     3:1?-cv-07589               Burns Charest LLP
 Munger. Nissa
                                                                     3:17-cv.10437               Bestey.AJIn.Crnw Muthvln, Poflis, Miles, PC
 MuniL Brenda
                                                                     3:lIcv-11116                Goidenberg LuwPLLC
 Munnt, Marizota
                                                                     31 l’cr-1222t                Fleming, Nolen S Jez LLP
 Munoz-Anullo. Cratina
                                                                     317.cv-O4061                 Johnson Becker, P1CC
 MunsorChrisane
                                                                     3 11-ce 10653                Golemb SHaniek PC
 Mand uftrey
                                                                     3:7-cv-i 1822                Beasley, Allan, Crow, Methein, PortIa, Miles, PC
 Murray, Gloria and Anthony                                  -




                                                                     311-cv-01)13                 OndortewLlC
 Murray. Judith
                                                                      3:17-cv-09861               The Center Law Firm
 Murray. l<tmborly and Roboii
                                                                      3:17-cv40434                Bushy, Men, Crow, Meihvln, Penis, Miles PC
 MurrOy. Mary
                                                                      3’11.cv-124B6               Sanders Phillips Grossman tiC
 Murray. Melissa tot the estate ci Beverly BLack
                                                                      3:17-Cv-C1)577              Baasläy, Men, ow MethV1nParfl5, Miles, PC
 Murrea. Gomann
                                                                      3:17-cv-10427               Beasley, Allen, Crow, Methvin, Podia, Miles, PC
 Musprave. Cheryl
                                                                      3 16-cu 05568               Bums Cherest LIP
 Musgyjod Alan tot Pamela                                                                         Onderlew CCC
                                                                      3:17-cv-01)284
 Musprovo, Cmthla
                                                                      317-cv-10722                Asheraft S Gerel LIP
 Myer. Phyllis
                                                                      3:17-cv.O6785               MoUsy Rice U.C
 Myprs. Leans for the estate ci Phyllis Myers
                                                                      37-cv-O1)971                 Banley. Men. Craw, Metiwin. PortIa. Miles, PC
 Myers, Manly
                                                                      3:17-cv-13605                Bassilly. Allen, Crow. Methvln, POrils. Miles, PC
 M’rlcks, Mario otia Dephine Renee Myrldxs
                                                                      311-ce 12828                 Pogu*tBraslowSMiWpd
 Myrle Mne for the estate otMana Schmalliaattor
                                                                      3:17-cv-01)396               Baum Hadlund Mstei & Goldman PC
 Nagel, Kathleen and Larry Nogel: Cassandra Stephens
                                                                      3 17-cv-1QO4                 Ondoctaw LIC
  NeW KImberly
                                                                      3:l?-cv-08128                Beaslay, Allan, Crow. Methvln. Portia. MlIe. PC
  Nepler, James obo Donna Naptar
                                                                       3 17-cv 10422               Beesley Altøn, Crow MelhVtn, Pants MPC
  Nash Terry
                                                                       37.cy45722                  The Blmon Law PC
  Noson, Yvonne
                                                                       3 17.cv.12741               GtrnrdFKiese
  Nasatit Edwin for the estate of Gloria Nassiff
                                                                       3:1 8-cv-00951              MoreB Law FIrm P1CC
  Nassourpana
                                                                       3 17-ce 10415               Beailey Allen Crow MeUwln Portas Miles PC
  Nastasf Marina                                                 -




                                                                       3:17-cv-0B781               Ondertaw LLC
  Nathan, lynn
                                                                       3:18-cv.00634               Burns Cherost LIP
  Nathan, Roshone
                                                                       3:1 7-cv-12427              Sanders Ph)ps Grosaman LLC
  Nave. Amey
                                                                       3,17-cv-08761)              OnderlewUC
  Neat Mary
                                                                       3:1?-cv-O1)664              Beasley, Allen, Crow, Melhvln, PorUs. Mites, PC
  Neat, Michelle
                                                                       3:h7-cv-09362               Pglti Law Firm
  Noate, Ron for the estate of ]una Robertson                                                      Beasley, Alien, Crow, Methetri, PortIa. Miles. PC
                                                                       3:17-cv-13607
  Neff, Elizabeth
                                                                       3:17-ce 06611               Stanleyliw Grop
  Nelson. Douglas for Joanne Nelson
                                                                                            -




  Nelson, Janice Louise                                                 3:tl-cv-13756               BeasleyMon, Crow, Mothvln, Perils. Mitas, PC
                                                                        3:17-cv-10102               The Canter Law Firm
  Nelson, Laurie       —
                                                       -



                                                                                                   Johnson Becker. PLLC
                                                                        3:11-cv-02264
  Nelson, LoiLo
                                                                        3 17-ce 1074Y              AIticrafIS GoretCLP
  NtIson LIsa lot tie eslatu o Karen Olsen
                                                                        3:17-cv-0fl03               Burns Charest LIP
   Neuron. ‘dtckLc
                                                                        3l7-cv-1i0D6                MotsW Law Firm PU,C
   Nuteon-Edwanls, Deruso
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 34 of 51 PageID: 77



 !m1r;
                    oco Gait Nrnøcek                                          3:17cv-i2Oa2               Uw,y. Man, Crow. MeUivn, PorUs. Mflos. PC
           °“‘‘ and      Nchoa                                                3:7-cv.1O624               Gomb & Hnc PC
 ‘kL                                                                                                     Ashcraft & Gerel LLP
        Dbbic
 No(iurvlle,                                                                  3:1.c-OSO22
 i!!I! %I2p1_______                         —
                                                                              3 ie c*OO1D3               Chp9.L Smfth Ardvn PA
                                                                              317cv-De948                Bøasley. Men, Crow, Moihvin. Portl. Mka. PC
 Nov1, Lrui                                                                   31?-cv-13G37               Beasley, Alan, row, Methvln. Partis. Mile,, PC
 Noville, Marshar                                                             3:17-cv-09004              The Carrier Law Firm
                    Mane                                                      3:17-cv.0961)7             Beasley, Man, Crow, Mothuin Porii, Mile,. PC
 Nowby, gy                                                                    3i?-cv4O66                 Beasley, Men, Crow, Moinvin, Perils, Miles. PC
 Nowiln, Janet                                                                3:tS.vOO54                 Moms Law FIrm PLLC
 Newport. Karen                                                               3:17-cv-08155              The Carrier Law Firm
 Newton, Cynthia                                                              31Z-cv.1O833               AshaaR 4 GarelL P       -




 Niba, Florence                                                               3:17cv41035                The SImon Law PC
   Ico Susan (or the estate ot Tiffany Poskiwiy                               3 1 l’cv-10?63             Ashctaft & Grol (iP
    chole, mane                                                               3:17.cv-12574              Sanders Philips Grossman LLC
   lehols, Verne                                                              316-Cv.005$                MoraN Law Finn PLIC
                                                                              3;17-cv-09?04              Beasley, Alien, Crow, Methvln, Perils, Miles, PC
    cholson, Susan Lee
 Nlcoian, John obo Mary Lea Nicolan                                           317-cv4O820                Beasley, Alien, Crow, Melhvln, Perils, Miles, PC
 Nicotra, John for the estate at Cindy Nicoira                                3:17-cv’09412              Ondertaw hG
 Nielson, Mary Alice                                                          311.cv-1f783               MoUsy Rica LLC
 Nail, Leilda                                                                 3:18.cv.01014              Napol Shiroknic PLIC
 Nixon. Robin                                                                 3:1$.cv.OQIOQ              Chappal. SmIth 4 Arden PA
 Noble. Tracy                                                                 3:i7-cv05331               Johnson Becker, PLLC
                                                                              3 l7cri’ 10404             Beasley Men Crow Mothvin Portis Miles PC
 Nolan MlcheUe oX Debbitijeffer.
 Nordan, Dolores (or the eslata at Frances Al                                 3:17-cv.0G662              The Larder Law Firm
                                                                              3:1?’py40674               k*ne 6 Specter PC
 Noronbecg, ColeUs
                                                                              3:l7cv’1 1062              The Simon Law PC
 Norman, Linda and Patrick
 Normsndln, Carole                                                             3 l7.cr’06346              Ondedaw U,C
 Norris. Sheila                                                                3:1?-cv-06475              Bums Cflareel LIP
 Notion, Rebecca                                                               317.cv.04300               Ri Feler Casey LIP
 Novikoif, Elena                                                               3:17.cv-127a6              Andrewa Thornton Higgins Rezrnara LIP       --




 No,Cynthla                                                                    3:1B.cv.00560              Johnson 8ecker P1CC
                                                                               317-ce-f2846               Pogust Braslow & Milked
  Nqyes. Candi and Michael
 Nuckols Ethel                                                                 3 18-cv01404               The Michael Brady Lynch Firm
  Nuna, Laurie                                                                 3:17-cv-097f 0    -        Bestey, Men, Crow, Methvln PerIls, Miles, PC
                                                                                117—cv-lf 145             Goldenber Law P1CC
  Nunn Leshawn
  Nuuo, Donna                                                                  3:1 7-cv.00142             Onderlaw ICC
  Oakes Josephine RIta                                                         3 17-cv.06U68              Lavin Slain LIP
  Oakley, Thomas (or Rebecca Oakley                                            3.17-cv-10119              Robinson Calcagiile, INC
                                                                               &17-cv4)9740               Besslay Alan, Crow, MàUwfn. F. Miles, PC
  Obandor(et. Joan                                     -




                                                                               3:17.cv-08258              Hausfeld
  Oborkn, Cinot
  Oberi. Melinda and Jack      -
                                                                               3:i?.cv-O$434             -The Lan Sr Law Pkn
                                                                                3:17-cv-06882             The Larder Law Fm
  O’Brien, Palricia       —X


                                                                               3 17-ce 0978$              The Larder Law Firm
  0 Brion PatricIa
                                                                                3:1 7-cv02607              Johnson Becker, P1CC
  O’Caln, Patricia
                                                                                317v.f 2349                jotmson. Law.Grcp
  O’Caflaghan. MaraBror                                                   -




  Ochoa, Arteen (or Ana (3nta, Enrique Vicente Octrea Jr as guardian ad
                                                                               3:17-cv-1D942                 Bisnar Chase
    loniVicente Ochoc Jr ftrrAne Garza
  qehoiDaka                                                                    3:17-cv-10270                 Goltlanb.rg Law Pt,LC
                                                                               3:18-cv-00632                 Levin SInes LIP
  O’Connell, Arinomatie and Edward
  OConnol Rgbort for the estate at Laura Oconnoll                              3 17-ce 12S35                 Paid CI,P
  O’Connell, Traci                                                             317-cv-12722                  Onderlaw 1CC
                                                                               3:fl’cv.1O108                    eLenlsrI Firm
  OCOnnO, Ann
                                                                               3:7 B-cv’O0561                Johnson Becker, P1CC
  O’Connor, Kathenna
                                                                               3)7-ce 06917                  Johnson Becker P1CC
  O’Connor Melanie
  O’Doar, Lois obo Jacqueline Simmons          -
                                                                               3:17-cv-09490                 Benley, Alenmw, Methvln, PorlIs, Miles, PC
                                                                               3:1 7.cv.12626                Don flstrafl
  Odom. MarIon Joe for Trudy OrSon
                                                                               3:17-cv.05421                 Burns Charest LLP
   Odom, Zebblo       -



                                                                               W.cv-12897                    Morel Law Firm P1CC
   OiiäLSaIy
                                                                               3:1 7.cv-O8?52                Ondedw ICC     -


   0(111, Ethel
                                                                               3 17-ce 10498                 Beasley Men Crow Muthvln Perils Mu.. PC
   Offtifl Id
                                                                               3:17-cv-05709                 Motley Rica ICC
   Ogtetme, Rita
                                                                                3f7-cv-12157                 Oflderta* CCC
   Ohkns, Marina and Orvik
                                                                                3:1 ?-cv.08917               Ondenlaw LIC
   Olphanl. Deborah
                                                                                51?-cr-09751                 Beasley, Alan. Ciów, M.thvln, Penis, Mics. PC
   Olvsrez, Rebecca Lyn
   Oliver, Ahbte                                                                3:17-cv-09995                 Beasley, Alien, Crow, MetlMn. PortIa, Miles, PC
   Otlen, Mary                                                                  3:17-cv-09759                 Beasley. Allen, Crow, Met)Mn, Perils, Utlas, PC
                                                                                3:1 7-c*09634                 The Larder Law Firm
   Olmitad, Roger for the eatata at Janet Rlegeacker
   Olson, Shall                                                                 3:1 8-cv.00537                Burns Charest U
                                                                                3:17-ce-i 1372                Moral Law Firm P1CC
   O’Nan, Virginia
                                                                                3 17-cv-10495                 Beasley Alan, Crow, Meilrvln PortIa Miles PC
   cyNooi Melissa
                                                                                3:1?-cv-10849                 The Larder Law Firm           —-



    Oney, Victoria
    Oppbnnan, Cod Mn                                                            3:17.cv-09785                 Bsley, Allen, Crow, M.thvln, PerIls. Miles, PC
                                                                                3:i1.cv-Q7811                 Ahcrafl & Gerel LIP
   Orecchie, Levinla
                                                                                3:1?-cv-Od8M                  Golemb & onIckPC
    Ctelana, Kathleen and Gabriel                                         -




                                                                                3:17-cv-055B9                 Golomb & HOnICk PC
    Orarn, Laura and RIchard
                                                                                                     -




                                                                                3:1T-cv-09620                 t3pbnib HantdPC
    ørmond, Amber
                                                                                 3:17-ce-08763                Onderlaw CCC
    Orion, ShaKy
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 35 of 51 PageID: 78



                                                                   •mTr.                 wrnIu.qTT;tTT
 rirn
                                                                   3:17cv.1O4OO         BDa1Iey. An. Crow MeUwrPort. MLos PC
 OflMiti
 Ort Mehsa                                                         .3:f7-cv-02806       Johnson Backer. PCLC
                                                                   3:1T.Gv.0e643        Roblnon Ftrrn
 Osbrnc. Dubra
 OswaIIRobocca_obo_ParriIa_]ous1on                                 317-v.O688O          BasIoy. ALIen. Ctow Mathvn, Parit. Miki. PC
 oLt Susan                                                         3:f7cv.og4a2         BbaIay n, Crew, Mothvin, Port Mflc,, PC
                                                                   3:1?-cv-1569         Aslicrati 6 Gare ICR
 Oules. ]urries tot Iho Ito o Lon Ous
                                                                    :ii6g                easiay. Men. Ciow. Molhvin, Poi, MIks, PC
 OveiIroet. Ramon
 Ovoflon, Gayo ana CaI5                                             3:$.oO7              Bknrci Law
                                                                    1?.çv.4OOQ?          8enIey.Mn.CrowMe1hvn. ParUs, MIOS, PC
 c,wo, Chdkbno
                                                                    317--O666            The Sknon Law PC
 Owan DeboraH ‘d Johnny ERd
 Owens, Betty                                                       31TcvCS4OO           The Lanler law FWm
                                                                    3:17CV-OO52          AShCmII & Garal LIP
 Owens, Bonnle
                                                                    31?-cv.O?117         ma Simon LawPC
 Owens, Crysiat
                                                                    3:17cv.08347         Ondertaw LIC
 Owens, Deborah Deno
 WU5U Dntah                                                         3’i7,cv1SOO          Do
                                                                    3:l7cv-12578         Sanders Phillips Grossman CCC
 Oxendine. Wendy (or the estate of Christine Harris Oxandrne
                                                                    W-or-1OQ1            Bessley, Men. Crow. Uethvln, PorlIs. Miles. PC
 Pacheco, Jo-Mn
 Pacheco, Nicole for the estate of Tracy Morgan                     3:17-cv-12720        Miller Firm dC
                                                                    3:i7.cv.09266        Onderfaw IC
 Pech(, Roberta
 Pcilfi, Rosemerle                                                  3:17-cv-O?23J        Burns Chareet LIP
                                                                    3 1B-cv.00S02        Ross Feflor CasyLLP
 Packer Victotta
 Padilta, Francsco, for the estate of Marta Cnshna Lopez            3:1 ?-cv.i2g42       Paul LIP
                                                                    317.cv.1f393         Potts Law Firm
 Paddle. Richard før me estate of Dora Padlile
                                                                    3:17-cv-10363         The Lanler Law Firm
  Paige. Susan
  Palaios. t)ia                                                     3:17-cv.08146        Maslàpoulö Liw Firm           -




                                                                    3:17.cv-03e93        Johnson Becker, PLLC
  Patatox, Diana
                                                                    3 1?-cv 10181         Golemb a Honick PC
  Paletta LIsa
                                                                     3:11.cv-1312         Beesley. Allen. Crow. Methvln. PortIa. Miles, PC
  Pafmer, Cyntnla Ann
  Pj4icole                                                           3:17.cv.lZ4          MoreøLawFkmPLLC
                                                                     3:11.cv.07061        Don Barrett
  Palmer. Ron
                                                                     317.cV-12f58         Ondertaw ICC
  Palub, Sally
  Palumbo, Belay                                                     3:17-cv-10727        BliZzard Law        -




                                                                     3:174*08348          OndUrtaw CCC
  Palumbo, Pamela
                                                                     3:17-cv-f2844        Paul LIP
  Paniagua. Anastasia for the estate of Manuela Maria Dtaz
  Pantoja. Priscilla                                                 3:17-cr40020         8.ui.y. Allen, Crow Mernvin. Perils, Miles. PC
                                                                     3:17-cv-02866        Hebush, Habush a Roifter SC
  Papa, Victoria
                                                                     31Tcv-10698          Beae, Allen. Crow, MeUivln, Pants, Miles, PC
  Ppp-Roche, Evelyn
                                                                     3:17-cv-10029        Bessley, Allen, Crow, Methvtn. PerIls, Miles, PC
  Parandian, Soudabh
  Pares Gma                                                          318-cv-01240        llmmonsHenlyConroy
                                                                     3:17.cv-10584        The LanlOf Law Firm
  Pare. Michael for the estate of Cynthia Pare
                                                                     3:18cv.01506         Johnson Law Group
   Parigher, Pamela
   Park, Rile and James                                              3:17.cv-10299         Robinson Calcagnie, INC
                                                                     3:17-ce-10034         Baaly, Men. Crew, Methvln, Portia, Mil1, PC
   Parker, CindI Ann
                                                                     3:17.cv02747          Sengisotty Law Firm
   Parker. Claire
                                                                      3:184*00130          Potts Law Arm
   Prkar Joel foi His estate ói Abson Parker
                                                                      3:1 7-cv-08308       Environmental Uligation Group
   Parker. Madeline
                                                                      3174*08206           The Lealer Law Firm
   Parker Robin
                                                                      3:17-ce-f 0306       Beasley. Allan, Crow. Melhvln. Portia, Mllei, PC
   Parker, Tyrono abc Sherry Ivory
   Parker, Wande                                                      3:17-cY-07565        Bums har$ LIP
                                                                      3:17-cv.09644        The Lenler Law Firm
   Paris, Anthony br the estate of Nancy Ann Patla
                                                                                                                   -




                                                                      3:17-cv.1836         Onder. Shelton. O’leary 8 Petaron
   Parmenlier, Lawrence
                                                                      3:17-cv-13090        Onderlaw CCC
   Parrish, Mary                                                                     -




                                                                      3 I7’cv 10035        B*niey $n Crow Methvln Portia Miles PC
   Parshait lne
                                                                      3:17-cv-09865        OndoriawLlC
   Persons, Laira
                                                                      3 17-ce-C            OndedawLLC
   Parsons Nicki
   Parsons, Samantha aba Virginia Parsons        —
                                                                      3:17-cv-10109        fluasley, Allen, Crow. Mathvin, Portis, Miles, PC
                                                                      3:17-cv-08300        Beesilly, Allen, Crow, MeHivin, Portia, Miles. PC
   Parsons, Thurman obo Kathy Jo Parsons
                                                                       3:f?-cv3S?7         Beasley, Allen, Crow. Mathvln. Portia. Miles, PC
   Parlen, Billie
                                                                      3 16.cv 08229        Rhe)qold Gkiftra Ruffo a PtOtkIn LIP
   Paaander MarIlyn
                                                                       3:17-cv-07010       The Simon Law PC
   Pastemack, Beverly      -



                                                                       3:11-ce-I 1482       Polls Law Firm
   Pátemak, Marilyn
                                                                       3:1B.cv-00126       Polls law Firm
    Petal, Nilaban anKaniaiosh                                 —




                                                                       31T-y 10384          aasIey, Man, Crow MeUwln PortIa Miles PC
    Pettno Kathanne
                                                                       3:I7-cv.00604        The Lanler Law Firm
    Patrick, Barbers
                                                                       3 I7-cv’08792        fl,áiWWn. Crow Memein Portia Miles PC
    Patterson Annie
                                                                       3:17-cv-10824        Beasley, Allen, Crow,Methvln, PortIa, Miles, PC
    Patterson, CecIlia
    PatterSon, Deliata                                                 3:16-ce.OUI$-FLW.LHB0n& Bud& PC
                                                                       3 17-ce 13704        Tha Lanlar Law Firm
    Patterson Ronald for the estate of Katherine Patterson
                                                                       31?-cv-09271         OndertawLLC
    Patteriàn, Suzanne
                                                                       3:17-ce- 10487       Beasley, Allen, Crow. Methvln, Podia. Miles, PC
    Ptiarson, Suzanne
                                                                       3,17-ce 13800        BeaØy Allan Crow, MeHivin Partts Miles PC
    Paul Deborah
                                                                       317-cv.l2O46         Don Barrett
    Patton, Audy for Inns Lynelte Jones
    Paul Michael on behalf on the estate of Cola Paul                  3 I?.ov’0936?        The Lsnlerlawkm
                                                                        3:17-cv-12054       Morelli Law.Ftnn PLIC
    Paulsen, Debra
                                                                                            Ashcraft& Gerel LIP
                       -




    Pawlow Jeanotie                                                     3 17-cv.08071
                                                                        3:1 T-cv-06502      Bum. Charast LIP
    Payne, Kay
                                                                        3’t1-ce 10464       8eØl.y Allan, Crow Methein PortIa Miles pç
    Payne Michelle
                                                                        3:1?-cv-01654        Murray law Firm
    Payne, Sheila
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 36 of 51 PageID: 79



 J!TIflI                                                         .1rTb.
 Pyau P&rki                             .—       —
                                                          — ..   :lT-c&Q21QO             4n,$ckf. PLLC
                                                                 3:1?Gv-13O19             BsIoy, Ailen. Crow, Muthviri, Pcrls. Milos, PC
 POYIDn. 1aWc     •
                                          —,—————



                                                                 :1 7vI243                GlrtdI Kace
 Poach Matk for the etata cI Nuca Peach
 POHI. WUk8fll føt the eetate ol Breiica Pear                    17cv-jO853               Th LanlcrLawFlrrn
  oI3t$on, JuanI                                                 3:17cl1273               iksticzafl & Gera) LCP
                                                                 3:18-GvOO86O             Polls Law Firm
 P.aigon, Stephatde
                                                                                          Lovin Simø CLP
 Pafle. Sauna chamw)ne nd Jst1ry David Peie
 Poasee, Cbarles fo the etato 0! luUiIh Peaeo                    317ci-1243O              Sandnfs PhiIip Groiman ICC
 P&k Tammy                                                       317vOS254           —
                                                                                          Wtion Law PA
                                                                 3;ll-cv 10033            Be.asI.y, Allen. Crow, Mathvin, Portis. AIes. PC
 Peirce. )(arina
 PeN. Slannon and Erik                                     —     3:1 7-cv101 11            The Lanler Law Firm
 Pattatter, Kelly                                         —      3:17-c’w-09758           Johnson Law Group
 Pettier. Paul obo Jerr1 yvie Pettier                            3:17cv-101D5             8eazley. Men. Ctow. Mthvln. Ports. Miles, PC
                                                                 3:1?.cv-1300              Morelti Law Fhn PLLC
 Ponninglon, Nancy and Edward
 Pentcost.Angka                                                  3:17cvO75                 The Ond.rLawFwm
                                                                 3:1 1-tv-i 1211           The Simon Law PC
 Peoples, Snares
                                                                 3:1 7-cv-0U75             Mann ll Saliz an LiP
 Parers, Jean
 Perez, Cyt5                                                     3:17-cu-Of 643            Ross Feller Casey LiP
                                                                 3:18-cv-00053             BurniChamat LiP
 Perezjqy Ann
                                                                 3:17-cv-12049             MoreW Law Firm PL1.C
 Poroz. Rubyenn
                                                                 3 17-ce 0554              Bums Charest LLP
 Perkins Oari
 Perkins. Kimberly                                               3:t?-cv-11863             Law Finn otRoger’Roclcy’ Walton, PC
                                                                 3:1T-cvt)2371             R      Fáb’CssaitLLP
 Perkins, Michelle
                                                                 3:1 7-ce-i 1755           MoUsy Rica tiC
 Pork, Paw: for the estate ci Mary Perks
 Peodoty                                                         3 17-cv-10335             Robinson C&caonie. INC
                                                                  3:17-cv-064?0            Bums CharutLLP
 Parry, ANanatte on behulf ci VaWsee Butler-West
                                                                  3 17-ce 12580            Sanders Phps Grossman CCC
  Penny Sarbat
                                                                  3:1T-cv-11163            Goldonberg Law P1CC
  Penny, Karen
  Parry, Suzanne                                                  3:17-cy-12513            Johnson Bãckr, PU.C
                                                                  3:1 7-ov-12371           Ondarlaw LLC
  Parry, Trova
                                                                  3i7-cv-08Q42             Bamn&Budd,PC
  Persons bane
  Peters, Kim                                                     3:17-cv-12480            Johnson Becker, PLLC
                                                                  3 17-ce 10030             Beasley, Men Crow Mnthvin Podia MUss PC
  Peters Sherry
                                                                  317-cv-01971              Ondar, Shelton, O’leary & Peterson
  Petersen. Robert icr Jane I
  Paterson, Choryl                                                3:17-cv-O63               Ondedaw CCC
                                                                  3:18’cv-01703             Johnson Law Group
  Poi,Ch!yduI_
                                                                                     -




                                                                  3:1 8-ce-01305            NapONShkOkt PU.C
  Peterson. Con_,
                                                                  3:17-cv-09018             Burns Charesl LIP
  Peterson, Karen Jean
                                                                  3 11-ce 12025             Mdrews Thornton Hiin& Rezmam Li’
  Paterson LydIa
                                                                   3:17-cv-9472             Beasley, Men, Crow, Methern, Portls, Miles, PC
  Pon,NarecEk!uth                                                                           Dan Barrett
  Petersen, Paulette                                              317-cv.11497
                                                                   3:17’.cv-06$10           Parker Watchman LLP
  Patttdes, Andrea
                                                                                                                     -




                                                                   317-cy’13766             Beastey, Allen, Crow, Metnuin, Portia. Miles. PC
  PetIt, KetNuen
                                                                   3:17-tv-i 1340           Lavin Shoes LIP
  Patti, Resemaria
                                                                   3:17-cv-03868            VenUt Law
   PetIlrew, Dannottà
                                                                   3:1 %-cv-06574           Robinson Law Firm
   Petligrow, Dannetto     —

                                                                   3:17-cv-0951 3           The Canter Law Firm
   Pevraro, James for the estate of Jane Payeraro
                                                                   3:1 7-cv-09435            Boasiey, Men, Crow. Meliiutr, PorIls, Miles, PC
   Ploiffor, Ellen
                                                                   3:11’-cv13104             Habush Habush & Rattler
   Phalen, Susan and Patrick Phalen, Jr,
                                                                   3:i7-cv-1294?             Paul LLP          --




   PhtlRps, Lastoyano
                                                                                             Gokbanberg Law PLIC
                               -:




   Phillips, Murcie                                                3:17-cu-10463
                                                                   3:1 7-cv-05263            Potts Law Firm
   Phillips, Madtias (or the estate of Meredith Chapman
                                                                                             IIIS
   Phillips, Richard fo Kay Waterhouse
                                                                  3:17-cv-10651              Onderlaw CCC
   Phillips, Sharon
                                                                  317-cv-08349               OndsttawLt,C
   Pij, Tend
                                                                  3:18-cv-00699              Bums Charest LIP
   Phillips, Valerie
                                                                  3:T7-cv-12050              Moretil Law Finn P1CC
  Plscik, Teresa
                                                                  3:17-cv-12537              Poguat Braslow & Miod
   Piekanslit, Diane
                                                                  3 18-cv-00888              Bums Charetit LIP
   Pierce Sharon
                                                                  3:i7-ce-12060              More* Law Firm PLLC
   Pike. Linda
                                                                  3,17-cv-lOeGa               Blizzard Law
   Pike Sharon
                                                                  317 cv 10841               Skikos, Crawford Skikos & Joseph
   riiipit Jonathan for the estate of Jocelyn Pllapil
                                                                  3:17-cv.o8403               The LanlerLawFinn
   Pimental, Chersi
                                                                  3:17-cv-07705               Motley Rica CCC
   Piment1, Eleanor for the estate of Nancy Tracy
                                                                  31?-cv-0S431                Beasley Men Crow Melhvtc Portia Miles PC
   Pinhetro Carmen
                                                                  3:1 7-cv-12153              Ashctaft & Gami LIP
   Piorak, Marytinno (or molitale of Cheryl Chizmadia
                                                                  3 17-cv.0521 7              Qndar Sh&lan,, Oluiy& Peterson
   Pittic Jean
                                                                  3 17-cv-13235               Ron Feller CaseyLIP
   Pmons Dorothy
                                                                  3:17-cv-09641               Ondedaw CCC
   Plelich, Diane
                                                                                              Venirtrs Law
                      -.




   Platsorcaryn ion the estate of Anne Pleizer
                                                                   3: ?-cv-12855
                                                                   3 17-ce 1129k              Don B*rrot(
   Plotner Robed for the estate of Deanna PlaIner
                                                                   3:17-ce-f 1805             Don Barrett
   PlUmmet. Ethel Marie
                                                                   3 lê-cv 07501              Ursy Weeks& Mstlhew
     heIeon
                                                                   3:17-cv-09416              BeuCley, Allan, Crow, Methvtn. Portia, Miles, PC
    Po,Deanna                                               -




                                                                                              Basiley. Allen, Crow, Methvln, Portis, Mites, PC
    Pollard, Peggy                                                 317-ce-OO773
                                                                   3:17-cv-08350              Ondedaw ICC
    folly, Helena
                                                                   3 18-cv’0D165              Bumi Ch*mst LIP
    Pontous Diane
                                                                   3:1 7-ce-i 1702            Boaley,Akn, Crow, Methvln, Perils. Miles, PC
    PoprM’nny cu
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 37 of 51 PageID: 80



  11In1ll
 Pqpprns Mer                                                      3i7-cv.09Th0            8e&uy Aen!ow Methvln Porl3* Ufls PC
 Portur Bobby for thu uae & Btiby Pcctar                             17vO8215             Onder Shelton. 0 Iaar’ & Peterson
 P9r1or. Cathy                                                    3:17-c’-o672a           Th Shnon Law PC
          Sareh         •
                                                                  3:1?-cv.43841           OndarlawaC
 Pmo(Vsnessa                                                      $          12g05        MamHLawFtm P1CC
     jçr_ynica                                                    3:7-cv-7O826            Beas).y, Men.Crow, MothvIn Porffs Mes PC
                                                                  3:17-cv.12723           Miner Fwm LIC
 PdllhIIleL Doinn
 Poet. Krn     ,   •,
                                                              -   318-cv-01314            Boastoy, Allen. Crow Mothyin, PorUs Mes. PC
 Puller Rhncd ouo Sherry Pttar                                    311 cv 10094            Beasley Allen Crow Molhvin Portia Mites PC
 Powot. Debra                                                     3:l7cv-09388            Beesley, Allan. Crow, Melhvin PocUs, MUss. PC
 Powell. Sr Wurin I or the estate ol Sandra Powell                3:i1cv13215             Ondedaw CCC
 Powet, Wrna                                                      3:1 Tcv-06345           Environmental UUgatlon Group
 Pøwors Geneva                                                    3 7cv 09384             Beasley Allen Crow Methvln Portia Mit*s PC
 Powar, $tacy_                                                    3:17cv.09274            Ondertaw CCC
 PMc                                                              3:17-cv4S?56            Onderlaw CCC
                                                                  3. I 7.cv. 13648        Ondertaw CCC
 P2Rob
 Prasti, Theresa                                                  3:16-cv.00562           Johnson Becker, P1CC
 Pratt. Cathy                                                     3:1 7-cv-f 2233         8eatey, Allen, Crow, Methvin, PortIa, Miles. PC
 Preta;, Mebsac obo Melaree Jane 8aldu                            3:17-cv.08301           Beesley, Allen, Crow, Mathvin, Paths, Miles, PC
                                                                   3:1 7cv-1 1266         Aahcraft 6 GeniI LiP
 Presley. Sandra
 Preston, Dianne                                                   3:17.vv.08426          The Canter Law Firm
 Presworsky, Paula                                                 3’l7-cv-08??O          Onderiaw LLC
 Pnevo, Deborah                                                    3:18cv.O1236           Simmons Hanty Conroy
  Primmer, Jeannoita                                               3:11-cv.09647          Onderlaw LLC
  Prince. Mlleneue                                                 3:t8-cv-00563          Johnson Becker, P1.10
                                                                   3:17-cv-09381           Beasley,AUsn, Crow, Mothvin, Portia. Miles. PC
  Prince, Kenya Diana       -




  Prince, MatvaU William                                           3:1BcvCO714             Ness Cencelliers Brenner
  Ptinle, Maryladone                                               317’cv-06766            The Simon Law PC
                                                                   31?.cv-09378            Beasle Mon. Crow, MoUwi. Perils. Miles. PC
  Prinle. Noraloan
                                                                   3:18-cv012OS            Boasley, Allen, Crow. Muthvln, Poitis. Miles, PC
  PrItolatd, Donna
  Proctor, Cynn                                                    3:17.cv-09766           Boasloy. Allen, CIOW, Metrivin, Portia. Miles, PC
  Proctor, Joan                                                    3:17-cv-0g373           Burns Chareat CLI’
                                                                   3:17-cv-515             Burns Charesi LiP
  Provonza, Domenic,s for Karen Cannice
                                                                    3:17-cv-11167          Baum Hudiund Arlsle 8 Goldman PC
  Prulett, Juanita and Tawana Smith
  PrunlyAntomone and Robert                                         S 11-cv.4)6658         The Simon Law PC
                                                                    3:17.cvt3021           Morals Law Firm PLCC
  Pyoi, Cynthia and Steven
                                                                    3:1T-cv-07728          Parirer Waichman LLP
  Put ski, Jennifer
                                                                    3:1 7-cv09708          Boastey, Allen Crow, Mathain, Pomlis. Miles, PC
  Pugh, Sindy
  Püluki, Michole                                                   3:17-cv.08289          Hausfeld
                                                                    3:17cv13749            Johnson Law Group
  Pulley, Klmbqrly
                                                                    3:17-cv43849           Ondorlaw tiC
  Pullman, Marjorie
  Pwdy, Joseph tot the estate ot Linda Purciy                       3:1?-cv.10371          The Canter Law Firm
                                                                    3:1?’cv4lSG7           Ross Fuller Casey XLI’
  PuLz, Christine
                                                                    S:17-cv.09368          Burns Cherast LLP
  Pybom. Cindy
                                                                    3:17.cvf 1214          Hausfetd
  Pyrain, Michale
                                                                    3:17-cv49467           Boastey. Man, Crow. Methv’n, Portia. Miles, PC
  OuallMay,Marishta aba Wittlo Quails
                                                                    3:17-cv-09356           Beasley, Allen, Crow. Uethvin, Portia, Miles. PC
   Queries, Cindy
                                                                    3:17-cv-10S34          Ashcmft 6 Carol LXI’                                —



   Qulgley, Marten
   Quint, Frances                                                    3:17-cv-12309          Don Barrett
                                                                     3:17-cv-06142          Poguat Brasiow 6 Milkod
   ONany and Thomas
                                                                     3:11’ev-12681          Sanders PhI8ps Grossman CCC     —


   Cuinones Rivera, PrisciLa
   Rabaçjo Linda for the estate of Resin Reese                       3 1 1.cv 12685         Sanders Phillips Grossman CCC
                                                                     3:17-cv-09673          GoØmb 6 HanJck PC
   Rabasca Linda and Joseph
                                                                     3:17’cv-06987          The Simon Law PC
   Rabum, Denise and Danny
                                                                     3 17.cv 10792          The Lnlleftaw Firm
   Retina Brenda
   Rackov-Toklch, Nellie                                             3:17-cv-083d5          Beasley, Allen, Crow, Mothvln, Portia, Mites, PC
                                                                     3:17-cv.0934e          Boalitey, Allen, Crow. Mehivin, Ports, Miles, PC
   Rackow, Janet
                                                                     3:1 7-cv-09849         OnderIsw (IC
   Radomacher-Hamiiion, Tracy
     ader Sharon                                                     3 17.’cv 10409         Morlil Law FIrm P1CC           -




                                                                     3:I?.cv-03084          Johnson Becker, PLLC
     alney. Mdana
                                                                     3:17”cv’10027          Busby. Mèn,Crow Methvln. Portia. Mba, PC
   Rans, banns
                                                                     S 17’cv 11350          Pott.s Law Firm
     ekozy Kelil Bait tot the estate of Pamela Ball
                                                                     3:18-cv.00564          Johnson Becker. PLLC
   Rumba, Patricia
                                                                     3:17.cv.04643          Fleming, Nolan 6 Jez LIP
     amay. Daneen Remiss
                                                                     3:17-cv’O6$87          TheSimon Law PC
     amjrez, Càml
                                                                     3 17cv 081 50          Poquat Bmslow a MIlked
     aniiz Cedlee on bohati of the estate of Robin Anderson
                                                                      3:lcv.O458Y           The Law Firm of Roger ‘Rocky” Waken Pc
   Ramlrez, Merle D&eaua
                                                                      3:17-cv-12682         Sanders Phllllps Grossman CCC
   Rames, Luisa
   Riii Shirley                                                       3 18.cv4OI 05          Chappd, $mlth 6 Aiden PA
                                                                      3:1?.cv.1O88?          Goloenberg Law PLLC
    Randall, Nicole
                                                                      3:17-cv-10693          The Canter Law FiWm
    Randall, Sharon
                                                                      3:17-cv’12691          Don Barrett
    Randall, William for Mary Randall       -—




   RandeitVlctan JulIa                                                3 17-cv 11139          Goklenbara Law P1CC
                                                                      3:17’cv-12450          Johnson Becker P1CC
   Ransom. She,la
                                                                                      -




                                                                      3:17.cv-08757          Ondadew CCC
    Ranzle, Dalores
                                                                      3:17-cv-08423          The Center Law Firm
    Repose, Nicole
                                                                      31 7’cv”04508          Beenul Law Firm
    Rajpoid Allan for MuelelnoRnjk,
                                                                      3:17-cv’04282          Motley Rice CCC
    Rashba, Paul for the estate of Linda Sarah Ftashta
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 38 of 51 PageID: 81



   T11                                                                       •p_

 R*Ickfl, Sharon                                                             &17.ct’.1D36O                   8eesey. kn, CrowS MeLhVi. Porb. MeL PC
   aIhbon. Chrlsophrr obo Deiorah Rithbone                                   j:17cv-1O53                              Akn, Crow, Mshvn Pors MI4es, PC
   au Fiank obaJacque41ø Mariu Riu                                           3 ¶TCO9463                      aaay M&n Crow MeUMn Pords MUes PC
   awinhorsi. SFDthy tor AmeIit Lamzon                                       3:1?-cv-12458                   Johnson Backer. PLLC
 R*vbn7.rGfl, Roxann obo Susan Ravensioft                                    7.VO946I                        BàáZI’MBI, Vrow MUtJWki, POrUL MHa, PC
 Rawkri*. leigce                                                             3;17cv-10851                -   Sklkos, Crawford, Skikos & Joseph
   awl Detoreh                                                               3 7cv.D9161                     OndatIawLLC
                                                                             17.cv-1O155                     Cates Mationey LLC
    y. Mary
   e, Jaion for !tw* etale of Llzz Marie Phlppi                              317.cvO5174                     Lsvln Sknes UP
   as. Mary                                                                  3:17-cv-1 1291                  Simmons Hanly Conroy
   ende, Vlclona                                                             3f?-c*02265                     Johnson Becker, Pl.IC      -




 Regan, Paul bc the aetato of Rae Jean Reagan                                3:17cv-i1477                    Polls COW Firm
   ebstock. Tern                                                             3:17.cv.lOOlg                   B.uIey, Allen, Crow, M•thvln, Perils, Miles, PC
   ecek, Marilyn and Darryl R.ccok. Sr.                                      3:17-cv.0862g                   The CenSor L*w Firm
 Reddick Debca                                                               3 17.cv 12234                   Bqesley Allen, Crow Methvln Portia Miles PC
   eddix, Shorn                                                              i?.cv-1o4a1                     Beasley, Allen. Crow, Msthvln, Portl, Miles. PC
   edman, Kathleen                                                           3:1?.cv-12340                   Don BatrK
   admond, Ronald for the urtote f Bamara Reamond                            3:17.cv-1O1Th                   Ashcraft & Geret UP
   edondo Julia end Jw Marmot                                                3 17’v 0653$                    Baum Hqdlund Arislel & Goldman PC
   cod. Chastity                                                              3:1 7.cc.01530                 Wilson LaW PA
   oed, Elfa Rosakia                                                         317.cv’04$24                     Lán9dOA & Emlsan
   ecU._Karen                                                                 317-cv-0752                     Golomb & Honick PC
   eod,.Lo                                                                   3 7.cy..O9024                    Benley Allen Crow Methvki Portia Mba PC
 Ravos. Susan                                                                 3:17-cv12339                    Boastey, Allen, Crow, Methein, Paths. Miles. PC
 Roilslock, Richard for the es(aluofSaliyRcuiiateck                           3:17.cv.10787                   Aaha*tt 8 GerelLLP
 Redly, Kathleen and John                                                     3:1 7.cv10085                   The Linler Law Firm
 Reinhart, Mlcnut for tie eslato of Connie Relnhvt                            3:1Y.cu-09625                   Golemb & Honick PC
  Reinhold, Marilyn                                                           3:17-cv-ô8725                   Fleming. Nolen a Jes LIP
 Reison. Joycatyn                                                             3:17.cv-09785                   Beule, Allen. Crow, Melhvln, Portia, Miles, PC      -




  Rammer. Linda                                                               3:17-cv.08103                   Beulsy.P,en, Crow, MelhvIn.Porlls. Miles, PC
 Remmereld, Deborah ane Paul Martin Remmoreld                                 3:1 ?-c,i.05014                 Levin Sines UP
  Riicsr, Ohs for the estate of Dorothy Rencher                               3:17.v-10174                    Ventura Law
  Rendleman, Micholle                                                         3:17-cv-0830*                   Beasley, Mien, Crow, Methvin, Pots, Miles, PC           —




  Renessu, Brown                                                              3:1?-cv-10268                   Beasley, Allen, Crow, Metiwin, Portia, Miles, PC
  Rent’, Jerry Susan                                                          3:17’cv’02$6$                   Motay Rica I.LC
  Resuroccion, Baton Romeo                                                    3:1 7.ev- 12587                 Sanders Phillips Grossman CCC
  Router, Betty                                                               3:17-cv.08164                   Ondedawl.LC                       --




  Revolt, Sheila                                                               &17-cv.09344                   Beasley, Allen, Crow, Methvln, Porils, Miles. PC
  RevIs, Anita                                                                 3:17cv.D44                     ErlronrnentaUllgalionGroitp            -




  ReyMoUna, Beds                                                               3:17.cv.0U334                  Beasley, Allen, Crow, Metilvin. Portia, Miles, PC
  Reynolds, Donna and Ellis Reynolds                                           3;11-cvl06Th                   Kllhe & Specter PC
  Reynolds. Frederick tot the estate of Charlotte Reynolds                     3:i7-cv-07594                  Potts Law Firm
  Reynolds, Patncls                                                            31?’cv.11621                   Bianar Chase
  Reynolds, Re9Jna                                                             3:l’l.cv.06093                  The Simon Law PG
    eynolds Robbl• and Pelor                                                   3 17-evOGQ2                    Th Lanler Law Firm
  Rhoeda,Pam&aandGuy                                                           3:17cv-11235                    TheShnanlawPC
  Rice, Channel                                                                3:17-c’r’05?1$                 The Sinon Law PC
  Rice. Mlchell                                                                3:1 7cv-10652                   Ondàlàw CCC
  Rice Ronne                                                                   3 17.ev.12283                   Bums Charest LIP
  Richard, Gwarsdolyn and Timothy                                              318cv00310                      Polls Law Firm
  Richards, Carolyn                                                            3:17.GV.13840                   GndenlawCLC
  Richards. Connie Wilson                                                      3:17-cv-10830                   Sanders Phillips Grossman CCC
  Richardson, Cortisha end Kamart Fair                                         3:17.cv.11366                   Oclemb 8 Honldk PC
  Richardson, Deborah                                                          3:17-cv-12896                   McneIl Law Ftm P1CC
  Richardson, lIoness                                                          3:17’cv4173$                    The Dugan Law Firm PUt
  Richardson, Sonys                                                             3:1 1-cv-12948                 Paul LIP
                                                                               3:17’cvC652                     OndentawU,C
   Richardson, VeronidS
                                                                                3:17-cv42634                   Andrus Wagstaff PC
   Richardson, Victoria
    lchburg, Kimberly                                                           3:1?”cv.06694                  The Simon Law PC
      chmond, Calosha                       —
                                                                                3:17cv-12037                 - Morek Law Firm Pac
                                                                                3 t?-cv091’Bl                  Benley Allen Crow Uothvln Perils Miles PC
   Richter Carla
      ch.Wtiiams, Ada                                                           3:16.cv.05489                  Richard R, Barrett P1CC
     Fcketti, Connie                                                            3:1T’cv.12682                  Beasley. Mien, Crow., Metheki, Portia, Miles, PC
   Ricketis, Kathleen                                                           3:l8.cv-00232                  Burns Chirest LIP
     icks, Lloyd for iEis estate of Coboen Ricks                                3:17.cv-06302                  Oñdár, Shaken, Oleaty & Peterson
      cks. Martha                                                               3:17.cv-05622                  Wo*ler Wallace LIP

  RIostraSchneider. ChnIelophur for the e5lnta t Susan Maria Schneider         3:17cv.12607                      $enders PhlIlpi Grossman CCC
  Rillal, Christina                                                      -     3:1 Tcv-10560                     Ondenlew CCC
  RI__                                                                         31?cv-071 1$          .           The Simon Law PC
  Rimondi, Ricardo and P;ar                                                    MOL-L-02912       -               The Canter Law Firm
  Ringle, Pautcia                                                              3:17cv’1113S                      GoHanber Law PUt
  Rink.. Murk for lhO estate of Etn Beth Benson                                3:17.cv.03153                     Motley Rice CCC
  Rico, Charles for the ostale of Debra Rios                         -         3:i?.Cv10i3                       Gpldenberg Law PCLC
                                                                               3:1?-.cv-10138                    Robinson Calcagnle, INC
  Rics. taubule for Denise Tortes
  RHchle, Judy A. Terry Leo, Todd N,, Jason M. and Janolto Story               3:17-cv4Sflf                      Baum HedkmdMstel 8 Goldman PC
                                                                               3:11.cv-11445                     Beasl6y, Plan,. Crow, Methirmn. Portia. Miles. PC
  Rivas, Angeilca obo tone Rlvus
         eDejoOare                                                             3 17cv 12592                      Sanders Phillips Grossman CCC
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 39 of 51 PageID: 82



 ;FiflTfl                                                                 •f.’F                      Trniuw:.r;pii
 RIvur, Ana atid Victor                        —                          3:17-cv-O21                Tii, SImon Cw PC
 Rvora Chnsy ob RLa Su,è Bumgamet                                         3:17-cv1O395               Beay. An, Crow Muthvfr Pott Ufle PC
 Rvoro. M,it•                                                             3: 1 7.cv-07909            Gokienborp Holler & AnWgAOh PC
 Rvec. Brenda                                                             317;v-)25S3                Saflde($ PMips Groumn (IC
 Rizzi. Pamela                                                            3:17.Gv.O664!_             CbEIde Schluetw & Smuh LLC
 Røach Jonn                                 —                             317-cvO9778                BEsey Men. Cmw MeUwin, Potlt, Uu, PC
 Robbn. Mar5h and Jerry                                                   17-cv.O822    •            Uw 1aner taw Ffrm
 Roberts. Jane                                                            3:17-11410                 Ondartaw LLC
 Roberts. Usa Mario                                                       3:1 1-cv-O32B              Beastay. Men. Crow4 Metiwin, Po(ils, Miles. PC
 Rborta Michael or the eState ot          Roerts                          3 17 cv-0?38               Mown Hood & Fkter LLC
 Roberts, Michete Leo                                                     3:17-cv-08351              Oncietlaw dC
 Roberts. Stacy Sonn                                                      3:i$cy.O0?S1               Beestey, Allen, Crow, Methyin, Poflla, Miles, PC       -




 Roberta. IaIee tar ttir, eStiita a! (utawna Clartr                       3:17cv-1250                Aehcraft & Geel 112
 Robertson Denise                 —
                                                                          3 17cv’Og147               Beesley Man Crow Methvan PortIa Miles P
 Robertson My_                                                            3:1 7-cv.O656              Onderlaw CCC
 Robertson, Ruthta                                                         1:17.cv-1291e             VenlurS Law
 Robinson, Alice                                                          3:17-cv-10447              Galomb & Honick PC
 Robinson, Carla                                                          3:i?.cv.09820              The Canter Law Firm
                                                                           3:1G-cv-0702              Bums Ctiarest LIP
 Robinson, Carol
 Robinson, Charlene                                                        3:i7-er-0G762             Th Sbeon Law PC
 Robinson, Donald tot the esiale at Lannie Robinson                        3:17-cv’09524             Bums Charest LIP
 Robinson, Glaly5                                                          317.cv.127O2               Morel Law Firm PLIC
  Robinson, Karen for the estate of Alice Fayn Evans                       3:17-cv-10572             The Canter taw Firm          -




  Robinson. Ronald tor the estate oil Joan Robinson                        3:llcv-1113e              Goldenberg Law P1CC
  Robinson, Valerie                                                        3:17-cv.106?7              Burns Caeresl LIP
  Robins, Angel for the estate oil Gladys Sanatwla; Judith Robins; Mera
                                                                          3:17-cv-10g40              Skikos, Crawford, Skikas & Joph
  Rabies; Jose Rabies
    odgers, Anthony for Iha estate of Jul Ronea Klein                     3:lacvl)0436               Morgan & Morgan Morgan S Morgan Compies Uligatlon Group
    odrigue, Claudia                                                      3:1Y’cv-10014              Boasley, Allen, Crow Methvrn. PortIa, Miles, PC
    odrtguez Cotta, Maria                                                 3;tl.cv-126g4              Senders Ph)lkpa Orossmen LIC
    ooriguez Gloria Aponte for the estate of Refuglo Fajarda              3,1 ?-sv.05371             Berstem Liebhwd LIP
    odr’iguer, Josepn for the estate at Key Lorraine Johnston             3:i7-cv-0055g              The Lanler Law Firm              -




    qdrguez, kathleen                                                     3:17-cv.09143              Beeslay, Men, Crow, Moihvln. Podts. Miles, PC
                                                                          3:17-cv.06232              Levin Simes LIP
    odrlguez-Diaz, Onset and Pedro Ibarca
    OL Nancy                                                              3:17’cv’08415              Onderla’w LLC
                                                                          3:1?cv-12218               Marlin 6 Sallimsn LIP
    oebuck. Mary
                                                                          311.cv-13024               MOre* Law Firm PLIC
  Rogers, Annie
                                                                          3:t?-cv-11041              The $tmon Law PC
    ogers, Camille
    ogara, Caste ton the estate of Olga Burke                             3:iB’cv’00054              Bums C1er.sI UP
                                                                          3:17cv.O7004               Law Firm at Roger Rocky” Walton, PG
    ogers, Mary Ann
                                                                          3 17.cv 10590              Beaslay Allen, Crow Mothvln Portia Miles PC
     oman Ermeilnda aDo Awek Lens
     omen, Evelyn end Christopher                                         3f7-cv-10327               Skikos, Crawford, SkIkos 6 Joseph
   Roman, Gl*dys                                                           317.cv’0$375          -   Besitey, Allen, Cqw, Mathvia, POrtia, Miles, PC
                                                                           3:16.cv.00565             Johnson Becker, PLLC
   Romoro, Evelyn
                                                                           3:1?-cv-12314              Don Barrett                                               —



   Romero. Yvette
                                                                           3:1 7.cv-07925             Murray Law Firm
   Roney, Lisa and Timothy
                                                                           3:17.cv-09764              Bums Charest LIP
   Roohan, Janice                                                    —



                                                                           3:1 7-cv’091 37            Beaslay, Allan, Crow, Methvln, PortIa. Miles PC
  [Ropur, Veronica
  Rosales Elsa                                                             3;17.cv.100288             The tinier Law Firm
                                                                           317-cv-12595               Sanders PhilIps Grossman CCC
  I,-corio Caussade, Angøt for the estate ot Rita Ceussede Rosonia                                    Ondarluw tIC
  osato, Frances                                                           3:17.ov-09563                                                          --




                                                                           3:17.cv4T$B2               Stack 6 Oavls LIP
  LROSO,  Damon fur the estate of Brenda Rose
                                                                           3,18.cv’01300              Polls Lew Firm          -


  R,oy__
    (osanb.,rkur, Kimberly                                            —    3:1T-cv-05482              Boasley. Allen, Crow. Melhvin, Portia, Miles, PC
                                                                           3:1-cv.’06TB1              Siminoni HantyCOnmi
   Roacinsteol, Crystal
                                                                                                                                          -




   Roi,s. Akin ova Vuron]ce COttOn                                         3’,17’cv.0$426    -        Beaslay, Allen, Crow, Melhvln, Portia, Miles, PC
                                                                           311-cv48il31               8uáy Allen, Crew. Memvth, Portia. Miles, PC
   Rass, Buisy
   Ross, Donna and Dean                                                    3:17-cv-0B361              Ventura Law
   Ross. Joim aDo Veronks Ross                                             3:f?’çv’08937              flessley. Allen, Crow, MØtiwIn, Porti, Miles. PC
                                                                           317-cv.0479f               Holland Law Firm
   Ross. Use
                                                                            3i?.cv.09969              Bidey,MCn,Crow, Methvln, Portia, Miles, PC
   Ross, Sherry
                                                                            3i17-cv-09427             BltUard Law        -


   Ross. Wanda
                                                                            3’lT.cv-f 3072            RoForCsseyLLP                           —

   Rosser Brenda
                                                                            3:1?-av.10822             Beastey, Allen, Crow, Malhvrn, Pørtis, Miles. PC
   Roaset, Vicki
                                                                            3,48.cv40263              Bums Chereat LIP
   Rässey, MaryArin
                                                                            317-cv48933               Beasley, Men, Crow, Methvln. Portia, Miles, PC
   Root, Michael aba Phylila Rosi
                                                                                                     —




                                                                            37’cv’lZlSt                  Don Barrett
   Roszak, Rose Mane
                                                                            3:17’cv-12602                Sanders Philips Grossman LLC
    Ravine Dilveras, Nilea
    Rovito Volanta                                                            17’cv 13850                Qndedaw LIG
                                                                            3I1.cv*135f 5                Beasley,Men, Crow, Methvmn, PortIa, Miles, PC
    RypKrlston
                                                                            317.cv.12169                 Don Banreli
    Rowland, Ken Dawn
                                                                            3:1 7-cv-08325               Boastey, Allen, Crow, M.thvln, Portia, Miles, PC
    Rowsey, Dorothy
    Royiiir Marsha Clary by end dirougfl Brad Moore end Bert Moore          3 1S’cv 014S                 Grossman 6 Moore PUG
                                                                            3:17.cv.10009                Beasley, Allan, Crow, Methvln, Perils, Miles, PC
   Bucker. Hannah
                                                                            3:17’cv-09125                Beasle, Meet, Ctow, Methvln, PortIa, Miles, PC
   Bucker, Mary
                                                                            3:17.cv.07653                Haled Siaran & Chillat PC
   Ruinick, Rhonda
                                                                            3:1?.v41128                  Gokianbrot.awPLLC
   Rue, Rosanne
                                                                            3:1 7.cv-08931               B.aaley, Allen, Crow, Muthvln, PortIa, Miles, PC
   Ruotzior, Paul obo Silly Ruetzler
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 40 of 51 PageID: 83



  ITT11
 Rupiao. Marie                                                            3:17-ci-OS69                 T LanaftawFrm
 Ruiz Madiza ELveb                                                        3 1 t cv 12536               Sano( Phllkpti Grosrnon LLC
 RuIz, Salda !c( th ointe i1 AwBdaMcCoy                                   317c 1200                    Ondrniaw_LW
 uland, Rhta                                                              :17cv-oTh4?                  SLack & Dau LLP
 Rupp1 Judy and Marlin                                                    3:1?cv-D742 1,               Ron FefluK Casey tiP
 Russell Coilcon and JeU                                                  317.c 10644                  Thc tanlur Law Ftm
 Ru5se HO)y                                                               3:ffi.cOO1O4                 Simmons Hanly Conroy
 Fusell, Ill, Samuel to Iliø estate of Pamela Saxton.Russoli              3:17.cv-1331                       FeWer Cisey ILl’
 Rustfl. MeIon                                                            3:17cv2Q47                   MornLew Fum Pt.LC
                                                                                                       BazIey. A.Uen, Crow, Methvin. Porlis.        PC
 R!±B!!!!i____                                                            311:cv.09122
                                                                          3i7-cv-5797                  Rhelngold GkiIfr Ruth a Pktk4n LIP
 Russo,_Eui__
                                                                          3:1cvG9O55                   Ro*s_Fuher Cov1,L.
 Rust30._Geotgiunna_aild_Birbar_Chock
 Russo, Patu                                     :                        318-cvO1512_                 Jotm.onLswGroup
                                                                          3:17cv22O6                   Rhemgold Gu1fre Rufto 8 PIoIkn CCP
 L9.!’                     ,•,
                                 —



                                 —-                                       3:1?-ci’.O54                 Seaey. Men, Crow, Methvn. PorU. Mik,L PC
                                                                          31 7-cv-09323                Beasley, Aen, Crow, Methvln. Portia, MIles, PC
      MarraL
 RDlairia                                                                 3::fT.cy-10004               BuSby, *en, Crow, MeUwin, PocUs, MIles, PC
     Lanette and_RoWnald_Groentield QUo Arneflo_Gruanflekl                3:1 7-cv-OB9Q                Beasbey, Allen, Crow, MMhvtn, Perils, MIles, PC
        P.muta                                                            3 I8-cv-01500                Ros Fi*asayUP
 Saber, Barbara        —
                                                                          3:1?-cv-IOG1 I               Levin Simes LIP
       wsk Paul                                                           317cv.13O13                  MOrale LRw Rrm PLLC
 S,,Lovestot (or the oSUtto otTharrssa Sage      -
                                                                          31?cv- 12717                 OndeslawLLC
 Sabvtcs, Pamat                                                           3:l7-cv.ba267
                                                                          3:17.cv.09500                fleasboy. Allen, Crow, Muthvln. Pants, Miles, PC
 Satazat, Josaphne               —




 atorno. Barbara                                                          3:17.cv.0875L                Ondss*w UC
                                                                          3:17.cv’4 1343               LavIn $Ime; U.?
  tb, Travis for the estate of Janet Smylh
 Saltouni Maureen end Season                                              3 17.cv 06201                Levhi 5mes LIP
                                                                          3:17-cv.10274                (3oiomb Hanlck PC
 Salty. Alpati for the estate at Ashok Salty ane Davinder Salty
  ajpotor, Steven abe Suwi Wlden4SbpoLer                                  3:i?.cv-Q42e                 Baasley.Akn, CtQw, MaHwl, Pws. MIles, PC
                                                                           3:17-cv.09095               Busby, Allen, Crow, Mathvln, Pouts, Mites, PC
 Barnard. Mark obo Ruth Samarel
                                                                           3 I7-cv I381                Gushy Allen, Crow Mithvln PorUa Miles PC
 Samuel Deborah
  annuals. Dakota for Sabrlna Samuel                                       3:17-cv-12U4                Gaza 6 Honnokl LLC
                                                                           3 17 cv 0532                Johnson Beckr P1_CC
  anithosz Alcides as hew of Asnanda Sanchez
                                                                           3:16cv-00265                 Bums Chareel LIP
   anchez, Adetn
 Sflnders, Ales (or thø estate of Pamela Ann Gitford                       3:ISev.0041e            -   Ross FekrCesev U.?
                                                                           3:17-cv.12505                Glrardt Keese
   anders, Margarotto
                                                                           3:I7cv-f 1704                Busby. PJan. Crow, Msthvki, Perils, Miles. PC
   artdors, Ruth
                                                                           3:1 7’cv.09089               Beasley, Allen, Crow, MoUwin. Portt, Mites. PC
 Sanders, Sham
                                                                           3:17cv.1O780                 Ø, Ajien, Crow, Møthvln, PorUe. MIles, PC
                                                                           3:17-cv-00827                The Lanier Law Firm
   ante, Scott for the estate of Kinibedy Ann ErnersonSanta
                                                                           3:17’cv.0S473                Johnson Law Group
   anUago. Heidi
  Santiago, Lady                                                           3:1 7-cv.0Th61               The Onder Law Firm
                                                                           3:17cv.Og3I4                 Busby, Mun,Crow. Melhvin, Pocus, Mites, PC
  Sapp, Deidrue
                                                                           3:1 l’cv.10365               Beasbey, Allen, Crow, Mactwin, Ponls, Mites, PC
  Sapper. Paula Ann
                                                                            3:11’cvf 3513               Rotilriaon Calcagnle. INC
  Sarantopoiitos, Charlotte
                                                                            3:1B.cv.00395               Potts Lew Firm
    arver, Dtna and Michael
                                                                           3:17cv.072S5                 Johnson Becker, P1_IC
    aunders, Geraldine (on the estate ot Cheryl Fleming
                                                                                                                                       -




                                                                            3:1 l’cv42503               Sanders Phhillps Grossman U_C
    aundors. Lloyd for the estate of Seundre Fayc Saunders
                                                                            3:1 7.cv.08741              The Simon Law PC
  Satsman, Leslie end Date
                                                                            3:17.cv-1251$               Johnson Becker, P1_IC
  Suve, April
                                                                            3:17’cv-0fl5                 Ondedaw 1_CC
  Savage, Frances
                                                                            3:IB’cv.00586                Johnson 8ecker, PILe      -


  Savage, Lauren
                                                                            3;17.cv.0W4                  Langøon & Emlson
  SaaandDenis
                                                                            3:17-cv.11279                Ashemb 6 Gerat LIP
    awyar, Theresa
                                                                            3:17-cv-07047                DonSetrefl
  Sawyor-DeAquino. Rhonda                                             -




                                                                            3:1i.cv-11331                Hail Mcleughkn a Eldndge          -


    aye_gil. Cheryl                                                                            -




                                                                            317’cv’0li178                The Lanlar Law Firm
  Saytes. Gate
                                                                            3:f7-cv-01970                Onder, Shelton. O’leary & Peterson
  Scagilorie, John and Linda MuhibacJi
                                                                            3:17.cv-12072                MomS Law Firm P1_IC
  Schalfur, Lyndu
                                                                            3:1B-cv.01489                Johnson Law Group
  Schaflo, Joan
                                                                             3 17.cv 06088               Pogusl Btaslow6 MIod
  Schapparte Margie end Mdtk                                                                             Burns Charosl LLP
   SclaWlty, Tarry                                                -          3:1B.cv-00636
                                                                             3:1 T’cv.0606?               Pogust Bissbow 6 Miod
   Scheete, Suaan end Oad
                                                                             3:17-cv.08056                Busboy, Allen. Crow. Mnthvm. Paris, Mites, PC
   Scheinleld. Harry abe Jane Schesnletd
                                                                             3.17.cv”08502                Harrison Davis Stealtloy Morrison Jones, PC
   SGal_,__
                                                                             3:17cv.09086                 Busby. Allen, Crow, Melhvin. PocUs, Miles, PC
   Schenker, Pamela
                                                                             3:17’cv.09987                Busby, Allen, CrOw Methein, Potfis, Mite., PC
   Scherer, Sue
                                                                             3:17-cv-12225                Onderlaw LLC
   Sehiossur. William tar Inc estate of Lice Schiossan
                                                                             3:17.cv.()0957               Golemb 6 Hontk PC
   Schmandt, Laurie
                                                                             3:i7.cv.g978                 Beazisy, Allan. Crow, Mactwin, PocUs, Mites, PC
   Schmtdl. Kathy
                                                                             3 17.cv-12869                Mans a Assochate PC
   SchmItt Allison                                                                                        NapeS Shkotntk P1_IC
                                                                             3:17-cv.12667              -


   Schmuckor, Mail
                                                                             3:18.v-00260                 Potts Law Firm
   Schmucksr, Molanla
                                                                             3 17 cv.09081                Beasley Allan Crow Methvin Pouts MIles PC
   Scilnerdor Ronaka
                                                                              3 17cv 09306                Beasley Allen Crow Methvln Perils, Mites PC
   Schnelte Susan
                                                                              3:17cv.122?9                Rhelngotd Giutfra Ruflo 6 Platktn CL?
   Schnbar, Miriam and Charles        -



                                                                              3:17.cy-11 187              Ondentaw LLC
   Schock, Tulaha                                                                                         Don Barrett
                                                                              3i7.cv.12457
   Schoan, Patty                                        -
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 41 of 51 PageID: 84



  fITTTI;
 Schofied, Mary Jo                                                           3%B.cv-OB31                         Eii H. Wenrg
 SfrcU. Parnea                               .
                                                                             ;:f7.cv.13499                       Ondor(aw CCC
          Rcbeca LO1a1()e                                                    3:17.cv-1O368                       Beuoy Mon. Crew, Mthvrn. Poit. Mllos. PC
                                                                             317cv.O9327                         Pai Braow a MIWou
 Schdll Stacy on benall or the esláto of Ptrcia Taylor
 Sc)vooer. linde Suo                                                         3;17.cv40125                        The Canter Law Ffrm
 Schroar, Sharon                                                             3J 6-cvOO294                        Potts Law Fm
 SchL)lz, AmanCJ                                                             3t18.c’OO923                        Bhy. Men, CtQw Mothvm, Poris. Mk,PC
 SchuLz. Anna or Ow sae of Joan Knnaon                                       a:fl-cv-12418                       SanOws Phdpb Gronian U.C
                                                                             31?cv.1o7q                          fluinCharest LLP
 tfldL OOUQ% rat me estIe o Sump** Mary
                                                                             3:1?cvD9O65                         BeaaIey Akn, Crow, Mathvin. Portls. M1s. PC
                                                                             311cv-O7237                         Bessley. Men. Crnw. Meihvin. Port3s. Ms. PC
       LJm obo JoMnScflut
 Scthucnucher. Jedy Lynn and Joos                                            3:1B-cvOO366                        Polls Law Ftcm
 SchutIrnan, SIeve obo Sindy Rubenlan                                        3:17cv-i3e22                        Bca$1ey Men, Crow. Melhvn Portis, Miles, PC
                                                                             3:1?-cv-10377                       The Laner Law Firm
 Schutte. Use tar hi esleto of Judith CaUgur
                                                                             3.17cv 13628                        Beasley Men Crow MMhvrn Perils Mikis PC
 SchwtftwcjfE
                                                                             3:18..cv-01345                      Johnson Law Group
 SChwartz. PeL_
                                                                             317.cv..DOO99                       S&dmen Mergus Fakmwi LLP
 Schwriz, Wundy
 Scoll.Azalou                                                                    3:17-cv-0D293                   Beasley. Allen, Crow, Methvin, Portia. Mites, PC     -




                                                                              3 17.cvO$ZQ9                       Levin Simas a
 S±!fl
                                                                              3:18.cv-01494                      Johnson IawGtoup
 Scott. Kerru
                                                                              317.cv.0U66                        Seziloy. Mn, Crow. Mathvln, Penis, UIIOS. PC
 ,.,cott, Pemola ebb P tricia Marks
 Scona                                                                        3l11.cv.09975                      Beasloy, Allen. Crow. Methvln, Portia, Miles. PC
 Scott Rochorro Johnson                                                       3f?.cv.064?S                        Burns Charesi UP
    colt, Shihndu                                                             3f7cv-11283                        Ashc’&ILGoreILLP
    colt, Tika individually end for the estate of Slephanio Ctoss             3:1Z.cv.060?O                       Pousl Braslow I Mtifrod
                                                                              317.cvQ7f 79                        Candon I Emtson       —


    coe, Da
                                                                              31S.cv.0O6S1                        Johnson Becker, PLCC
    covanti. Diana
                                                                              3:16-cv-00932                       BesleyMeiCrow. Methvin, Portia. Miles, PC
    cauatava,Rosannu                                    --




 Scrue, Debbie                                                                3:1?.cv40793                        Axhcrifl I Geil UP
                                                                              3:17-cv-13046                       Robinson Calcagnie, INC
    crucjg. Jute for Francos Scrugge
                                                                              3 1 7cv 10809                       Asticraft 6 Ge.eILLP
  Sc in HLtbna
   e.igo, Patricia                                                            317-cv-09062                        Beasley, Allen, Crow, Mettlvlñ, Penis, Mites. PC
                                                                              31?60v.07119                        The Simon LwPC
  eyPenefopo                                                                 -




                                                                               3:17.cv.08759                      Onddew CCC
  Suaniano, Lisa
                                                                               3:1?’cv.09603                       B.aileyAIen, Crow, Mehivin, Portia. Mtles, PC
            J                                                                  3:16-cv•091 19                     Keero Law Firm
   ojeaves. Juhe arid John
                                                                                                                   Sándeiz Phllp. Grossman CCC
                                    -




  So,YasdoU tar The estate of Veronica Rodriguez                               3:17.cv.12431
                                                                               3:17-cv-06717                       The Simon Law PC     -.


   ellen, Ceitin
                                                                               3f$.ev.01446                        Beasley, Men, Crow, Malhvin Porh, Miles, PC
  Seizer, 8arb_
                                                                               3:17’-cv.12623                      Don Barrett
   emaannla
                                                                               3:t7-cv 11316                       Baron &Budd PC
   amen, Jerome obo Barbare Semen
   oman, Jr., Frank abe Joan Somari                                            3:17.cv08847                        Bea*y, Allen, Crow, Mothvln, Paris, Miles, PC
                                                                               3:17cv-O6503                        Qnper, 5h,llo, O’leary I Petersn_
    ombter.UnOr3(oc trio estate of Susan Sombler
                                                                                                     -




                                                                               3:17-cv06S67                        Law Firm of Roger Rocy Walton, PC
    onorote, Christine Anne
                                                                                 :1 7.cv-1382                      The Michael Brady Lynch Firm
    enter, Debàrah Anne                                                  -




                                                                               3:1Bcv-00464                        Napok Sikokilk PI,.LC
    DrilL Tracy -



                                                                               3:17.cv-1 1229                      The Simon LawPC
    ovuranco, Karnle for irii estate of Karen Kock
                                                                                3:17cv.03165                       Blizzard Law
  Soyorina, Monica and John
  SeyrnourYokita                                                               317-cv41329               -         HartMcLauohlinIEldnldg,
                                                                                3:17-cv.13832                    — 8eaa1ey, Allen, Crow, Methvin. Podl, Mtle, PC
  ShannoiAnri
                                                                                3:17.-063S9                        Kline a SpacmtPc
  Shannon, Jo Mn arid John
                                                                                3:17.cv-08843                      Beaslep Men, Crow, Meuwm, Portia. Mites, PC
  Shenncn,Kanihnaobcjassrnaka MaGaughy
                                                                                3:1 7.cv-09836                     Beastly, A$en Crow. Methvin, Podia, Mites, PC
  Shout, Patrick aba Mario Shauf
                                                                                3:17cv’1f 739                      Ondertew CCC
  Show, Ciair fat trio oslaL cf Jacquetne Shaw
                                                                                3:17’.cv’12389                      BanditS Phpa Grossman CLC
  Shay. Dons tr the estate of Darlene Alberton                                                   -




  Shea, Kotoy                                                                   3:17.cv.12?90                       The LanlerLawFtrm
                                                                                3:18.cv-00603                       Golomb I Honick PC
  Shalto,, Cynttiia arid I<,I
                                                                                3:17.cv.0S617                       Murray Law Firm
  Shaantotzk, Pout ton trio notate at Qwry Shearteck
     hutton. Kathy                                                              3z17’v-0S76i                        Ond*liw ICC
                                                                                3:1 ?.cv.’06890                     B.asler, Allan, Crow, MethvPorlts, Mtles, PC
     hotton, Laura Jo
                                                                                317.cv-0?962                        The Onder Law Film
     helton, Regina
                                                                                3:18.cv.Of 213                      Boasley, Alien, Crow, Methvln, Podia, Miles, PC
   SholtonRegtna
                                                                                3:17.cit.09060                      Beastly, Allen, Crow, Mcmvi’s, Portia, Miles PC
     hemory. Jill
                                                                                 3:llcv.10835                       Ashcmft I Garel UP
     hopherd. Deborah
                                                                             icv.08’04                              Beasle Allen. Crow UernvIn Portia Mites P
   Shepherd Janet                                                   --




                                                                                 3:17-cv’41835                      Potts Law Finn
     heppatd, Katherine and Ketton
                                                                                 3:t?-cv13851                       OndsElew CCC
   Sheric. Cathy
                                                                                 3:17.cv-02?51                      Sangiselty Law Firm       -



   Sherlock, Tine
                                                                                 3:17-cv..12655                     Sanders PNBps Grossman I.L.C
   Shiekis, Willie Mime                                                                                             The Simon Law PC
     hields.Mantoy, Maria Deem                                                   3:17-cv06684
                                                                                 3:17c-11268                        Srnmona Fierily Coaroy
   ShhiIoh, Halima                                                                                                  Beads1, Allan, Crow, Mathvtn, Ports. Miles. PC
     hipley, Jennifer                                                            3:17-cv-10393
                                                                                 Silcv.10374                         Beadsy, Allen. Crow1 Methvln. Podia, Miles, P
     hipy, Sherry
                                                                                 3:i8”cv.O166                        Burns Charost UP
     hptoy, VirginIa
                                                                                 3:17.cv.09058                       Burn Chareat UP
     hirk, Janet
                                                                                 3:1 T-cv12696                       Morelli Law Firm PLLC
      honing, Jenny
                                                                                 3:17.v-12S66                        NOpol Shkofri)k P1CC
      sort, Gaore for Deborah Short
                                                                                                             -




                                                                                   1:17-cy-08706                     Beastly, Men, Crow, Mothein, Porte, Mile:. PC
   Short, Mary Cottoen         -
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 42 of 51 PageID: 85



                                                                          -   I:!r.
                                                                              3:17w-i1W              SJmmops Nnty Cpnroy
 ShoUr.   Diane Lynii arni              Andrew ShaUer                         3:18-cv-00915          Ron F*r Casey LLP
                                                                              Va                     Wa
  houp. Caro’ fof Thoresa Cunnrnharn
  hur. Nancy                                                                  317-cv-10665           Goornb 8 Hotck PC
 ShuflZ Airninia                                                              31 ?.cv.               5y.                M$tWn. PotU. Md. PC
   dos, Parnola                                                               3:17-cv-10357          B*asIiy Men, CrowS Usthvin, PotU, MHes PC
   eja. Andtaw tw the estate o Yvonno Kodgos                                  3:t7cvO7O32            Ø.um Heduid Md& 4 Goaman PC
   etra. Oonie                                                       —.
                                                                              317v.O5168             Bkzzatd Law

   tenq. Save’.o br trio etate of VMan S3bono                                 3:17 v.12744           GkardiKese
   Kars. Laura                                                                3:1 6-cv-08631         Baron L Budd PC
                                                                              3:17.cv13O17           Mores Law Finn PU.C
  ian, Hoi)a flnd Kuvrn
  tva, b<omala                                                                3:1 7cv-12449          .iohnion Becker, P1CC         -




  leer. Carol                                                                 3:1?.cv.O?020          Don Barrett
  trot, William obo Janice Sliver                                   —X        3:17vv-08578           Beaslay. Akn. Crow, Methvin, Portia, Mba. PC
  manakia, Ctydoan                                                            3:17-cv-10162          Gobrnb Honick PC
  meonc Anderaon, Franclne and Dnrkrne Lurrichak (or the estato of
  onna Simeono                                                                3:7 7.cvQ5872              Rose Feller Cuey LLP
  mmcrna Brenda                     -
                                                                              31B.cvOO6B4                Bum Chreet LIP
                                                                              3:17-cv-12B71              NapolfShkoinlk PLLC
 Simmons, Wynoite                                                             3:1 7cv-OB9O1              Motley Rice LLC
          Sharon                                                              3:1-cv.12O?$               MoreW Law Firm P1CC
                                                                              3 18-cr 00555              Jçbnson Backer P1CC
 mOUPEta91
   jmoneu          and Laura Pratt                                            3:18.cv-00805              Ron Feller Casey LIP
 Smn, Sheila                                                                  3:17-cv-08353              Ondettaw ICC
 [Sims. ShL                                                                   3:17-cv.08782              Ondotlew CCC
  SInclair Rayon Lyn                                                          3 17.cv 1389V              Bea*)eypn Crow M*thvln Portia Miles PC
  Sn__                                                                        3:1?-cv.048?8      -       Ba,m Hdkrnd Mstrel & Goldman PC
 ,        Barbwu                                                              3:1 Y.crr-06483            Baum Hedkmd MaIM & Goldman PC
                                                                              3:17.ce-1f3O               Ashcmft & Giret LIP
  $trikovoc, Nancy
                                                                              3:17-cv-08572              BéaaleAlIen. Crow, Mathein, Portia. Mile., PC
 SIsk, Charles obo Linda Siai
                                                                              31?-cv-10852               The LnEeiLaw Firm                 -.


 IS Icr, Susan
 lSlcke. Jerome     tot 9i eatate or Geàrgeánn Swick                          3:17.vv-j0j34
                                                                              3:17-cv.10870
                                                                                                         The LanlOr Law Finn
                                                                                                         Beasley, Men, Crow, Methvin, Portis, MilOs. PC
 !Slzomore. James obo Joan Slzemote                         -




 Slzemorc. Mnic                                                               317-cr.13025               Boasiel’, Mon. Crow, Melnvin. PodIa. Miles, PC
 [imore, Robin                                                                3:17’cv-11328               Hart MCLaUNin & Eldrldga
 ISoHroldonbenaUotIya                                                         3 17-cv.09843              The Larilr Law FIrm
 [SIinDutis                                                                   3:17-cv-09761               Beasley, Mon. Crow. Math yin, Podia, Miles, PC
 lSlionordqya                                                                 S t?.cv’O571                Habush Habush & RoWer SC
                                                                              3:17-cv.1070?               Walton tetten Foster ICC
 ILLi*state at Mary Slack                                                     3:1?.cv-O8707               Besaley. Men, Crow, Methyin, PortIa, Miles, PC
 Sindc,Tho1esa
 Iarnea, Van obo Junitii Stamay                                               f-cv.O7679                  Bessl.1, AHen, Crow, Methvln, Podia, MileS. PC
 l$lautar. Dianria                                                            7.cji,.f135O           -    Polls Law Firm
  Shnland, Makiko end Joshua                                                  3:l7-cv-05137               Ron Feller Casey LIP
  Sloan. Edna                                                                 3:17.cv-OSZOQ               Baasley. Men, Crow, Muthvln, Portia, Miles, PC
  Sloway. Katharine                                                           3:17.cvOB712                Beeslay,Men, Crow, Mathvln, Portia, Miles, PC
   Smal, Hlon                                                                 3:17cv.1250$                GirardlKeose
                                                                              3:17cv08717                 Busl.y Men, Crow. Motheln. Portia. Miles. PC
       Jabecca
                                                                               3 17-Ge 13535              Besslel Men Crow Mothvin Portia Miles PC
   SmflLAxn        -



   lyS&ly                                                                      3:tlcv-08?64               Ondorlaw ICC
   Smitfi. Mianda for the estate Donna Smith of                                3:18.cv.O0800              Bofiror Brady ICC
                                                                               3:17-ce-06500              The Simon Law PC
   Smith, Bovorleh
   Smith. StencIlto’  the atabo at Kimberly             Taior                  3:17-cv-12502              Bum; Charest LP
                                                                               3:17-cv.08354              Onderlaw LLC
   Smith. Candico
   Smith, Cassie
                           --



                                                                               317-cv.J 1212              The Simon  Law   PC
                                                                               3:7 7-cv.1OU9              Goldenbé Law PLLC
   Smith. Charlarin
   Smilh, Chartes 0*0 Marvot Smith                                             3:17-cy-72235              Beasl.y, Allen, Crow, Muthvin, Penis, Miles. PC
                                                                               3:1 7.cv-07554             Stack & Davis LIP    -


     mlth Cynthra Lrttøripl
                                                                               3:17-ov-10747              Caine Mahoney CCC
     mlth.Doannta
   Smith. Deborah                                                              3:17-cv-02352               McGrath Law Firm PA                      -




   Smith Debra                                                                 3 17-cv-08722               Boasisy Allan CtowMethvln Portia MittS PC
                                                                               3:17.cv-07772               Onder, Shelton, O’leary & Peterson
     milh,Dhina
   Smith, Dianna       -
                                                                               3:17-ce-1Q?5                The Lartiar Law Firm                             -—




     mitti. Dma                                                                3:17-cv-06726               The Simon Law PC
                                                                               317-cv.03?2                 Mom Law Firm PIIC
   Su tea for Amber Rose Lee Smith
                                                                                3:17.cv-12074              Moreb Law FIrm P1CC
     mith, Evelyn
     mith, EvotZ                                                                317’cv-12863     -         flume Charast LIP
                                                                                3:fl-cv-12861              Burns Charesi LIP
     truth. Gwandalyn                     —

                                                                                3 17’cv-12413              Sanders Pfli$ps Gro*sman CCC
   inIih_Helen br the estateol Maggie Dunn                      —




                                                                                3:17.cv.10363              8eesley.An, Crow, tsiethvin, Podia, Miles, PC
  Lmllh,Jariat
                                                                                                           Senders Philips Grossman CCC
                                -




   mith, Janot for the estate of Wikna Smith                                    3:17-cv.12608
                                                                                3:17-cr-fl 122             Galdanbar9 l.aw PLLC
   miii. Judith
                                                                                3:11.cv.10287              Beaaloy, Men, Crow, Methvln, Portia. Miles, PC
  Smith, Judy Jane
   mith, Kathleen                                                               3:17-cv.09846              The Cattier Law Firm
   miii, Kathryn                                                                3:17.cv-O7’S16             AshCrsfl & GànI LIP
                                                                                3:17-cv.06?25              The Simon Law PC
   mith, Kathryn and Owayne Rsndell SmIth
   mitn, Kathy                                                                  3i7-c13541                 OndorinwlLC
                                                                                3l7-cvf 1431               Mhcrsff & Gerei LIP
   mlii, Lynn and Bruce Smith
                                                                                3:17.cv*08430              The LonletLaw Firm
   mlii, Lynne and Daniel RoberI.Smhth
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 43 of 51 PageID: 86



 ETT[                                                          -           -




 Smfth Uarl)ii                            .                            317-cvogo57
 Smiih Mflsa mid Twry                                                  3:l-cv4O3I7              The LanJer Law Fkm
 SrnLb Nancy                                                           317-cv-13G52             Onderlaw LLC
 SrnB Patrda                                                           317.cv.12575             The Sknon Law PC
 $mfli. Raymond lot the osiato oE Ekio Srnth                           3:17c-O7335              Cohtrn, P)adtefta & Foth
   mith. Roouri bc the eslale Bony Smith                               317-cv-12740             Gre:d1 Keeie
                                                                       3:i7-cv4flliiB4          Don BtrnU
   rnIIh, Sarah
   rnHb Sbamn                                                          3i7-cv.0872e             Beay Akn, Cmw, Methvn,Poriin Ms. PC
   inifli. Shorry                                                      3:1?-cv-03292            Butns Cflates U9
 Smfth Sapharne                                                        3:17cv-OOU1              Aflcafl i Gerni LCP
 Srilm Tonirag                                                         17-c-Og84O               The Lanw Law Firm
 SmithS Teresa                                                         3:17-cv-03725            BS1eYJIflDI, Crow, Mernvin, Por1I, MIsS PC
 Srnilh. Thomas (or the estate of Palrcia Smith                        3:1 a-cv.00915           NupotI SNiolnik PLLC
                                                                       31?cv-07021              Don Barrett
 Srnlth Vo4a
    milti, Wendy for (ho estate ci Ovorta Smith                        3:17cv-12951             Paul LIP
    mith, Weasm on bha)t on the estate of Cheri Ronnie-Smith           317-çv.Oê2Q              Pikar Weichman LI.P
    mIUi-Cowan. Tammy and Gte9 Cowan                                   3:1 ?-cv-06610           The Simon Lw PC
    mlth-Myers Deanna                                                  3        v-O79           The Simon Law PC
                                                                        3:17-cv-08724           Beasley. Allen, Crow. Methvin, Portis, Miles, PC
 Smoca. Connie
                                                                        317.cv-0a719            Esasley, Alan. Crow. Metiwin, Portia, Mile. PC
    moot, Tradne
                                                                        3:17-cv-09755            Beasley. Allen, Crow. Mothvin, Portia. Miles, PC
  Snaect, Catherine
                                                                        3:l7-cv.OO52             Sashay, Allen, Crow. UctYwili, Portls, Miles, PC
    new, DeLynn
                                                                        3:1 7-cv-0782U           Blsnat Chase
    now, Julle   -



                                                                        3:17-cv’0954?            The Lenler Law Firm
    now, Isa Rae
  Snydót. Connie                                                        3:1B-cv-08816-FLW-LHG    Baron & Budd PC
                                                                        3:1 7-cv-06088           Pocust Stasiow 8 Milked
  Snyder. Kimberly and MIchael
                                                                        316’cv-OO?84             Bkzzard Law
    nyder. Sharon
                                                                        3 17.cv-06510            Sklkoa Crawford Skikos 6. JOseph
    nyder Sharon and Robert
                                                                        3;17-cv-10082            Bassley. Allen, Crow, fAeUwln, Portia, Miles, PC
  So, Ptiula
                                                                        3;t7-cv-0989             Beasey, Allen, Crow, Methvln, Portia, Miles, PC
  Sober, Cheryl      —


  Sobocinaki, Patrice                                                   3:18-cu-Of 332           Johnson LawGroup
  Soft, David Frank (or the estate of Elinora Louise Ryan               3:1Z-cv.’OOSOS           McGowan, Hood 6. Feklor ICC
                                                                        3:17-cv-12160            Ondertaw CCC
  Sufteid. Thorrias tot thu estate of Kten Soflald
                                                                        3:1 ?-cv-OlOilO          Sums Cheroal LIP
  Sari
  Sets, Mona                                                            3:17-cv40250             Sashay, Allen. Crow, Methvln, Portia, M11e5. PC
                                                                        3:1 7-cv-09624           Bassley, Men, Crow, Methuki, Portia. Miles, PC
  Si___
                                                                        3:17-cv-1O115            OndarlawllC
  Solocito,Ilccky
                                                                         317-tv-I 1006           Goldenborg Ltiw P1CC
  SLh
                                                                         3:17-cu-f 2586          Holland Law Fitm
  Solomon, Susan
                                                                         3:1 7-cu-06573          The Simon t,ow PC
  StarGay_
                                                                         3’1?-cv-05038           The Cheek Law Firm
  Sonoperoth, Lillian and Thomas
  Sonniur. ltekssa                                                       3’)7-cv-12009           Sandur Phelps Orc.samønLl.C
                                                                         3:1 7.cv-0781B          Ashcrnft 6. Gruel LIP
     orensert. Stephanie
                                                                         3:l7..cv-12841           Jones Ward PLC
  Sorreks, Cynthia
                                                                         3:17cv-O9045             Beastey, Allen. Crow, Methvin, Portia, Mites, PC
   Soä Sarah obo Mona Granidos
                                                                         317.cv’07635             Law Offices of Richard ft. Barrtiti PLIC
   Soullos. kgltios, (or the estate of Deborah Seutios
                                                                         3:17-cv-06785            Qndartaw CCC
   Southard, Theresa
                                                                         3:1T’cv-10229            Gakuab & Hontck PC
     ouse, Sara and Herbert
                                                                         3;17-cv-09255            Potts Law Firm
   Sowell. Jacob for lh estate ci Delorts Sowet
                                                                         3:1 l’cv.09422           Beesley, Allen, Crow, Methvin, PM, Miles, PC
     ciaar, James coo Ann Spas,
                                                                         3:17-cu-f 1292           Onderlaw CLC
   Spanglor, Manotta
   Spetnun, Kathy                                                         3:$7.cvlklSO            Bêasiey, Ailan Crow, Metiwin, Portia, Miles, PC
                                                                          3:17-cv-09049            Beasley Allen, Crow. Mothvln. Portia, Miles. PC
       ence, Deborah
                                                                          3:1 7-cvf 1370          Potts Law Firm -


     ocacer, Patricia and Michael
                                                                          3:17-cv-01390            Lsnze Moss PLC     -


     punter, Venus
                                                                          3:1?.sv-08313            Beasley. Men, Crow, Methuin, Portia, Miles, PC
     pencer, VIctoria
                                                                          3:16-cv-7884             Burns Chareet LIP
       egny, Edwatd
                                                                          3 17-cv-09202            The Cattier Law Firm
    Spicar Barbera
                                                                          3:17-cu- 10304           Burns Charesl LIP
      piogol. Dale (or the estate of Pameta Wlrhoi.Splegei
                                                                          3.I7-ctr.09288           Boastey Alan, Crow Methuin. Perils Miles PC
      nineS Joanne                                                 -




                                                                          3:17-cv-12794            Moralk Law Firm PLLC
      pitz, Sheila and Robert
                                                                          317-cv-09174             Te Lanlár Law Firm
      proch, Diana
                                                                          3:17-cv-08826            Beasley, Allen, Crow, Methvin, Portia. Miles, PC
       rouse, James obo Merlena Sprouts
                                                                          317.cv.12$lO             Senders Phlpe Grossman CCC
    Squires, Dawn
                                                                          3:tl.cv-1275g            Gobmb 6. Hontck PC
     .   Chlr. RodnoyTor the estate of Virginia Si1ia1r
                                                                          3:17’cv.09730            ond.rtaw CCC
       aIfrd, Tern
                                                                           3:17-cv-05620           Roes Fe$or CaseyjP
       afford, Timothy lot the estate of Nancy Jean Statrord
                                                                           3 1B-cv.00274           Bums Chareat UP
       alhgsEkiabeth
                                                                           3:17-cv-0601O           KlIne & Spector PC
       airteker, Thomas her the estate of Rebecca Stalknakur
                                                                           3:t?”cv’08524           Onderiew CCC
       amps, Qar4 for the estate ot Mary Stamps                                                    Bessley, Alan. Crow. Me{hvrn. PerIls, Miles, PC
       amps, Rose                                                          3:1 7-cv-10478
                                                                           3;17’cv-07575           BOsSley. Alan, Crow, Methvtn, Podia. Mites, PC
       ank. Pamela      -



                                                                           .3:17-cv-11394          TheLanlerLawFlmt
      Lanley,CyntlitaandWliliam                                        -




                                                                           3:1 1-cu.1 0762         Ond*rlawU.C
       ;ney, Gtina                                                                                 Dan Barrett
       ansbwy. Karen                                                        3:17-tv-f 1496
                                                                            3 17-cl, 07099         Skllcos Crawlecd Sklkba 6 Joseph
     Stanuia James for the estate of Cathtyn Sianula
                                                                            3:17-cv-09842          The CsntarLaw Firm
    Stapleton, Kisill on behalf of Anile Paradise
                                                                            3 17-cv-08772           Ondedaw CCC
     Blarkes Bnrde
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 44 of 51 PageID: 87



     imTH
   afkL Cl                           -                                 3:17-cv-06592               Seasley, Akn, Crow, Melftvln. Portis, MUos. PC
   Lfr Lois                                                            3 17-cv 13448               ea’ Ann Crow Muthvki Podls MflOL PC
    aff PmeIa Cot the eIa(u of Jmet Martin                             3:17-.1O5G9                 Th Lanar 1w Ftm
 Smubet. Jmoa           Kar SaUbet                                     31?cv135f2                  Rob;nson Caca9nie. INC
    auIfot Angie abo CtarJotIe Kathleen Donney                         3:1?-cv-10602               Bens)ay, Men, Crow. Unthv1n Porlis. MI*i. PC
 Stoen Kevhi aba Efthi Steen                                           3:17.cvOQ56O                iai1ey AJOn crnw Methvln , PorUl, Mba, PC
    eon, Nko for thG este of Pamela Steen                              3;17.cv.7645                The Laner Luw Fkm
    of,e PaWcb                                                         3 174vOO78                  Qniaw LLC
    ehIy Joffiey (or JaanaIêe S1&dY                                    318-cv.00970                Napk Shk,kI1k P1CC
    enbrnh. Brenda                                                     3i?-cv-o815e                The LaniLSW Firm
    BlznlWcf, K&th tar the asLnIe of Shannon Monhigu.                  3:1Bcv-OO321                Butns Chae:l LIP
 $temm Scolt obo Cynthli Stemm                                         3,17cv$D243                 BeaIey An Crow Melhvln Portia Mbs PC
 Stempi. Kathtyn                                                       3:1?.cv.09060               Ond•rlaw tiC
 6ephons. Bobbie              •
                                                                       3;1?-cv-08108               BBeSIeyAbn. Crow. MeUivIn POU.. Mffs, PC
 Stophons. Geradin                                                     3:1?-cv.07164               Bums Charesi liP
   tephens Trvla                                                       3 17-Cl?fO23                8U$IIY Mn Cmw Mathvm Paths Milti, PC
   tophonson. GaH                                                      3:1 7-cv-13853              OnderIUw tiC
 Stunner. Darde obo Joan Bottacd4 Slelinái        •
                                                                       3:f7.cv.iO22O               Boni1y AMn. Cmw. M.thvln Park, MUo1 PC
   tovens, Usa and Wieam                                                3:SBcv-008O1               Rosa Feller Casey LIP
 Stawall. Mçele                                                        3;licv-f 3705               The Lan4er Law Finn
   Iowan, Barbara Jean                                                 3:I7cv-C7116                Bums Charest LiP
    owart Candae and Lloyd                                              3 18’.cv-OOTIl             Potts Law Firm
 Stewart, Darlene                                                      3:t7av-12782                Don Barrett
 Stewart, Deborah                                                       17-cv072B?                 Bums Charesl LIP
 Stewart, Julio                                                         3:f?-cv.0986?      -       Beaslay, Allen, Crow. Methvln Portia, Mile: PC
 Stowtrn Susan                                                          31?cv *ooae                          Allen Crow Melhvki Portia Muse PC
 Stewart, Thomas for the estate of Sarah Stewart                        3;17-cv-109B3               Bums Charesl LiP
     Idharn. Róbecca and Clayton                                        3:17.cv’.0S473              K*te* Specter PC
      ltwagon, Christina and Jason                                      31 7-cv-05307               Ron Feller Casey LIP
     tnntt. Sharron tar the estate of Clara Dean StinneIl               3 l7-cv1$37                 Ron Fsbr Casey LIP
     ockton, Shannon                                                    i7-cv-10183                 BoaMoy, Men, Crow, MeWvin, Portis. Miles, PC
     ocklon. Stephant                                                   3:18.cv.O0678               Potts Law Firm
    bohr, Jukea tar the estate of Joanne Stoehr                         3:17•cv.09531  —            the Center Law Firm
     one Belly                                                          3iB’cv-O0t12                Chapel Smith I Arden PA
  S one, Denise                                                         3;17-cv0B6O                 Hausield
     aner. Jenny                                                        3:17cv.oBØBg                Beailey. Allen, Crow, Uethvin PontI. Miles, PC
  S ovnski, Helene                                                      3:17.cv-11012               Gokienbe*’g Law P1CC
     otozyazyn, Jane                                                    3:17-cv11324                Had McLeU9Mfl a Eldddpe
  S oil, Donna and Colesto Martin                                       3:17-cv-09483               Kitne I Specter PC
    tavor Casey                                                         31’T.cv.12471               Simmons Manly Conroy
    lowers, Anita                                                       3:t7.cv4O?33                Gotdenherp Law PLIC
    tiotiiynda                                                           3 1?-cv.09746              Bs1ay Men Crow Mothvln Portia Miles PC
  Strain, Gladys                                                        3:1?-cv-06663               BeaMey, Allen, Crow, Metflvrn. Portia, Miles, PC
     tasllborg Harold for the estate ol Dorothy Strassberp               3 1?.cv 07880              Slack I Davis LIP
    trooiCarolyn                                                         3;17’cv.08262              Hausteld
    tretj, Melissa                                                       3 17r’01728                Besløy Allen Crow MIhv1n Portia Mass PC
    trtckland, Shirley                                                   31 7-cv08324               The Lanler Law Firm
    from, Bernadstte                                                     3:1?-cv-lhISB              GöklenbatQ LawPU,C            -




    from, Lynn                                                           3:17’cv-11056              The Simon LaW PC
  Sfrong DenIse                                                          3 17.cv6632                urris Charlist LIP
    trong, Rabocca                                                       3:17-cv-13086               Onderlaw CCC
    fróng, Shores                                                        3’l7’cv-01281               Beasley, Moñ Craw, Meihvln, Portia, Miles. PC
      tout, Sarah aba Kecte Laguotle Stroud                              3:17-cvf0216                Beaslay Men, Ctow, Methvln, Portia, Miles. PC
    fraud tresa end Randy Stroud                                         &17’cv 10811               The Lanlet Law Firm
      uarl, Anna                                                         3:f’.cv-13462               Bessley, Men, Crow, Mothvln, Porli. Miles. PC
      uarl, Connie                                                       317.cv-10603                Levin Sknes LIP
      uarl, III                                                          3:17.cv-C3351               Burns Charest LIP
      uciionko’Sparks Jo Mn                                              3 17-cv.06111               3ohnson Becker P1CC
     tumbaugh, Doris br the etateot ElIzabeth Hancock                    317-cv.40472          -     Paul LIP
      umpf, Dotothy                                                      3:17.aV.04544               Baron 8 Budd PC
      umpi. Susan         —
                                                                         377..Q9275                  Beasley, Allen. Craw, Mothyin, Portia. Miles, PC   -




      Urdivanl, Dotalo                                             -     3:1S.cv-01245               3nmans Manly Conmy
     ucliomat, Mlchaal as rep of the estate of Mary Suchomel             3:17.cv-07033               Onder Shelton, O’leary 8 Petersen
      uilvnh, Lecintia and Gary                                —          3:17’cv.09713              kline I Spaoter PC
   Sullivan, Lacinda and Gary                                             3:17-cv-O1?f 3             Golomb I Honick PC
      ulivan, Lorelta                                                     3:1Bcv.00568               Johnsoá Bcker, PI.LC
      uhilvan, William aba y Sullivan                                     3:17.cv-10812              Beastay, Men, Craw, Mathvln, PerIls, Miles, PC
   Summors Susan                                                          317-cv 10817               AshuaflICereILLP
      umnor, Patricta                                                     3:17.cv.08142              AnaMopoub Law Firm
                                                                          3t8.cv-0170$               Johnson tjwGroup
   upia. Eric aba Chryztal Supple                                         3:17-cv-f 0565             Beesley, Men, Crow, Mothvln, Portia. Mlfas PC
   ukø Brock ton the estate of Carolyn $uak                               3 17’cv 10461              Goldenbetg Law PU,C
   uter Dana                                                              3 l7-cv-ocio44             Beasioy Mon Crow Uothvln PortIa Miles PC
   utherlend, Dianne                                                      3:1?.cy.Ø515               Boasley, Men, Crow. Methvln, Portia, Miles, PC
   ulton, Rick tnt torah Hat                                              3:l7cv-10338               Ashcraft I GerM LIP
  Sutton, Shølia kayo                                                     3:17-cv.f02i               The Simon Law PC
  Swan, Judith                                                            3:17cy.02008               kedarBhsskac
      iuietanto for the etiteteet Shockay Cox                             3:1i.cv.1250?              Sanders Phillips Grossman I.C.C
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 45 of 51 PageID: 88



 JFTiTll
 Swnncutt, MchaeI wtie esta of 1;ein Swancutt                              3: I7.v-1 I 1 61    Golaenbeeg Law PLIC
 Swane                                                                     3:17cv-f2286        Dan Borrali
 Swanson. Ftancasanci C)cnaid                                              3:S7-cv-08784       Ondedaw d.C
 Swoaney. Cathy an John                                                    317àQ431            m L.aner Lw Ftm
 Swelis. Elizab4th                                                         3:17.cv-O8?16       Bsasley. AJ4on. Crow. MuLhvn, PMPC
       Peyton obo K3th1Gfl On                                              3:1 ?cv.0B568       Beai)m’, Aten. Crow, Metflvn. ParlIs. Ms, PC
 Swift. Timothy (or Star Swilt                                             3:17-cv-07667       Don Barrett
 SwIar. Ltsa                       -
                                                                           317.cv4g27o         Beai.y Men, Crow Muthvln, Porlis, Utles, PC
 Sydlar, Janet and Andy                                                    3:1 7cv-O5S5        The Laner Law Ftrm
 Syme& Knatina                                                             3:17-cv.06862       The Simon Law PC
 Szwejkowski, Mary Eltan and Thomas                                        3:17-cv.07378       Madki 6 Saltzman LIP
 Tabann4 Jr Bernard (or the estate ot Chrsdns Thbannt                      3 17.cr.12611       $andeta Pfl*pi Grossman tIC
 Tabor. Shotry                                                             3:1 7-ev-1 1344     Hart Mct.aughun a Eldfldo
                                                                           3:S8cv.0W62         t$Epo Sl*okk PtLC
 Tadd&. Kyn end Ruseli
 Taggart, Dora and Jack                                                    3:1 6-cv0Q427       Potts Law Fttm
 Teue Lanorti                                                              311.cv12e22         8*      PhUps Grossman .LC
 Talbolt. Shari                                                            3:1?-cv-06016       Bums Charest LI.P
 Taky. Brenda                                                              31$.cv01253             monaHanlyConroy
 Taftman, Matins                                                           3:17-cvOSO63        Ashorelt 6 Gore) tIP
 Tan. Regina                                                               3r16-cv.OOBOil      GObmb 6 Honkk PC
 Tannenbaum. Lrnda and Howard                                              317-cv.13429        Martm 6 Sa*zmsn U.P
 Tapley. Gregory torthe estate at Kehyy                                    3:17cv’072f 1       Qnd.r haIlØn. OiwyI PeIeaon
 Tapp, Debra                                                               3:17-cv0V265        Beuley, Alien, Crow, Methvln, Perth, Miles, PC
 Taranto. Marion                                                           3:ly-cv.09258       Bushy, Alien, Cmw,Möthvki. Portia. Miles. PC
 renew. Ertko                                                               3: )8.cv.DO9T1      NapeS Shkolnlk PLLC
        Lola                                                               3:17cv,o7e26         Don Barrett
 Tansky, hone and WiSlam                                                    3:1S-cv-00449       Polls Law Firm
  Tate, Veronica                                                            3:17.cv.1082       Ashaaft & Gore) LLP
  Taubig, Patricia Ann by Kim SteIn                                         3:1 ?.cv..10945     Cates Mahoney tiC
  Taucher Ronald obo Linda Teucher                                          3 t?.cv 10104       Baas)ey Men Crow Methvln PerIls Miles, PC
  tauzln. Anita                                                             3:1 7cv-12612       Sanders PNGps Grossman LLC
  Tavender. Shirley                                                         3:17-cv’08fl3       Beley, Ali*n, Crow, Methvfn, PerIls. Miles. PC
  Tavera.Yormary                                                            3:17.cv-122?2       Don Barrett
  Textor Mary Jane ond Paul                                                 3 17.cv à354        Rhotnçold Gluttrm Ruffo 6 Plotkrn LIP
  Ta4oc, Amber                                                              3:17.cv-08695       Goldenbarg Law PI.LC
  Taylor, Amber tot the estate at Rita Luye                                 3:1?.cv.O1P,4       Polls Law Firm
  Taylor. Anastasia                                                         3:1 7cvQ9?31        Onderlaw LLC
  Taylor. Connie for Vie asIde at Norma Brook                               3:IT.cv.12747       Girardi Kaise
  Taylor. Diane                                                              31?-cv40853        Ondortaw CLC
  T%wendo_                                                                  3:1 7cI3l97         Ron Fabr Casey U?       —




  Taylor, Holly                                                              3: l7-cv.12013     Sanders PN$ps Grossman LLC
  Taylor. Jenmter                                                            3:i?-cv.10544      Tha i.anharLsw Firm
  TyIar tot the astute of Rojano Ducrol                                      3:17-cv10765       Bums Charoal LIP
                                                                             3:l?’cv.06558      BasIey, Alien, Craw, Methvin, Podia. Miles, PC
  T!ylor, Melissa                                                                               Simmons Manly Conroy
  Toague, Kathy                                                              3:17.cv1 1286
  Tengberg, KJm Lea as personal reptosentatwe of the estate ot Jody Lynn
  Tg_-                                                                      3:17cv.08380        Ventura Law
                                                                            3:17cv.Q904l        BoasheyAlien. Crow, Methvin, Portia, Miles, PC
  Tenhot, Carrion
  Tenhouten Shorn                                                           3 17-ce 10631       Aahctaft a Carol tIP
  Tarry, Shawna and Glen                                                    3lllcv.00587        Potts Law Firm
               Teresa                                                       3:17.ce-OB710       Bessley, Men, Crow, Metiwin, Portia. Milo, PC
  Tossum, Denise                                                            3:l7cv0$73O         Rushy, Alien, Crow, Melhvtn, Penis. Miles, PC
   hat, David for the estate of Susan Palrna Thai                           3:18.cv-O056        Potti Law Firm
   harp. V,vitm Ann,                                                        3:17-cv-09038       Beasley. Alien. Crow, Methvhn. Portia. Miles. PC
   hayorEre1ne                                                              3 17-cv.09812       Beasley Men, Crow MettIVin Portia Milee, PC
                                                                            3:1 7-cv.086g8      Beailey Allen, Crow, Muthyin, PodIa, Mites, PC
  tgpen, Doyle                                                                                  Johnson t.avv Group
  I higpan. Regorta Ann                                                     3:1?.cv-130g1
    hots, Ranrw                                                             3:lZ-cv-10737       Blizzard Law
   Thomas Joss,a for the estate of Brenda Hurtle Thomu                      3 17-ce 12551       Snders Phillips Grossman tIC           —




                                                                            3:1B’cv-00248       Weder Wallace LI.?
    homes. Joann
    honial, KCthryn                                                 —       3;1B..cv’00237      Bums Chari tIP
                                                                            3:17-cv-13530       Mueller Law Otfit*s
    homes, Lynn
    homes, Mahaline Patricia                                                3:17.cv.08691       fleasley, Alien, Crow, Mottw*t POrtia, Miles, PC
                                                                            3:17-cv.10340       The Lanlen Law Firm
   Thomas. Paul for the estate of Robin Thomas
                                                                            3:18-cv-OO764       LvlnStmas lIP
    homes. Tracy                          -
                                                                      -




    homason, Vtrglnla Marie                                                  3:l7-cv-06020      McGowan. Hood 8 Folder tIC
    hompson .k.. Walter and Crystal and Manim and Wallet Sr                  3:15-cv’08722       Bums Charesl LLP
                                                                             3:17-cv-09033      Seesley, Men, Crow. Metiwin. Ponils, Miles. PC
    hompson, Dabble Kay
    hompaon. Deborah Verdale                                                 3:17-cv-01564       Montroso Law U
                                                                             3:17-cv-1283f       The Simon Law PC
    hompson. Dianne
                                                                             3:17.cv-i 1285     Ashuaft £ Gorel LIP
    hompson. Geraldine
                                                                             3:17cv-12361        The Simon Law PC
    hompson, James ton Janice Thompson-Lott
    hompeon Joann                                                            3 17-cy49252        Seasley Men Crow Muthvtn PorUsMIles PC
                                                                             3:17-cv’.0il030     Beasfay, Allen, Crow, Methvln. Pont:, Miles. PC
    hornpson. Karen
                                                                             3:17-cv.12503       The Isnier Law firm
    hompn. Laaaa and David
     hompeon, Myra tar the estate of Vema Mae Thompson                       3:I7-cv-09629       Golonnb & Hontck PC
                                                                             3 7-cvQ8690         Beasley Men Crow Mathvin Portia M4ls PC
     homp5on) NatalIe
                                                                             3:I7-.cv-1285Q      Burns Charest LIP
     hompson, Suo Ann
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 46 of 51 PageID: 89



 PIantIff                                                                  Casc No                                PIntttf Ccunscl
 it1vm_pbup   OUfl                                                         :17avbO                                Wmmons Hn3yConroy
 Thampsan. SyM                                                             317-cvO9O26                            Burns ChureslLLP                                    ..




 Thorahon Sisan                                                              17V 12461                            JOhflSOflkflT PU.C
 !horpe Vóa Ivy                                                            3:16cv-O8B27                           BEwon & BudU PC
 Tibbe(, Sru                                                               3:17-cv.4O42                           GOkber Law PLtC
 Tlor DaneUe for the astute of Conoetla Dorsey                             317-cvf 0165                           Gpbmb & Hanlcfc PC
 Tiflan MeryEaan                                                           317-cv 11153                           Go.nbergLawPLL.C
 Tinoco. Ramona                                                            3:i?-cv-11149                          GokleñberQ LawPLLC
 Thus, Roaalynñe                                                           31Y-cvOa9e7                -           8east.y,Aen. QrQw, MeUwn,       PerUs, Mites, PC
 Tobfri. EitzabaUi Ann                                                     317-cv.09023                           8.asby, PJten, Crow, Methvln,   Porils. Mite.. PC
 Todd. Oewty Twm                                                           3:1 v-O266                             Busley, Men, C.ow, UUw1n,       PorUit, MIt.., PC
 Todd Chraslne                                                             3 1?-cv 10773                          Beas)ey Allen, Crow Metftvln    Perils Mites PC
 Todd Emma Jean                                                            317 cv’O?04                            Sums Chutest UP
 Todecheene. Carol                                                         3:17-cv..12832                         iBr.s)ow& M*rod
 Toiten, Sandra, Susan Smith. Ralph Smith and Janet Posey tot the estate          -




 of Sarah Murphy                                                           3 17.cv 11647                          Natrteon Devie Stealiloy Morrkson Jonas PC
 TdcØ. Sophie                                                              31S’cvO0322                            Ondatlaw C.LC
 Tokver, Michelle                                                          317-ov4)6733                           The Skeen Law PC
 Tollari, Patricia and Aol                    -
                                                                           3:1S.cv.01292                          Nasa Cancelitere Btennv
 Toalvor, Ruthie eaIaw and Paul Tolliver. CaiUy N1004o Cotfman. Sierra
 Cheyenne Toillver. end Denime Alexus Toillvor                             317-cvO276                             Steve Merfltt
 Thrnnl, Amy                                                               3:1$.cv-0056$                          Johnson Socket. PLCC
 Tompkins. Bonnie obo Dalores Wt.se                                        317-c*0B41$                            Se.st.y, Men, Crow, Methm, Portia, Mba, PC
 Tompkins, Virginia                                                        3:17-cv.O733                           Ondarlaw tiC
 Torn. Sandy                                                               3i6.cv.01201                           Simmons Hanly Coorpy
 Tories, Nivia                                                             3;17-cy-06713                          Thoimon tw PC               -




 Tokln, Kathy Lee                                                          3:17’cv-12237                          Besahy, Men. Crow. MaihvhPothI, Miles, PC
 Totos, Karen                                                              3:17’cv-05488                          Beasley, Allen, Crow, Methvin. Patti.. Miles. PC
    ownsnn, Nathan obo Lenom Townsen                                       317.cv40583                            Busky, Men, Crow, Methvtn. Perils, Mites, PC
 Trapini. Sylvia                                                           317.4f 1409                            OndertawLCC
 TreadweI Unite                                                            3.1S’cv’O3348D                         HWMcLaughiln & Eiddde
 Treadwall, Linda                                                          3:16-cv-09495                          Hart UoLauhhn & Eldridçe
 Tremby, Jane                                                              318.cv.00570                           Johnson Sacker, Pt.LC
  Trammel, Timothy aba Deborah Bay                                -        317-cv-O52                             Bcas1e. Man. Crow. Methino. Patti.. Mites, PC
  Trenl. Sherry                                                            i 7’cv45Th3                            Qnedsw U.C
  Tribbie, Gloria                                                          3:13-cv-01310                          Johnson Law Group
  Instant. Phliomena Sheny                                                 317.cv.1.0492                          Beasley. Man, Crow, MeUwin, Portia, Mites, PC
  Trogdon, Barbara                                                         3:17.cv.06687                          Beasley, Men, Crow, Mathvin, Podia, Mites, PC
  Troop krIsten                                                            3 17’.cv 1QB7              —           GOlerabS Honick PC         -




    rout, Amenda                                                               7’.cv-133 ii                        Robinson Calcagnie, INC
  Trover Carolyn Sue                                                       3;17.cv.09021                           B.asley, Allen, Crow Uathvin, Portia, Miles. PC
  Trudeau, Judith                                                     -    3:17.cv-D9OO                            Beasier, Abe, Crow, Methyin, Patti., MItes PC
  Trujr$, Heather                                                     -    3:17.cv4B$G7                                11eV Man, Crow. M.Uwln, Patti., Mites, PC
  Trupia, Lillian                                                          3:1 Z-cv. 12456                         Senders Phillips Grossman CCC
  Thckar Catollne                                                          3 1 7235                                Sesaby n, Crow Metiwki Perils Mites PC
  Tucker, Crystal far the estate of Judith Johnson                         3:1 7-cv-109?Q                          Ashcteft & Gate) liP
  TuckerScott, Dorothy                                                      3:17-cv.13654             -            Onderlitw ICC
  Tucker-Walters, Andra                                                     3:1 7-cv-07863    -                    Ross Feller Casey LIP
   Turk. lorraine                                                           3 17-cv-08210                          The Larder Law Firm
  Turner. Beknde                                                            3:1 7-cv-06P2                          Don Barrett
  Turner, Karen                                                             3:18-cv41215                  -        $eaaiay,Man,Cto%Me(hvin, Petit., Mites, PC
   Turner. Margie end Hoble Turner                                          ole       -                            nla
  Turner. Michelle                                                          3:17-cv•03182                          Ross f,$i’ Casey tiP
     ttte, Barbara                                                          3:17-cv-f 2321        -           -    Don Barrett
   Tytee Cher)4 Ann                                                         3 17.cv.02008             —            Johnson Becker P1CC
   Lime, Madrgoi                                                            3:1B-cv-00571                          Johnson Becker, P1CC
   Urnilout, lorry rot me estate of Ponny Umilost                           317.cv.12745                           GUard) ICeasa
   Upchurch Michelin                                                        3 17-cv 01851                          Onclor Shelton Oleary a Peterson
   UyMlchutta                                                               3 17-cv42451                           Sandor Pltl*p. Grossman ICC
   Uribe. Sharyn (or Danita Lube                                            3:1 7-cv-13630                         Don Barrett
   Usher, Debra and Raymond                                                 3m18-cv-00037                          PoilsL.w Firm
    Jyomura, Stove aba Sonhur Yaun Uyomura                                  3:1 7-cv-10208                         Beasley. Allen, Crow. Methvin. Portii, Miles. PC
   Vaccaro Pa                                                               3 )7-cv-Q$Q48                          Ashctaft 5 Get) LIP
   Val5bcn. irauI tar lhr, estate of Edna Vaisben                           318.cv.00759                           Potts Law Firm
   Vikiiz, 1g,iaclO, foi toe estate of Maria Cuisa Canlu                    3:11’.cV-l 1q01                        PaUs Law Pinn
   VetenUna, Juanita                                                        3:17-cv-OT?74                          Onder, Shelton, Oloarya Petotson
   Valentine Shrttuy                                                        3 17-cv 1Q488                          Baaiey Allen Craw Methvln Perils Miles PC
   Vullan, Ana and Vito                                                     3:17-cv-07080                          The Simon Law PC
   Vure                                                                     3:17’cv-0644                           Potts Law Firm
                                                                            3:1?-’cv-09606                         The Canior Law Firm
        arvo,t,Sh                                                           3:17-cy.03085                          Johnson Becker, P1CC
  Van t)oren, Contanca                                                      3:17-cv-12367                          Onderlaw 1CC
  Van HOulari Emily                                                         3 17-cv 13555                          Ondettew ICC
  Van Voorhis, Roger        -
                                                                            3:t7-cv.08893                           Potts Low Firm
  Vandat, Deanna                                                            317’ev.09180                            OndertawU.C
  Vandanbroeke. Ashley                                                      3:18.cv.006?2                           Johnson Becker, P1CC
  Venderachnaf. Evelyn                                                      317-ct.12653                            Don Btril
  Vanela, Miuhelle                                                           3:17.cv-13856                          Ondetlaw CCC
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 47 of 51 PageID: 90



 1flITi                                                                                                                     fIlI[4cwiTTn
 Vanocunen. Exnlty oboCheryje Elizabeth Bacftoki                              3I7cv-08579                                Beasley, Allan, Crow, Mathvln, Patfil, MUon. PC
 Vannoy. Sandra                                                               317.cv-07974                               Wilson Law PA
 VrinNurdon Laurie                                                            3 1?cv 13015                               Boasley AUon Crow MeUwin Pw1la Mlb PC
 Vanovar, Totreaa                                                                 3:17.cv.06791                          The Simon Law PC
 VanPeQe. Debra                                                                   3:17-cv•09722                          B.asfey, Aen, Crow, Mthiif, Portis, MUes, PC
 Vargo, Dawn                                                                      3:17-cv-13857                          Ondarlaw tIC        -




 Varian-WilUame, Both                                                             3:1?cv-067 12                          The Simon Law PC
 Varnirdo, Jr., Otis for the estate of Carolyn Varnado   -                        3’17-c’-12614                          Sanders PMbp Grossman tIC
 Varnauskas, The MarIo                                                            3:1 ?.cv.08365                         Beasley Men Crow, Methvn, Perils, Miles. PC
 Vamer, Kathy                                                                     3:l7-cv-12695                          Morei Law Firm PLLC
 Varvil, Michael oDe Constance yarn                                               3:l7cv-OB563                           Beasley. Man. CrowS Mefhvrn, Perils, Miles, PC
 Vasguez, Deborah                                                                 3:17cv.O69?5               —           The Simon Law PC             -




 fqez Enikta                                                                      3:lS.cv.01265                          Simmons Hanly Conroy
 Vasquex. Patricia                                                                3:17•cv-12605       The Simon Law PC
 Vasquez. Soalda Mercado                                                          3:l7.cv.12570       Sanders Phelps Grossman LLC
                                                                                                         —




 Veal, Samllya                                                                    31?-cvO9232         Beasley, Men, Crow. Mathvln, Portia, Miles. PC                               --




 Vega, Fellcla                                                                    3:17.cy’.0Q17       Baasia, Alien. Crow, Memvln. Perils, Miles. PC                           -




 Vega, Lorraine                                                                   3:17.cv-10711       Walton talken Foster CCC
 Vegas, Uborli for the estate of Pau Bohnon                                       3:1 7-cv-10130      The Lanler Law Firm
 Vera. Tonya                                                                      3:1cv-OOS76         Napoli ShlwlnIk P1CC
 Vordin, Dorima                                                                   3:17cv.C798O        Mhcmft & GrILLP
 Vermilion. Mora                                                                  3’IB-cv’00284       Hauslold
 Vossels, May                                                                     3:?’ov-122          MoreS LawFlrm PLIC
 Vice. Brenau                                                                     3:1 7-cv-09016      Beaslay, Allen, Craw, Mathvh, Portia. Miles. PC
 Vlckonrlatt, Carolyn                                                             llcv.054 1%         Ondorlew tIC
 VIctory, Tabitha                                                                 3:17-cv-10909       Ashcrah & Gore) LLP
 Viani, Jacky                                                                     3:17.cv-05?O?       Motley Rica CCC
 Viadila Il, Roy for Roberta Valela                                               3:17-cv-00512       Bums Chateet tiP
 VIsenuove, Chantol br the estate cC Marlyn Bastodonbeck                          3:1 T’cv-12463      Sanders PhilIps Grossman CCC
   neon). Janlca                                                                  3:1 ?.cv.08674      Raasiey, Allan. Crow, Mathvin, Portia, Miles, PC
 Vitals Bntl                                                                      3 1 T-cv-12354      MoreS Law Fllrm PL.LC
 Vosgien, Cede                                                                    3:1?-cv09766        Beasley, Allen. Crow. Methvln, PortIa. Mtlea, PC                              -




 Waatdanburg. Nancy                                                               3:17’ct-0S356       OndertaW CCC
 Wade. Yvonne                                                                     3:1 7-cv-02775      Burn. Charest LLP
 Wagonknecht Vanana                                                               3 TScv.0U26-FLW LHG Saron & Sudd PC
 Wagner, Catrina                                                                  3:1S-cv-O1%77       Simmons Hanly Conroy
 Wagner. Ellzabeth                                                                3:1S’cv-01732       Johnson LawGroup                            -




 Wagner. Emily                                                                    3:17-cv-10090       Beasley. Men. Crow. Methvln, Portia, Miles, PC
 Wall. AnWO                                                                       3:11.cv-091’06      B.asley.A$n, Crow, Mathvln, Portia, MIles, Pc
 Waite, Nancy                                                                     3:17-cv-09700       Beastey, Allan, Crow, Methvln. Portia, Miles. PC
 Waken-Hall, Caroj                                                                3:17’cv-12616        Sanders Phlla Grossman LLC
 W&dman, Susan and David                                                      -   3:17-cv.05391        Kline & Specter PC
 Waflcer. Bertinda                                                                3:1?-Cv-10132        The Cattier Law Firm
 Walker, Darrell for the estate of Donna Jo Walker                                 3:11-cv.12464       Senders Phillips Gtounrien CCC
  Walkor, Janet                                                                   3:17-cv0 084        ndedaw CCC
  Walker. Colha                                                                    3:IY-cv-0I)694      Baasley, Allen. Crow, Methvmn, Portia, Miles. PC
  Walker. Lisa                         —                                           3:1?.cv-12549       The Simon Law PC
                                                                                                             -       -




  Walker. Mike on behalf at Vicki Walker                                           3:17’cv-06609       UcGlynn Ghason & Mouton
                                                                                                                 -




  W”ndruKutlar and Walter Thomas Walker Sr                                         3 18cv-OO799        POtts Law Firm
  Walker. Vail for the estate of Sharri Walker                                     3:17-c’-f 0323      The Canler Law Firm
  Wall, Rebecca and Sloven Norris                                                  3:1?-cv’08631       The Canter Law Firm
  Wallabitich, Joanna                                                              3:17-cv-06512       John 0, Slloo
  Waflaco,Davi,d,,,                                                                3:17-cv-O150        Hbuih, Habush & Rallier SC
  Wallace. Elton anil Geoe                                                         3:17-cv-1D1 35      The Lanier Law Firm
  Wallace, Shokia                                                                  3:17-cv.030B6       Johnson Bucker, P1CC
  Wallen, Julio                                                                    317-cv-08668        Beastey. AJla Crow, MathvIn, Porlis, Miles. PC
  Wallick, Laura                                                                   3:1 ?cv-1 1022      Goklenberg Law P1CC
  Wadis, Ocewn                                                                     3:t7-cv.121 76      Chllders. Scltluatar & Smtth CCC
  Waft, Gary obo Kathleen Wails                                                    317cv.0e81O         Wilson Law PA
  Walsh, Put tie                                                                   3:17’cv-08665       Boosley, Allen, Crow, Mathvln, Portia. Miles, PC
  Walton. Brian Individually and as representative of the estate of Michele
  Walton                                                 —                         3:18-cv-O080Z                             Blizzard Law
  Warnack, Dawn                                                                    3:17-cv-12663                             Napoli Shkolnlk P1CC
  Wamaloy. Bonnie                                                                  3:1 7’cv-ltf 18                           The Lanler Law Firm
  Ward, Coil                                                                       3:17.cv-10461                             Beasley. Men, Crow, Mothvtn, Portia. Mites, PC
  Ward. Valerie and Polar                                                          3t7-cv-1OS14                              Golemb& Honick PC
  Wordy, Annelto                                                                   3:17-cv13i20      -                       MoreS Law FIrm P1CC      -




  Warn Theresa                                                                     3 iB-cv-0G$68                             Potts Law Firm
  Warner. Lloyd obo Denise Warner                                                  3:17-cv-0855g                         -   Beasley, Allen, Crow, Methvin, Portia, MIIOSLPC
   qpn. Julia                                                                      3:17-cv.12370                             Ondertaw CCC
  Warren, Sandra                                                                   3:1?-cv-08605                             Beasley, AlIen, Crow, Methvln, Ports. Miles, PC
  Warren Susan                                                                     311.cv 13310                              RobInson Calcagnie INC
  Warshawsky, Beverly ønd Robert                                                   3:17.cv.06986                             The Simon Law PC
  Waryas, Pamela                                                                   3:i?’cv-11738                             Ondartaw tIC
  Waahlnton, Darlene and Charles                                                   3:1 7-cv.08864                            The Canker Law Firm
  Washington. Shanedra                                                             317-cv.12710                              Don Barrett
  Wttrd, Pauletla                                                                  3:lil-cv’00604                            Gobmb & Honick PC
  Watltkis AntoInette                                                              3 11-cv.09231                             Beasley MeiCrow Metlwln Portia Miles PC
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 48 of 51 PageID: 91



 TnTll;                                                                             .T!;Lfr
 Walklnb. Jerr Lynn                                                                 317.cv-Q6fi8                    B.a,Iey *iIenCmw, MeIhV, PorUs. MiIe, PC
 Watson. Erka                                                                       3;-OO325                        ndaiLLC
 Watson. JQyca                                                                      3:17-cv-Q162                    Ondew1LC
 WaOn. Nawui aba BronOa Grftm                                                       31?cv46556                                  ón, Cw. Uthvk Potils. MIi PC
 Wauanl__                                                                           3:1?-cv-07282                   Johnson Lsw Group
 Waiis. Laura and Jn                                                                3:ia-cv-01502                   ROss F.rQase’L(.P
                                                                                    3:1 7-cu-S iDea                 m Sqon
   92!!L°WL
            Sharon          -
                                                                                    3:17-cv.09681                   SEey. *]ian. Crow, Msthvh, Po.ile Mites, PC
 Wonthota, Alice Maria Party for (ho estate of Salu irone Morgan                    3:1?-cv-12573                   Sand.ts PhSlps Grasimen ICC
 Weaver EOont       —                                                               3 17-ce 12635                   Mdru. WagslalPC
 Webb, Karyl                    —                                                   3:1 7-cv-D?661    -             Gobonberg Law PLIC
 Webw, Cyndu                                                                        3:17     O776                   Sums Charest UP
 Webster. Angola tot the estate of Vicr<iu Shuaron                                  317-cv-12Y53                    Paul UP
 Webster. Jande an J Webswr                                                         37-cy.1De4O                     The Canter LawFIVm
                                                                                    3:llcv-05654                    Chitdets, Schlueter 6 SmIth ICC
 Weddingion Matter for the estule of Vivian Wedgton                                 3 17-ce 10261                   Gotdenbaq 1w P1CC
 Woin, Nancy erd Scott                                                              3:17-cv-0a593                   The Lnlsr Law Firm
 We net.     boria                                                                  3:17.cvO9S32                    The LentetewFwm
 Welsberçj. Abbie and Milr.hot                                                      317-cv.O6513                    The Simon Law PC
 W&egarber, Je                                                                      3T-cv-($90                      Beasley, Men. Crow MeVwk Porite. MIteL PC
 Weiss. Anne Mario lot Carol Marw Gromaski                                          3:17-cv-1231B                   Don Burreu
 WamtonWu1isobo Palticlu Weiss                                                      317 cv 044                      Beastoy Allen Crow Mathuin Pdis Mites PC
 Watch. Barbara                                                                     3:17-cv-0a229                   Beasley. Allan, Crow. Melhvin, Pants, Mites. PC
 Woti,ToiiDi_onaOianu                                                               3:17-cv.03139                   Ross Falter Casey LIP
        Jamb                                                                        3:17-cv-131 14                  Moralli Law FIrm P1CC
 Wets, Luclonne and Lee                                                             3:17.cv-05315                   Pelts law Firm
 Wets, Margie                                                                       3:1.cv-O7U93                    Sums Charest LIP
 Welts Michael for the eState of Naomi Welii                                        3 17-ce 1120                  Simmona Hanly Conroy
 Welts. Miw and Ginger Welts Ponninglon and Jonathan Wells                          3;17-cv-0647D                   law FInn ot Ror Rocky Walton. PC
 Netter. William tot the estate of Carolyn Wettet                                   3;17-cv-08166                    Morgan 6 Morgan Morgan 6 Morgan Complex UUgehort Group
 Wengotl, Kri1fna                                                                    3:t7-cv-1186S                   Potts Law Firm
 Werthen. Silt foe Pamela Werthan                                                    3:17-cv-O$61f                  The Canter Law Firm
 Werther, Caroline and Daniel                                                        3:f7-cv-08736                   Levy Saldante Finney & Rubenstain PC
 Wesley, Siephanle                                                                   317.cv-126S8                    Moms Law FkmPLLC
 West. Jane                                                                          3:17-cv..0855a                  Beasley, Man, Crow, Methuin, Perils, Mites, PC
 Wait, Myra                                                                          3:17-cv-02604                   Johnson Becker, P1CC
 Whalen, Cathy                                                                       3:18-ce-Of 356                  Johnson Law Group
 Whalen. Ktmburty                                                                    3t17.cv-06716                   The Simon Law PC
 Whalloy, Norma                                                                      3:17-cv-07325                   BeIay, Alien, Crow, Mathvln. Porlrs, Miles, PC
 Wheeler. Shea Ann                                                                   3:1 7-cv-09675                  Beaslay, Men, Crow, Mafhvin, PeniS, Mites, PC
 Whelan, lcrisllne                                                                   3:17-cv-10202                   Beasley. Alien, Crow, Malhvln, Prirs, Mites, PC
 Whiiiane. Mickey                                                                    )17-cv-09651                    Beasloy. Allen, Crow, Mathvin, Porbi, Miles, PC
 Whhtaker. Bobbie                                                                    3:17.cv-04834        —          bum Simes LIP
 Whaakor,Chaau for ma estate of Jce Whilaker                                         3:17-ce-i 1430                  Bums Chatesl LIP
 Whitaker. Deborah and Jon                                                           3:i7-cv-1083&                   Ashcrafi & Gotet CLP         -




 Whbtaker. Diana                                                                     3:I7-cv-09638                   Beaslay, Men, Crow. Mthvin.Porllk. Miles, PC
 While. Becky                                                           -            3:17.cv-13116                   Moreti Law Firm PLLC
 While, Connie                                                                       3:1B-cv-00573                   Johnson Becker. P1CC
 White, Cynthia DIana                                                                3:1 T-cv-09634           -      Beauiay, Alien, Crow, Metnvln. Perils, Miles. Pc
 While, Gaseconer                                                                    3:iT.ce-12598                   Don Borrelt
 White, Janet                                                                        3:1 7-cv-08774                  Onderisw LLC     —




 While, Jennifer and Konnth                                                     -    3;;7-cv-11423                   Kline 6 Spector PC
 White.                                                                              3:17-cv11303                    Ashcraft & GorelLLP
 White, Juunit                                                                       3.’17-cy-12466                  Sanders Phiapa Grossman ICC
 White, Lisa                                                                         3:17-cv-09631                   Beaaiey. Allen, Craw. Uathvin, Portia. Mites, PC
 While. Nlnu and Gotaki_______                                                       &1?-cv-1O*9?                    Ross Feller Casey LIP
 WhoRonpa                                                                            3:17-cv.131 61                   Levin Simes LIP
 White. Sandra                                                                       3:17-Cv-09085                   OnderlawU,C
 White. Shoona                                                                       3:17-ce-I 1322                   Hart McLaughn & Etdndqo
 Whitocotton, Randat Scott, for the estate of Brandy Michase Canton
 Whitecotton                                                                         3:17-ce-I 1028                   Lirvin Simos UP
 Whitonunsi, Mary                                                                    3:17.cv-09778                —   Golemb & Honick PC
 Whilfield, Michael for the estate at Sunja Kay Whidield                             3:l?-cv-11442                    Potts Low Fltm
 Whiltiuld-Glfrnare, Nakia and Aiuilon Giimoto                                       317-cv-10149                     Golemb 6 Honick PC
 Whiitey,Morceous obo Maret Whiusy                                 --                317-cv-07154         -           Boasloy, Allen Crow, Methuin. Poflis, UlteL PC
 Whifloy. Wilma                                                                      3:17cv-131 17                    MoreS Cow Firm P1CC
 Whitman Brenda                                                                      3 17-ce 09224                    Beasloy Allen Crow Mathein Podia Miles PC
 Whilman. Linda                                                                      3:17’cv’09223                    Boasloy. Men. Crow. Methvin, Portia, Mites, PC
 Whitnaor,, Arthur lii obo Evennu Whilmorts                                 -        3:17.c’w-08447                   Seasley, Alien, Crow, Moinvin. Portis, Mll.s, PC
 Whitson, Mickey tot the estate 01 Cynthia WInston                                   3:)7-cv-09588                    The Canter Law Firm
 Wnllt, Tracoy                                                                       3:17-cv.12469                    Sanders Phihps Grossman ICC
 Whiltun, Tummy                                                                      3:17-cv-12617                    Sanders Phibpi Grossman ICC        -




 Whobrqy, Bottnga                                                                    3:I7’cv-13761                    Beuey, Alien, Craw, Mathvin, Porli*, Uitea, PC
 Whobroy, Sarah                                                                      31 7.(i99                        Motley Rico ICC         —




 Wicks, Mirens                                                                       3;15-cv-00648                    Botna Cliarest LIP
 Wiener, Rucheltu                                                                    3:17•cv.11251                    Ashcralt&Gerel LIP
 Witnlkalnon Debra                                                                   3:17-cv12497                     Den Barro(1       -




 Withanks Cole, Patricia                                                             3:17-cv-l%618                    Sanders PhIlips Grossman ICC
                                                                                                                                                   r)J4 UOOdaLft!4
                                             d77 I’3Z Wfl8                       cL969LC
                                                                                                                               —

                                                                                                                                                                    uoitiuaq
                            VT1 ‘°PI           POOH UMD                         5c6oA.L C
                                                                                                                                                puo pun uojt                 niy
                                           WJhI    JOfuel eq.i                  zgL-.zC
                                                                                                                                                          efl                nuj
                                            :,dMll tOW$ *3j                      69O.A3.L:t
                                                                                                                                    —   —       —*-
                                                                                                                                                            trns’s sJflPJM
                                       d1 iSOO V $IUJ4V                         ;LQ9O A j
                                                                                                                                                 t)Ir )U? UIJ                JØIWM
             g   nuor uoepio          epse ee UOsPICH
                                       ojeL1ey
                                                                                                                                                        OJfltIIeDJIUM
                                        dii Semq SWfl                                                                                                                Ufl
                                            dnoiurj uoeuor
                                                                                                                                                         IIU(3          PRO1UM
                                                   ene4                          9ZSO A3-LL.C
                                                                                                                                                        ,P11LtIO1           1BZUJ%
                                           WJ Me JD!U!1 Ii                          OALIC
                                                                          -      LQ99OL1V                                                       UOU PUO U1OU1
                                           34 M*1 UOWS U
        3d ‘JYt1 flJO4 UiLU•N M013 UUV 1EDS
                                 —
                                            34           UOW     lJ.                                                                                     ‘1 OiOUPM
                                                                                                                                                         8PUO)
        3d          SILO4 UAqtOV M013 UeV S1Ofl
                                           WJ Mel JGtUV1 *I                      OOOAZC £                                                                SP4 J#18Ot41M
                                                                                                                                                    UIS0JQWV Apaqwj
                                             417 )eoJet3 SWflJ                   CPOO’1LC
                                                                                                                                        03
                                           d17 10319 t
                                                  PNJ3         O)1PlS                                                UOSMI7 1JU*J 10Lfl3 $0 fl10S0 lLfl IOJ 03pu89 U0S$M
                       Udesor, S0)IINS
        3d SIff4 1UO3 UM$10 M0)3 uejy AP180                                      IZeOAz-LI C
                                                                                                                                                                    h10J     U011fM
        3d 10PV4 Sl40d UMLfl0 M043 UG ‘Lo1 38                                    OVS6QAtLC
                                 y                                                                                                                        10*a30Y4 UQS1$M
                                     Uopiy V LWWS E0dd0313                       LtOOA-8tC
                                                                                 £91LOA-LIC                                                                 a6,ua uos
                                                417 lsOJOq3 1UJfl
                                                  5eR tuqa                                                                                                 esrnbo U0111M
                                     3N1
                                                        Mtfl eJr1flrn            oQo-A-gt:                                                                            U$3 U0S/
                                                jSiJWiiujIW                                                                                     Ase pue eoqoã uo11IM
                                      AOJU03 AIU?H CUOWW!S                                                                                                          Apui3 UOSfl
                                         3oM7 OWIS liii                          £SLYOA$-41C                                                                1111’8 U011iM
                                            WJ!j U07 J0UI7 U                                                                                                        011W UQOJIM
                                                   SOUJI$ U$a1$                      QA3-It                                                               $0pU0J OJCWJ!M
                                            —     471
              S0$fr1j ‘Sfli04   U?AL4I#$11 M023 U0$f’ AOI000B                    9Ql-A0.Z1c                                                                           I°1A S$$$IM
        3d                                                                                                                              £q spoo/ ioj     pus et         JO] 11IM
                                         3114          sn’o
                                                                                 OLUOO.Ai$C                                                                           00t 1$IM
                                             3i]p0lB JOIL$08
                                            wij MJ ecuwl ou                                                                                                           A;og
                        U0130104 V Al8tIi.O UOWKIS )LWUO                         O89QA3IC                                                                            !V        ‘501M
                                                                                                                                                        oiUuaOr UOIWOJRIM
                               3d MI9 UOUiJ SILL
                                                                                                                                            -        1e3lqoo UGSW0$JIfi
         3d 1IJ4 S!P04 unqJeJ U033 I1óSJSeS9
            ‘s ‘910d UJMW1V MOJ3 u .(aJse                                                                                                       $6is3 U0sJ0pWSUt0$$tM
                                                     05043 £OUSJ9         ttgtO-ALCC                                                                                        1UJI3I1M
                                                 6ISQUJSM ‘H 3$J3 DH1-MiieCCSO-A2-9H                                                    (JuossnoL 0z13) Aomg
                                                                                                                                                          UJPUO 5W0J?M
                                                dii 1Sa11133 tUiflfl
                                                                                                                                                            -UU SWltM
         34 S5JI$ fl0d LJ!MIIm              M013 USIJ AJSsefl
                                                                                  t4goALLt                            SW13JM Of Ae 10       0$5JS0 04   OI ijeqo ‘ILUWJM
                        zI1041O V 1I0J)I           UP$1IM R01S16V
                                                        iqur mU.                  IPtOA0LtC                                                           sql3N SWSJ$IM
                                                  3d PPnB V UOJO8                ,L6gO-L1:C                 SWSIIflM ] J5W1 OIBtO pUS A5SflPJAIpUJ PUOWAeJ 5W0IIM
                                                                                 LgVOL3LIC                                                                    SIJIIIN ‘SWUIPIM
         3d Eqq ‘111304 ‘UJMtICW MOJ3 UQ
                                            WjJM*,        auei sql               £Q11o--tt:C                                                             OflblU0$4 StU03M
                                                                                                                                                         uuv icicvi          SWOIIM
                                                     oil eppu                    U3eI c
                                                                                                                                                            0131c1)4 SWSSJM
                                                     rno,sq sung                 680--LLC
                                                                                                                                                   -     AIJOqUJI)1         ‘IWSIIM
                                                     311 Msp*puO                 g9IeGAa-LI:c
                                                                                                                                                           BJLJU4Ot IWRrnIM
                                                     317 MSIJSPUO
                                                dnoi MS$ uosuqoç                                                                                          01JGU5f ‘SWO1IM
                                                                                  Lggo-o-Lt:c                                                                       SU13t     W0$IIM
                                                34 M81 U0WJ SILL
                                                                                                                                                             0t0JJ ‘SWUISIM
                                        3)74 WJ) M0) IS10
                                                                                  969t-A3-LIC                                                               UOIQH ‘sweul!M
                                            3114 )JJtfloJJq 0d8N
                                             UU7 MW iSJUr) Iqj
                                                                                                                                                           uooioj $W0M
                                            ‘MOJ3 USIIY AG$SSIfl                                                                                       UUOf OuuO(] ‘SWeIp
         34 lOfl      ‘3(1304   UIA4JOI$(
                                                        rn msepug
                                ‘u(Aq)ay$ M043       USJJY ceJsseg                ccggo-tcc                                                                alqqoaii,M
         3d saIwl snou
                                                                                                                                                          eUU10 ‘SW0t)Jf
         3d ‘s0111 $11304       Mfl5V ‘M033          J0JIV A8I3eI9                9OZLCC
                                                                   SJ1J                                                     At(CflPMPUI ‘JU0H ‘°t        (OO1 PU SLIIOI3!M
                                                                                   9LOtLC
                                                                                                  s0(6noQ pSJB PUS   ‘3w0JM   3UU   AqJB JO O(050 34       0( UIBO           swOpJ(M
                                                    U0)leq      3IPUO             CiLLOP0’L1 £                                                             3ll4(u3           cwLF$JM
                         U0$1113d    V A5$1.O
                                                     317 Mlt$e*UO                 SC t--L:C                             UOIBtUtJe9 830A JO 0(3130 041
                                                                                  QSOLO-A-1L:C                                                           O8         3iL’ swur
—                   0114   $)SUI 1  P3S40!) 10 IOOWO M53
                                                                                                                                                           UJOJ33 3W0((q,
         3d 1S4J’4 Jl3d       U(A41SJ MOJO ‘USIj A811SSS
                                                   UOJS                                                                                                         ouuy 0WSIM
                                                  3d PW’8 V               9J47 M74-69gO41JL C
                                                                                                                                                                -    IlP3Bk%J SI1IM
                                                W1J M11 flJUfl) lU]               tO9SO-AL1C
                                                                                                                                                              5IU0flf SUp(!
                                       dli 1W843 SWP9                             C$LOA3-L1tC
                      31110d U1M11?4 ‘M033 ‘UW                                    Q9CC-’O-j1C                                                                 W1( ADJIM
         3d
                                                                                                                                                          —
                      3d tNwp$09 JI3JSW PW1IPSH WASS                              6L8O-LI £
         34SS4Jy ‘5(1304 U1M4IflV M033 U011V ‘e1SsQg                              zLgeo.A,.zL:c
         3d w1 ‘111104 ‘U(I%4tPrJ ‘M033‘Uer ‘M(SSsg
                                                                                                                                                        4030c(OQ            UOSJOPI!M
                                            -     317 MSPSPUO
                                                                                  CO9ORLIC                                          PJJM SUOIOION       pUP ‘JJM U11J$IUJIN
                                            dli J439 V
                                                                                                                                                               3(1U53 ‘J0(M
                                                           .                                           ‘)PHM 43(4.11] PUS 0P11M 0IC$CJ013 $0 3(0)3501(1 301
                                ‘U1A4$D M033 ‘UO3j e01SSS9                                                                                              oUtJO)J 0307 ‘wnq
         3d 50(((4 9(1104                                                         B6Ol-4LLC
                                             477   J0109       UJ45V              8OA7-LCC                                                                          5Ww3 uJoqJM
                                                 h111,.LJ1flM11AI1                     •11L1                                                                                  !1Iuflt.
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 49 of 51 PageID: 92
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 50 of 51 PageID: 93



 tJTTTT;                                                       •Etn
 WW)tOW, OebGmh                      .
                                                               .3lScv*OO31               O4.itiLLc
 Wftrnor, Efloan and Frank                                     3:1?-cv.09813             The Lanlet Lw Firm
 WUoeen CryUdoboCkdyAimitrong                                   3j7.cvO9442              BAllon.Crow Methvn Póiis Mlis PC
 WiiLwOr, Donna                                                 31Bcy.D1485              Johnson Law Group
 WOhIOKL Jeanne         •
                                                                                         Rosi Fear Csy1.LP
 Wohlera. R&ph br the eslato of Thekna Wohlets                 3:17-cv.12749             GJrvdI Kesie
 Wojcicld Joe obo Chdsdn. feIer                                3 1?cvO856O               8auey AIen Ctow Mothvn POrIS Mites PC
 WoJnr. Qevd tor the ostoto at Mary Wc4nr       •              3;17-c-Jf141              Godenberg Law PLLC
 Wofl. Michael (pr the esa1a pITheqsa Aihart                   3:17.cv.3496              OIddIWU,C
 WcI(o. Cimloe                                                 1?-cv.f2819               8nd.rn Phps Gronrnen tIC
 Wore. D.bOtah                                                 W.O’OQ83T             •   8easiey Akn CrowS Methvin. Potii. MIes PC
 Wote Dunne                                            -   .   17.c.OO9O                 Oneraw Ll.C
 Weffe Mary                                                    3I7cv.0513f               ThsOndetLawFlrm
 Wong$urnu&, Corolla for the estate of Esther Haslal           3:llcv-12751              Glrerdl Keexe
 Wood Joanna Elaine                                            311.cv-O533               8ea1ey AilenCiow. Mernvln, PorUs Mibi. PC
 Wood. Theodore                                                317-cv09734               Ondotlaw UC
 Wood Toni                                                     317.c.OB645               BeasleyA*en Crow Methvn PortIa Miles PG
 Wooce*, James for the estate of Sherry Ann Woodail            317-cv.O568               Potts Law FIrm
 Woderd, Frenetne                                              3I7-cv48S34               ThOfldert4WFkm
 Wood’Donaloti, Donna                                          3:17’cv-12620             Sanders Phillips Grossman tiC
 Wooden Esther and BIli                                        3 d-ov.00761              Levitt Sims. LLP
 WY JacqtIMe                                                   3 1?-cv-08647              Beaslay Allen Crow Mathvln PortIa Miles PC
 Woodruft, Cindy                                               3:iS.cV.01514             JohnSon 13w Group
 Woods. Mute                                                   317.cv-13f 18              Moralil Law Firm PU-C
 Woods, Donna                                                  3:l7.cv.09518              B.aalpy, 4’Jln, Crow, Malhvin. PortIa , MIleL PC
 Woods, Karate                                                 3:17-cv-13859              Ond*rlsw CCC        -




 Woods Mitha*e                                                  311 CV.08T7B              Ondod*wLLC
 WoóIdrldga, Marl                                               3:17-cv-08424             The Lanlor Law Firm
 Wooff Mary Jo                                                  3:1 7-cr 08793            The Larti r Law Firm
 Wootiver. Connie                                               3:17.cv.10765             Boasley4 Allen. Crow. Methyl, Perils, Miles, PC
 Woomor Kim end RIckla                                          3 178625                  the Lanher Law Firm
 Worlay, Steven for the estate of Kilo Wortoy                   3:17-cv-12718             Ondertaw CCC
 WrIgh1 Cherte. (Or the estate of Ida Marie Wright              3:18-cv-00581             Potts Law Firm
 Wright. Dianne                                                 3:I7-cv-1156              Ashcreft & Gerot LIP
 Wright                                                            3 17V’O22O             8e,li,Mlen crow Mthvln Pgttla Miles PC
 Wright Donalo forme estate of Use Carote WrIght                   3 11-cv 12855          Cevtn Simas LIP
 Wright, Greg te the estate of Desires D.i.                        3:1l’.CY-l 129         Gailtenberg Law P1CC
 Wright. Jacqudyn                                                  3:11-cv-06695          The Simon Law PC
 Wright, Jeana                                                     3:17.v-Q92f 8          Bessley, AItn, CrOW, MothJn1 PQrtIa, Mllö. PC
 Wright, Linda                                                     3:17.cv..08372         Boastoy, Allen, Crow, Methvin, ParIs, Miles, PC
 Wright. Lisa                                                      3:17-cv.09215          Beasley4 Allen4 Crow. Methvin, Portia, MUSs, PC
 Wright, Nancy      .
                                                                   3:17-cv131 19          Marsh Law Firm PU-C
 Wright. tracy                                                     317-cv-1O851           The Lnlqr Law Firm
 Wright. Win for the estate of Brenda Kay Wright                   317.cv.06534            Baum Hedkmd AnsIal & Goldman PC
  Wnighisnuth David oo Carolina $haknan                            Sil.sv-0a440            Beaaley An Crow Methvln PáiIJi Miles PC
  Wyatt, Jan obo Deborah Wyatt                                     3:17.cv-09438           Boasley, Allan, Crow4 Metiwin, Portia. Miles, Pc
  WaU, Pamela                                                      3:17.cv’10442           Beasley, Allen, Crow, Methvln, Pans, Miles, PC
  Wycoadick. Ruby                                                  3:17-cv-f 1310         Ashcreft & Caret LIP
  Yacenoch Ematsoñ Tern                                            3i?.ev.01796            Montcosctw LIP
  Vandal, Carol and Goorgo                                         3:17.cv.04414           Simmons Hanly Conmy
  Yerne( Cynthia                                                   317’CY’08202            Th.LunlvLawFkm
  Yealr, Jenniler                                                  3:1 8-cv.01338          Johnson Law Group
  York. Beatrice aaker                                             3:1?.cv-10734           Beasley, Allen, Crow, Mathvln, Pods, Miles, PC
  York. Donnt for the ostate of Eleanor York.Bey                   3:17-cv-O9GO9           Ashcrnft & Gerel LIP
  Yost, Belly                                                      3:l1-cv-12512 -         Dan BInatt
  Yost, Linda                                                  -   317 v-lOgle             Uharaft S GreILCP
  Young. Cart for the estate ol Dontia Young                        31f-cv.12372           QpdadewLLC
  Young. Dasiree                                                   3:17.cv.08622           The Canter Law FIrm
  Young, Doncelle                                                   3’v-Ot507             JähflWtlI3WGlOUP
  Young, Gingar                                                     3:11-cv’.08539        Beasley, Men, Crow, Meihvin, PortIa. Miles. PC
  Young, lens                                                       3j7.cv.06?08          Levitt Simos LIP
  Young, Jade (Or the astete of Debra Ridge                         3:t7-cv..12588        Sanders PhilUps Grossman ICC
  (oung,lennrter                                                    3.17.cy49614          8.Mn,Ctow, M.thVIn, Portie, Miles4 P
  Voup. Mary                                                        317-cv-02403          Kinsman, MckenziD & Hart
  Yäirtg i’ameia                                                    3.ev4*21Z             GoesleyA*Crow, MWiVItt. PorU*. Miles, PC
  Young, Tailana                                                    3:1 7-çv-08266        Wition law PA
  Voungbioad April                                                  3t7.cv 10195          Beaslay Allen Crow Mothvln Podfe Miles PC
  Young-Tune. Deborah                                               3:17cv’.12B$5         Marsh Law Firm P1CC
  Zambrano, Marfluz                                                 317’cy”iOløl          8eSileyAileflCrowMothvin, POrtiL Miles, PC
  Zamora, Luz as heir of Yahaira ANarado                            3:1?.-cv05171         Johnson Backer, P1CC
  Zanda ski, Cathy                                                  318-cv.00?11          Bima Charnel LIP
  Zake. Dianne                                                      3:17.cv-09509         Beasley. Allen. Crow. Methvin!,Portuu, Mites. PC
  Zaviatoski Brenda and MIchael                                     3 17’cv 10158         ggbmb 4 Honick PC
  Zechnian, Mary                                                    3:17-cv.13880         Onderlaw CCC
  tngiey, Diana                                                     3:17’cv.l%208         Fleming. Nolan S JoZ LIP
  Ze1Iet. Jessica                                                   3:17.cv.0853e         Beasley, Men, Crow, Methvln, PortIa. Miles, PC
  Zanti, Carmalla nd Sam                                            3:1Z.cv.Q*184         The Lenten law Firm
  Zonzal, Cindy                                                      3:17.cv.10920        Asheruft & Caret LIP
Case 3:17-cv-11455-FLW-LHG Document 14 Filed 10/11/18 Page 51 of 51 PageID: 94
